Exhibit 10

 

OMNIBUS AGREEMENT

 

This Agreement (“Agreement”) is made and entered into as of the 14th day of
February, 2005, by and among GERALD NUDO, an individual with an office at 55 E.
Jackson, Suite 500, Chicago, Illinois 60606, and LAURENCE WEINER, an individual
with an office at 55 E. Jackson, Suite 500, Chicago, Illinois 60606
(collectively, the “MARC Principals”), and FIRST UNION REIT, L.P. a Delaware
limited partnership (“First Union”).

 

WITNESSETH:

 

WHEREAS, one or more of the MARC Principals and their respective Affiliates own
the percentage interests in each of the Property Owners as set forth on
Schedule 9.4 hereof;

 

WHEREAS, certain of the Property Owners (as defined below) own the real
properties identified on Schedule 1A hereto (the “Group A Properties”),
Schedule 1B hereto (the “Group B Properties”), Schedule 1C hereto (the “Group C
Properties”), and Schedule 1D hereto (the “Group D Properties”);

 

WHEREAS, First Union and the MARC Principals desire to enter into certain
arrangements pursuant to which, among other things, (i) First Union and the MARC
Principals will enter into joint venture entities to hold the Properties (as
defined below) (other than the Group D Properties), (ii) First Union will
provide Property Loans with respect to the Group D Properties, and (iii) First
Union and the MARC Principals will agree to make further loans with respect to
the Properties;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 


ARTICLE 1

 


DEFINITIONS

 


1.1           SPECIFIC DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

Acquiring Party – as defined in Section 3.5.

 

Affiliate - means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.  For
purposes hereof MARC Realty shall be deemed an affiliate of the MARC Principals
and the MARC Borrowers regardless of whether MARC Realty would otherwise be
deemed an Affiliate hereunder.

 

After-Acquired Calculated Equity – as defined in Section 3.5.1.

 

After-Acquired Due Diligence Period - as defined in Section 3.5.2.

 

--------------------------------------------------------------------------------


 

After-Acquired Percentage – means 60% if the Non-Acquiring Party is First Union
or 40% if the Non-Acquiring Party is a MARC Entity or MARC Principal.

 

After-Acquired Property – as defined in Section 3.5.

 

After-Acquired Property Closing – as defined in Section 3.5.3.

 

After-Acquired Property Notice – as defined in Section 3.5.1.

 

After-Acquired Property Purchase Agreement – means a purchase agreement for an
After-Acquired Property or an interest therein subject only to those conditions
as are customary for acquisitions of real property.

 

Agreement – as defined in the Preamble.

 

Assignment Agreement – means an assignment agreement in the form of Exhibit C
hereto.

 

Asset Management Services – means the review of, and participation in the
finalization of, quarterly and annual budgets, capital improvement projects and
budgets and REIT compliance.

 

Business Day - means any day of the year on which offices of First Union or MARC
Realty are not required or authorized by law to be closed for business in
Chicago, Illinois.  If any day on which a payment is due is not a Business Day,
then the payment shall be due on the next day following which is a Business Day,
and such extension of time shall be included in computing interest and fees in
connection with such payment.  Further, if there is no corresponding day for a
payment in the given calendar month (i.e., there is no “February 30th”), the
payment shall be due on the last Business Day of the calendar month.

 

Capital Amount – as defined in the applicable Operating Agreement.

 

Capital Proceeds – means all Net Proceeds, Net Sales Proceeds and Net
Refinancing Proceeds.

 

Chicago Business District – means the City of Chicago, Illinois, the County of
Cook, Illinois and all areas within 30 miles of the boundaries thereof.

 

Closing Date – means each date on which a transaction contemplated hereunder is
consummated.

 

Code – means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

Covered Loan – as defined in Section 7.3.3.

 

Covered Loan Maturity Date – means the date that is the day immediately prior to
the seventh anniversary of the date on which the Covered Loan is made.

 

Covered Loan Note – means a promissory note in the form of Exhibit D hereto.

 

2

--------------------------------------------------------------------------------


 

Covered Loan Rate – means 8.5% per annum; provided, however, if either the MARC
Principals or First Union fails to make an otherwise required Covered Loan, the
Covered Loan Rate applicable only to the Covered Loan made by the party that has
not failed to make the required Covered Loan shall be 12% per annum and shall
entitle the maker of the Covered Loan to a 15% internal rate of return on
account of such Covered Loan.

 

CPI – means the United States, Department of Labor, Bureau of Labor Statistics,
Consumer Price Index for All Urban Consumers for the Chicago-Gary-Kenosha
(1982-84=100).

 

CPI Adjustment – means the percentage determined on the 1st of each year by
dividing the CPI for the immediately preceding year by the CPI for the year
prior to the immediately preceding year.

 

Debt - means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business), (vii)
all Debt in the nature of that referred to in clauses (i) through (vi) above
which is guaranteed directly or indirectly by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (A) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
in respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or (D)
otherwise to assure a creditor against loss in respect of such Debt, (viii) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any indebtedness referred to in clause (i)
through (iv) above of any Person, either directly or indirectly, and (ix) all
Debt referred to in clauses (i) through (vi) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

 

Default Rate – has the meaning ascribed thereto on the TI/Cap Ex Loan Note,
Reposition Loan Note, or Covered Loan Note, as applicable.

 

3

--------------------------------------------------------------------------------


 

Deposit – as defined in Section 6.2.

 

Due Diligence Materials – means, with respect to the applicable Property to the
extent in the possession of the MARC Principals or MARC Realty:  (i) all
Licenses and Permits; (ii) all Material Leases and a form of Lease, third party
service agreements and/or other contracts or agreements, recorded or unrecorded,
affecting the applicable Property, or any portion thereof; (iii) the most recent
surveys, title reports and real and personal property tax bills; (iv) copies of
the most recent Third Party Property Reports; (v) the past two years and year to
date operating statements showing income (including tenant reimbursements),
operating expenses, tenant improvement costs, capital improvements, etc.; (vi)
the most recent income tax returns; (vii) all warranties still in force on the
roof, HVAC systems, etc.; (viii) site plan; (ix) construction plans or “as
built” plans; (x) copies of invoices for repairs, maintenance or capital
improvements which costs exceed $5,000 and/or any outstanding contracts for work
to be completed during the applicable Due Diligence Period; (xi) any third party
property management contracts to which the applicable Property is subject; and
(xii) such other documents as First Union shall reasonably request.

 

Due Diligence Period – means, with respect to the applicable Property, as
follows:  (i) with respect to the Group A Properties and the Group D Properties,
60 days from the date hereof; (ii) with respect to the Group B Properties 60
days from the Initial Closing Date; (iii) with respect to the Group C
Properties, 30 days from the furnishing to First Union of the Group C Property
ROFO Notice; or (iv) with respect to an After-Acquired Property, the
After-Acquired Due Diligence Period.

 

8 S. Michigan Property – means the Property located at 8 S. Michigan, Chicago,
Illinois.

 

ERISA - means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

ERISA Affiliate - means each person (as defined in Section 3(9) of ERISA) which
together with the MARC Entities would be deemed to be a “single employer” within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

Existing Senior Loan – means a Senior Loan directly or indirectly encumbering
the applicable Property on the date hereof, all as set forth on Schedule 9.15.6
hereto.

 

Extension Date – as defined in Section 6.2.

 

First Union – First Union REIT L.P., a Delaware limited partnership.

 

First Union After-Acquired Calculated Equity – means 60% of the After-Acquired
Calculated Equity for the applicable After-Acquired Property.

 

First Union Calculated Equity – means, the First Union Group A Calculated
Equity, the First Union Group B Calculated Equity, or the First Union
After-Acquired Calculated Equity, as the context requires.

 

4

--------------------------------------------------------------------------------


 

First Union Entity – means First Union, First Union Lender and any Subsidiary of
First Union that enters into an agreement contemplated by this Agreement.

 

First Union Group A Calculated Equity – means 49% of the Group A Calculated
Equity for the applicable Group A Property.

 

First Union Group B Calculated Equity – means 49% of the Group B Calculated
Equity for the applicable Group B Property, which is applicable only in the
event the Group B Properties are treated as Group A Properties pursuant to
Section 3.2 hereof.

 

First Union Lender – means the Subsidiary of First Union that makes a Property
Loan.

 

First Union Purchase Price - means the sum of (i) the cash purchase price paid
by First Union for the applicable Joint Venture Entity interest and (ii) the
product of (x) the mortgage debt (if any) on the related Property at the
applicable Closing Date and (y) the percentage ownership interest in the Joint
Venture Entity acquired by First Union on the applicable Closing Date.

 

First Union Total Capital – means the sum of (i) the Capital Amount of all First
Union Entities in Joint Venture Entities other than those holding After-Acquired
Properties whose properties have generated Capital Proceeds, and (ii) the
Property Loan Amounts for all Property Loans with respect to Properties that
have generated Capital Proceeds other than those holding After-Acquired
Properties.

 

Fiscal Year - means each twelve month period commencing on January 1 and ending
on December 31.

 

Formation Documents - means, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws, trust agreements and any similar agreement, document
or instrument of any Person.

 

FUR – means First Union Real Estate Equity and Mortgage Investments, together
with its Subsidiaries.

 

Governmental Authority - means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

Ground Lease - means that certain Lease, dated as of September 17, 1927, between
Willoughby Tower, L.L.C., as successor-in-interest to The First National Bank of
Boston as trustee under a Trust Agreement made by Willoughby J. Kingsbury and
others, and 8 S. Michigan L.L.C., as successor in interest to VIII South
Michigan Associates, as amended, relating to the land constituting part of the 8
S. Michigan Property.

 

Group A Calculated Equity – means the amount determined for each Group A
Property pursuant to Section 3.1.2.

 

5

--------------------------------------------------------------------------------


 

Group A Property and Group A Properties – as defined in the second WHEREAS
clause.

 

Group B Calculated Equity - means for each Group B Property the amount set forth
opposite such Group B Property’s name on Schedule 1B hereto, which is applicable
only in the event the Group B Properties are treated as Group A Properties
pursuant to Section 3.2 hereof.

 

Group B Property and Group B Properties – as defined in the second WHEREAS
clause.

 

Group B Properties Closing Date – as defined in Section 3.2.1.

 

Group C Property and Group C Properties – as defined in the second WHEREAS
clause.

 

Group C Property ROFO Notice – as defined in Section 3.3.1 hereof.

 

Group C Property Offer Price – as defined in Section 3.3.1 hereof.

 

Group C Property ROFR Notice – as defined in Section 3.3.3 hereof.

 

Group D Property and Group D Properties – as defined in the second WHEREAS
clause.

 

Hazardous Materials - means and include asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, radioactive
substances, other carcinogens, oil and other petroleum products, pollutants or
contaminants that could be a detriment to the environment, and any other
hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.

 

Indemnification Pledge Agreement – means a Pledge Agreement in form and
substance acceptable to First Union which provides for a first priority Lien on
the applicable collateral.

 

Initial Closing Date – means the date on which the transactions contemplated by
Section 3.1 have been consummated as agreed to by the parties hereunder subject
to the conditions set forth herein.

 

Joinder Agreements – means the agreements entered into simultaneously herewith
by the MARC Members pursuant to which they agree to be bound by certain of the
terms and conditions of this Agreement.

 

Joint Venture Entity – means an entity owning, directly or indirectly, a
Property as required by the terms of this Agreement which is governed by an
Operating Agreement, which may be a Property Owner.

 

Knowledge of the MARC Principals – means the current actual knowledge of Gerald
Nudo or Laurence Weiner.

 

Lease – means a lease for space or a Property with a Person other than First
Union or a MARC Entity or their respective Affiliates.

 

6

--------------------------------------------------------------------------------


 

Lease Schedule – as defined in Section 9.15.5.

 

Legal Requirements - means all applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, all Environmental Laws, and those
applicable to zoning, subdivision, building, health, fire, safety, sanitation,
the protection of the handicapped, and environmental matters and shall also
include all orders and directives of any court, governmental agency or authority
having or claiming jurisdiction with respect thereto.

 

Licenses and Permits - means all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority, including, but
not limited to, building permits, occupancy permits and such special permits,
variances and other relief as may be required pursuant to Legal Requirements
which may be applicable to the applicable Property.

 

Lien - means any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

MARC After-Acquired Calculated Equity – means 40% of the After-Acquired
Calculated Equity for the applicable After-Acquired Property.

 

MARC Borrower – means either the Group D Property Owner or a to be formed entity
that will hold 100% of the MARC Principals or their Affiliates interest in a
Group D Property Owner and which, in turn, will be a direct or indirect member
of the Group D Property Owner.

 

MARC Calculated Equity – means, the MARC Group A Calculated Equity, the MARC
Group B Calculated Equity, or the MARC After-Acquired Calculated Equity, as the
context requires.

 

MARC Entities – The MARC Borrowers, the MARC Members, the Property Owners and
each other Person that is owned in whole or in part by the MARC Principals and
which directly or indirectly holds an ownership interest in a Property.

 

MARC Group A Calculated Equity – means 51% of the Group A Calculated Equity for
the applicable Group A Property.

 

MARC Group B Calculated Equity – means 51% of the Group B Calculated Equity for
the applicable Group B Property, which is applicable only in the event the Group
B Properties are treated as Group A Properties pursuant to Section 3.2 hereof.

 

MARC Member(s) – means the MARC Principals and/or their relatives or Affiliates
which own an ownership interest, directly or indirectly, in a Property Owner.

 

MARC Principals – as defined in the Preamble together with any other MARC
Members who become a party hereto and their respective successors and assigns.

 

7

--------------------------------------------------------------------------------


 

MARC Rate – means from the date hereof to the 18 month anniversary of the date
hereof, 5.5% per annum or from and after the 18 month anniversary of the date
hereof, the greater of (i) 5.5% per annum or (ii) Prime Rate.

 

MARC Realty – means MARC Realty LLC, an Illinois limited liability company.

 

MARC Total Capital – means the sum of (i) the Capital Amount of all MARC Members
in Joint Venture Entities other than those holding After-Acquired Properties
whose properties have generated Capital Proceeds, and (ii) Borrower Equity (as
defined in the applicable Property Loan Agreement) for all Property Loans with
respect to Properties that have generated Capital Proceeds other than those
holding After-Acquired Properties.

 

Material Adverse Effect – means a material adverse effect on, determined
separately with respect to the applicable MARC Entity or Property, as the case
may be, (i) the business, assets, prospects, operations or financial or other
condition of any of the MARC Entities or Properties and/or, taken as a whole,
any of the other MARC Entities or Properties, (ii) the ability of the applicable
MARC Entity(ies) to perform any material obligations or to pay any obligations
which it is obligated to pay in accordance with the operation of its Property or
the terms hereof or of any Senior Loans, or (iii) the rights of, or benefits
available to, First Union hereunder or under any Property Loan Agreement.

 

Material Lease – means any Lease with respect to ten percent or more of the
rentable square feet at the applicable Property.

 

Michigan 30 – means Michigan 30 LLC, an Illinois limited liability company.

 

Minimum Amount – as defined in Section 2.1.

 

Mortgage Debt Schedule – as defined in Section 9.15.6.

 

Net Operating Income – means for any period of determination, (i) net operating
income generated by the applicable Property for such period (i.e., gross
operating income, inclusive of any proceeds received under any rent loss or
business interruption insurance policies, less expenses of such Property
(exclusive of ownership expenses and non-reimbursable operating expenses, debt
service, capital expenditures, tenant improvements and leasing commissions and
vacancy allowances)), as generated by, through or under all Leases, and (ii) all
other income arising from direct operations of or licenses or operating
agreements for any part of the Property, in all cases determined in a manner
consistent with that customarily utilized by owners of office building
properties.  The MARC Principals shall, or shall cause each Property Owner to,
provide First Union with all information and materials required by First Union
necessary for the determination of Net Operating Income; provided, however, in
no event shall the Property Owner be required to audit its financial statements.

 

Net Proceeds – means the gross proceeds received from any insurance recovery or
condemnation award relating to any casualty or taking of any asset less the
aggregate of (i) obligations due to the holders of Senior Loans thereon,
including, without limitation, any prepayment penalties or fees, (ii) all
reasonable costs and expenses incurred in the collection of such amounts,
including, but not limited to, reasonable attorney’s fees, payable to
third-parties who are not a MARC

 

8

--------------------------------------------------------------------------------


 

Entity or an Affiliate thereof, and (iii) in the case of a casualty, amounts
required to repair the Property.

 

Net Refinancing Proceeds – means the gross proceeds received from the closing of
the financing or refinancing of a specified asset less the aggregate of (i)
obligations due to the holders of then existing Senior Loans thereon being
satisfied, including, without limitation, any prepayment penalties or fees, and
(ii) reasonable closing costs payable to third-parties who are not a MARC Entity
or an Affiliate thereof other than a refinancing fee as contemplated by
Section 12.2.2 hereof.

 

Net Sales Proceeds – means the gross sale proceeds received from the closing of
the sale of a specified asset less the aggregate of (i) obligations due to the
holders of Senior Loans thereon, including, without limitation, any prepayment
penalties or fees, and (ii) usual closing adjustments, and (iii) reasonable
closing costs payable to third-parties who are not a MARC Entity or an Affiliate
thereof other than a disposition fee as contemplated by Section 12.2.2 hereof.

 

New First Mortgage Loan – means first mortgage loans to be obtained as
contemplated by Article 2 hereof and secured by a first priority Lien on a Group
A Property.

 

Non-Acquiring Party – as defined in Section 3.5.

 

Officer’s Certificate - means a certificate delivered to a First Union Entity by
a MARC Principal or a MARC Entity which is signed by an authorized manager or
officer thereof (or an authorized officer of the direct or indirect managing
person, of such MARC Entity).

 

Operating Agreement – as defined in Section 4.1.

 

Operating Cash Flow - means, in each calendar month, in each instance determined
on an individual Property basis in a manner satisfactory to First Union
consistent with that approved by First Union prior to or at the Initial Closing
Date, (i) the Net Operating Income for such period less (ii) the sum of, without
duplication, (a) all payments required on account of Senior Loans, (b)
non-reimbursable operating expenses at the Property, (c) ownership expenses, (d)
tenant improvement costs, leasing commissions and capital expenditures to the
extent funded from cash generated by the Property, (e) management fees as
contemplated by Section 12.2.1 hereof and (f) asset management fees as
contemplated by Section 6.3.8 hereof; provided, however, if the MARC Principals
and their Affiliates do not directly or indirectly own a 100% fee title interest
in the applicable Property, the Operating Cash Flow for such Property shall be
equal to the Operating Cash Flow multiplied by the ownership percentage in such
Property held directly or indirectly by the MARC Principals and their
Affiliates.

 

Person - means any individual, corporation, partnership, joint venture, estate,
trust, unincorporated association or limited liability company, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

Plan - means any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) a

 

9

--------------------------------------------------------------------------------


 

MARC Entity or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which such Person or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

Prime Rate – means the prime rate of interest published from time to time in the
Money Market Rates section of the Wall Street Journal, changing when and as said
prime rate changes, if The Wall Street Journal is not then in print, such other
financial newspaper as may be agreed to by the parties.

 

Property or Properties - means individually or collectively, as the context
dictates, any or all of the Group A Properties, Group B Properties, Group C
Properties, the Group D Properties and the After-Acquired Properties.

 

Property Loan – means a loan made pursuant to a Property Loan Agreement.

 

Property Loan Agreement – means a loan agreement that shall be in the form and
substance of Exhibit A hereto.

 

Property Loan Amount – means the original principal amount of a Property Loan.

 

Property Loan Property Exercise Acceptance Notice – as defined in Section 7.3.2.

 

Property Owners – any Person that owns a Property including those Persons set
forth on such Schedule 1 hereto.

 

Reposition Amount – as defined in Section 7.2.1.

 

Reposition Loan – as defined in Section 7.2.1.

 

Reposition Loan Maturity Date – means the date that is the day immediately prior
to the seventh anniversary of the date on which the Reposition Loan is made.

 

Reposition Loan Note – means a promissory note in the form of Exhibit D hereto.

 

Reposition Loan Rate – means 8.5% per annum; provided, however, if either the
MARC Principals or First Union fails to make an otherwise required Reposition
Loan, the Reposition Loan Rate applicable to the Reposition Loan made by the
party that has not failed to make the required Reposition Loan shall be 12% per
annum and shall entitle the maker of the Reposition Loan to a 15% internal rate
of return on account of such Reposition Loan.

 

Reposition Notice – as defined in Section 7.2.1.

 

Reposition Property – as defined in Section 7.2.1.

 

Second Group C Property Notice – as defined in Section 3.3.2 hereof.

 

Senior Loan – means Debt secured by a mortgage on the applicable Property or a
security interest in a direct or indirect ownership interest in a Property Owner
existing on the date hereof

 

10

--------------------------------------------------------------------------------


 

or hereinafter incurred in accordance with the terms hereof, a Property Loan
Agreement or an Operating Agreement.

 

Shortfall Amount – as defined in Section 7.3.1.

 

Shortfall Notice – as defined in Section 7.3.1.

 

Shortfall Offer – as defined in Section 7.3.2.

 

Shortfall Property – as defined in Section 7.3.1.

 

State – means the State or Commonwealth in which the subject of such reference
or any part thereof is located.

 

Subsidiary – means, with respect to any Person, any corporation, association,
limited liability company, partnership or other business entity of which
securities or other ownership interests representing more than 50% of either (x)
the beneficial ownership interest or (y) ordinary voting power are, at the time
as of which any determination is being made, owned or controlled, directly or
indirectly, by such Person.

 

Tax or Taxes - means all income, gains, gross receipts, sales, stock transfer,
excise, bulk transfer, use, employment, franchise, profits, property or other
taxes, fees, stamp taxes and duties, assessments, levies or changes of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by any taxing authority with respect thereto.

 

Tax Returns - means returns, reports, exhibits, schedules, information
statements and other documentation (including any additional or supporting
material) filed or maintained, or required to be filed or maintained, in
connection with the calculation, determination , assessment or collection of any
tax.

 

Third Party Lender – means a bank or other lending institution that is not an
Affiliate of either First Union or any of the MARC Principals.

 

Third Party Property Reports – means such tests and inspections as First Union
deems necessary with respect to its review of a Property, including, without
limitation, topographical surveys, structural and foundation surveys, roof
inspections, equipment inspections and environmental inspections.

 

TI/Cap Ex Loan – as defined in Section 7.1.1.

 

TI/Cap Ex Loan Maturity Date – means the date that is the day immediately prior
to the seventh anniversary of the date on which the TI/Cap Ex Loan is made.

 

TI/Cap Ex Loan Note – means a promissory note in the form of Exhibit D hereto.

 

TI/Cap Ex Loan Rate – means 8.5% per annum; provided, however, if either the
MARC Principals or First Union fails to make an otherwise required TI/Cap Ex
Loan, the TI/Cap Ex

 

11

--------------------------------------------------------------------------------


 

Loan Rate applicable to the TI/Cap Ex Loan made by the party that has not failed
to make the required TI/Cap Ex Loan shall be 12% per annum and shall entitle
such maker of the TI/Cap Ex Loan to a 15% internal rate of return on account of
such TI/Cap Ex Loan.

 

TI/Cap Ex Notice – as defined in Section 7.1.2.

 

TI/Cap Ex Reserve – as defined in Section 12.1.1.

 

TI/Cap Ex Threshold – means an amount equal to $6,000,000 less the product of
(i) $100,000 and (ii) the number of full months from the Initial Closing Date.

 

Title Company - LandAmerica National Commercial Services, San Francisco,
California or such other title company as First Union shall designate shall
serve as the Title Company for all transactions contemplated hereby.

 

Transfer Documents – means the Operating Agreement for the applicable Joint
Venture Entity, the applicable Assignment Agreement, the Joinder Agreements and
such other documents as may be reasonably required to cause a transfer by a MARC
Member of its interest in a Joint Venture Entity to First Union.

 

Transfer Taxes - as defined in Section 12.7(c).

 

United States and U.S. – each means the United States of America.

 

Woodfield – means that certain Property located at One Woodfield Place, 1701
East Woodfield Road, Schaumburg, Illinois.

 

Woodfield Rate – means from the date hereof to the 18 month anniversary of the
date hereof, 6.25% per annum or from and after the 18 month anniversary of the
date hereof, the greater of (i) 6.25% per annum or (ii) Prime Rate plus 75 basis
points.

 


1.2           PRINCIPLES OF CONSTRUCTION.  UNLESS OTHERWISE SPECIFIED, (I) ALL
REFERENCES TO SECTIONS AND SCHEDULES ARE TO THOSE IN THIS AGREEMENT, (II) THE
WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION, (III) ALL
DEFINITIONS ARE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED, AND (IV) THE WORD “INCLUDING” MEANS “INCLUDING BUT NOT LIMITED TO,”.


 


ARTICLE 2

 


NEW FIRST MORTGAGE LOANS; SALES OF PROPERTIES


 


2.1           NEW FIRST MORTGAGE LOANS.  THE MARC PRINCIPALS AND FIRST UNION
SHALL, FROM AND AFTER THE INITIAL CLOSING DATE, JOINTLY AND PROMPTLY SEEK TO
OBTAIN FROM A THIRD PARTY LENDER ON BEHALF OF THE PROPERTY OWNERS LISTED ON
SCHEDULE 2.1 HERETO NEW SECURED FIRST MORTGAGE DEBT IN AN AMOUNT NOT LESS THAN
THE AMOUNT SET FORTH ON SCHEDULE 2.1 HERETO UNDER THE HEADING “MARC PREFERENCE
AMOUNT” BUT NOT MORE THAN THE AMOUNT SET FORTH ON SCHEDULE 2.1 HERETO UNDER THE
HEADING “MAXIMUM LOAN AMOUNT” (THE “NEW FIRST MORTGAGE LOANS”).  THE NEW FIRST
MORTGAGE LOANS SHALL BE ON CURRENT MARKET TERMS AND CONDITIONS FOR LOANS OF A
SIMILAR NATURE


 

12

--------------------------------------------------------------------------------


 


WHICH ARE MUTUALLY ACCEPTABLE TO FIRST UNION AND THE MARC PRINCIPALS NOT TO BE
UNREASONABLY WITHHELD.  THE APPLICABLE PROPERTY OWNER SHALL BE RESPONSIBLE FOR
THE COST OF THE NEW FIRST MORTGAGE LOAN FOR SUCH PROPERTY OWNER’S PROPERTY.


 


2.2           SALES OF PROPERTIES.  IN THE EVENT THAT PRIOR TO THE INITIAL
CLOSING DATE, THE MARC PRINCIPALS HAVE SOLD A PROPERTY PURSUANT TO
SECTION 11.1.3 BELOW, THE MARC PRINCIPALS SHALL PAY TO FIRST UNION AN AMOUNT, IF
ANY, EQUAL TO 40.83%, IN THE CASE OF A GROUP A PROPERTY OR GROUP B PROPERTY OR
50% IN THE CASE OF A GROUP D PROPERTY, OF THE EXCESS, IF ANY, OF (I) THE NET
SALES PROCEEDS (I.E. THE GROSS SALE PRICE LESS ANY PRORATIONS AND OTHER
ADJUSTMENTS TO THE BUYER WHICH ARE CREDITED AGAINST THE PURCHASE PRICE) REALIZED
FOR ANY GROUP A PROPERTY, GROUP B PROPERTY OR GROUP D PROPERTY, INCLUSIVE OF
FEES PAID ON ACCOUNT OF THE ACQUISITION OF ANY PROPERTY MANAGEMENT AGREEMENTS,
LESS ALL REASONABLE CLOSING COSTS INCURRED BY THE APPLICABLE PROPERTY OWNER IN
CONNECTION WITH SUCH SALE INCLUDING A 1% DISPOSITION FEE (WHICH MAY BE PAYABLE
TO A MARC ENTITY) OVER (II) THE AMOUNT SET FORTH ON SCHEDULE 1A, SCHEDULE 1B OR
SCHEDULE 1D, AS APPLICABLE, FOR SUCH PROPERTY UNDER THE HEADING “THRESHOLD
AMOUNT”.


 


ARTICLE 3


 


JOINT VENTURE PROPERTIES


 


3.1           GROUP A PROPERTIES.


 


3.1.1        [INTENTIONALLY OMITTED]


 


3.1.2        ADJUSTMENTS.  THE VALUE ATTRIBUTABLE TO THE GROUP A PROPERTIES
SHALL BE THE AMOUNT SET FORTH ON SCHEDULE 1A HERETO UNDER THE HEADING “GROUP A
CALCULATED EQUITY”, SUBJECT TO ADJUSTMENT (AS SO ADJUSTED, THE “GROUP A
CALCULATED EQUITY”) AS FOLLOWS:


 


(A)           LEASE AND CAPITAL EXPENDITURES.  INCREASED BY (I) ALL
NON-REIMBURSABLE EXPENSES TO THE EXTENT ACTUALLY INCURRED AND PAID PRIOR TO THE
INITIAL CLOSING DATE ASSOCIATED WITH LEASING COMMISSIONS OR TENANT IMPROVEMENTS
FOR A LEASE AT THE APPLICABLE GROUP A PROPERTY WHICH WERE NOT IN EFFECT AT
DECEMBER 1, 2004 AND (II) ALL CAPITAL EXPENDITURES AT THE APPLICABLE GROUP A
PROPERTY SINCE DECEMBER 1, 2004.


 


(B)           SENIOR LOANS.  INCREASED OR DECREASED, AS THE CASE MAY BE, TO THE
EXTENT THAT ON THE INITIAL CLOSING DATE THE OUTSTANDING PRINCIPAL BALANCE ON THE
EXISTING SENIOR LOAN FOR THE APPLICABLE GROUP A PROPERTY IS LESS OR MORE THAN
THE AMOUNT OF SET FORTH ON SCHEDULE 9.15.6 HERETO FOR SUCH GROUP A PROPERTY.


 


(C)           ESCROWS.  INCREASED BY THE AMOUNT, IF ANY, THEN HELD IN ESCROW
ACCOUNTS MAINTAINED BY THE LENDER OF THE EXISTING SENIOR LOAN OR IN SEGREGATED
ESCROWS MAINTAINED BY A MARC ENTITY FOR SUCH GROUP A PROPERTY.


 


(D)           SECURITY DEPOSITS.  DECREASED BY THE AMOUNT, IF ANY, OF THE
DEFICIENCY IN THE SECURITY DEPOSIT ESCROW ACCOUNT TO COVER ALL SECURITY DEPOSITS
FOR SUCH GROUP A PROPERTY.


 

13

--------------------------------------------------------------------------------


 


(E)           TAX PRORATION.  INCREASED OR DECREASED, AS THE CASE MAY BE, FOR
REAL ESTATE TAXES FOR THE PERIOD COMMENCING JANUARY 1, 2005 AS FOLLOWS:  (I) IF
THE INITIAL CLOSING DATE OCCURS PRIOR TO THE PAYMENT OF THE FIRST INSTALLMENT OF
2004 REAL ESTATE TAX BILLS, DECREASED BASED ON THE 2003 TAX BILL PAID IN 2004
FOR THE PERIOD COMMENCING JANUARY 1, 2005 THROUGH THE INITIAL CLOSING DATE OR
(II) IF THE APPLICABLE CLOSING DATE OCCURS AFTER THE PAYMENT OF THE FIRST
INSTALLMENT 2004 REAL ESTATE TAX BILL, INCREASED BY AN AMOUNT EQUAL TO THE
PRODUCT OF (X) THE AMOUNT OF THE 2004 FIRST INSTALLMENT REAL ESTATE TAX BILL
PAID BY THE APPLICABLE PROPERTY OWNER AND (Y) A FRACTION, THE NUMERATOR OF WHICH
IS 181 LESS THE NUMBER OF DAYS FROM AND INCLUDING JANUARY 1, 2005 TO THE INITIAL
CLOSING DATE, AND THE DENOMINATOR OF WHICH IS 181.


 


(F)            PREPAID EXPENSES.  INCREASED BY THE AMOUNT OF ANY PREPAID
EXPENSES FOR ANY SERVICE CONTRACTS AND UTILITIES ACTUALLY PAID BY THE PROPERTY
OWNER.


 

(G)           LESS THAN 100% OWNERSHIP.  DECREASED, IF THE MARC PRINCIPALS AND
THEIR AFFILIATES DO NOT DIRECTLY OR INDIRECTLY OWN A 100% FEE TITLE INTEREST IN
THE APPLICABLE GROUP A PROPERTY, BY (I) THE GROUP A CALCULATED EQUITY, AFTER
ADJUSTMENT PURSUANT TO SUBSECTIONS (A)-(F) HEREOF, MULTIPLIED BY (II) THE
OWNERSHIP PERCENTAGE IN SUCH GROUP A PROPERTY NOT HELD DIRECTLY OR INDIRECTLY BY
THE MARC MEMBERS.

 


3.1.3        ACQUISITION BY FIRST UNION.  SUBJECT TO THE PROVISIONS OF ARTICLE 6
HEREOF, FIRST UNION SHALL ON OR BEFORE THE INITIAL CLOSING DATE PURCHASE FROM
THE APPLICABLE MARC MEMBERS, AND THE MARC PRINCIPALS SHALL SELL, AND SHALL CAUSE
THE APPLICABLE MARC MEMBERS (TO THE EXTENT NOT A MARC PRINCIPAL) TO SELL, TO
FIRST UNION, 49% OF ALL THE MARC MEMBERS’ COLLECTIVE RIGHT, TITLE AND INTEREST
IN EACH JOINT VENTURE ENTITY HOLDING A GROUP A PROPERTY FOR A PURCHASE PRICE
EQUAL TO 49% OF THE GROUP A CALCULATED EQUITY FOR SUCH GROUP A PROPERTY.


 


3.1.4        OPERATING AGREEMENT.  ON THE INITIAL CLOSING DATE FIRST UNION AND
THE APPLICABLE MARC MEMBERS SHALL (AND THE MARC PRINCIPALS SHALL CAUSE THE
APPLICABLE MARC MEMBERS TO) ENTER INTO AN OPERATING AGREEMENT FOR THE JOINT
VENTURE ENTITY, WITH THE EFFECT THAT FIRST UNION AND THE MARC MEMBERS WILL HOLD
A 49% AND 51% INTEREST, RESPECTIVELY IN THE JOINT VENTURE ENTITY.


 


3.1.5        POST-CLOSING ADJUSTMENTS.  EACH OF THE MARC PRINCIPALS AND FIRST
UNION SHALL HAVE THE RIGHT TO CAUSE THE GROUP A CALCULATED EQUITY FOR ANY OR ALL
OF THE GROUP A PROPERTIES TO BE RE-DETERMINED WITHIN 90 DAYS FOLLOWING THE
INITIAL CLOSING DATE.  IF, AS A RESULT OF ANY POST-CLOSING RE-DETERMINATION, THE
GROUP A CALCULATED EQUITY FOR A GROUP A PROPERTY IS REQUIRED TO BE CHANGED, THEN
THE MARC PRINCIPALS, ON THE ONE HAND, AND FIRST UNION, ON THE OTHER HAND, SHALL
TAKE SUCH ACTIONS AS MAY BE REQUIRED TO CAUSE THE FIRST UNION GROUP A CALCULATED
EQUITY WITH RESPECT TO SUCH GROUP A PROPERTY TO EQUAL 49% OF THE RE-DETERMINED
GROUP A CALCULATED EQUITY AND THE MARC GROUP A CALCULATED EQUITY TO EQUAL 51% OF
THE RE-DETERMINED GROUP A CALCULATED EQUITY.


 

14

--------------------------------------------------------------------------------


 


3.2           GROUP B PROPERTIES.


 


3.2.1        RIGHT TO ACQUIRE.  WITHIN 60 DAYS AFTER THE INITIAL CLOSING DATE,
FIRST UNION SHALL HAVE THE OPTION, TO BE EXERCISED BY WRITTEN NOTICE FROM FIRST
UNION TO THE MARC PRINCIPALS WITHIN SUCH 60 DAY PERIOD, TO ACQUIRE A 49%
INTEREST IN ALL OF THE PROPERTY OWNERS OF THE GROUP B PROPERTIES ON THE SAME
TERMS AND CONDITIONS AS SET FORTH IN SECTION 3.1 HEREOF (INCLUDING, BUT NOT
LIMITED TO THE ADJUSTMENTS PROVIDED FOR IN SECTION 3.1.2) ASSUMING ALL
REFERENCES TO GROUP A PROPERTY, GROUP A CALCULATED EQUITY, FIRST UNION GROUP A
CALCULATED EQUITY OR MARC GROUP A CALCULATED EQUITY SHALL BE DEEMED REFERENCES
TO GROUP B PROPERTY, GROUP B CALCULATED EQUITY (AS SET FORTH ON SCHEDULE 1B,
SUBJECT TO ADJUSTMENT), FIRST UNION GROUP B CALCULATED EQUITY OR MARC GROUP B
CALCULATED EQUITY.  IF FIRST UNION ELECTS TO ACQUIRE THE GROUP B PROPERTIES, THE
CLOSING SHALL OCCUR WITHIN FIFTEEN (15) DAYS AFTER THE EXERCISE OF FIRST UNION’S
OPTION (THE “GROUP B PROPERTIES CLOSING DATE”) AND ALL REFERENCES IN SECTION 3.1
TO THE INITIAL CLOSING DATE SHALL BE DEEMED TO REFER TO THE GROUP B PROPERTIES
CLOSING DATE.  IF FIRST UNION SHALL NOT ELECT IN WRITING TO ACQUIRE THE GROUP B
PROPERTIES AS PROVIDED IN THE PREVIOUS SENTENCE, THE GROUP B PROPERTIES SHALL
AUTOMATICALLY BE DEEMED GROUP C PROPERTIES FROM AND AFTER THE EXPIRATION OF SUCH
60-DAY PERIOD.


 


3.2.2        LAND PARCELS.  FIRST UNION ACKNOWLEDGES AND AGREES THAT IF IT
ELECTS TO ACQUIRE THE GROUP B PROPERTIES AS CONTEMPLATED BY THE FIRST SENTENCE
OF SECTION 3.2.1 HEREOF, THE APPLICABLE PROPERTY OWNER SHALL HAVE THE RIGHT TO
TRANSFER THE PARCELS IDENTIFIED ON EXHIBIT F HERETO TO A SEPARATE ENTITY AND
FIRST UNION SHALL HAVE NO RIGHTS WITH RESPECT TO SUCH PARCELS.


 


3.3           GROUP C PROPERTIES.


 


3.3.1        RIGHT OF FIRST OFFER.  AT ANY TIME AS A JOINT VENTURE ENTITY IS IN
EXISTENCE, IF A MARC ENTITY ELECTS TO SELL OR ENTER INTO A PARTICIPATING LOAN,
DIRECTLY OR INDIRECTLY, WITH RESPECT TO AT LEAST 49% OF ITS INTERESTS IN A GROUP
C PROPERTY, THE APPLICABLE MARC ENTITY SHALL GIVE WRITTEN NOTICE (THE “GROUP C
PROPERTY ROFO NOTICE”) THEREOF TO FIRST UNION WHICH GROUP C PROPERTY ROFO NOTICE
SHALL SET FORTH THE PRICE EXPECTED TO BE RECEIVED FROM SUCH SALE OR
PARTICIPATING LOAN FOR THE GROUP C PROPERTY (THE “GROUP C PROPERTY OFFER
PRICE”).  FIRST UNION SHALL THEN HAVE THE RIGHT TO ELECT TO ACQUIRE THE GROUP C
PROPERTY OR PROVIDE A PARTICIPATING LOAN TO THE GROUP C PROPERTY OWNER SUBJECT
TO DUE DILIGENCE WITHIN THE APPLICABLE DUE DILIGENCE PERIOD BY GIVING WRITTEN
NOTICE THEREOF TO THE MARC ENTITY WITHIN FIVE BUSINESS DAYS OF RECEIPT OF THE
GROUP C PROPERTY ROFO NOTICE, WHICH ACQUISITION OR LOAN SHALL BE ON SUCH TERMS
AND CONDITIONS AS THE PARTIES SHALL AGREE AND AS ARE CUSTOMARY FOR TRANSACTIONS
OF THE NATURE THEREOF AND CONSISTENT WITH THE TERMS OF THIS AGREEMENT.


 


3.3.2        ELECTION NOT TO ACQUIRE INTEREST IN GROUP C PROPERTY.  IF FIRST
UNION DOES NOT EXERCISE ITS RIGHTS UNDER SECTION 3.3.1 HEREOF, THEN THE
APPLICABLE MARC ENTITY SHALL HAVE THE RIGHT TO ENTER INTO THE PROPOSED
TRANSACTION FOR THE APPLICABLE GROUP C PROPERTY WITH A THIRD PARTY AT ANY TIME
WITHIN THE 180 DAY PERIOD FOLLOWING THE DATE OF THE GROUP C PROPERTY ROFO NOTICE
FOR A PURCHASE PRICE OR AMOUNT NOT LESS THAN 97% OF THE GROUP C PROPERTY OFFER
PRICE AND ON THE TERMS AND CONDITIONS SET FORTH IN THE GROUP C PROPERTY


 

15

--------------------------------------------------------------------------------


 


ROFO NOTICE.  IF THE APPLICABLE MARC ENTITY RECEIVES AN OFFER TO PURCHASE A
GROUP C PROPERTY FOR A PURCHASE PRICE OR LOAN AMOUNT OF LESS THAN 97% OF THE
GROUP C PROPERTY OFFER PRICE, THE APPLICABLE MARC ENTITY CAN ELECT TO EITHER NOT
SELL OR OBTAIN THE PARTICIPATING LOAN ON THE GROUP C PROPERTY OR, IF IT DESIRES
TO SELL OR OBTAIN THE PARTICIPATING LOAN ON THE GROUP C PROPERTY FOR A PRICE OR
AMOUNT LESS THAN 97% OF THE GROUP C PROPERTY OFFER PRICE WITHIN SUCH 180 DAY
PERIOD, THE APPLICABLE MARC ENTITY SHALL GIVE NOTICE THEREOF TO FIRST UNION (THE
“SECOND GROUP C PROPERTY NOTICE”), WHICH NOTICE SHALL CONSTITUTE AN OFFER TO
FIRST UNION PURSUANT TO THIS SECTION 3.3.2 AT THE REDUCED PURCHASE PRICE OR LOAN
AMOUNT AND FIRST UNION SHALL HAVE A PERIOD OF 5 BUSINESS DAYS FROM RECEIPT OF
THE SECOND GROUP C PROPERTY NOTICE TO MAKE THE ELECTION SET FORTH IN
SECTION 3.3.1 BASED ON THE REDUCED PURCHASE PRICE OR LOAN AMOUNT.  IF A GROUP C
PROPERTY IS NOT SOLD OR THE PARTICIPATING LOAN NOT MADE IN THE APPLICABLE 180
DAY PERIOD, ANY SUBSEQUENT SALE OR PARTICIPATING LOAN OF THE GROUP C PROPERTY
WILL BE SUBJECT TO SECTION 3.3.1.


 


3.3.3        RIGHT OF FIRST REFUSAL.  AT ANY TIME AS A JOINT VENTURE ENTITY IS
IN EXISTENCE, IF A MARC ENTITY SHALL RECEIVE A BONA FIDE OFFER TO PURCHASE,
DIRECTLY OR INDIRECTLY, AT LEAST A 49% INTEREST IN A GROUP C PROPERTY OR FROM
ANY PERSON OR ENTITY THE APPLICABLE MARC ENTITY SHALL GIVE WRITTEN NOTICE (THE
“GROUP C PROPERTY ROFR NOTICE”) THEREOF TO FIRST UNION TOGETHER WITH A COPY OF
SAID OFFER (THE “PURCHASE OFFER”).  FIRST UNION MAY UPON WRITTEN NOTICE TO THE
MARC PRINCIPALS, AT FIRST UNION’S OPTION AND WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT OF THE GROUP C PROPERTY ROFR NOTICE AND THE PURCHASE OFFER TO PURCHASE
THE GROUP C PROPERTY AT THE PRICE AND UPON THE TERMS AND CONDITIONS AS ARE
CONTAINED IN THE PURCHASE OFFER AND SUBJECT TO COMPLETION OF ITS DUE DILIGENCE
REVIEW WITHIN THE DUE DILIGENCE PERIOD, IF ANY, SET FORTH IN THE PURCHASE OFFER,
IN WHICH EVENT THE APPLICABLE MARC ENTITY SHALL SELL THE GROUP C PROPERTY TO
FIRST UNION UPON SAID TERMS AND CONDITIONS AND SAID PRICE.  THE MARC PRINCIPALS
COVENANT THAT THEY SHALL ACCEPT NO SUCH PURCHASE OFFER OR CONVEY A GROUP C
PROPERTY UNTIL THEY HAVE COMPLIED WITH THE TERMS OF THIS SECTION 3.3.3.  IF
FIRST UNION HAS NOT SENT ITS WRITTEN NOTICE OF ELECTION TO PURCHASE THE PROPERTY
COVERED BY THE PURCHASE OFFER WITHIN SAID FIVE (5) BUSINESS DAYS THEN FIRST
UNION SHALL CONCLUSIVELY BE DEEMED TO HAVE WAIVED ITS RIGHT OF FIRST REFUSAL
WITH RESPECT TO THAT PARTICULAR PURCHASE OFFER AND THE APPLICABLE MARC ENTITY
MAY ENTER INTO THE PURCHASE OFFER FREE AND CLEAR OF ANY RIGHTS OR CLAIMS ON THE
PART OF FIRST UNION; PROVIDED, HOWEVER, THAT IF THE PURCHASER UNDER SUCH
PURCHASE OFFER FAILS TO CLOSE ON THE PURCHASE OF THE GROUP C PROPERTY FOR THE
PURCHASE PRICE OR ON THE MATERIAL TERMS AND CONDITIONS SET FORTH IN THE PURCHASE
OFFER OR THE PURCHASE OFFER IS OTHERWISE TERMINATED, THE TERMS AND PROVISIONS OF
THIS SECTION 3.3.3 SHALL AGAIN BECOME APPLICABLE.  THE RIGHT OF FIRST REFUSAL
CONTAINED IN THIS SECTION 3.3.3 SHALL NOT BE APPLICABLE TO ANY OFFER FOR A GROUP
C PROPERTY PERMITTED UNDER SECTION 3.3.2 HEREOF.


 


3.4           [INTENTIONALLY OMITTED].


 


3.5           AFTER-ACQUIRED PROPERTIES.  IF, AT SUCH TIME AS A JOINT VENTURE
ENTITY IS IN EXISTENCE AND EITHER A MARC PRINCIPAL, A MARC ENTITY OR A FIRST
UNION ENTITY ENTERS INTO AN AFTER-ACQUIRED PROPERTY PURCHASE AGREEMENT WITH
RESPECT TO AN OFFICE BUILDING PROPERTY (AN “AFTER-ACQUIRED PROPERTY”) IN THE
CHICAGO BUSINESS DISTRICT (THE ACQUIRING PARTY BEING HEREINAFTER REFERRED TO IN
THIS SECTION 3.5 AS THE “ACQUIRING PARTY” AND EITHER THE MARC PRINCIPALS AND/OR
THE MARC ENTITIES OR FIRST UNION ENTITY, AS THE CASE MAY BE, BEING HEREINAFTER
REFERRED TO IN THIS SECTION 3.5 AS THE “NON-ACQUIRING PARTY”), PURSUANT TO
WHICH:  (I) IF THE


 

16

--------------------------------------------------------------------------------


 


ACQUIRING PARTY IS DIRECTLY OR INDIRECTLY ONE OR MORE MARC PRINCIPALS, EITHER
(X) THE ACQUISITION OF A 30% OR GREATER INTEREST IN SUCH AFTER-ACQUIRED
PROPERTY, (Y) THE ACQUISITION OF A 15% OR GREATER DIRECT OR INDIRECT INTEREST BY
ANY ONE MARC PRINCIPAL OR (Z) THE DIRECT OR INDIRECT ACQUISITION OF MANAGEMENT
CONTROL BY ONE OR MORE MARC PRINCIPALS OF SUCH AFTER-ACQUIRED PROPERTY
(PROVIDED, THAT THE ENTRY INTO BY MARC REALTY OF A PROPERTY MANAGEMENT AGREEMENT
SHALL NOT, IN AND OF ITSELF, BE DEEMED THE ACQUISITION OF MANAGEMENT CONTROL);
OR (II) IF THE ACQUIRING PARTY IS DIRECTLY OR INDIRECTLY FIRST UNION, EITHER (X)
THE ACQUISITION OF A 30% OR GREATER INTEREST IN SUCH AFTER-ACQUIRED PROPERTY OR
(Y) THE ACQUISITION OF MANAGEMENT CONTROL OF SUCH AFTER-ACQUIRED PROPERTY, THEN
THE FOLLOWING PROVISIONS SHALL APPLY.


 


3.5.1        AFTER ACQUIRED PROPERTY NOTICE.  THE ACQUIRING PARTY SHALL GIVE
NOTICE (THE “AFTER-ACQUIRED PROPERTY NOTICE”) TO THE NON-ACQUIRING PARTY WITHIN
FIVE BUSINESS DAYS OF THE ENTERING INTO OF THE AFTER-ACQUIRED PROPERTY PURCHASE
AGREEMENT WHICH NOTICE SHALL SET FORTH THE TOTAL PURCHASE PRICE AND COSTS AND
EXPENSES INCURRED OR TO BE INCURRED BY THE ACQUIRING PARTY IN CONNECTION WITH
THE ACQUISITION OF THE AFTER-ACQUIRED PROPERTY AND ANY DEBT OBTAINED, OR TO BE
OBTAINED, IN CONNECTION THEREWITH (UNLESS SUCH EXPENSES ARE DEDUCTED FROM THE
DEBT PROCEEDS), THE NET PROCEEDS FROM ANY DEBT OBTAINED, OR TO BE OBTAINED, WITH
RESPECT TO SUCH AFTER-ACQUIRED PROPERTY AND THE AMOUNT OF EQUITY THAT WILL BE
REQUIRED TO ACQUIRE THE AFTER ACQUIRED PROPERTY (THE “AFTER-ACQUIRED CALCULATED
EQUITY”).  IN ADDITION, THE ACQUIRING PARTY SHALL SIMULTANEOUSLY WITH THE
DELIVERY OF THE AFTER-ACQUIRED PROPERTY NOTICE, OR PROMPTLY UPON RECEIPT BY THE
ACQUIRING PARTY, DELIVER TO THE NON-ACQUIRING PARTY THE AFTER-ACQUIRED PROPERTY
PURCHASE AGREEMENT AND ALL DUE DILIGENCE MATERIALS, TITLE REPORTS, SURVEYS AND
ANY THIRD PARTY PROPERTY REPORTS THEN IN THE POSSESSION OF THE ACQUIRING PARTY,
AND ANY UPDATES THERETO WITH RESPECT TO THE AFTER-ACQUIRED PROPERTY.


 


3.5.2        OPTION.  THE NON-ACQUIRING PARTY WILL HAVE THE OPTION, WHICH OPTION
SHALL BE EXERCISABLE WITHIN THE LATER OF (I) 30 DAYS FOLLOWING THE
AFTER-ACQUIRED PROPERTY NOTICE AND, (II) FIVE DAYS PRIOR TO THE EXPIRATION OF
THE DUE DILIGENCE PERIOD PROVIDED FOR IN THE AFTER-ACQUIRED PROPERTY PURCHASE
AGREEMENT SO LONG AS THE ACQUIRING PARTY HAS PROMPTLY DELIVERED TO THE
NON-ACQUIRING PARTY ALL DUE DILIGENCE MATERIALS, TITLE REPORTS, SURVEYS AND ANY
THIRD PARTY PROPERTY REPORTS THEN IN THE POSSESSION OF THE ACQUIRING PARTY AND
UPDATES THERETO WITH RESPECT TO THE AFTER-ACQUIRED PROPERTY (THE “AFTER-ACQUIRED
DUE DILIGENCE PERIOD”), TO ELECT, TO EITHER ACQUIRE FROM THE ACQUIRING PARTY A
DIRECT OR INDIRECT INTEREST IN THE AFTER-ACQUIRED PROPERTY EQUAL TO THE
AFTER-ACQUIRED PERCENTAGE OR IF THE ACQUIRING PARTY IS ACQUIRING THE
AFTER-ACQUIRED PROPERTY IN CONNECTION WITH A TAX-FREE EXCHANGE UNDER
SECTION 1031 OF THE CODE, MAKE A PROPERTY LOAN, IN EITHER CASE FOR A PRICE OR IN
AN AMOUNT, AS APPLICABLE, EQUAL TO THE AFTER-ACQUIRED CALCULATED EQUITY
MULTIPLIED BY THE AFTER-ACQUIRED PERCENTAGE.


 


3.5.3        CLOSING.  THE CLOSING (THE “AFTER-ACQUIRED PROPERTY CLOSING”) OF
THE ACQUISITION OF ANY INTEREST IN AN AFTER-ACQUIRED PROPERTY SHALL TAKE PLACE
AT THE OFFICES OF THE ACQUIRING PARTY, OR SUCH OTHER LOCATION AS THE PARTIES MAY
AGREE, ON A DATE AND TIME MUTUALLY AGREED TO BY THE ACQUIRING PARTY AND THE
NON-ACQUIRING PARTY BUT IN NO EVENT AFTER THE LATER OF (I) 30 DAYS FOLLOWING THE
EXPIRATION OF THE AFTER-ACQUIRED DUE DILIGENCE PERIOD RELATING TO SUCH
AFTER-ACQUIRED PROPERTY OR (II) THE CLOSING DATE OF THE ACQUISITION OF THE
AFTER-ACQUIRED PROPERTY. 


 

17

--------------------------------------------------------------------------------


 


3.5.4        OPERATING AGREEMENT.  IF THE NON-ACQUIRING PARTY ELECTS TO ACQUIRE
AN INTEREST IN THE AFTER-ACQUIRED PROPERTY, THE ACQUIRING PARTY AND THE
NON-ACQUIRING PARTY SHALL FORM A JOINT VENTURE TO HOLD THE INTERESTS OF THE
ACQUIRING PARTY AND THE NON-ACQUIRING PARTY IN SUCH AFTER-ACQUIRED PROPERTY
PURSUANT TO THE OPERATING AGREEMENT.


 


ARTICLE 4


 


JOINT VENTURE OPERATING AGREEMENT


 


4.1           OPERATING AGREEMENT.  EACH JOINT VENTURE ENTITY SHALL BE GOVERNED
BY AN OPERATING AGREEMENT OR, IN THE CASE OF WOODFIELD, A PARTNERSHIP AGREEMENT
IN THE FORM OF AND ON THE TERMS AND CONDITIONS SET FORTH IN EXHIBIT B HERETO
(THE “OPERATING AGREEMENT”) WITH SUCH MODIFICATIONS THERETO AS MAY BE NECESSARY
WITH RESPECT TO WOODFIELD.


 


ARTICLE 5


 


GROUP D PROPERTIES


 


5.1           PROPERTY LOANS.  SUBJECT TO THE PROVISIONS OF ARTICLE 6 HEREOF, ON
THE INITIAL CLOSING DATE, FIRST UNION SHALL CAUSE THE FIRST UNION LENDER TO MAKE
A PROPERTY LOAN TO EACH MARC BORROWER IN THE AMOUNT SET FORTH ON SCHEDULE 1 D
HERETO UNDER THE HEADING “PROPERTY LOAN AMOUNT”.  ANY PROPERTY LOAN MADE
PURSUANT TO THIS SECTION 5.1 SHALL BE ON THE TERMS AND CONDITIONS SET FORTH IN A
PROPERTY LOAN AGREEMENT AND THE FIRST UNION LENDER AND THE APPLICABLE MARC
BORROWER SHALL ENTER INTO A PROPERTY LOAN AGREEMENT AND ALL SUCH OTHER DOCUMENTS
REQUIRED THEREUNDER.  SIMULTANEOUS WITH THE ENTERING INTO OF THE PROPERTY LOAN
AGREEMENT, THE MARC PRINCIPALS SHALL ASSUME THE OBLIGATIONS CONTEMPLATED BY
SECTION 6.6 HEREOF.


 


5.2           INTERCREDITOR AGREEMENT.  IF REQUIRED BY THE HOLDER OF THE
EXISTING SENIOR LOAN ENCUMBERING A GROUP D PROPERTY, FIRST UNION SHALL CAUSE THE
FIRST UNION LENDER TO ENTER INTO A CUSTOMARY INTERCREDITOR AGREEMENT WITH THE
EXISTING SENIOR LOAN ENCUMBERING SUCH GROUP D PROPERTY PURSUANT TO WHICH THE
FIRST UNION LENDER SUBORDINATES ITS RIGHTS TO RECEIVE PAYMENT OR EXERCISE ANY
REMEDY WITH RESPECT TO ANY COLLATERAL GIVEN IN CONNECTION WITH THE PROPERTY LOAN
TO THE RIGHTS OF THE HOLDER OF SUCH EXISTING SENIOR LOAN.


 


ARTICLE 6


 


DUE DILIGENCE; CLOSING DATES; CONDITIONS TO JOINT VENTURE AND


PROPERTY LOANS; CLOSING DATE OBLIGATIONS


 


6.1           DUE DILIGENCE. 


 


6.1.1        DELIVERY OF DUE DILIGENCE MATERIALS.  WITHIN TWO BUSINESS DAYS OR
AS SOON THEREAFTER AS IS PRACTICABLE, OF (I) THE DATE HEREOF WITH RESPECT TO THE
GROUP A PROPERTIES, THE GROUP B PROPERTIES AND THE GROUP D PROPERTIES, OR (II)
THE GROUP C PROPERTY ROFO NOTICE OR THE GROUP C PROPERTY ROFR NOTICE, WITH
RESPECT TO A GROUP C PROPERTY, OR AT SUCH OTHER TIMES AS SET FORTH IN THIS
AGREEMENT WITH RESPECT TO THE AFTER-ACQUIRED PROPERTIES, THE APPLICABLE MARC
ENTITY SHALL DELIVER TO FIRST UNION COPIES OF ALL DUE DILIGENCE MATERIALS, AND
ANY EXISTING THIRD PARTY PROPERTY REPORTS IT HAS IN ITS


 

18

--------------------------------------------------------------------------------


 


POSSESSION RELATING TO THE APPLICABLE PROPERTY(IES).  FIRST UNION ACKNOWLEDGES
THAT BY MAKING THE DUE DILIGENCE MATERIALS AVAILABLE TO FIRST UNION, THE MARC
PRINCIPALS HAVE NOT MADE, AND DO NOT MAKE, ANY REPRESENTATION OR WARRANTY,
EXPRESSED OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE
MATERIALS EXCEPT AS SET FORTH IN THIS AGREEMENT.  IN THE EVENT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE NOT CONSUMMATED, FIRST UNION WILL, UPON REQUEST BY THE
MARC PRINCIPALS, PROMPTLY RETURN TO THE MARC PRINCIPALS ANY OF THE DUE DILIGENCE
MATERIALS WHICH MAY HAVE BEEN DELIVERED TO FIRST UNION.


 


6.1.2        THIRD PARTY PROPERTY REPORTS; DUE DILIGENCE.  DURING THE APPLICABLE
DUE DILIGENCE PERIOD, FIRST UNION AND ITS ACCOUNTANTS, LENDERS, ATTORNEYS OR
OTHER REPRESENTATIVE(S) SHALL HAVE THE RIGHT, DURING REGULAR BUSINESS HOURS AND
UPON REASONABLE NOTICE, TO:


 


(A)           INTERVIEW THE APPLICABLE MARC ENTITY’S MANAGEMENT AGENT REGARDING
THE MANAGEMENT OR OPERATION OF THE APPLICABLE PROPERTIES AND OTHER PARTIES WHO
HAVE KNOWLEDGE OF THE APPLICABLE PROPERTIES AND TO INSPECT RECORDS AND FILES OF
THE APPLICABLE PROPERTIES THAT ARE IN THE MANAGER’S POSSESSION OR CONTROL;


 


(B)           INSPECT THE BOOKS, RECORDS AND FILES RELATING TO THE CONDITION OR
OPERATION OF THE APPLICABLE PROPERTIES THAT ARE IN THE POSSESSION OR CONTROL OF
THE APPLICABLE MARC ENTITY;


 


(C)           AT FIRST UNION’S SOLE RISK AND EXPENSE, INSPECT THE APPLICABLE
PROPERTIES AND IMPROVEMENTS LOCATED THEREON AND OBTAIN SUCH THIRD PARTY PROPERTY
REPORTS AS IT DEEMS ADVISABLE; PROVIDED, HOWEVER, FIRST UNION SHALL MAKE NO
PHASE II ENVIRONMENTAL INVESTIGATIONS WITHOUT THE CONSENT OF THE APPLICABLE MARC
ENTITY, WHICH MAY BE WITHHELD IN ITS SOLE DISCRETION.  FIRST UNION SHALL
EXERCISE (AND CAUSE ITS AGENTS AND EMPLOYEES TO EXERCISE) DUE CARE AND ORDINARY
PRUDENCE IN OBTAINING SUCH THIRD PARTY PROPERTY REPORTS AND SHALL NOT EXERCISE
SUCH RIGHT IN A MANNER THAT UNREASONABLY INTERFERES WITH THE OPERATION OF THE
APPLICABLE PROPERTY.  THE APPLICABLE MARC ENTITY SHALL HAVE THE RIGHT TO
DISAPPROVE OF FIRST UNION’S AGENTS AND/OR METHODS OF THE PROPOSED THIRD PARTY
PROPERTY REPORTS ON THE GROUNDS THAT SUCH PROPOSED THIRD PARTY PROPERTY REPORTS
ARE OVERLY INVASIVE AND/OR INTRUSIVE WHICH DISAPPROVAL MUST BE ON A REASONABLE
BASIS.  FIRST UNION, AT ITS OWN COST AND EXPENSE, PROMPTLY SHALL REPAIR ANY
DAMAGE TO A PROPERTY RESULTING FROM SUCH THIRD PARTY PROPERTY REPORTS TO THE
APPLICABLE MARC ENTITY’S REASONABLE SATISFACTION.  FIRST UNION SHALL INDEMNIFY,
DEFEND, SAVE AND HOLD HARMLESS THE APPLICABLE MARC ENTITY FROM AND AGAINST ANY
AND ALL CLAIMS, LIENS (INCLUDING, WITHOUT LIMITATION, MECHANIC’S AND
MATERIALMAN’S LIENS), ACTIONS, SUITS, PROCEEDINGS, COSTS, EXPENSES, DAMAGES OR
OTHER LIABILITIES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
COURT COSTS, ALL AS INCURRED, ARISING OUT OF THE RIGHTS GRANTED TO FIRST UNION
PURSUANT TO THE TERMS OF THIS SECTION 6.1.2.  THE INDEMNIFICATIONS CONTAINED
HEREIN SHALL SURVIVE THE TERMINATION OR CONSUMMATION OF THIS TRANSACTION.


 

19

--------------------------------------------------------------------------------


 


(D)           FIRST UNION, ITS CONTRACTORS AND REPRESENTATIVES SHALL KEEP
CONFIDENTIAL ANY AND ALL INFORMATION, DOCUMENTS AND REPORTS OBTAINED OR PREPARED
BY THEM RELATING TO THE PROPERTIES.  AT THE APPLICABLE MARC ENTITY’S REQUEST,
FIRST UNION SHALL FURNISH TO SUCH MARC ENTITY TRUE AND CORRECT COPIES OF ALL
THIRD PARTY PROPERTY REPORTS UNDERTAKEN AND COMPLETED IN CONNECTION WITH SUCH
INSPECTIONS.


 


6.1.3        INTENTIONALLY DELETED.


 


6.1.4        CONDITION OF PROPERTIES.


 


(A)           WITH RESPECT TO THE GROUP A PROPERTIES AND THE GROUP D PROPERTIES,
IN THE EVENT THAT DURING THE DUE DILIGENCE PERIOD FOR THE GROUP A PROPERTIES,
AND THE GROUP D PROPERTIES, FIRST UNION DISAPPROVES OF THE GROUP A PROPERTIES,
OR THE GROUP D PROPERTIES, FIRST UNION, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY
ELECT NOT TO EFFECT THE TRANSACTIONS WITH RESPECT TO THE GROUP A PROPERTIES OR
THE GROUP D PROPERTIES CONTEMPLATED BY SECTIONS 3.1 AND 5.1 HEREOF; PROVIDED,
HOWEVER, IF FIRST UNION ELECTS NOT TO PROCEED WITH THE TRANSACTIONS CONTEMPLATED
BY SECTION 3.1 HEREOF WITH RESPECT TO LESS THAN ALL OF THE GROUP A PROPERTIES,
THEN THE MARC PRINCIPALS SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND
THE DEPOSIT SHALL BE RETURNED TO FIRST UNION.


 


(B)           WITH RESPECT TO A GROUP B PROPERTY, FIRST UNION SHALL HAVE THE
RIGHTS SET FORTH IN SECTION 3.2.1 HEREOF.


 


(C)           WITH RESPECT TO A GROUP C PROPERTY, FIRST UNION SHALL HAVE THE
RIGHTS SET FORTH IN SECTION 3.3.1 HEREOF.


 


(D)           WITH RESPECT TO AN AFTER-ACQUIRED PROPERTY, FIRST UNION OR THE
MARC PRINCIPALS, AS APPLICABLE, SHALL HAVE THE RIGHTS SET FORTH IN SECTION 3.5.2
HEREOF.


 


6.2           DEPOSIT.  WITHIN FIVE BUSINESS DAYS AFTER THE FULL EXECUTION AND
DELIVERY OF THIS AGREEMENT, FIRST UNION SHALL DELIVER TO THE TITLE COMPANY THE
SUM OF THREE MILLION DOLLARS ($3,000,000) (THE “DEPOSIT”).  THE DEPOSIT SHALL BE
DEPOSITED INTO AN INTEREST BEARING ACCOUNT.  FIRST UNION MAY ELECT TO EXTEND THE
CLOSING DATE FOR THE GROUP A PROPERTIES AND THE GROUP D PROPERTIES FOR AN
ADDITIONAL 30 DAY PERIOD (THE “EXTENSION DATE”) IN WHICH CASE FIRST UNION SHALL
DELIVER TO THE TITLE COMPANY AN ADDITIONAL ONE MILLION DOLLARS ($1,000,000),
WHICH AMOUNT SHALL THEN CONSTITUTE PART OF THE DEPOSIT.  THE TITLE COMPANY IS
HEREBY AUTHORIZED TO DISBURSE THE DEPOSIT AS FOLLOWS:  (I) TO THE MARC
PRINCIPALS, IF THEY SHALL HAVE TERMINATED THIS AGREEMENT PURSUANT TO
SECTION 13.1(D); OR (II) IN ALL OTHER CASES OR UPON THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY SECTION 3.1, TO FIRST UNION. 


 


6.3           FIRST UNION’S CONDITIONS TO ACQUIRING AN INTEREST IN A JOINT
VENTURE ENTITY.  UPON SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS (UNLESS
WAIVED BY FIRST UNION) AND PROVIDED THAT FIRST UNION IS OTHERWISE OBLIGATED TO
ACQUIRE THE APPLICABLE INTEREST FROM A MARC MEMBER, FIRST UNION SHALL BE
REQUIRED TO ACQUIRE THE APPLICABLE INTEREST FROM A MARC MEMBER ON THE APPLICABLE
CLOSING DATE.


 

20

--------------------------------------------------------------------------------


 


6.3.1        NO DEFAULT.  NO BREACH OF ANY MATERIAL COVENANT OR OBLIGATION OF A
MARC ENTITY HEREUNDER SHALL EXIST ON THE APPLICABLE CLOSING DATE OR WILL EXIST
AS A RESULT OF THE TRANSACTIONS TO BE CONSUMMATED ON THE APPLICABLE CLOSING
DATE.


 


6.3.2        REPRESENTATIONS AND WARRANTIES.  ALL THE REPRESENTATIONS AND
WARRANTIES OF THE MARC PRINCIPALS CONTAINED IN THIS AGREEMENT SHALL BE ACCURATE
IN ALL MATERIAL RESPECTS WITH RESPECT TO THE MARC PRINCIPALS AND THE APPLICABLE
MARC ENTITIES AND THE GROUP A PROPERTIES AND THE GROUP B PROPERTIES AT AND AS OF
THE CLOSING DATE AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE AT AND
AS OF SUCH TIME, EXCEPT FOR SUCH CHANGES THEREIN AS ARE CONTEMPLATED BY THIS
AGREEMENT.


 


6.3.3        COVENANT COMPLIANCE.  NO BREACH OF ANY COVENANTS IMPOSED UPON THE
MARC PRINCIPALS HEREUNDER SHALL EXIST ON THE CLOSING DATE OR BE CREATED BY THE
TRANSACTIONS TO BE CONSUMMATED ON THE CLOSING DATE.


 


6.3.4        OFFICER’S CERTIFICATE.  FIRST UNION SHALL HAVE RECEIVED AN
OFFICER’S CERTIFICATE OF THE APPLICABLE MARC ENTITY, DATED THE CLOSING DATE,
CERTIFYING ON BEHALF OF THE APPLICABLE PROPERTY OWNER AS TO THE FULFILLMENT OF
THE CONDITIONS SPECIFIED IN SECTIONS 6.3.1, 6.3.2 AND 6.3.3 HEREOF.


 


6.3.5        OWNERSHIP STRUCTURE; FORMATION DOCUMENTS AND ENTITY AGREEMENTS. 
FIRST UNION SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE CERTIFYING AS TO (A)
THE FORMATION DOCUMENTS OF EACH ENTITY IN THE OWNERSHIP STRUCTURE OF THE
APPLICABLE PROPERTY HAVING BEEN DULY EXECUTED, DELIVERED AND FILED AND REMAINING
IN FULL FORCE AND EFFECT AND UNMODIFIED AS OF THE DATE OF SUCH CERTIFICATE (AND
ANNEXING A COPY THEREOF), (B) DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE
APPLICABLE MARC ENTITIES OF THE TRANSFER DOCUMENTS, TO WHICH IT IS A PARTY AND
ATTACHING COPIES OF THE APPLICABLE AUTHORIZING RESOLUTIONS THERETO, AND (C) SUCH
MARC ENTITIES BEING IN GOOD STANDING AND AUTHORIZED TO DO BUSINESS IN EACH
JURISDICTION WHERE THE OWNERSHIP OF ITS ASSETS AND OPERATION OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION.


 


6.3.6        JOINDER.  IF THE APPLICABLE MARC ENTITIES ARE NOT THEN A PARTY TO
THIS AGREEMENT, SUCH MARC ENTITIES SHALL EXECUTE A JOINDER AND ASSUMPTION
AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO FIRST UNION WHICH SHALL PROVIDE
THAT SUCH MARC ENTITIES WILL BE SUBJECT TO THE OBLIGATIONS OF THE MARC ENTITIES
HEREUNDER.


 


6.3.7        SATISFACTORY TRANSFER DOCUMENTS.  EACH OF THE TRANSFER DOCUMENTS
SHALL BE SATISFACTORY IN FORM, CONTENT AND MANNER OF EXECUTION AND DELIVERY TO
FIRST UNION AND ALL TRANSFER DOCUMENTS SHALL BE IN FULL FORCE AND EFFECT. 


 


6.3.8        ASSET MANAGEMENT AGREEMENT.  SO LONG AS MARC REALTY OR AN AFFILIATE
OF THE MARC PRINCIPALS IS THE PROPERTY MANAGER OF THE APPLICABLE PROPERTY, THE
APPLICABLE PROPERTY OWNER SHALL RETAIN AN AFFILIATE OF FIRST UNION TO PROVIDE
ASSET MANAGEMENT SERVICES TO THE APPLICABLE PROPERTY FOR A FEE EQUAL TO 1% OF
THE GROSS REVENUES OF SUCH PROPERTY.


 

21

--------------------------------------------------------------------------------


 


6.3.9        FINANCIAL INFORMATION; NO MATERIAL CHANGE.


 


(A)           NO CHANGE SHALL HAVE OCCURRED IN THE FINANCIAL CONDITION,
BUSINESS, AFFAIRS, OPERATIONS OR CONTROL OF THE APPLICABLE MARC ENTITIES OR THE
APPLICABLE PROPERTIES SINCE THE DATE OF THEIR RESPECTIVE FINANCIAL STATEMENTS OR
FINANCIAL PROJECTIONS MOST RECENTLY DELIVERED TO FIRST UNION, WHICH CHANGE HAS
HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND THE
APPLICABLE MARC ENTITIES SHALL HAVE FURNISHED FIRST UNION SUCH OTHER FINANCIAL
INFORMATION, PROJECTIONS, AND CERTIFICATIONS AS REASONABLY REQUESTED BY FIRST
UNION.


 


(B)           THE MARC PRINCIPALS SHALL HAVE PROVIDED TO FIRST UNION A COPY
CERTIFIED BY THE MANAGER OF THE PROPERTY OWNER OF ITS BALANCE SHEET AFTER GIVING
EFFECT TO, AS APPLICABLE, ANY EXISTING SENIOR LOANS, TO EVIDENCE THAT THE
PROPERTY OWNER IS SOLVENT, HAS ASSETS HAVING A FAIR MARKET VALUE IN EXCESS OF
THE AMOUNT REQUIRED TO PAY THE PROPERTY OWNER’S PROBABLE LIABILITIES ON THE
PROPERTY OWNER’S EXISTING DEBTS AS SUCH BECOME ABSOLUTE AND MATURE, AND HAS
ADEQUATE CAPITAL FOR THE CONDUCT OF THE PROPERTY OWNER’S BUSINESS AND THE
ABILITY TO PAY THE PROPERTY OWNER’S DEBTS FROM TIME TO TIME INCURRED IN
CONNECTION THEREWITH AS SUCH DEBTS MATURE


 


6.3.10      LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 6.3.10, THERE SHALL NOT
BE ANY ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR BY OR BEFORE ANY
GOVERNMENTAL INSTRUMENTALITY OR OTHER AGENCY OR REGULATORY AUTHORITY BY ANY
ENTITY (PRIVATE OR GOVERNMENTAL) PENDING OR, TO THE BEST OF THE MARC PRINCIPALS’
KNOWLEDGE, THREATENED WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY DOCUMENTATION EXECUTED IN CONNECTION THEREWITH, OR IN CONNECTION WITH A MARC
ENTITY, WHICH THE FIRST UNION SHALL DETERMINE IN GOOD FAITH IS LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


6.3.11      NO INJUNCTIONS.  NO COURT, AGENCY OR OTHER AUTHORITY SHALL HAVE
ISSUED ANY ORDER, DECREE OR JUDGMENT TO SET ASIDE, RESTRAIN, ENJOIN OR PREVENT
THE PERFORMANCE BY THE APPLICABLE MARC PRINCIPAL, MARC ENTITY OR FIRST UNION OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, NOR SHALL THERE BE PENDING ANY SUIT,
ACTION OR PROCEEDING REQUESTING SUCH RELIEF OR REMEDY.


 


6.3.12      COMPLIANCE WITH LAWS.  THERE ARE NO LEGAL REQUIREMENTS WHICH
PROHIBIT OR ADVERSELY LIMIT THE CAPACITY OR AUTHORITY OF THE APPLICABLE MARC
PRINCIPAL OR THE APPLICABLE MARC ENTITY TO ENTER INTO THE TRANSACTIONS
CONTEMPLATED HEREBY OR TO EXECUTE THE TRANSFER DOCUMENTS, TO WHICH IT IS A
PARTY, AND PERFORM THE OBLIGATIONS OF SUCH PERSON WITH RESPECT THERETO.


 


6.3.13      CONSENTS.  THE TRANSACTIONS TO BE CONSUMMATED ON THE APPLICABLE
CLOSING DATE WILL NOT CREATE A BREACH OR DEFAULT OF ANY AGREEMENT, RULE,
REGULATION, OR ORDINANCE TO WHICH A MARC PRINCIPAL, MARC ENTITY OR FIRST UNION
IS PARTY OR SUBJECT UNLESS THE NECESSARY CONSENTS HAVE BEEN OBTAINED OR WAIVED,
EXCEPT FOR ANY BREACH OR DEFAULT UNDER AN EXISTING SENIOR LOAN CAUSED SOLELY BY
THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH ARE HEREBY WAIVED BY FIRST UNION.


 

22

--------------------------------------------------------------------------------


 


6.3.14      ASSIGNMENT.  THE INTEREST IN THE JOINT VENTURE ENTITY BEING CONVEYED
SHALL BE FREE AND CLEAR OF ALL LIENS.


 


6.3.15      CONDITION OF THE PROPERTY.  THERE SHALL HAVE BEEN NO UNINSURED,
UNREPAIRED, OR UNRESTORED DAMAGE OR DESTRUCTION BY FIRE OR OTHERWISE TO ANY OF
THE REAL OR TANGIBLE PERSONAL PROPERTY COMPRISING OR INTENDED TO COMPRISE THE
APPLICABLE PROPERTY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.3.16      LEGAL OPINIONS.  FIRST UNION SHALL HAVE RECEIVED AND APPROVED LEGAL
OPINION LETTERS FROM COUNSEL REPRESENTING THE MARC PRINCIPALS AND THE MARC
ENTITIES WHICH MEET FIRST UNION’S LEGAL OPINION REQUIREMENTS AND COVERING SUCH
MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREIN, AS THE FIRST UNION MAY
REASONABLY REQUEST.


 


6.3.17      INSURANCE.  FIRST UNION SHALL HAVE BEEN PROVIDED WITH EVIDENCE THAT
THE PROPERTIES AND PROPERTY OWNERS MAINTAIN INSURANCE WITH SUCH CARRIERS, IN
SUCH AMOUNTS AND FOR SUCH RISKS AS IT DEEMS NECESSARY.


 


6.3.18      QUALIFIED REIT ASSET.  EACH PROPERTY INDIRECTLY OWNED BY EACH JOINT
VENTURE ENTITY IN WHICH FIRST UNION ACQUIRES AN INTEREST, RESPECTIVELY, SHALL
QUALIFY AS A “REAL ESTATE ASSET” WITHIN THE MEANING OF SECTION 856(C)(5)(B).  AT
LEAST 95% OF EACH JOINT VENTURE ENTITY’S GROSS INCOME SHALL CONSIST (AND SHALL
BE EXPECTED TO CONTINUE TO EXIST) OF INCOME THAT IS DESCRIBED IN
SECTION 856(C)(3) OF THE CODE.


 


6.3.19      INDEMNIFICATION PLEDGE AGREEMENT.  THE MARC PRINCIPALS SHALL HAVE
DELIVERED AN INDEMNIFICATION PLEDGE AGREEMENT WITH RESPECT TO THEIR INTERESTS IN
THE APPLICABLE JOINT VENTURE ENTITY(IES).


 


6.3.20      SALE PAYMENT.  THE MARC PRINCIPALS SHALL HAVE PAID TO FIRST UNION
THE AMOUNT, IF ANY, REQUIRED BY SECTION 2.2 HEREOF.


 


6.4           MARC’S CONDITIONS TO TRANSFERRING AN INTEREST IN A JOINT VENTURE. 
UPON SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS (UNLESS WAIVED BY THE MARC
PRINCIPALS) AND PROVIDED THAT THE MARC PRINCIPALS ARE OTHERWISE OBLIGATED TO
ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY, THE MARC PRINCIPALS SHALL BE
REQUIRED, AND SHALL CAUSE THE APPLICABLE MARC MEMBERS TO, CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY ON THE APPLICABLE CLOSING DATE.


 


6.4.1        NO DEFAULT.  NO BREACH OF ANY COVENANT OR OBLIGATION OF FIRST UNION
HEREUNDER SHALL EXIST ON THE APPLICABLE CLOSING DATE OR WILL EXIST AS A RESULT
OF THE TRANSACTIONS TO BE CONSUMMATED ON THE APPLICABLE CLOSING DATE.


 


6.4.2        REPRESENTATIONS AND WARRANTIES.  ALL THE REPRESENTATIONS AND
WARRANTIES OF FIRST UNION CONTAINED IN THIS AGREEMENT SHALL BE ACCURATE IN ALL
MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE AS THOUGH SUCH REPRESENTATIONS
AND WARRANTIES WERE MADE AT AND AS OF SUCH TIME, EXCEPT FOR SUCH CHANGES THEREIN
AS ARE CONTEMPLATED BY THIS AGREEMENT.

 

23

--------------------------------------------------------------------------------


 


6.4.3        COVENANT COMPLIANCE.  NO BREACH OF ANY COVENANTS IMPOSED UPON FIRST
UNION HEREUNDER SHALL EXIST ON THE CLOSING DATE OR BE CREATED BY THE
TRANSACTIONS TO BE CONSUMMATED ON THE CLOSING DATE.


 


6.4.4        OFFICER’S CERTIFICATE.  THE MARC PRINCIPALS SHALL HAVE RECEIVED A
CERTIFICATE OF AN OFFICER OF FUR, DATED THE CLOSING DATE, CERTIFYING ON BEHALF
OF FIRST UNION AS TO THE FULFILLMENT OF THE CONDITIONS SPECIFIED IN SECTIONS
6.4.1, 6.4.2 AND 6.4.3 HEREOF.


 


6.4.5        SATISFACTORY TRANSFER DOCUMENTS .  EACH OF THE TRANSFER DOCUMENTS
SHALL BE SATISFACTORY IN FORM, CONTENT AND MANNER OF EXECUTION AND DELIVERY TO
THE MARC PRINCIPALS AND ALL TRANSFER DOCUMENTS SHALL BE IN FULL FORCE AND
EFFECT. 


 


6.4.6        LITIGATION.  THERE SHALL NOT BE ANY ACTIONS, SUITS OR PROCEEDINGS
AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL INSTRUMENTALITY OR OTHER
AGENCY OR REGULATORY AUTHORITY BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) PENDING
OR, TO FIRST UNION’S KNOWLEDGE, THREATENED WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY DOCUMENTATION EXECUTED IN CONNECTION THEREWITH, OR IN
CONNECTION WITH A FIRST UNION ENTITY, WHICH THE MARC PRINCIPALS SHALL DETERMINE
IN GOOD FAITH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.4.7        NO INJUNCTIONS.  NO COURT, AGENCY OR OTHER AUTHORITY SHALL HAVE
ISSUED ANY ORDER, DECREE OR JUDGMENT TO SET ASIDE, RESTRAIN, ENJOIN OR PREVENT
THE PERFORMANCE BY THE APPLICABLE MARC PRINCIPAL, MARC ENTITY OR FIRST UNION OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, NOR SHALL THERE BE PENDING ANY SUIT,
ACTION OR PROCEEDING REQUESTING SUCH RELIEF OR REMEDY.


 


6.4.8        COMPLIANCE WITH LAWS.  THERE ARE NO LEGAL REQUIREMENTS WHICH
PROHIBIT OR ADVERSELY LIMIT THE CAPACITY OR AUTHORITY OF FIRST UNION TO ENTER
INTO THE TRANSACTIONS CONTEMPLATED HEREBY OR TO EXECUTE THE TRANSFER DOCUMENTS,
TO WHICH IT IS A PARTY, AND PERFORM THE OBLIGATIONS OF SUCH PERSON WITH RESPECT
THERETO.


 


6.4.9        CONSENTS.  THE TRANSACTIONS TO BE CONSUMMATED ON THE APPLICABLE
CLOSING DATE WILL NOT CREATE A BREACH OR DEFAULT OF ANY AGREEMENT, RULE,
REGULATION, OR ORDINANCE TO WHICH A MARC PRINCIPAL, MARC ENTITY OR FIRST UNION
IS PARTY OR SUBJECT UNLESS THE NECESSARY CONSENTS HAVE BEEN OBTAINED OR WAIVED,
EXCEPT FOR ANY BREACH OR DEFAULT UNDER AN EXISTING SENIOR LOAN CAUSED SOLELY BY
THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH ARE HEREBY WAIVED BY THE MARC
PRINCIPALS.


 


6.5           CONDITIONS TO MAKING A PROPERTY LOAN.  FIRST UNION’S OBLIGATION TO
MAKE THE PROPERTY LOANS IS SUBJECT TO THE SATISFACTION (OR WAIVER BY FIRST
UNION) OF EACH CONDITION SET FORTH IN SECTION 3.1 OF THE PROPERTY LOAN AGREEMENT
WHICH ARE INCORPORATED HEREIN BY REFERENCE.


 


6.6           CLOSING DATE OBLIGATIONS/CASH.  NOTWITHSTANDING ANYTHING HEREIN,
IN AN OPERATING AGREEMENT, A PROPERTY LOAN AGREEMENT OR ANY OTHER AGREEMENT
ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH TO THE CONTRARY, THE MARC
PRINCIPALS AND FIRST UNION AGREE THAT ANY AND ALL RECEIVABLES, OBLIGATIONS,
LIABILITIES OR CLAIMS RELATING TO A PROPERTY OR A PROPERTY OWNER AND ARISING,
ACCRUING OR PERTAINING TO A PERIOD ON OR BEFORE THE APPLICABLE CLOSING DATE,


 

24

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, DELINQUENT RENT, REAL PROPERTY TAXES, AND OTHER
ITEMS CUSTOMARILY PRO-RATED IN CONNECTION WITH SALES OF REAL PROPERTY, SHALL BE
FOR THE SOLE BENEFIT OF, AND BE THE SOLE RESPONSIBILITY OF, THE MARC PRINCIPALS
AND NOT THAT OF THE APPLICABLE PROPERTY OR PROPERTY OWNER AND THE PROPERTY
OWNERS SHALL PAY SUCH REVENUES TO THE MARC PRINCIPALS AND THE MARC PRINCIPALS
HEREBY INDEMNIFY AND HOLD THE APPLICABLE PROPERTY OWNER AND FIRST UNION HARMLESS
AGAINST ANY SUCH OBLIGATION, LIABILITY OR CLAIM.  IN FURTHERANCE OF THE
FOREGOING, FIRST UNION ACKNOWLEDGES THAT ALL ACCOUNTS RECEIVABLE (INCLUDING,
WITHOUT LIMITATION, UNCOLLECTED RENTS FOR THE PERIOD PRIOR TO THE CLOSING DATE,
CASH AND CASH EQUIVALENTS OWNED BY THE PROPERTY OWNER (EXCEPT FOR THOSE HELD IN
ESCROW ACCOUNTS FOR WHICH ADJUSTMENT HAS BEEN MADE OR SECURITY DEPOSITS)) ARE TO
BE PAID TO THE MARC PRINCIPALS AND SHALL NOT BE AN ASSET OF THE PROPERTY OWNER.


 


ARTICLE 7


 


ADDITIONAL LOANS


 


7.1           TI/CAP EX LOANS.

 


7.1.1        COMMITMENT AMOUNT.  SO LONG AS FIRST UNION HOLDS AN INDIRECT
INTEREST IN OR HAS MADE A PROPERTY LOAN WITH RESPECT TO A PROPERTY, THE MARC
PRINCIPALS AND FIRST UNION SHALL BE OBLIGATED TO MAKE LOANS (“TI/CAP EX LOANS”)
OF UP TO AN AGGREGATE OF $15 MILLION COLLECTIVELY TO BE USED TO FINANCE LEASING
COMMISSIONS, TENANT IMPROVEMENTS OR CAPITAL EXPENDITURES REQUIRED TO BE MADE TO
A PROPERTY TO MAINTAIN IT IN THE MANNER IN WHICH THE PROPERTY HAS HISTORICALLY
BEEN MAINTAINED AND ENABLE THE PROPERTY TO COMPLY WITH APPLICABLE ADA
REQUIREMENTS AND BUILDING CODES AND ORDINANCES, AND WHICH HAVE BEEN PROVIDED FOR
IN THE APPROVED BUDGET FOR SUCH PROPERTY, ALL ON THE CONDITIONS SET FORTH
HEREIN.


 


7.1.2        TI/CAP EX NOTICE.  AT SUCH TIME AS A PROPERTY OWNER SHALL DETERMINE
THAT A TI/CAP EX LOAN IS ADVISABLE, SUCH PROPERTY OWNER SHALL DELIVER TO FIRST
UNION AND THE MARC PRINCIPALS A NOTICE (A “TI/CAP EX NOTICE”), WHICH TI/CAP EX
NOTICE SHALL SET FORTH THE AMOUNT REQUESTED FOR SUCH TI/CAP EX LOAN, THE
APPLICABLE PROPERTY OWNER AND PROPERTY, THE PURPOSE OF THE TI/CAP EX LOAN AND A
BUDGET FOR THE APPLICABLE LEASING COMMISSIONS, TENANT IMPROVEMENTS OR CAPITAL
EXPENDITURES.


 


7.1.3        TI/CAP EX LOAN ADVANCES.  NOT LATER THAN 30 DAYS FOLLOWING THE
RECEIPT OF THE TI/CAP EX NOTICE AND ALL OTHER INFORMATION REQUIRED TO BE
DELIVERED IN CONNECTION THEREWITH, THE MARC PRINCIPALS AND FIRST UNION SHALL
CAUSE TO BE MADE A TI/CAP EX LOAN TO THE APPLICABLE PROPERTY OWNER, IN AN AMOUNT
EQUAL TO THE PRODUCT OF (I) THE AMOUNT OF THE TI/CAP EX LOAN REQUESTED OR
PORTION THEREOF THEN BEING REQUESTED AND (II) EITHER (X) THE DIRECT OR INDIRECT
OWNERSHIP INTEREST OF THE MARC ENTITY OR FIRST UNION, AS APPLICABLE, IN THE
PROPERTY OWNER OF SUCH TI/CAP EX LOAN OR (Y) IN THE CASE OF A TI/CAP EX LOAN
MADE TO A PROPERTY OWNER FOR WHICH A PROPERTY LOAN IS THEN OUTSTANDING, 60%, IN
THE CASE OF FIRST UNION, AND 40%, IN THE CASE OF THE MARC PRINCIPALS.  THE
PARTIES ACKNOWLEDGE THAT THE FUNDS IN THE TI/CAP EX RESERVE SHALL INITIALLY BE
DISBURSED TO THE PARTIES IN AN AMOUNT EQUAL TO THE PROPORTIONATE SHARE REQUIRED
TO BE FUNDED BY SUCH PARTIES PURSUANT TO THIS SECTION 7.1.3.

 

25

--------------------------------------------------------------------------------


 


7.1.4        INTEREST RATE.  EACH TI/CAP EX LOAN WILL BEAR INTEREST IN ARREARS
AT THE TI/CAP EX LOAN RATE, UNLESS THE DEFAULT RATE IS APPLICABLE.

 


7.1.5        PAYMENTS.  INTEREST AND PRINCIPAL SHALL BE PAYABLE ONLY OUT OF
OPERATING CASH FLOW OR CAPITAL PROCEEDS AS SET FORTH IN ARTICLE 8 HEREOF.

 


7.1.6        MATURITY.  AT THE TI/CAP EX LOAN MATURITY DATE FOR ANY GIVEN TI/CAP
EX LOAN, ALL ACCRUED INTEREST, PRINCIPAL AND OTHER CHARGES DUE WITH RESPECT TO
SUCH TI/CAP EX LOAN SHALL BE DUE AND PAYABLE IN FULL AND THE PRINCIPAL BALANCE
AND SUCH OTHER CHARGES, BUT NOT UNPAID INTEREST, SHALL BEAR INTEREST AT THE
DEFAULT RATE UNTIL SO PAID. 

 


7.1.7        PREPAYMENT.  A TI/CAP EX LOAN SHALL BE PREPAYABLE IN WHOLE OR IN
PART TO THE EXTENT PERMITTED OR REQUIRED BY THE PROVISIONS OF ARTICLE 8 HEREOF.

 


7.1.8        COLLATERAL.  TI/CAP EX LOANS SHALL BE UNSECURED OBLIGATIONS OF THE
APPLICABLE PROPERTY OWNER.

 


7.1.9        TI/CAP EX NOTE.  EACH TI/CAP EX LOAN SHALL BE EVIDENCED BY A TI/CAP
EX LOAN NOTE FROM THE APPLICABLE PROPERTY OWNER TO THE LENDERS THEREOF.

 


7.2           REPOSITION LOANS.

 


7.2.1        REPOSITION LOAN REQUEST.  AT SUCH TIME AS A PROPERTY OWNER DESIRES
TO OBTAIN FUNDS TO “REPOSITION” OR “UPGRADE” A PROPERTY (THE “REPOSITION
PROPERTY”) IN WHICH FIRST UNION HOLDS AN INDIRECT INTEREST IN OR HAS MADE A
PROPERTY LOAN WITH RESPECT TO THE PROPERTY, SUCH PROPERTY OWNER SHALL GIVE
NOTICE THEREOF TO FIRST UNION (THE “REPOSITION NOTICE”) WHICH NOTICE SHALL
IDENTIFY THE PROPERTY, SET FORTH THE AMOUNT OF FUNDS REQUIRED TO REPOSITION THE
PROPERTY (THE “REPOSITION AMOUNT”), PROVIDE A BUDGET WITH RESPECT TO THE
REPOSITION AMOUNT AND SET FORTH A FINANCIAL PROJECTION OF THE FUTURE IMPACT OF
SUCH REPOSITIONING ON THE OPERATIONS AND VALUE OF THE PROPERTY.  WITHIN FIVE
BUSINESS DAYS OF EACH REQUEST BY THE PROPERTY OWNER BUT IN NO EVENT EARLIER THAN
30 DAYS FOLLOWING THE DELIVERY OF THE REPOSITION NOTICE, THE MARC PRINCIPALS,
COLLECTIVELY, AND FIRST UNION SHALL BE OBLIGATED TO, OR SHALL CAUSE THEIR
RESPECTIVE AFFILIATE TO, MAKE LOANS (THE “REPOSITION LOANS”) IN AN AMOUNT EQUAL
TO THE PRODUCT OF (I) THE REPOSITION AMOUNT OR PORTION THEREOF THEN BEING
REQUESTED AND (II) EITHER (X) THE DIRECT OR INDIRECT OWNERSHIP INTEREST OF THE
MARC ENTITY OR FIRST UNION, AS APPLICABLE, IN THE PROPERTY OWNER OF SUCH
REPOSITION LOAN OR (Y) IN THE CASE OF A REPOSITION LOAN MADE TO A PROPERTY OWNER
FOR WHICH A PROPERTY LOAN IS THEN OUTSTANDING, 60%, IN THE CASE OF FIRST UNION,
AND 40%, IN THE CASE OF THE MARC PRINCIPALS, ALL ON THE CONDITIONS SET FORTH
HEREIN.

 


7.2.2        CONDITION TO REPOSITION LOAN.  THE OBLIGATION OF FIRST UNION AND
THE MARC PRINCIPALS TO MAKE, OR CAUSE THEIR RESPECTIVE AFFILIATES TO MAKE, A
REPOSITION LOAN SHALL BE CONDITIONED UPON THE APPROVAL OF SUCH BORROWING BY THE
PROPERTY OWNER, BY ALL OF THE MEMBERS OF THE JOINT VENTURE ENTITY THAT HOLDS AN
OWNERSHIP INTEREST IN SUCH PROPERTY OWNER OR THE FIRST UNION LENDER WITH RESPECT
TO A GROUP D PROPERTY FOR WHICH THE FIRST UNION LENDER HAS MADE A PROPERTY LOAN
AND UPON RECEIPT OF SATISFACTORY EVIDENCE OF THE EXPENDITURES INCURRED OR TO BE
INCURRED.

 

26

--------------------------------------------------------------------------------


 


7.2.3        INTEREST RATE.  EACH REPOSITION LOAN WILL BEAR INTEREST AT THE
REPOSITION LOAN RATE, UNLESS THE DEFAULT RATE IS APPLICABLE. 

 


7.2.4        PAYMENTS.  INTEREST AND PRINCIPAL SHALL BE PAYABLE ONLY OUT OF
OPERATING CASH FLOW OR CAPITAL PROCEEDS AS SET FORTH IN ARTICLE 8 HEREOF.

 


7.2.5        MATURITY.  AT THE REPOSITION LOAN MATURITY DATE FOR ANY GIVEN
REPOSITION LOAN, ALL ACCRUED INTEREST, PRINCIPAL AND OTHER CHARGES DUE WITH
RESPECT TO SUCH REPOSITION LOAN SHALL BE DUE AND PAYABLE IN FULL AND THE
PRINCIPAL BALANCE AND SUCH OTHER CHARGES, BUT NOT UNPAID INTEREST, SHALL BEAR
INTEREST AT THE DEFAULT RATE UNTIL SO PAID. 

 


7.2.6        PREPAYMENT.  A REPOSITION LOAN SHALL BE PREPAYABLE IN WHOLE OR IN
PART TO THE EXTENT PERMITTED OR REQUIRED BY THE PROVISIONS OF ARTICLE 8 HEREOF.

 


7.2.7        COLLATERAL.  REPOSITION LOANS SHALL BE UNSECURED OBLIGATIONS OF THE
APPLICABLE PROPERTY OWNER.

 


7.2.8        REPOSITION NOTE.  EACH REPOSITION LOAN SHALL BE EVIDENCED BY A
REPOSITION LOAN NOTE MADE BY THE APPLICABLE PROPERTY OWNER TO THE LENDERS
THEREOF.

 


7.3           COVERED LOANS.

 


7.3.1        CASH SHORTFALL NOTICE.  AT SUCH TIME OR TIMES AS A PROPERTY IN
WHICH FIRST UNION HOLDS A DIRECT OR INDIRECT INTEREST OR FOR WHICH FIRST UNION
HAS MADE A PROPERTY LOAN IS EXPERIENCING A CASH SHORTFALL WHICH IN THE PROPERTY
OWNER’S OPINION WILL RESULT IN THE PROPERTY OWNER DEFAULTING ON A SENIOR LOAN
ENCUMBERING SUCH PROPERTY, THE MARC PRINCIPALS SHALL CAUSE THE PROPERTY OWNER TO
GIVE PROMPT WRITTEN NOTICE THEREOF (A “SHORTFALL NOTICE”) TO THE MEMBERS OF THE
APPLICABLE JOINT VENTURE ENTITY WITH RESPECT TO A PROPERTY IN WHICH FIRST UNION
HOLDS A DIRECT OR INDIRECT INTEREST OR THE FIRST UNION LENDER WITH RESPECT TO A
PROPERTY FOR WHICH FIRST UNION HAS MADE A PROPERTY LOAN WHICH NOTICE SHALL SET
FORTH THE APPLICABLE PROPERTY (THE “SHORTFALL PROPERTY”), THE PROJECTED AMOUNT
OF THE SHORTFALL (THE “SHORTFALL AMOUNT”), AND, IF THE SHORTFALL NOTICE RELATES
TO A GROUP B PROPERTY, IN WHICH EVENT THE MARC PRINCIPALS SHALL BE OBLIGATED
MAKE A LOAN TO THE APPLICABLE PROPERTY OWNER IN AMOUNT EQUAL TO THE PRODUCT OF
(X) THE SHORTFALL AMOUNT AND (Y) THE DIRECT OR INDIRECT OWNERSHIP INTEREST OF
ALL OF THE MARC MEMBERS IN THE PROPERTY OWNER OR, IN ALL OTHER CASES, WHETHER
THE MARC PRINCIPALS INTEND TO MAKE A LOAN TO COVER THE SHORTFALL AMOUNT OR ALLOW
THE SENIOR LOAN TO BE DEFAULTED UPON.

 


7.3.2        CASH SHORTFALL – ELECTION NOT TO MAKE A LOAN.

 


(A)           WITH RESPECT TO A PROPERTY FOR WHICH FIRST UNION HAS MADE A
PROPERTY LOAN, IF THE MARC PRINCIPALS INDICATE IN THEIR SHORTFALL NOTICE THAT
THEY ARE ELECTING NOT TO MAKE A LOAN TO THE APPLICABLE PROPERTY OWNER TO SATISFY
THE SHORTFALL AMOUNT, THE APPLICABLE FIRST UNION LENDER SHALL HAVE THE RIGHT TO
EITHER (I) MAKE A COVERED LOAN IN THE SHORTFALL AMOUNT OR (II) CAUSE THE
APPLICABLE MARC BORROWER TO SATISFY THE APPLICABLE PROPERTY LOAN IN EXCHANGE FOR
A 60% OWNERSHIP INTEREST IN THE MARC BORROWER.  THE FIRST UNION LENDER SHALL
EXERCISE THE OPTION GRANTED PURSUANT TO THIS SECTION 7.3.2(A) BY DELIVERING A
NOTICE

 

27

--------------------------------------------------------------------------------


 


(THE “PROPERTY LOAN PROPERTY EXERCISE ACCEPTANCE NOTICE”) TO THE APPLICABLE MARC
BORROWER.  IF THE FIRST UNION LENDER SHALL HAVE MADE THE ELECTION PURSUANT TO
CLAUSE (II) HEREOF, WITHIN 5 BUSINESS DAYS OF SUCH ELECTION, THE APPLICABLE MARC
MEMBERS SHALL CAUSE 60% OF THEIR AGGREGATE OWNERSHIP INTERESTS IN THE APPLICABLE
PROPERTY OWNER TO BE TRANSFERRED TO THE FIRST UNION LENDER PURSUANT TO AN
ASSIGNMENT AGREEMENT AND THE OPERATING AGREEMENT OF THE APPLICABLE PROPERTY
OWNER SHALL BE AMENDED AND RESTATED IN ITS ENTIRETY TO BE IN THE FORM AND
SUBSTANCE OF AN OPERATING AGREEMENT EXCEPT THAT THE BUY/SELL RIGHTS SHALL BE
IMMEDIATELY EXERCISABLE.  THE APPLICABLE MARC MEMBERS SHALL MAKE, AND SHALL
CAUSE THE PROPERTY OWNER (IF NOT A DISREGARDED ENTITY) TO MAKE, A 754 ELECTION
EFFECTIVE WITH RESPECT TO THE FIRST UNION LENDER’S ACQUISITION OF ITS OWNERSHIP
INTEREST, OR ADJUST ITS TAX BASIS IN ITS ASSETS WITH RESPECT TO THE FIRST UNION
LENDER.

 


(B)           WITH RESPECT TO A PROPERTY INDIRECTLY HELD BY A JOINT VENTURE
ENTITY, IF THE MARC PRINCIPALS INDICATE IN THEIR SHORTFALL NOTICE THAT THEY ARE
ELECTING NOT TO MAKE A LOAN TO THE APPLICABLE PROPERTY OWNER TO SATISFY THE
SHORTFALL AMOUNT, THEN (I) FIRST UNION WILL HAVE THE RIGHT TO MAKE A COVERED
LOAN IN THE SHORTFALL AMOUNT OR (II) IF FIRST UNION ALSO ELECTS NOT TO MAKE A
COVERED LOAN, EITHER MEMBER OF THE JOINT VENTURE ENTITY SHALL BE PERMITTED TO
EXERCISE THE BUY/SELL RIGHTS SET FORTH IN ARTICLE 8 OF THE OPERATING AGREEMENT
REGARDLESS OF WHETHER SUCH RIGHTS ARE THEN EXERCISABLE.

 


7.3.3        CASH SHORTFALL – ELECTION TO MAKE A LOAN.  IF THE MARC PRINCIPALS
HAVE INDICATED THAT THEY INTEND TO MAKE A LOAN, FIRST UNION SHALL:

 


(A)           IF THE SHORTFALL NOTICE RELATES TO A GROUP B PROPERTY AND WAS
GIVEN PRIOR TO THE THIRD ANNIVERSARY OF THE INITIAL CLOSING DATE, FIRST UNION
SHALL BE OBLIGATED TO MAKE A LOAN TO THE APPLICABLE PROPERTY OWNER IN AMOUNT
EQUAL TO THE PRODUCT OF (X) THE SHORTFALL AMOUNT AND (Y) THE DIRECT OR INDIRECT
OWNERSHIP INTEREST OF FIRST UNION, IN THE PROPERTY OWNER; OR


 


(B)           IN ALL OTHER CASES, HAVE THE RIGHT TO ELECT, WHICH ELECTION SHALL
BE MADE BY GIVING NOTICE THEREOF WITHIN 15 DAYS OF ITS RECEIPT OF THE SHORTFALL
NOTICE AND ALL OTHER DOCUMENTS REASONABLY REQUESTED BY FIRST UNION RELATING TO
THE SHORTFALL PROPERTY, TO EITHER (I) EXERCISE THE BUY/SELL RIGHTS SET FORTH IN
ARTICLE 8 OF THE APPLICABLE OPERATING AGREEMENT SO LONG AS SUCH RIGHTS ARE THEN
EXERCISABLE IN WHICH EVENT THE MARC PRINCIPALS SHALL NOT BE PERMITTED TO MAKE A
COVERED LOAN TO THE APPLICABLE PROPERTY OWNER, (II) MAKE A COVERED LOAN TO THE
APPLICABLE PROPERTY OWNER IN AMOUNT EQUAL TO THE PRODUCT OF (X) THE SHORTFALL
AMOUNT AND (Y) EITHER (1) THE DIRECT OR INDIRECT OWNERSHIP INTEREST OF FIRST
UNION IN THE PROPERTY OWNER OF SUCH COVERED LOAN OR (2) IN THE CASE OF A COVERED
LOAN MADE TO A PROPERTY OWNER FOR WHICH A PROPERTY LOAN IS THEN OUTSTANDING,
60%,OR (III) ELECT NOT TO EXERCISE THE BUY/SELL RIGHT OR MAKE A COVERED LOAN IN
WHICH EVENT THE MARC PRINCIPALS MAY MAKE A COVERED LOAN TO THE APPLICABLE
PROPERTY OWNER EQUAL TO 100% OF THE SHORTFALL AMOUNT OR EXERCISE THE BUY/SELL
RIGHT SET FORTH IN

 

28

--------------------------------------------------------------------------------


 


ARTICLE 8 OF THE APPLICABLE OPERATING AGREEMENT.  THE LOANS CONTEMPLATED BY THIS
SECTION 7.3.3 ARE REFERRED TO HEREIN AS “COVERED LOANS.”

 


7.3.4        COVERED LOAN ADVANCES.  ALL COVERED LOANS SHALL BE MADE TO THE
APPLICABLE PROPERTY OWNER NOT LATER THAN FIVE BUSINESS DAYS FOLLOWING THE
EXPIRATION OF THE 15 DAY PERIOD PROVIDED FOR IN SECTION 7.3.3.

 


7.3.5        INTEREST RATE.  EACH COVERED LOAN WILL BEAR INTEREST IN ARREARS AT
THE COVERED LOAN RATE, UNLESS THE DEFAULT RATE IS APPLICABLE.

 


7.3.6        PAYMENTS.  INTEREST AND PRINCIPAL SHALL BE PAYABLE IN ARREARS ONLY
OUT OF OPERATING CASH FLOW OR CAPITAL PROCEEDS AS SET FORTH IN ARTICLE 8 HEREOF.

 


7.3.7        MATURITY.  AT THE COVERED LOAN MATURITY DATE FOR ANY GIVEN COVERED
LOAN ALL ACCRUED INTEREST, PRINCIPAL AND OTHER CHARGES DUE WITH RESPECT TO SUCH
COVERED LOAN SHALL BE DUE AND PAYABLE IN FULL AND THE PRINCIPAL BALANCE AND SUCH
OTHER CHARGES, BUT NOT UNPAID INTEREST, SHALL BEAR INTEREST AT THE DEFAULT RATE
UNTIL SO PAID. 

 


7.3.8        PREPAYMENT.  A COVERED LOAN SHALL BE REPAYABLE IN WHOLE OR IN PART
SUBJECT TO THE PROVISIONS OF ARTICLE 8 HEREOF.

 


7.3.9        COLLATERAL.  COVERED LOANS SHALL BE UNSECURED OBLIGATIONS OF THE
APPLICABLE PROPERTY OWNER.

 


7.3.10      COVERED NOTE.  EACH COVERED LOAN SHALL BE EVIDENCED BY A COVERED
LOAN NOTE FROM THE APPLICABLE PROPERTY OWNER TO THE LENDERS THEREOF.

 


ARTICLE 8

 


APPLICATION OF OPERATING CASH FLOW; CAPITAL PROCEEDS; PROPERTY LOANS

 


8.1           OPERATING CASH FLOW.

 


8.1.1        JOINT VENTURE ENTITY ASSETS.  OPERATING CASH FLOW FOR EACH PROPERTY
HELD DIRECTLY OR INDIRECTLY BY A JOINT VENTURE ENTITY, SHALL BE APPLIED ON A
MONTHLY BASIS AS FOLLOWS:

 


(A)           FIRST, TO THE APPLICABLE MARC MEMBERS IN AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN (X) THE INTEREST THAT WOULD THEN BE DUE ON A HYPOTHETICAL
LOAN MADE BY THE MARC MEMBERS TO THE PROPERTY OWNER ON THE APPLICABLE CLOSING
DATE IN THE ORIGINAL PRINCIPAL AMOUNT EQUAL TO THE MARC PREFERENCE AMOUNT (AS
SET FORTH ON SCHEDULE 2.1) FOR THE APPLICABLE PROPERTY AT THE MARC RATE OR THE
WOODFIELD RATE, AS THE CASE MAY BE AND (Y) EXCEPT WITH RESPECT TO THE WOODFIELD
PROPERTY, THE DEBT SERVICE PAYMENTS (PRINCIPAL AND INTEREST) MADE BY THE
PROPERTY OWNER OF SUCH PROPERTY UNDER THE EXISTING SENIOR LOAN WITH RESPECT TO
SUCH PROPERTY, IF ANY.

 

29

--------------------------------------------------------------------------------


 


(B)           SECOND, TO THE PAYMENT OF ACCRUED INTEREST AT THE 8.5% OR 12% RATE
AS THE CASE MAY BE ON ANY OUTSTANDING COVERED LOANS WITH RESPECT TO SUCH
PROPERTY PRO RATA TO THE LENDERS THEREOF OR TO THE SOLE LENDER THEREOF, AS
APPLICABLE;

 


(C)           THIRD, TO THE PAYMENT OF ACCRUED INTEREST AT THE 8.5% OR 12% RATE
AS THE CASE MAY BE ON ANY TI/CAP EX LOANS WITH RESPECT TO SUCH PROPERTY PRO RATA
TO EACH OF THE LENDERS THEREOF OR TO THE SOLE LENDER THEREOF, AS APPLICABLE;

 


(D)           FOURTH, TO THE PAYMENT OF INTEREST ACCRUED THE 8.5% OR 12% RATE AS
THE CASE MAY BE ON A REPOSITION LOAN WITH RESPECT TO SUCH PROPERTY PRO RATA TO
THE LENDERS THEREOF OR TO THE SOLE LENDER THEREOF, AS APPLICABLE;

 


(E)           FIFTH, PRO RATA TO THE MEMBERS OF THE APPLICABLE JOINT VENTURE
ENTITY IN AN AMOUNT SUFFICIENT TO SATISFY THE AMOUNTS TO BE DISTRIBUTED PURSUANT
TO SECTION 9.4(A)(I)(1) OF THE OPERATING AGREEMENT FOR SUCH JOINT VENTURE
ENTITY;

 


(F)            SIXTH, PRO RATA TO THE PAYMENT OF PRINCIPAL ON ALL TI/CAP EX
LOANS, REPOSITION LOANS AND COVERED LOANS IN THE ORDER IN WHICH SUCH LOANS WERE
MADE UNTIL REPAID IN FULL TOGETHER WITH AN AMOUNT, TO THE EXTENT REQUIRED, TO
PROVIDE THE SOLE LENDER OF ANY SUCH TI/CAP EX LOAN, REPOSITION LOAN OR COVERED
LOAN WITH ITS 15% INTERNAL RATE OF RETURN; AND

 


(G)           THE BALANCE, TO THE MEMBERS OF THE APPLICABLE PROPERTY OWNER TO BE
DISTRIBUTED AS PROVIDED IN THE APPLICABLE OPERATING AGREEMENT.

 


8.1.2        GROUP D PROPERTIES.  OPERATING CASH FLOW FOR EACH GROUP D PROPERTY
FOR WHICH FIRST UNION OR ITS AFFILIATE HAS MADE A PROPERTY LOAN SHALL BE APPLIED
AS SET FORTH IN SECTION 5.1 OF THE APPLICABLE PROPERTY LOAN AGREEMENT.

 


8.2           CAPITAL PROCEEDS.

 


8.2.1        JOINT VENTURE ENTITY ASSETS.  CAPITAL PROCEEDS FOR EACH PROPERTY
HELD DIRECTLY OR INDIRECTLY BY A JOINT VENTURE ENTITY, SHALL BE APPLIED ON A
MONTHLY BASIS AS FOLLOWS:

 


(A)           FIRST, TO THE APPLICABLE MARC MEMBERS IN AN AMOUNT EQUAL TO THE
MARC PREFERENCE AMOUNT (AS SET FORTH ON SCHEDULE 2.1) WITH RESPECT TO SUCH
PROPERTY.

 


(B)           SECOND, IN AN AMOUNT SUFFICIENT TO FULLY SATISFY ALL AMOUNTS DUE
ON ANY OUTSTANDING COVERED LOANS WITH RESPECT TO SUCH PROPERTY PRO RATA TO THE
LENDERS THEREOF OR TO THE SOLE LENDER THEREOF WHICH SHALL BE APPLIED FIRST TO
ACCRUED AND UNPAID INTEREST AND THEN TO PRINCIPAL;

 


(C)           THIRD, IN AN AMOUNT SUFFICIENT TO FULLY SATISFY ALL AMOUNTS DUE ON
ANY TI/CAP EX LOANS WITH RESPECT TO SUCH PROPERTY PRO RATA TO EACH OF THE
LENDERS THEREOF OR TO THE SOLE LENDER THEREOF WHICH SHALL BE APPLIED FIRST TO
ACCRUED AND UNPAID INTEREST AND THEN TO PRINCIPAL;

 

30

--------------------------------------------------------------------------------


 


(D)           FOURTH, IN AN AMOUNT SUFFICIENT TO FULLY SATISFY ALL AMOUNTS DUE
ON A REPOSITION LOAN WITH RESPECT TO SUCH PROPERTY PRO RATA TO THE LENDERS
THEREOF OR TO THE SOLE LENDER THEREOF WHICH SHALL BE APPLIED FIRST TO ACCRUED
AND UNPAID INTEREST AND THEN TO PRINCIPAL;  AND

 


(E)           THE BALANCE TO THE JOINT VENTURE ENTITY TO BE DISTRIBUTED AS
PROVIDED IN THE APPLICABLE OPERATING AGREEMENT.

 


8.2.2        GROUP D PROPERTIES.  CAPITAL PROCEEDS FOR EACH GROUP D PROPERTY FOR
WHICH FIRST UNION OR ITS AFFILIATE HAS MADE A PROPERTY LOAN SHALL BE APPLIED AS
SET FORTH IN SECTION 5.2 OF THE APPLICABLE PROPERTY LOAN AGREEMENT

 


ARTICLE 9

 


REPRESENTATIONS AND WARRANTIES OF THE MARC PRINCIPALS

 

The MARC Principals jointly and severally represent and warrant to First Union
as of the date hereof with respect to the Group A Properties, Group B Properties
and Group D Properties, as follows:

 

9.1           Formation.  Each of the MARC Entities has been duly formed and is
validly existing and in good standing as a corporation, partnership, limited
liability company or land trust, as the case may be, under the laws of the State
of its formation.  Each of the MARC Entities has the requisite corporate,
partnership or company power and authority, as applicable, to own its assets and
conduct its businesses as currently conducted and owned, and to enter into and
perform its obligations under each Transfer Document to which it is a party. 
Each of the MARC Entities is in good standing and authorized to do business in
each jurisdiction where the ownership of its assets and/or the conduct of its
business requires such qualification except where the failure to be so qualified
would not have a Material Adverse Effect.

 

9.2           Proceedings; Enforceability.  Each of the MARC Entities has taken
all requisite corporate, partnership or company action, as applicable, to
authorize the execution, delivery and performance by such Person of the Transfer
Document to which it is a party.  Each Transfer Document to which it is a party
which is required to be executed and delivered has been duly authorized, and
when executed and delivered will constitute the legal, valid and binding
obligation of each of the MARC Entities which is a party thereto, enforceable
against each such Person in accordance with its respective terms except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

9.3           Conflicts.  Except as set forth in Schedule 9.3, neither the
execution, delivery and performance of this Agreement or any of the other
Transfer Documents by each of the MARC Entities or compliance by any such Person
with the terms and provisions thereof, (i) will contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants or conditions of, or constitute a default
under, or result in the

 

31

--------------------------------------------------------------------------------


 

creation or imposition (or the obligation to create or impose) of any Lien upon
any of the property or assets of any such Person pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement or any
other agreement, contract or instrument to which any such Person is a party or
by which it or any of its properties or assets is bound or to which it may be
subject other than the documents evidencing the Existing Senior Loans, or (iii)
will violate any provision of any Formation Document of any such Person other
than documents executed in connection with the Existing Senior Loans.

 


9.4           OWNERSHIP.

 

(A)           ALL OF THE DIRECT AND INDIRECT PARTNERS, OWNERS, STOCKHOLDERS,
BENEFICIARIES AND MEMBERS, RESPECTIVELY AND AS MAY BE APPLICABLE, OF EACH OF THE
PROPERTIES (OTHER THAN AFTER-ACQUIRED PROPERTIES) AND THEIR RESPECTIVE OWNERSHIP
INTERESTS ARE LISTED IN SCHEDULE 9.4 HEREOF AND SUCH INTERESTS ARE HELD BY SUCH
PERSONS FREE AND CLEAR OF ALL LIENS OTHER THAN FOR MORTGAGE LIENS ON THE
PROPERTIES CREATED BY EXISTING SENIOR LOANS.

 

(B)           EXCEPT AS SET FORTH ON SCHEDULE 9.4, THE MARC PRINCIPALS DO NOT
DIRECTLY OR INDIRECTLY HOLD ANY INTEREST, DIRECT OR INDIRECT, IN A PROPERTY OR
ANY STOCK, MEMBERSHIP, PARTNERSHIP OR OWNERSHIP INTEREST IN ANY OTHER PERSON
THAT HOLDS DIRECTLY OR INDIRECTLY AN INTEREST IN A PROPERTY.

 

9.5           Litigation.  Except as set forth on Schedule 6.3.10, there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority or other agency or regulatory authority by any entity
(private or governmental) pending or, to the Knowledge of the MARC Principals,
threatened with respect to a Property, a MARC Entity, this Agreement or the
transactions contemplated by this Agreement, or any documentation executed in
connection herewith, which could reasonably be expected to have a Material
Adverse Effect.

 

9.6           Information.  To the Knowledge of the MARC Principals and except
as set forth in Section 6.1.1, all factual information furnished by or on behalf
of the MARC Entities to a First Union Entity (including, without limitation, all
information contained herein or in any other document delivered in connection
herewith) is, and all other such factual information hereafter furnished by or
on behalf of the MARC Entities to a First Union Entity will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and to the Knowledge of the MARC Principals , not incomplete
by omitting to state any fact necessary to make such information not misleading
in any material respect at such time in light of the circumstances under which
such information was provided.

 


9.7           [INTENTIONALLY OMITTED]

 

9.8           Financial Information.  To the Knowledge of the MARC Principals,
the financial statements of the Properties and the Property Owners listed on
Schedule 9.8 hereto present fairly the financial conditions of each at the dates
of such statements of financial condition and the results of operations for the
periods covered thereby. Since the dates of the relevant financial statements,
no change has occurred which could have or reasonably be expected to have a
Material Adverse Effect.

 

32

--------------------------------------------------------------------------------


 

9.9           Management Agreements.  Except as set forth on Schedule 9.9
hereof, there are no other management agreements or asset management agreements
respecting the management of the Properties.

 


9.10         CONTROL PROVISIONS.

 

(A)           EXCEPT WITH RESPECT TO MICHIGAN 30, THE MARC PRINCIPALS CONTROL,
DIRECTLY OR INDIRECTLY, AND WITHOUT THE REQUIREMENT FOR CONSENT OF ANY OTHER
PERSON, THE MANAGEMENT OF EACH PROPERTY AND PROPERTY OWNER.

 

(B)           THERE ARE NO PROVISIONS IN ANY LIMITED PARTNERSHIP AGREEMENT,
OPERATING AGREEMENT, CERTIFICATE OF INCORPORATION, BYLAWS OR ANY OTHER AGREEMENT
OR INSTRUMENT TO WHICH A MARC PRINCIPAL OR MARC ENTITY IS PARTY, UNDER WHICH ANY
PERSON (OTHER THAN A MARC PRINCIPAL OR A MARC ENTITY) HAS THE RIGHT TO EXERCISE
THE MANAGEMENT OR CONTROL RIGHTS, POWERS OR AUTHORITY CURRENTLY BELONGING TO A
MARC PRINCIPAL OR A MARC ENTITY, EXCEPT FOR INDEPENDENT DIRECTORS IN CONNECTION
WITH THE EXISTING SENIOR LOANS OR AS SET FORTH IN ANY MORTGAGE, DEED OF TRUST OR
SIMILAR SECURITY AGREEMENT ENCUMBERING ANY PROPERTY UPON EXERCISE OF THE RIGHTS
AND REMEDIES UPON DEFAULT SET FORTH IN ANY OF THE FOREGOING.

 

9.11         Bankruptcy Filings.  None of the MARC Principals nor any MARC
Entity is contemplating either a filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and to the Knowledge of the MARC Principals no Person is
contemplating the filing of any such petition against any of the MARC Principals
nor any MARC Entity.

 

9.12         Options.  No Person holds a right of first refusal or option to
purchase, directly or indirectly, with respect to any interest in a Property
Owner, a MARC Member or the Property.

 

9.13         Investment Company.  None of the MARC Entities is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

9.14         Holding Company.  None of the MARC Entities is a “holding company,”
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 


9.15         INDIVIDUAL PROPERTIES.

 


9.15.1      TO THE KNOWLEDGE OF THE MARC PRINCIPALS, EACH OF THE PROPERTY OWNERS
POSSESSES SUCH LICENSES AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, OR
LOCAL REGULATORY AGENCIES OR BODIES NECESSARY TO OWN AND OPERATE EACH PROPERTY,
EXCEPT WHERE THE FAILURE TO POSSESS ANY SUCH LICENSE OR PERMIT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT. TO THE KNOWLEDGE OF THE MARC PRINCIPALS, THE PROPERTY
OWNERS ARE IN MATERIAL COMPLIANCE WITH THE TERMS AND CONDITIONS OF ALL SUCH
LICENSES AND PERMITS, EXCEPT WHERE THE FAILURE SO TO COMPLY WOULD NOT, SINGLY OR
IN THE AGGREGATE, RESULT IN A

 

33

--------------------------------------------------------------------------------


 


MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE MARC PRINCIPALS, ALL OF THE
LICENSES AND PERMITS ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE
INVALIDITY OF SUCH LICENSES AND PERMITS OR THE FAILURE OF SUCH LICENSES AND
PERMITS TO BE IN FULL FORCE AND EFFECT WOULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT.  NEITHER A MARC PRINCIPAL NOR A MARC ENTITY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH LICENSES AND
PERMITS WHICH, SINGLY OR IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE
DECISION, RULING OR FINDING, WOULD RESULT IN A MATERIAL ADVERSE EFFECT.  ANY
WRITTEN NOTICE RECEIVED BY A PROPERTY OWNER OR MARC REALTY OF A VIOLATION OF
LEGAL REQUIREMENTS WHICH HAS NOT BEEN CORRECTED WILL NOT HAVE A MATERIAL ADVERSE
EFFECT.

 


9.15.2      EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE TRUE WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) EACH PROPERTY OWNER HAS FEE SIMPLE
TITLE TO ITS RESPECTIVE PROPERTY EXCEPT FOR THE 8 S. MICHIGAN PROPERTY IN WHICH
THE PROPERTY OWNER OWNS A LEASEHOLD ESTATE AND (II) THE INTERESTS OF EACH
PROPERTY OWNER IN ITS RESPECTIVE PROPERTY ARE NOT SUBJECT TO ANY LIENS SECURING
THE REPAYMENT OF MONEY EXCEPT FOR THOSE SECURING THE REPAYMENT OF THE EXISTING
SENIOR LOANS, AS SET FORTH IN SCHEDULE 9.15.6.

 


9.15.3      EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE TRUE WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) TO THE KNOWLEDGE OF THE MARC
PRINCIPALS AND EXCEPT AS OTHERWISE DISCLOSED IN THIRD PARTY PROPERTY REPORTS AND
EXCEPT FOR ASBESTOS CONTAINING MATERIALS WHICH ARE OR MAY BE LOCATED ON CERTAIN
OF THE PROPERTIES, EACH PROPERTY IS FREE OF ANY HAZARDOUS MATERIALS IN VIOLATION
OF ANY ENVIRONMENTAL LAWS APPLICABLE TO SUCH PROPERTY; (II) NO MARC ENTITY HAS
RECEIVED ANY NOTICE OF A CLAIM UNDER OR PURSUANT TO ANY ENVIRONMENTAL LAWS
APPLICABLE TO A PROPERTY OR UNDER COMMON LAW PERTAINING TO HAZARDOUS MATERIALS
ON OR ORIGINATING FROM ANY PROPERTY; AND (III) NO MARC ENTITY HAS RECEIVED ANY
NOTICE FROM ANY GOVERNMENTAL AUTHORITY CLAIMING ANY MATERIAL VIOLATION OF ANY
ENVIRONMENTAL LAWS THAT IS UNCURED OR UNREMEDIATED AS OF THE DATE HEREOF.

 


9.15.4      EXCEPT AS SET FORTH ON SCHEDULE 9.15.4 NONE OF THE DEBT TO WHICH A
PROPERTY OWNER IS SUBJECT IS CROSS-DEFAULTED OR CROSS-COLLATERALIZED TO ANY DEBT
OF ANOTHER PROPERTY OWNER.

 


9.15.5      EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE TRUE WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) WITH RESPECT TO THE EACH PROPERTY,
EACH MATERIAL LEASE AND THE GROUND LEASE IS IN FULL FORCE AND EFFECT, (II)
EXCEPT AS SET FORTH IN SCHEDULE 9.15.5, TO THE KNOWLEDGE OF THE MARC PRINCIPALS,
(X) NONE OF THE PROPERTY OWNERS IS IN DEFAULT IN THE PERFORMANCE OF ANY MATERIAL
OBLIGATION UNDER ANY MATERIAL LEASE OR THE GROUND LEASE AND (Y) NO CIRCUMSTANCES
EXIST WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT BY ANY PARTY UNDER ANY OF THE MATERIAL LEASES OR
THE GROUND LEASE, (III) EXCEPT AS SET FORTH IN SCHEDULE 9.15.5, TO THE KNOWLEDGE
OF THE MARC PRINCIPALS, NO TENANT IS IN MONETARY DEFAULT BEYOND 30 DAYS OR
MATERIAL NON-MONETARY DEFAULT UNDER A MATERIAL LEASE OR THE GROUND LEASE, (IV)
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SCHEDULE 9.15.5, TO THE KNOWLEDGE OF
THE MARC PRINCIPALS, THERE ARE NO ACTIONS, VOLUNTARY OR INVOLUNTARY, PENDING
AGAINST ANY TENANT UNDER A MATERIAL LEASE UNDER ANY BANKRUPTCY OR INSOLVENCY
LAWS, (V) NEITHER THE GROUND

 

34

--------------------------------------------------------------------------------


 


LEASE, ANY OF THE MATERIAL LEASES NOR THE RENTS OR OTHER AMOUNTS PAYABLE
THEREUNDER HAS BEEN ASSIGNED, PLEDGED OR ENCUMBERED BY ANY OF THE PROPERTY
OWNERS OR ANY OTHER PERSON, EXCEPT IN CONNECTION WITH FINANCING SECURED BY THE
APPLICABLE PROPERTY, AND (VI) THE BASIC TERMS AND CONDITIONS OF THE GROUND LEASE
AND EACH MATERIAL LEASE ARE SET FORTH IN SCHEDULE 9.15.5 (THE FOREGOING
SCHEDULE, AS UPDATED FROM TIME TO TIME AS PROVIDED HEREIN, BEING REFERRED TO
HEREIN AS THE “LEASE SCHEDULE”).

 


9.15.6      SCHEDULE 9.15.6 ACCURATELY DETAILS IN ALL MATERIAL RESPECTS THE
APPROXIMATE AMOUNT, TERM, AND INTEREST RATE APPLICABLE TO EACH EXISTING SENIOR
LOAN ENCUMBERING A PROPERTY (THE FOREGOING SCHEDULE, AS UPDATED FROM TIME TO
TIME AS PROVIDED HEREIN, THE “MORTGAGE DEBT SCHEDULE”). EXCEPT AS NOTED ON
SCHEDULE 9.15.6, NO NOTICE OF DEFAULT THEREUNDER HAS BEEN SENT OR RECEIVED BY A
MARC ENTITY WHICH HAS NOT BEEN CURED OR WAIVED PRIOR TO THE DATE HEREOF, AND TO
THE KNOWLEDGE OF THE MARC PRINCIPALS, THERE DOES NOT EXIST WITH RESPECT TO ANY
EXISTING SENIOR LOAN ANY DEFAULT BY ANY PROPERTY OWNERS OR ANY EVENT (EXCLUSIVE
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT) WHICH MERELY WITH NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT BY ANY OF THE PROPERTY
OWNERS.  NO MARC ENTITY OR AFFILIATE THEREOF OWNS, DIRECTLY OR INDIRECTLY, ANY
MATERIAL INTEREST IN ANY EXISTING SENIOR LOAN.

 


9.15.7      EACH OF THE PROPERTY OWNERS OF THE GROUP A PROPERTIES IS TREATED AS
A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES AND DOES NOT CONSTITUTE A PUBLICLY
TRADED PARTNERSHIP WITHIN THE MEANING OF SECTION 7704 OF THE CODE.

 


9.15.8      EACH OF THE PROPERTY OWNERS POSSESSES VALID OWNER’S POLICY OF TITLE
INSURANCE FROM TITLE INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY ON EACH
INDIVIDUAL PROPERTIES IN AMOUNTS NOT LESS THAN THE ORIGINAL PURCHASE PRICE OF
SUCH PROPERTIES, AND SUCH TITLE INSURANCE IS IN FULL FORCE AND EFFECT.

 


9.16         NO PLAN ASSETS.  EXCEPT AS SET FORTH ON SCHEDULE 9.16, WITH RESPECT
TO EACH MARC ENTITY, (I) NO MARC ENTITY IS OR WILL BE AN “EMPLOYEE BENEFIT
PLAN,” AS DEFINED IN SECTION 3(3) OF ERISA, (II) NONE OF THE ASSETS OF A MARC
ENTITY CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH PLANS
WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, (III) NONE OF THE MARC
ENTITIES IS OR WILL BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32)
OF ERISA, AND (IV) TRANSACTIONS BY OR WITH A MARC ENTITY ARE NOT AND WILL NOT BE
SUBJECT TO STATE STATUTES REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS
WITH RESPECT TO, GOVERNMENTAL PLANS.  EXCEPT AS SET FORTH ON SCHEDULE 9.16, AS
OF THE DATE HEREOF, NO MARC ENTITY NOR ANY MEMBER OF A “CONTROLLED GROUP OF
CORPORATIONS” (WITHIN THE MEANING OF SECTION 414 OF THE CODE) MAINTAINS,
SPONSORS OR CONTRIBUTES TO A “DEFINED BENEFIT PLAN” (WITHIN THE MEANING OF
SECTION 3(35) OF ERISA) OR A “MULTIEMPLOYER PENSION PLAN” (WITHIN THE MEANING OF
SECTION 3(37)(A) OF ERISA).

 


9.17         ASSETS.  NO PROPERTY OWNER OWNS ANY ASSETS OTHER THAN ITS
RESPECTIVE PROPERTY.  NO JOINT VENTURE ENTITY OWNS ANY ASSETS OTHER THAN ITS
INTEREST IN THE APPLICABLE PROPERTY OWNER.

 


9.18         TAXES.  EACH PROPERTY OWNER AND EACH BORROWER HAS PREPARED AND
FILED ON A TIMELY BASIS (TAKING INTO ACCOUNT APPLICABLE EXTENSIONS) WITH ALL
APPROPRIATE FEDERAL, STATE, LOCAL AND FOREIGN GOVERNMENTAL AUTHORITIES ALL
MATERIAL RETURNS IN RESPECT OF TAXES IT IS REQUIRED TO FILE.

 

35

--------------------------------------------------------------------------------


 


ALL SUCH TAX RETURNS ARE OR WILL BE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS.  ALL OF THE TAXES REQUIRED TO HAVE BEEN PAID ON OR PRIOR TO THE DATE
HEREOF HAVE BEEN PAID IN FULL.  THE APPLICABLE PROPERTY OWNER OR BORROWER HAS
WITHHELD FROM EACH PAYMENT MADE TO ANY OF ITS PRESENT OR FORMER EMPLOYEES,
OFFICERS, DIRECTORS OR OTHER PARTIES ALL AMOUNTS REQUIRED BY LAW TO BE WITHHELD
AND HAS, WHERE REQUIRED, REMITTED SUCH AMOUNTS WITHIN THE APPLICABLE PERIODS TO
THE APPROPRIATE GOVERNMENTAL AUTHORITIES.  THERE ARE NO ASSESSMENTS AGAINST A
PROPERTY OWNER OR BORROWER WITH RESPECT TO TAXES THAT HAVE BEEN ISSUED AND ARE
OUTSTANDING.  NO PROPERTY OWNER OR BORROWER IS A PARTY TO, OR BOUND BY, NOR DOES
IT HAVE ANY FORMAL OBLIGATION UNDER ANY TAX SHARING OR TAX INDEMNIFICATION
AGREEMENT, PROVISION OR ARRANGEMENT.   THERE IS NO TAX DEFICIENCY OUTSTANDING OR
ASSESSED OR, TO THE KNOWLEDGE OF THE MARC PRINCIPALS, PROPOSED AGAINST A
PROPERTY OWNER OR BORROWER OR A PROPERTY THAT IS NOT REFLECTED AS A LIABILITY ON
THE FINANCIAL STATEMENTS OF THE APPLICABLE PROPERTY OWNER OR BORROWER NOR HAS A
PROPERTY OWNER OR BORROWER EXECUTED ANY AGREEMENTS OR WAIVERS EXTENDING ANY
STATUTE OF LIMITATIONS ON OR EXTENDING THE PERIOD FOR THE ASSESSMENT OR
COLLECTION OF ANY TAX. 

 


9.19         MICHIGAN 30.  MICHIGAN 30 HAS AT ALL TIMES BEEN CLASSIFIED AND
TREATED AS A PARTNERSHIP FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES.  THE
TRANSACTION CONTEMPLATED HEREBY WILL NOT RESULT IN A TAX TERMINATION OF MICHIGAN
30 UNDER SECTION 708(B)(1)(B) OF THE CODE.  NO DEFICIENCY WITH RESPECT TO ANY
TAXES HAS BEEN PROPOSED, ASSERTED OR ASSESSED OR, TO THE KNOWLEDGE OF THE MARC
PRINCIPALS, THREATENED AGAINST MICHIGAN 30, NO WAIVERS OF THE TIME TO ASSESS ANY
SUCH TAXES ARE OUTSTANDING, AND NO REQUESTS FOR ANY OTHER WAIVERS ARE PENDING.

 


EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, FIRST UNION ACKNOWLEDGES THAT
THE CONDITION OF EACH PROPERTY IS IN AN “AS IS, WHERE IS” CONDITION AND “WITH
ALL FAULTS” AS OF THE DATE OF THIS AGREEMENT AND OF THE APPLICABLE CLOSING
DATE.   EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR
WARRANTIES HAVE BEEN MADE OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS
ASSUMED BY THE MARC PRINCIPALS OR BY ANY PARTNER, OFFICER, PERSON, FIRM, AGENT,
ATTORNEY, OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF THE MARC
PRINCIPALS AS TO THE CONDITION OR REPAIR OF THE PROPERTIES OR THE VALUE, EXPENSE
OF OPERATION, OR INCOME POTENTIAL THEREOF OR AS TO ANY OTHER FACT OR CONDITION
WHICH HAS OR MIGHT AFFECT THE PROPERTIES OR THE CONDITION, REPAIR, VALUE,
EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTIES OR ANY PORTION
THEREOF.  THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE
MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN
THIS AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT, AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER
FULL INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED
FOR INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION BY
THE OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN
THIS AGREEMENT OR THE EXHIBITS ANNEXED HERETO.

 


IN THE EVENT THAT, PRIOR TO A CLOSING, FIRST UNION OBTAINS KNOWLEDGE THAT, AS OF
THE CLOSING, THE MARC PRINCIPALS ARE IN BREACH OF ANY OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN, OR THE MARC PRINCIPALS OTHERWISE DISCLOSE TO FIRST
UNION FACTS THAT ARE INCONSISTENT WITH OR DIFFERENT FROM THE INFORMATION SET
FORTH IN THE REPRESENTATIONS AND WARRANTIES HEREIN, AND THE CLOSING OCCURS, THEN
THE REPRESENTATIONS AND WARRANTIES HEREIN SHALL BE DEEMED TO BE MODIFIED OR
SUPERSEDED BY SUCH CERTIFICATES OR OTHER DOCUMENTS (AND, IN SUCH EVENT, THE MARC
PRINCIPALS SHALL NO LONGER HAVE ANY LIABILITY HEREUNDER WITH RESPECT TO THE
PORTION OF REPRESENTATION OR WARRANTY MODIFIED OR SUPERSEDED HEREIN, AS
APPLICABLE).

 

36

--------------------------------------------------------------------------------


 


ARTICLE 10

 


REPRESENTATIONS AND WARRANTIES OF FIRST UNION

 

First Union represents and warrants to the MARC Principals and the MARC
Borrowers as of the date hereof as follows:

 

10.1         Formation.  First Union has been duly formed and is validly
existing and in good standing as a limited partnership under the laws of the
State of Delaware.  First Union has the requisite partnership power and
authority to own its assets and conduct its businesses as currently conducted
and owned, and to enter into and perform its obligations under each Transfer
Document to which it is a party.  First Union is in good standing and authorized
to do business in each jurisdiction where the ownership of its assets and/or the
conduct of its business requires such qualification except where the failure to
be so qualified would not have a Material Adverse Effect.

 

10.2         Proceedings; Enforceability.  Subject to obtaining the consent of
the Board of Trustees of First Union, First Union has taken all requisite
partnership action to authorize the execution, delivery and performance by First
Union of the Transfer Documents to which it is a party.  Subject to obtaining
the consent of the Board of Trustees of First Union, each Transfer Document to
which it is a party which is required to be executed and delivered has been duly
authorized, and when executed and delivered will constitute the legal, valid and
binding obligation of each First Union Entity that is party thereto, enforceable
against each such Person in accordance with its respective terms except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

10.3         Conflicts.  Neither the execution, delivery and performance of this
Agreement or any of the other Transfer Documents by each of the First Union
Entities that is party thereto or compliance by any such Person with the terms
and provisions thereof, (i) will contravene any provision of any law, statute,
rule or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict with or result in any breach of
any of the terms, covenants or conditions of, or constitute a default under, or
result in the creation or imposition (or the obligation to create or impose) of
any Lien upon any of the property or assets of any such Person pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement or any other agreement, contract or instrument to which any such
Person is a party or by which it or any of its properties or assets is bound or
to which it may be subject or (iii) will violate any provision of any Formation
Document of any such Person.

 

10.4         Litigation.  There are no actions, suits or proceedings at law or
in equity or by or before any Governmental Authority or other agency or
regulatory authority by any entity (private or governmental) pending or, to the
best of First Union’s knowledge, threatened with respect to this Agreement or
the transactions contemplated by this Agreement, or any documentation executed
in connection herewith, which could reasonably be expected to have a Material
Adverse Effect.

 

37

--------------------------------------------------------------------------------


 


ARTICLE 11

 


COVENANTS

 


11.1         COVENANTS OF THE MARC PRINCIPALS.

 


11.1.1      CONDUCT OF BUSINESS.  PRIOR TO THE APPLICABLE CLOSING DATE, THE MARC
PRINCIPALS WILL, AND WILL CAUSE EACH PROPERTY OWNER TO, (A) CONDUCT ITS BUSINESS
AND OPERATE ITS RESPECTIVE PROPERTY ONLY IN THE ORDINARY COURSE OF BUSINESS; AND
(B) USE ITS REASONABLE EFFORTS TO PRESERVE INTACT ITS CURRENT BUSINESS
ORGANIZATION, RETAIN THE SERVICES OF ITS PRESENT OFFICERS, EMPLOYEES, AND
AGENTS, AND PRESERVE THE RELATIONS AND GOODWILL WITH ITS SUPPLIERS, CUSTOMERS,
CREDITORS, EMPLOYEES, AGENTS AND OTHERS HAVING BUSINESS RELATIONS WITH THE MARC
ENTITIES.

 


11.1.2      REQUIRED APPROVALS.  AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF
THIS AGREEMENT, THE MARC PRINCIPALS WILL, AND WILL CAUSE EACH PROPERTY OWNER TO,
MAKE ALL FILINGS REQUIRED BY LEGAL REQUIREMENTS TO BE MADE BY THEM IN ORDER TO
CONSUMMATE THE CONTEMPLATED TRANSACTIONS. 

 


11.1.3      NO NEGOTIATION.  UNTIL SUCH TIME, IF ANY, AS THIS AGREEMENT IS
TERMINATED PURSUANT TO ARTICLE 13, THE MARC PRINCIPALS WILL NOT, NOR WILL THEY
PERMIT ANY OTHER MARC ENTITY OR ANY OF THEIR RESPECTIVE REPRESENTATIVES TO,
DIRECTLY OR INDIRECTLY PROVIDE ANY NON-PUBLIC INFORMATION TO, OR ENTER INTO ANY
AGREEMENT OR LETTER OF INTENT WITH ANY PERSON OTHER THAN FIRST UNION, RELATING
TO ANY TRANSACTION INVOLVING THE DIRECT OR INDIRECT SALE, MERGER OR OTHER
DISPOSITION OR MONETIZATION OF ALL OR A SUBSTANTIAL PORTION (PROPERTIES HAVING
GROSS PURCHASE PRICES, INCLUSIVE OF DEBT ASSUMPTION, OF MORE THAN $60 MILLION IN
THE AGGREGATE) OF THE MARC PRINCIPALS INTEREST IN THE GROUP A PROPERTIES, AND
GROUP D PROPERTIES. 

 


11.1.4      ADDITIONAL INFORMATION.  THE MARC PRINCIPALS SHALL PROMPTLY FURNISH
TO FIRST UNION ALL SUCH FINANCIAL AND OPERATING REPORTS WITH RESPECT TO EACH
PROPERTY AND PROPERTY OWNER AS MAY BE PREPARED WITH RESPECT TO A PROPERTY OR
PROPERTY OWNER FROM TIME TO TIME BETWEEN THE DATE HEREOF AND THE CLOSING DATE AS
FIRST UNION MAY REASONABLY REQUEST.  THE MARC PRINCIPALS SHALL MAKE AVAILABLE TO
FIRST UNION INFORMATION WITH RESPECT TO ANY DOCUMENT, EVENT, TRANSACTION OR
CONDITION ENTERED INTO OR OCCURRING AFTER THE DATE HEREOF WHICH, HAD IT OCCURRED
OR BEEN IN EFFECT ON OR PRIOR TO THE DATE HEREOF, WOULD HAVE BEEN INCLUDED ON
THE SCHEDULES TO THIS AGREEMENT, AND ANY SUCH INFORMATION WHICH WOULD HAVE BEEN
INCLUDED ON A SCHEDULE SHALL BE DEEMED TO AMEND THE RELEVANT SCHEDULE WHEN SO
PROVIDED.

 


11.1.5      REASONABLE EFFORTS.  THE MARC PRINCIPALS WILL USE THEIR REASONABLE
EFFORTS TO EFFECTUATE THE TRANSACTIONS HEREBY CONTEMPLATED.

 


11.2         COVENANTS OF FIRST UNION.

 


11.2.1      REQUIRED APPROVALS.  AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF
THIS AGREEMENT, FIRST UNION WILL MAKE ALL FILINGS REQUIRED BY LEGAL REQUIREMENTS
TO BE MADE BY THEM IN ORDER TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.

 

38

--------------------------------------------------------------------------------


 


11.2.2      REASONABLE EFFORTS.  FIRST UNION WILL USE ITS REASONABLE EFFORTS TO
EFFECTUATE THE TRANSACTIONS HEREBY CONTEMPLATED.

 


ARTICLE 12

 


JOINT COVENANTS; OTHER AGREEMENTS

 


12.1         TI/CAP EX RESERVE ACCOUNT.

 


12.1.1      DEPOSIT.  ON THE INITIAL CLOSING DATE, FIRST UNION AND THE MARC
PRINCIPALS SHALL DEPOSIT INTO AN ESCROW ACCOUNT TO BE DISBURSED ON THE JOINT
DIRECTION OF FIRST UNION AND THE MARC PRINCIPALS $2,940,000 AND $3,060,000,
RESPECTIVELY (THE “TI/CAP EX RESERVE”) FOR THE PURPOSES OF FUNDING THE FIRST
$6,000,000 OF THE $15,000,000 COMMITMENT SET FORTH SECTION 7.1.1 HEREOF. 

 


12.1.2      PURPOSE.  ALL AMOUNTS HELD IN THE TI/CAP EX RESERVE SHALL BE USED
SOLELY TO MAKE TI/CAP EX LOANS.

 


12.1.3      FUNDING.  ON EACH MONTHLY ANNIVERSARY OF THE INITIAL CLOSING DATE,
FIRST UNION AND THE MARC PRINCIPALS SHALL:

 


(A)           TO THE EXTENT THAT THE TI/CAP EX RESERVE AMOUNT EXCEEDS THE TI/CAP
EX THRESHOLD, CAUSE SUCH EXCESS TO BE DISTRIBUTED TO FIRST UNION AND THE MARC
PRINCIPALS IN PROPORTION TO THE AMOUNTS THEN CONTRIBUTED BY FIRST UNION AND THE
MARC PRINCIPALS TO THE TI/CAP EX RESERVE; OR

 


(B)           TO THE EXTENT THAT THE TI/CAP EX RESERVE AMOUNT IS LESS THAN THE
TI/CAP EX THRESHOLD, MAKE ADDITIONAL CONTRIBUTIONS TO THE TI/CAP EX RESERVE IN
AMOUNT EQUAL TO THE DEFICIENCY MULTIPLIED BY THEIR PROPORTION OF THE TOTAL
CONTRIBUTIONS TO THE TI/CAP EX RESERVE.

 


12.2         AFFILIATE TRANSACTIONS.  NO JOINT VENTURE ENTITY OR PROPERTY OWNER
SHALL BE PERMITTED TO ENTER INTO A TRANSACTION WITH AN AFFILIATE OF A MARC
PRINCIPAL OR FIRST UNION WITHOUT THE CONSENT OF BOTH THE MARC MEMBER AND THE
FIRST UNION MEMBER, EXCEPT FOR THE FOLLOWING:

 

12.2.1      Property Management.  MARC Realty shall be retained as the property
manager for each Property pursuant to a property management agreement in the
form of Exhibit E hereto.

 

12.2.2      Acquisition, Disposition and Financing Fees.  The MARC Principals or
their Affiliates shall be entitled to receive a fee of up to 1% of (i) the gross
purchase or sale price of all After-Acquired Property acquisitions and all
Property dispositions, other than a disposition to a MARC Principal, a MARC
Entity or an Affiliate thereof or First Union or its Affiliate and (ii) the
gross loan amount for all loans obtained from a Third Party Lender by a Property
Owner not in connection with an acquisition for which the MARC Principals or
their Affiliates provide mortgage brokerage services; provided,

 

39

--------------------------------------------------------------------------------


 

however, in no event shall all MARC Entities be entitled to receive annual fees
under this Section 12.2.2 in excess of $600,000, subject to adjustment based on
the CPI Adjustment.

 

12.2.3      Design Fees.  A MARC Entity shall be entitled to receive a design
fee for space plans and revisions and mechanicals with respect to each Property
equal to $0.10 per square foot for such Property and construction documents of
$1.50 per square foot for such Property, subject to adjustment based on the CPI
Adjustment.

 

12.2.4      Lease Administration.  Internal legal fees of the MARC Entities
shall be reimbursable at a reasonable hourly rate but in no event shall the
total fee paid be in excess of $1,500 for a Lease renewal and $5,000 for a new
Lease; provided, however, if any third-party legal fees relating to such Lease
renewal or new Lease shall be payable by the Property Owner, such amount
otherwise payable for internal legal fees shall be 50% of the foregoing amounts,
in each case, subject to adjustment based on the CPI Adjustment.

 

12.2.5      Construction Management.  A MARC Entity shall be permitted to
receive a fee for construction management services actually performed at a
Property equal to (i) 8% for the first $250,000 of construction costs during the
applicable Property Owner’s Fiscal Year, (ii) 7% for the next $750,000 of
construction costs during the applicable Property Owner’s Fiscal Year and (iii)
6% for all construction costs over $1,000,000 during the applicable Property
Owner’s Fiscal Year.  All self-performed painting and carpeting costs of tenant
spaces only shall not be included in construction costs.

 


12.2.6      ASSET MANAGEMENT.  AN AFFILIATE OF FIRST UNION SHALL BE RETAINED TO
PROVIDE ASSET MANAGEMENT SERVICES AS CONTEMPLATED BY SECTION 6.3.8 HEREOF.

 


12.2.7      PURCHASING AND ENGINEERING FEE.  SO LONG AS MARC REALTY IS THE
PROPERTY MANAGER AT THE APPLICABLE PROPERTY, MARC REALTY SHALL BE ENTITLED TO AN
ANNUAL FEE OF $8,000 PER PROPERTY, SUBJECT TO THE CPI ADJUSTMENT, FROM SUCH
PROPERTY OWNER FOR PROVIDING PURCHASING AND ENGINEERING SERVICES.

 


12.3         TRANSACTION COSTS.  EACH PARTY HERETO SHALL BEAR THE COSTS OF THEIR
RESPECTIVE AGENTS, ATTORNEYS, AND ACCOUNTANTS. 

 


12.4         EXISTING SENIOR LOANS.  ALL COSTS INCURRED IN CONNECTION WITH
OBTAINING THE CONSENT OF THE HOLDERS OF ANY EXISTING SENIOR LOANS AND/OR ALL
COSTS INCURRED IN CONNECTION WITH THE ACCELERATION OF ANY EXISTING SENIOR LOANS
ARISING OUT OF A BREACH OF THE APPLICABLE “DUE ON SALE” CLAUSES INCLUDING, BUT
NOT LIMITED TO, DEFAULT INTEREST OR PREPAYMENT OR DEFEASANCE COSTS ASSOCIATED
WITH SATISFYING ANY EXISTING SENIOR LOANS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY SECTION 3.1 HEREOF SHALL BE BORNE 60% BY FIRST UNION AND 40% BY
THE MARC PRINCIPALS WITHOUT REGARD TO ANY PAYMENTS MADE BY OR REQUIRED UNDER ANY
GUARANTEES OF SUCH SENIOR LOAN.

 


12.5         BROKERAGE FEES.  FIRST UNION AND THE MARC PRINCIPALS REPRESENT AND
WARRANT TO EACH OTHER THAT THE ONLY BROKERS INVOLVED IN THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE FRIEDMAN BILLINGS AND BBT.  FIRST UNION AND
THE MARC PRINCIPALS (COLLECTIVELY) SHALL BEAR 60% AND 40% OF ALL FEES DUE
FRIEDMAN BILLINGS AND BBT, WHICH AMOUNTS SHALL NOT BE PAID UNTIL AFTER

 

40

--------------------------------------------------------------------------------


 


THE INITIAL CLOSING DATE.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 12.5,
EACH PARTY AGREES TO OTHERWISE SATISFY AND HOLD EACH OTHER HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS AND LIABILITIES FOR BROKERAGE COMMISSIONS AND FINDERS
FEES TO ANY PERSON CLAIMING BY, THROUGH, OR UNDER SUCH PARTY WHICH COMMISSIONS
AND FEES ARE RELATED IN ANY WAY TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 


12.6         THIRD PARTY PROFESSIONALS.  ALL ATTORNEYS, ACCOUNTANTS AND OTHER
THIRD PARTY PROFESSIONALS REQUIRED IN CONNECTION WITH ANY TRANSACTION INVOLVING
A PROPERTY, PROPERTY OWNER, OR JOINT VENTURE ENTITY SHALL BE MUTUALLY AGREED
UPON BY THE APPLICABLE MARC ENTITY OR MARC PRINCIPAL, ON THE ONE HAND, AND THE
APPLICABLE FIRST UNION ENTITY ON THE OTHER HAND.

 


12.7         TAX COVENANTS.

 


(A)           THE MARC PRINCIPALS SHALL PREPARE AND FILE OR CAUSE TO BE PREPARED
AND FILED ALL WITH THE APPROPRIATE TAXING AUTHORITY, ALL TAX RETURNS RELATING TO
THE PROPERTY OWNER AND THE PROPERTY FOR TAXABLE PERIODS ENDING WITH OR PRIOR TO
THE CLOSING DATE (INCLUDING THOSE TAX RETURNS THAT ARE NOT DUE UNTIL AFTER THE
CLOSING DATE), AND SHALL PAY THE TAXES SHOWN ON SUCH TAX RETURNS.

 


(B)           THE MARC PRINCIPALS WILL CAUSE ANY TAX SHARING AGREEMENT OR
SIMILAR ARRANGEMENT WITH RESPECT TO TAXES OF OR AFFECTING ANY PROPERTY OWNER OR
ANY PROPERTY TO BE TERMINATED EFFECTIVE AS OF OR BEFORE THE CLOSING DATE, IN
ORDER THAT THERE SHALL BE NO CONTINUING OBLIGATIONS OR LIABILITIES THEREUNDER.

 


(C)           ALL EXCISE, SALES, USE, TRANSFER (INCLUDING REAL PROPERTY TRANSFER
OR GAINS), STAMP, DOCUMENTARY, FILING, RECORDATION AND OTHER SIMILAR TAXES,
TOGETHER WITH ANY INTEREST, ADDITIONS OR PENALTIES WITH RESPECT THERETO AND ANY
INTEREST IN RESPECT OF SUCH ADDITIONS OR PENALTIES, RESULTING DIRECTLY OR
INDIRECTLY FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (THE “TRANSFER
TAXES”) SHALL BE BORNE BY THE PARTY ON WHICH SUCH TRANSFER TAXES ARE IMPOSED BY
APPLICABLE LAW.  ANY TAX RETURNS THAT MUST BE FILED IN CONNECTION WITH TRANSFER
TAXES SHALL BE PREPARED AND FILED WHEN DUE BY THE PARTY PRIMARILY OR CUSTOMARILY
RESPONSIBLE UNDER THE APPLICABLE LOCAL LAW FOR FILING SUCH TAX RETURNS, AND SUCH
PARTY WILL USE REASONABLE COMMERCIAL EFFORTS TO PROVIDE SUCH TAX RETURNS TO THE
OTHER PARTY OR PARTIES AT LEAST 10 BUSINESS DAYS PRIOR TO THE DUE DATE FOR SUCH
TAX RETURNS.

 


(D)           FIRST UNION’S PURCHASE OF AN INTEREST IN ANY PROPERTY OWNER WHICH
(IMMEDIATELY PRIOR TO FIRST UNION’S PURCHASE) IS A DISREGARDED ENTITY OF THE
MARC MEMBER FROM WHICH FIRST UNION IS PURCHASING THE INTEREST SHALL BE TREATED,
FOR FEDERAL INCOME TAX PURPOSES, AS (1) FIRST UNION’S PURCHASING FOR THE
APPLICABLE FIRST UNION PURCHASE PRICE, AN UNDIVIDED INTEREST IN THE PROPERTY
OWNED BY THE APPLICABLE PROPERTY OWNER, IMMEDIATELY FOLLOWED BY (2) A DEEMED
CONTRIBUTION OF THE PROPERTY BY THE MARC MEMBER AND FIRST UNION TO THE ENTITY IN
WHICH FIRST UNION IS ACQUIRING AN INTEREST, RESULTING IN AN INITIAL CAPITAL
ACCOUNT BALANCE WITH RESPECT TO SUCH ENTITY FOR EACH OF THE MARC MEMBERS AND
FIRST UNION EQUAL TO THE MARC DEEMED EQUITY OR FIRST UNION DEEMED EQUITY, AS THE
APPLICABLE, DIVIDED BY THE SUM OF THE MARC DEEMED EQUITY AND THE FIRST UNION

 

41

--------------------------------------------------------------------------------


 


DEEMED EQUITY WITH RESPECT TO THE UNDERLYING PROPERTY.  FOR FEDERAL INCOME TAX
PURPOSES, THE FIRST UNION PURCHASE PRICE FOR EACH PROPERTY SHALL BE ALLOCATED
AMONG THE LAND, IMPROVEMENTS AND OTHER COMPONENTS OF EACH PROPERTY IN THE MANNER
REASONABLY DETERMINED BY FIRST UNION.  THE PARTIES AGREE TO FILE AND CAUSE TO BE
FILED ALL TAX RETURNS AND CLAIMS AND OTHER STATEMENTS CONSISTENT WITH THE
FOREGOING.

 


(E)           IN CONNECTION WITH FIRST UNION’S PURCHASE OF ANY INTEREST IN ANY
PROPERTY OWNER OR OTHER ENTITY THAT (IMMEDIATELY PRIOR TO FIRST UNION’S
PURCHASE) IS TREATED AS A PARTNERSHIP FOR INCOME TAX PURPOSES, THE PARTIES AGREE
THAT SUCH ENTITY SHALL BE TREATED AS A PARTNERSHIP FOR FEDERAL INCOME TAX
PURPOSES AND THE PARTIES SHALL CAUSE THE PROPERTY OWNER TO MAKE AN ELECTION
UNDER SECTIONS 743 AND 754 OF THE CODE (AND ANY CORRESPONDING PROVISIONS OF
STATE AND LOCAL TAX LAW), EFFECTIVE WITH RESPECT TO THE TRANSFER OF THE INTEREST
IN SUCH ENTITY TO FIRST UNION, TO ADJUST ITS TAX BASIS IN ITS ASSETS WITH
RESPECT TO FIRST UNION.  IF FIRST UNION’S PURCHASE CAUSES A TAX TERMINATION
(WITHIN THE MEANING OF SECTION 708(B)(1)(B) OF THE CODE) OF THE ENTITY, THE
PARTIES AGREE TO CAUSE THE PROPERTY OWNER TO CAUSE SUCH ELECTION TO BE MADE BY
SUCH ENTITY ON ITS FEDERAL (AND ANY CORRESPONDING STATE AND LOCAL) INCOME TAX
RETURN FOR ITS TAXABLE YEAR THAT ENDS WITH THE DATE OF FIRST UNION’S
PURCHASE,.   ALL RESULTING TAX BASIS ADJUSTMENTS SHALL BE MADE BASED ON THE
APPLICABLE FIRST UNION PURCHASE PRICE IN ACCORDANCE WITH THE ALLOCATION
SCHEDULE REASONABLY DETERMINED BY FIRST UNION.

 


(F)            FIRST UNION SHALL HAVE THE RIGHT TO REVIEW AND APPROVE (PRIOR TO
FILING) THE INCOME TAX RETURNS OF ANY PROPERTY OWNER TO WHICH CODE
SECTION 708(B)(1)(B) WILL APPLY ON ACCOUNT OF FIRST UNION’S PURCHASE OF AN
INTEREST IN SUCH PROPERTY OWNER, BUT SOLELY FOR PURPOSES OF CONFIRMING
COMPLIANCE WITH SECTION 12.7(E) ABOVE.

 


12.8         PRIOR DISTRIBUTIONS/PAYMENTS SCHEDULE.  AT THE TIME OF A
TRANSACTION THAT GIVES RISE TO CAPITAL PROCEEDS OTHER THAN FROM AFTER- ACQUIRED
PROPERTIES, THE MARC PRINCIPALS SHALL DELIVER TO FIRST UNION A SCHEDULE WHICH
SETS FORTH (I) THE MARC TOTAL CAPITAL AND THE FIRST UNION TOTAL CAPITAL, (II)
ALL CASH DISTRIBUTIONS MADE TO EACH MARC MEMBER AND FIRST UNION ENTITY PURSUANT
TO SECTION 9.4(A)(II)(2) OF THE JOINT VENTURE AGREEMENTS OTHER THAN THOSE
RELATING TO AFTER-ACQUIRED PROPERTIES, (III) ALL CASH DISTRIBUTIONS MADE TO IT
PURSUANT TO SECTION 9.4(A)(II)(3) OF THE JOINT VENTURE AGREEMENTS OTHER THAN
THOSE RELATING TO AFTER-ACQUIRED PROPERTIES TO THE MARC MEMBERS IN EXCESS OF THE
DISTRIBUTIONS THAT WOULD HAVE BEEN MADE TO IT PURSUANT TO SAID SECTION HAD
DISTRIBUTIONS BEEN MADE STRICTLY IN ACCORDANCE WITH OWNERSHIP PERCENTAGES, (IV)
ALL AMOUNTS RETAINED BY OR PAID TO THE MARC BORROWERS AND THE FIRST UNION
LENDERS PURSUANT TO SECTIONS 5.2(F), (H) AND (J) OF ANY LOAN AGREEMENT OTHER
THAN THOSE RELATING TO AFTER-ACQUIRED PROPERTIES, AND (V) 20% OF ALL AMOUNTS
RETAINED BY THE MARC BORROWERS PURSUANT TO SECTION 5.2(K) OF ANY LOAN AGREEMENT
OTHER THAN THOSE RELATING TO AFTER-ACQUIRED PROPERTIES.

 

42

--------------------------------------------------------------------------------


 


12.9         PROPERTY EMPLOYEES. 

 


12.9.1      THE MARC PRINCIPALS SHALL CAUSE MARC REALTY AND THE PROPERTY OWNERS
TO DO CRIMINAL BACKGROUND REPORTS ON ALL PERSONS WHO WILL BE EMPLOYED AS ON-SITE
EMPLOYEES AT A PROPERTY.  NO PERSON WHO HAS BEEN CONVICTED OF A FELONY SHALL BE
EMPLOYED IN ANY SUCH CAPACITY WITHOUT THE PRIOR WRITTEN CONSENT OF FIRST UNION.

 


12.9.2      WITHIN 180 DAYS OF THE INITIAL CLOSING DATE, THE MARC PRINCIPALS
SHALL CAUSE MARC REALTY AND THE PROPERTY OWNERS TO REQUIRE THAT ALL ON-SITE
EMPLOYEES AT A PROPERTY TO VISIBLY DISPLAY PHOTOGRAPH ID BADGES AT ALL TIMES
WHILE AT A PROPERTY.

 


ARTICLE 13

 


TERMINATION OF AGREEMENT

 


13.1         TERMINATION.  THIS AGREEMENT MAY BE TERMINATED;

 


(A)           AT ANY TIME PRIOR TO THE INITIAL CLOSING DATE BY MUTUAL CONSENT OF
THE MARC PRINCIPALS AND FIRST UNION;

 


(B)           BY EITHER THE MARC PRINCIPALS OR FIRST UNION, IF THE INITIAL
CLOSING DATE HAS NOT OCCURRED (OTHER THAN THROUGH THE FAILURE OF ANY PARTY
SEEKING TO TERMINATE THIS AGREEMENT TO COMPLY FULLY WITH ITS OBLIGATIONS) ON OR
BEFORE APRIL 30, 2005, OR, IF LATER, THE EXTENSION DATE;

 


(C)           BY FIRST UNION OR THE MARC PRINCIPALS AS CONTEMPLATED BY ARTICLE 6
HEREOF;

 


(D)           AT ANY TIME PRIOR TO THE INITIAL CLOSING DATE BY THE MARC
PRINCIPALS, IF THERE HAS BEEN A MATERIAL VIOLATION OR BREACH BY FIRST UNION OF
ANY AGREEMENT, REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT AND SUCH
VIOLATION OR BREACH HAS NOT BEEN WAIVED BY THE MARC PRINCIPALS;

 


(E)           AT ANY TIME BY THE MARC PRINCIPALS IF THE SATISFACTION OF ANY
CONDITION TO THE OBLIGATIONS OF A MARC PRINCIPAL HEREUNDER BECOMES IMPOSSIBLE,
FOR ANY REASON OUTSIDE THE CONTROL OF THE MARC PRINCIPALS;

 


(F)            AT ANY TIME PRIOR TO THE INITIAL CLOSING DATE BY FIRST UNION, IF
THERE HAS BEEN A MATERIAL VIOLATION OR BREACH BY THE MARC PRINCIPALS OF ANY
AGREEMENT, REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT AND SUCH
VIOLATION OR BREACH HAS NOT BEEN WAIVED BY FIRST UNION; OR

 


(G)           AT ANY TIME BY FIRST UNION IF THE SATISFACTION OF ANY CONDITION TO
THE OBLIGATIONS OF FIRST UNION HEREUNDER BECOMES IMPOSSIBLE, FOR ANY REASON
OUTSIDE THE CONTROL OF FIRST UNION.

 


THE MARC PRINCIPALS AGREE THAT IF FIRST UNION HAS THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 13.1(F) OR THE APPLICABLE MARC MEMBERS OR MARC
PRINCIPALS SHALL

 

43

--------------------------------------------------------------------------------


 


INTENTIONALLY OR WILLFULLY FAIL TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
SECTION 3.1 HEREOF , FIRST UNION’S SOLE REMEDY SHALL BE TO EITHER (I) TERMINATE
THIS AGREEMENT IN WHICH EVENT THE MARC PRINCIPALS SHALL IMMEDIATELY PAY TO FIRST
UNION ALL OF FIRST UNION’S THIRD PARTY OUT OF POCKET EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY UP TO $500,000 IN
IMMEDIATELY AVAILABLE FUNDS (AND IN NO EVENT SHALL FIRST UNION BE ENTITLED TO
RECOVER MONEY DAMAGES AGAINST THE MARC PRINCIPALS) OR (II) SEEK, WITHIN 90 DAYS
THEREOF, EITHER A DECREE OR ORDER OF SPECIFIC PERFORMANCE OR MANDAMUS TO ENFORCE
THE OBSERVANCE AND PERFORMANCE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT OR
AN INJUNCTION RESTRAINING SUCH BREACH OR THREATENED BREACH IN WHICH EVENT THE
MARC PRINCIPALS AGREE TO SUCH REMEDY AND FURTHER AGREE TO INDEMNIFY FIRST UNION
FOR ALL COSTS ASSOCIATED WITH SEEKING SUCH REMEDY; PROVIDED THAT FIRST UNION
PREVAILS IN ANY SUCH PROCEEDING.

 


ARTICLE 14

 


INDEMNIFICATION

 


14.1         INDEMNITY BY THE MARC PRINCIPALS.  SUBJECT TO THE LIMITATION SET
FORTH IN SECTION 14.2 HEREOF, THE MARC PRINCIPALS SHALL, AND SHALL CAUSE THE
APPLICABLE MARC MEMBERS TO, JOINTLY AND SEVERALLY, AT ALL TIMES, BOTH BEFORE AND
AFTER THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AT THEIR SOLE
COST AND EXPENSE DEFEND, INDEMNIFY, EXONERATE AND SAVE HARMLESS FIRST UNION AND
EACH OTHER FIRST UNION ENTITY AND ALL THOSE CLAIMING BY, THROUGH OR UNDER FIRST
UNION (“INDEMNIFIED PARTY”) (TO THE EXTENT NOT PAID BY A MARC PRINCIPAL OR MARC
ENTITY IN THIS SECTION 14.1 OR UNDER THE APPLICABLE PROVISIONS OF THIS OR ANY
OTHER TRANSFER DOCUMENT) AGAINST AND FROM ALL DAMAGES, LOSSES, LIABILITIES,
OBLIGATIONS, PENALTIES, CLAIMS, LITIGATION, DEMANDS, DEFENSES, JUDGMENTS, SUITS,
PROCEEDINGS, COSTS, DISBURSEMENTS OR EXPENSES OF ANY KIND WHATSOEVER (A
“CLAIM”), INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPERTS’ FEES AND
DISBURSEMENTS, WHICH MAY AT ANY TIME BE IMPOSED UPON, INCURRED BY OR ASSERTED OR
AWARDED AGAINST THE INDEMNIFIED PARTY AND ARISING FROM OR OUT OF:

 

(A)           CLAIMS OF MECHANICS AND MATERIALMEN BASED ON WORK PERFORMED ON OR
CONTRACTED FOR A PROPERTY PRIOR TO THE APPLICABLE CLOSING DATE;

 

(B)           ANY THIRD PARTY TORT CLAIM WITH RESPECT TO A PROPERTY OR PROPERTY
OWNER THAT ARISES OR AROSE AS THE RESULT OF ANY INJURY OR DAMAGE OCCURRING ON OR
PRIOR TO THE APPLICABLE CLOSING DATE FOR THE APPLICABLE PROPERTY;

 

(C)           CLAIMS UNDER THE LEASES OR ANY OTHER CONTRACTS OR AGREEMENTS
RELATING TO A PROPERTY OR A PROPERTY BASED ON EVENTS OCCURRING AND/OR CAUSES OF
ACTION ARISING PRIOR TO THE APPLICABLE CLOSING DATE OTHER THAN THE LITIGATION
SET FORTH ON SCHEDULE 6.3.10;

 

(D)           CLAIMS WITH RESPECT TO A PROPERTY OR PROPERTY OWNER BY ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO TAXES OR LICENSE AND PERMIT FEES FOR
PERIODS PRIOR TO THE APPLICABLE CLOSING DATE; AND

 

(E)           THE BREACH OR INACCURACY OF ANY MATERIAL REPRESENTATION OR
WARRANTY MADE BY THE MARC PRINCIPALS IN THIS AGREEMENT OR THE APPLICABLE
ASSIGNMENT

 

44

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER AGREEMENT ENTERED INTO IN CONNECTION HEREWITH OR
THEREWITH PROVIDED THAT ANY CLAIM UNDER THIS SUBPARAGRAPH (E) IS BROUGHT WITHIN
THE PERIOD SET FORTH IN SECTION 15.7 BELOW.

 

NOTWITHSTANDING THE FOREGOING, AN INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO
INDEMNIFICATION IN RESPECT OF (I) CLAIMS ARISING FROM ACTS OF ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT TO THE EXTENT THAT SUCH GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IS DETERMINED BY THE FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION, NOT SUBJECT TO FURTHER APPEAL, IN PROCEEDINGS TO WHICH SUCH
INDEMNIFIED PARTY IS A PROPER PARTY OR (II) OBLIGATIONS THAT FIRST UNION HAS
SPECIFICALLY AGREED TO ASSUME IN THIS AGREEMENT OR ANOTHER DOCUMENT ENTERED INTO
IN CONNECTION HEREWITH OR CLAIMS ARISING OUT OF ANY MATTER THAT HAS BEEN
DISCLOSED TO FIRST UNION IN THIS AGREEMENT, ANY OF THE DUE DILIGENCE MATERIALS
OR ANY DOCUMENT ENTERED INTO IN CONNECTION THEREWITH.

 


14.2         LIMITATION ON INDEMNIFICATION.  EXCEPT AS PROVIDED IN THE LAST
SENTENCE OF THIS SECTION 14.2, THE LIABILITY OF THE MARC PRINCIPALS OR ANY MARC
MEMBER TO INDEMNIFY AN INDEMNIFIED PARTY SHALL BE LIMITED TO, AND FIRST UNION’S
SOLE RECOURSE FOR ANY AMOUNTS DUE IT PURSUANT TO SECTION 14.1 HEREOF, SHALL BE
LIMITED TO THE APPLICABLE MARC MEMBER’S OWNERSHIP INTERESTS IN THE JOINT VENTURE
ENTITY UNDERLYING THE APPLICABLE CLAIM.  THE MARC PRINCIPALS SHALL CAUSE THE
APPLICABLE MARC MEMBER’S TO DELIVER TO FIRST UNION ON EACH CLOSING DATE AN
INDEMNIFICATION PLEDGE AGREEMENT PURSUANT TO WHICH THEY WILL PLEDGE THEIR
RESPECTIVE INTERESTS IN THE APPLICABLE JOINT VENTURE ENTITIES TO FIRST UNION AS
SECURITY FOR THEIR OBLIGATIONS UNDER THIS ARTICLE 14.  NOTWITHSTANDING THE
FOREGOING, GERALD NUDO AND LAURENCE WEINER AGREE THAT THEY SHALL BE PERSONALLY
LIABLE FOR THE DIFFERENCE, IF ANY, IN THE AMOUNT DUE FIRST UNION PURSUANT TO
SECTION 14.1 HEREOF AND THE AMOUNT RECOVERED BY FIRST UNION PURSUANT THE FIRST
SENTENCE OF THIS SECTION 14.2 UP TO $5,000,000, IN THE AGGREGATE, ON ACCOUNT OF
ALL CLAIMS.

 


ARTICLE 15

 


GENERAL PROVISIONS

 

15.1         Notices.  Any notice or other communication in connection with this
Agreement shall be in writing, and (i) hand delivered by any commercially
recognized courier service or overnight delivery service such as Federal
Express, or (ii) sent by facsimile transmission if a FAX Number is designated
below addressed:

 

If to MARC Principals or

a MARC Entity:

 

 

55 East Jackson

 

Chicago, Illinois 60604

 

Attention:

Gerald Nudo

 

 

Steve Higdon

 

 

Elliot Weiner

 

FAX Number: (312) 884-5373

 

 

45

--------------------------------------------------------------------------------


 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

 

Weinberg Richmond LLP

 

333 W. Wacker Drive

 

# 1800

 

Chicago, Illinois 60606

 

Attention:  Arnold Weinberg, Esquire

 

FAX Number:  (312) 807-3903

 

If to First Union:

 

 

Two Jericho Plaza, Wing A, Suite 111

 

Jericho, New York 11753

 

Attention:  Peter Braverman, President

 

FAX Number: (516) 433-2777

 

 

 

and

 

 

 

7 Bulfinch Place, Suite 500, P.O. Box 9507

 

Boston, Massachusetts 02114

 

Attention:  Carolyn Tiffany, Chief Operating Officer

 

FAX Number: (617) 570-4710

 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

 

Post Heymann & Koffler LLP

 

Two Jericho Plaza, Wing A, Suite 111

 

Jericho, New York 11753

 

Attention:  David J. Heymann, Esquire

 

FAX Number:  (516) 433-2777

 

Any such addressee may change its address for such notices to such other address
in the United States as such addressee shall have specified by written notice
given as set forth above. All periods of notice shall be measured from the
deemed date of delivery.

 

A notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (ii) if so delivered, upon actual
receipt, or (iii) if facsimile transmission is a permitted means of giving
notice, upon receipt as evidenced by confirmation.

 

15.2         Limitations on Assignment.  The MARC Entities may not assign this
Agreement or the monies due hereunder without the prior written consent of First
Union in each instance.

 

15.3         Further Assurances.  The parties shall upon request from another
party from time to time execute, seal, acknowledge and deliver such further
instruments or documents which such party may reasonably require to better
perfect and confirm its rights and remedies hereunder.

 

46

--------------------------------------------------------------------------------


 

15.4         Parties Bound.  The provisions of this Agreement and of each of the
other agreements contemplated hereby shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except as otherwise prohibited by this Agreement or any of the other agreements
contemplated hereby.  This Agreement is a contract by and among the MARC
Principals, and First Union for their mutual benefit, and no third person shall
have any right, claim or interest against any of them by virtue of any provision
hereof including, without limitation, upon the acquisition by a third party of
any interest in a Joint Venture Entity or a Property.

 


15.5         GOVERNING LAW; SERVICE OF PROCESS.  THIS AGREEMENT WAS NEGOTIATED
IN THE STATE OF ILLINOIS, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA.

 


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST FIRST UNION OR A MARC PRINCIPAL
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN COOK COUNTY, ILLINOIS AND EACH OF THE PARTIES WAIVE ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

 


15.6         TRIAL BY JURY.  EACH OF THE MARC PRINCIPALS AND FIRST UNION HEREBY
AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER TRANSFER
DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE MARC PRINCIPALS AND FIRST UNION, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.

 

47

--------------------------------------------------------------------------------


 

15.7         Survival.  The representations and warranties of the parties set
forth in Articles 9 (other than Section 9.18) and 10 hereof shall survive for a
period of one year from and after the consummation of the transfer of the
applicable interests in the applicable Property Owner and with respect to the
representation and warranty set forth in Section 9.18, until the expiration of
the applicable statute of limitation.

 

15.8         Cumulative Rights.  All of the rights of the parties hereunder and
under any other agreement now or hereafter executed in connection herewith or
therewith, shall be cumulative and may be exercised singly, together, or in such
combination as such party may determine in its sole good faith judgment.

 

15.9         Table of Contents, Title and Headings.  Any Table of Contents, the
titles and the headings of sections are not parts of this Agreement and shall
not be deemed to affect the meaning or construction of any of its or their
provisions.

 

15.10       Counterparts.  This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument.  In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of this
Agreement is sought.

 

15.11       Time Of the Essence.  Time is of the essence of each provision of
this Agreement and each other Transfer Document.

 

15.12       No Oral Change.  This Agreement and each of the other Transfer
Documents may only be amended, terminated, extended or otherwise modified by a
writing signed by the party against which enforcement is sought (except no such
writing shall be required for any party which, pursuant to a specific provision
of any Transfer Document, is required to be bound by changes without such
party’s assent).  In no event shall any oral agreements, promises, actions,
inactions, knowledge, course of conduct, course of dealings or the like be
effective to amend, terminate, extend or otherwise modify this Agreement or any
of the other Transfer Documents.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a
sealed instrument at Jericho, New York, as of the date first written above.

 

 

 

FIRST UNION REIT L.P.

 

 

 

 

 

By:

First Union Real Estate Equity and
Mortgage Investments, its General Partner

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

Peter Braverman

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

GERALD NUDO

 

 

 

 

 

 

 

 

 

 

 

 

LAURENCE WEINER

 

49

--------------------------------------------------------------------------------


 

Exhibit A

 

PROPERTY LOAN AGREEMENT

 

--------------------------------------------------------------------------------


LOAN AGREEMENT

 

This Loan Agreement (“Loan Agreement”) is made and entered into as of the       
 day of          , 20    , by and among                                (the
“Borrower”) and FT-MARC Loan LLC, a Delaware limited liability company (the
“First Union Lender”).

 

WITNESSETH:

 

WHEREAS, the First Union Lender is a wholly-owned subsidiary of First Union REIT
L.P., a Delaware limited liability company (“FUR LP”);

 

WHEREAS, the Borrower is directly or indirectly controlled by Gerald Nudo and/or
Laurence Weiner (the “MARC Principals”);

 

WHEREAS, the Borrower [is the sole owner of                         (“Property
Owner”), the entity that] owns fee simple title to that certain real property
located at                         and more fully described on Exhibit A hereto
(the “Property”);

 

WHEREAS, pursuant to that certain Omnibus Agreement, dated as of
                  , 200  , among the MARC Principals and FUR LP (the “Omnibus
Agreement”), the First Union Lender has elected to make a Loan to the Borrower
with respect to the Property;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 


ARTICLE 1

DEFINITIONS

 

1.1           Specific Definitions.  Unless otherwise defined below, capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed thereto in the Omnibus Agreement.  As used herein, the following terms
shall have the following meanings:

 

Annual Budget – as defined in Section 7.17(a).

 

Approval Lease - Any Lease for space at the Property that (i) is for more than
3,000 rentable square feet, (ii) provides for a rental rate of less than 92.5%
of the Approved Rental Rate, or (iii) provides for the total cost of tenant
improvements and leasing commissions in excess 150% of first years base rent,
which base rent shall equal (x) the aggregate base rent to be received under the
Lease for the term divided by the term of the Lease in months (including any
free rental periods) multiplied by (y) 12.

 

Approved Annual Budget - as defined in Section 7.17(a).

 

Approved Rental Rate – means the per square foot rental rate for the Property as
set forth in the Approved Annual Budget.

 

Borrower – as defined in the Preamble.

 

A-1

--------------------------------------------------------------------------------


 

Borrower Equity - $           [40% of the Group E Property Purchase Price]

 

Borrower’s Knowledge – means the current actual knowledge of Gerald Nudo or
Laurence Weiner.

 

Business Day - means any day of the year on which offices of the First Union
Lender or Borrower are not required or authorized by law to be closed for
business.  If any day on which a payment is due is not a Business Day, then the
payment shall be due on the next day following which is a Business Day, and such
extension of time shall be included in computing interest and fees in connection
with such payment.  Further, if there is no corresponding day for a payment in
the given calendar month (i.e., there is no “February 30th”), the payment shall
be due on the last Business Day of the calendar month.

 

Capital Proceeds – means all Net Proceeds, Net Sales Proceeds and Net
Refinancing Proceeds.

 

CODE – MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME,
AND THE REGULATIONS PROMULGATED AND RULINGS ISSUED THEREUNDER.  SECTION
REFERENCES TO THE CODE ARE TO THE CODE, AS IN EFFECT AT THE DATE OF THIS LOAN
AGREEMENT AND ANY SUBSEQUENT PROVISIONS OF THE CODE, AMENDATORY THEREOF,
SUPPLEMENTAL THERETO OR SUBSTITUTED THEREFOR.

 

COLLATERAL – AS DEFINED IN SECTION 4.1.

 

Debt - means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of the Property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business), (vii)
all Debt in the nature of that referred to in clauses (i) through (vi) above
which is guaranteed directly or indirectly by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (A) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
in respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether the property is received or such services are rendered) or (D)
otherwise to assure a creditor against loss in respect of such Debt, (viii) any
obligation, contingent or otherwise, of such Person guaranteeing or having the

 

A-2

--------------------------------------------------------------------------------


 

economic effect of guaranteeing any indebtedness referred to in clause (i)
through (iv) above of any Person, either directly or indirectly, and (ix) all
Debt referred to in clauses (i) through (vi) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

 

Default – as defined in Section 9.1.

 

Default Rate – as defined in Section 2.6.

 

ERISA - means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Loan Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

ERISA Affiliate - means each person (as defined in Section 3(9) of ERISA) which
together with the Borrower or a Subsidiary of a Borrower would be deemed to be a
“single employer”  within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

Event of Default – as defined in Section 9.1.

 

EXISTING SENIOR LOAN – MEANS A SENIOR LOAN DIRECTLY OR INDIRECTLY ENCUMBERING
THE PROPERTY ON THE DATE HEREOF, AS SET FORTH ON SCHEDULE 6.15.6 HERETO.

 

First Union Total Capital – means the sum of (i) the Loan Amount, plus (ii) all
Capital Amounts of the First Union Lender or its Affiliates in Joint Venture
Entities other than those holding After-Acquired Properties whose properties
have generated Capital Proceeds (as defined in the Omnibus Agreement for
purposes of this clause (ii) only), plus (iii) the sum of the Loan Amount (as
defined for purposes of this clause (iii) only in all Property Loan Agreements
other than this Loan Agreement) for all Properties (other than After-Acquired
Properties) that have generated Capital Proceeds.

 

Formation Documents - means, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws, trust agreements, and any similar agreement, document
or instrument of any Person.

 

FUR – means First Union Real Estate Equity and Mortgage Investments, together
with its subsidiaries.

 

Governmental Authority - means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

Hazardous Materials - means and include asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, radioactive
substances, other carcinogens, oil and other

 

A-3

--------------------------------------------------------------------------------


 

petroleum products, pollutants or contaminants that could be a detriment to the
environment, and any other hazardous or toxic materials, wastes, or substances
which are defined, determined or identified as such in any past, present or
future federal, state or local laws, rules, codes or regulations, or any
judicial or administrative interpretation of such laws, rules, codes or
regulations.

 

Interest Rate – means the following annual interest rates, as applicable,
measured from the Loan Advance Date:

 

Period

 

Annual Interest

 

Year 1

 

6.5

%

Year 2

 

7.0

%

Year 3

 

7.5

%

Year 4

 

8.0

%

Year 5 – 7

 

8.5

%

 

Late Charge – as defined in Section 2.7.

 

Lease – means a lease for space at the Property with a Person other than the
First Union Lender, Borrower or their respective Affiliates.

 

Lease Schedule – as defined in Section 6.15.5.

 

Legal Requirements - means all applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, all Environmental Laws, and those
applicable to zoning, subdivision, building, health, fire, safety, sanitation,
the protection of the handicapped, and environmental matters and shall also
include all orders and directives of any court, governmental agency or authority
having or claiming jurisdiction with respect thereto.

 

Licenses and Permits - means all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority, including, but
not limited to, building permits, occupancy permits and such special permits,
variances and other relief as may be required pursuant to Legal Requirements
which may be applicable to the Property.

 

Lien - means any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

Loan – as defined in Section 2.1.

 

Loan Amount - $                    [the Loan Amount with respect to the Property
to be inserted].

 

Loan Advance Date – means the date on which the Loan is advanced to the
Borrower.

 

A-4

--------------------------------------------------------------------------------


 

Loan Agreement – as defined in the Preamble.

 

LOAN DOCUMENTS – MEANS THIS LOAN AGREEMENT, THE LOAN NOTE, THE SECURITY
DOCUMENTS AND ALL OTHER AGREEMENTS, DOCUMENTS, GUARANTEES OR CERTIFICATES
EVIDENCING OR ENTERED INTO IN CONNECTION WITH THE LOAN.

 

LOAN MATURITY DATE – MEANS THE DATE THAT IS THE DAY IMMEDIATELY PRIOR TO THE
SEVENTH ANNIVERSARY OF THE INITIAL CLOSING DATE.

 

Loan Note – means a note evidencing the Loan in the form or Exhibit B hereof.

 

MARC Entities – The Borrower, the Property Owner and each other Person that is
owned in whole or in part by a MARC Principal or their respective Affiliates and
which directly or indirectly holds an ownership interest in a Group A Property,
Group B Property or Group D Property.

 

MARC Total Capital – means the sum of (i) the Borrower Equity, plus (ii) all
Capital amounts of a MARC Member in Joint Venture Entities other than those
holding After-Acquired Properties whose properties have generated Capital
Proceeds (as defined in the Omnibus Agreement for purposes of this clause (ii)
only), plus (iii) the sum of the Borrower Equity (as defined for purposes of
this clause (iii) only in all Property Loan Agreements other than this Loan
Agreement) for all Properties (other than After-Acquired Properties) that have
generated Capital Proceeds.

 

Material Adverse Effect – means a material adverse effect on, determined
separately with respect to the Borrower, the Property Owner or the Property, as
the case may be, (i) the business, assets, prospects, operations or financial or
other condition of any of the Borrower, the Property Owner or the Property
and/or, taken as a whole, any of the other Borrower, the Property Owner or the
Property, (ii) the ability of the Borrower to perform any material Obligations
or to pay any Obligations which it is obligated to pay in accordance with the
terms hereof or of any other Loan Document, (iii) the rights of, or benefits
available to, the First Union Lender under any Loan Document or (iv) any Lien
given to a the First Union Lender Entity on any material portion of the
Collateral or the priority of any such Lien.

 

MATERIAL LEASE – MEANS ANY LEASE WITH RESPECT TO TEN PERCENT OR MORE OF THE
RENTABLE SQUARE FEET AT THE PROPERTY.

 

MORTGAGE – AS DEFINED IN SECTION 4.1.1.

 

Mortgage Debt Schedule – as defined in Section 6.15.6.

 

Net Operating Income – means for any period of determination, (i) net operating
income generated by the Property for such period (i.e., gross operating income,
inclusive of any proceeds received under any rent loss or business interruption
insurance policies, less expenses of the Property (exclusive of debt service,
capital expenditures, tenant improvements and leasing commissions and vacancy
allowances)), as generated by, through or under all Leases, and (ii) all other
income arising from direct operations of or licenses or operating agreements for
any part of the Property, in all cases determined in a manner consistent with
that customarily utilized by

 

A-5

--------------------------------------------------------------------------------


 

owners of office building properties.  The Borrower shall or shall cause the
Property Owner to provide the First Union Lender with all information and
materials required by the First Union Lender necessary for the determination of
Net Operating Income; provided, however, in no event shall the Borrower or the
Property Owner be required to audit its financial statements.

 

Net Proceeds – means the gross proceeds received from any insurance recovery or
condemnation award relating to any casualty or taking of any asset less the
aggregate of (i) obligations due to the holders of Senior Loans thereon,
including, without limitation, any prepayment penalties or fees, (ii) all
reasonable costs and expenses incurred in the collection of such amounts,
including, but not limited to, reasonable attorney’s fees, payable to
third-parties who are not a MARC Entity or an Affiliate thereof, and (iii) in
the case of a casualty, amounts required to repair the Property.

 

Net Refinancing Proceeds – means the gross proceeds received from the closing of
the financing or refinancing of a specified asset less the aggregate of (i)
obligations due to the holders of then existing Senior Loans thereon being
satisfied, including, without limitation, any prepayment penalties or fees, and
(ii) reasonable closing costs payable to third-parties who are not a MARC Entity
or an Affiliate thereof other than a refinancing fee as contemplated by Section
12.2.2 of the Omnibus Agreement.

 

Net Sales Proceeds – means the gross sale proceeds received from the closing of
the sale of a specified asset less the aggregate of (i) obligations due to the
holders of Senior Loans thereon, including, without limitation, any prepayment
penalties or fees, and (ii) usual closing adjustments, and (iii) reasonable
closing costs payable to third-parties who are not a MARC Entity or an Affiliate
thereof other than a disposition fee as contemplated by Section 12.2.2 of the
Omnibus Agreement.

 

Obligations – means all indebtedness, obligations and liabilities of the
Borrower to the First Union Lender Entities existing on the date of this Loan
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, assignment, operation of law or otherwise,
arising or incurred under this Loan Agreement, the Loan Note, or any of the
other Loan Documents.

 

Officer’s Certificate - means a certificate delivered to the First Union Lender
Entity by the Borrower or the Property Owner which is signed by an authorized
officer thereof (or an authorized officer of the direct or indirect managing
person, of the Borrower).

 

Omnibus Agreement – as defined in the fourth WHEREAS clause.

 

OPERATING CASH FLOW - MEANS, IN EACH CALENDAR MONTH, IN EACH INSTANCE DETERMINED
IN A MANNER SATISFACTORY TO THE FIRST UNION LENDER CONSISTENT WITH THAT APPROVED
BY THE FIRST UNION LENDER PRIOR TO OR AT THE DATE HEREOF, (I) THE NET OPERATING
INCOME FOR SUCH PERIOD LESS (II) THE SUM OF, WITHOUT DUPLICATION, (A) ALL
PAYMENTS REQUIRED ON ACCOUNT OF SENIOR LOANS, (B) NON-REIMBURSABLE OPERATING
EXPENSES AT THE PROPERTY, (C) OWNERSHIP EXPENSES, (D) TENANT IMPROVEMENT COSTS,
LEASING COMMISSIONS AND CAPITAL EXPENDITURES TO THE EXTENT FUNDED FROM CASH
GENERATED BY THE

 

A-6

--------------------------------------------------------------------------------


 

PROPERTY, (E) MANAGEMENT FEES AS CONTEMPLATED BY SECTION 12.2.1 OF THE OMNIBUS
AGREEMENT AND (F) ASSET MANAGEMENT FEES AS CONTEMPLATED BY SECTION 6.3.8 OF THE
OMNIBUS AGREEMENT.

 

PERMITTED INVESTMENTS – AS DEFINED IN SECTION 8.16.

 

PERMITTED LIENS – AS DEFINED IN SECTION 8.2.

 

PERMITTED TRANSFEREE – MEANS, WITH RESPECT TO A MEMBER OF THE BORROWER, THE
OTHER MEMBERS AND THEIR RESPECTIVE SPOUSES, CHILDREN AND GRANDCHILDREN, OR A
TRUST, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY ESTABLISHED TO
HOLD SUCH MEMBER’S INTEREST IN THE PROPERTY, THE SOLE EQUITYHOLDERS OF WHICH ARE
MEMBERS OF THE BORROWER AND/OR THEIR RESPECTIVE SPOUSES, CHILDREN AND
GRANDCHILDREN.

 

Person - means any individual, corporation, partnership, joint venture, estate,
trust, unincorporated association or limited liability company, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

Plan - means any multiemployer or single-employer plan as defined in Section
4001 of ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) a MARC Entity or an ERISA Affiliate, and each such
plan for the five year period immediately following the latest date on which
such Person or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

 

Pledge Agreement – as defined in Section 4.1.2.

 

Prior Distributions/Payments – means shall mean the sum of (i) all cash
distributions made to the members of Joint Venture Entities pursuant to Section
9.4(a)(ii)(2) of such Joint Venture Entity’s Operating Agreement, plus (ii) in
the case of the Borrower only, all cash distributions made to it Affiliates
pursuant to Section 9.4(a)(ii)(3) of an Operating Agreement in excess of the
distributions that would have been made to it pursuant to said Section had
distributions been made strictly in accordance with the ownership percentages of
the members of the applicable Joint Venture Entity, plus (iii) all amounts
retained by or paid to the Borrower and the First Union Lender pursuant to
Sections 5.2(f), (h) and (j) of any this Loan Agreement, plus (iv) all amounts
retained by or paid to the Borrower and the First Union Lender pursuant to
Sections 5.2(f), (h) and (j) of a Property Loan Agreement other than this
Agreement, plus (v) in the case of the Borrower only, 20% of all amounts
retained by the Borrower pursuant to Section 5.2(k) of this Loan Agreement, plus
(vi) in the case of the Borrower only, 20% of all amounts retained by an
Affiliate of the Borrower pursuant to Section 5.2(k) of a Property Loan
Agreement other than this Loan Agreement.

 

Property – as defined in the third WHEREAS clause.

 

Property Owner – as defined in the third WHEREAS clause.

 

Quarterly Capital Expenditure Budget – as defined in Section 7.17(b).

 

A-7

--------------------------------------------------------------------------------


 

Release Price – means, with respect to a Senior Loan, the amount required to be
paid by the borrower thereunder to have the Lien held by the lender thereof with
respect to such loan released.

 

Reporting Requirements – as defined in Section 7.2.

 

Security Documents – means any and/or all agreements, documents, certificates
and filings to evidence the grant of a Lien in favor of the First Union Lender
contemplated by Article 4 hereof including, without limitation the Mortgage, all
Pledge Agreements and UCC Financing Statements.

 

Senior Loans – means Debt secured by a mortgage on the applicable Property or a
security interest in a direct or indirect ownership interest in a Property Owner
existing on the date hereof or hereinafter incurred in accordance with the terms
hereof.

 

State – means the State or Commonwealth in which the subject of such reference
or any part thereof is located.

 

Subsidiary – means, with respect to any Person, any corporation, association,
limited liability company, partnership or other business entity of which
securities or other ownership interests representing more than 50% of either (x)
the beneficial ownership interest or (y) ordinary voting power are, at the time
as of which any determination is being made, owned or controlled, directly or
indirectly, by such Person.

 

Survey – means an “as built” survey of the Property.

 

Third Party Lender – means a bank or other lending institution that is not an
Affiliate of either the First Union Lender or any of the MARC Principals.

 

THIRD PARTY PROPERTY REPORTS – MEANS SUCH TESTS AND INSPECTIONS AS THE FIRST
UNION LENDER DEEMS NECESSARY WITH RESPECT TO ITS REVIEW OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, TOPOGRAPHICAL SURVEYS, STRUCTURAL AND FOUNDATION
SURVEYS, ROOF INSPECTIONS, EQUIPMENT INSPECTIONS AND ENVIRONMENTAL INSPECTIONS.

 

UCC or the Uniform Commercial Code means the Uniform Commercial Code in effect
in a State.

 

United States and U.S. – each means the United States of America.

 

1.2           Principles of Construction.  Unless otherwise specified, (i) all
references to sections and schedules are to those in this Loan Agreement,
(ii) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Loan Agreement as a whole and not to any particular provision,
(iii) all definitions are equally applicable to the singular and plural forms of
the terms defined, and (iv) the word “including” means “including but not
limited to,”.

 

A-8

--------------------------------------------------------------------------------


 


ARTICLE 2

LOAN

 


2.1           AMOUNT OF LOANS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE FIRST UNION LENDER AGREES TO MAKE A LOAN (A “LOAN”) TO THE BORROWER
IN AN AMOUNT EQUAL TO THE LOAN AMOUNT.

 


2.2           LOANS INTEREST RATE AND PAYMENT TERMS.  THE LOAN SHALL BE PAYABLE
AS TO INTEREST AND PRINCIPAL IN ACCORDANCE WITH THE PROVISIONS OF THIS LOAN
AGREEMENT AND THE LOAN NOTE.  THIS LOAN AGREEMENT ALSO PROVIDES FOR INTEREST AT
A DEFAULT RATE, LATE CHARGES, ADDITIONAL PAYMENTS AND PREPAYMENT RIGHTS AND
FEES.

 


2.2.1        INTEREST RATE.  THE LOAN WILL BEAR INTEREST AT THE LOAN RATE,
UNLESS THE DEFAULT RATE IS APPLICABLE.

 


2.2.2        PRINCIPAL.  AT THE LOAN MATURITY DATE ALL ACCRUED INTEREST,
PRINCIPAL AND OTHER CHARGES DUE WITH RESPECT TO THE LOAN SHALL BE DUE AND
PAYABLE IN FULL AND THE PRINCIPAL BALANCE AND SUCH OTHER CHARGES, BUT NOT UNPAID
INTEREST, SHALL BEAR INTEREST AT THE DEFAULT RATE UNTIL SO PAID.  ANY PAYMENT OF
THE PRINCIPAL AMOUNT OF THE LOAN SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATIONS TO MAKE PAYMENTS TO THE FIRST UNION LENDER PURSUANT TO ARTICLE 5
HEREOF.

 


2.2.3        PAYMENTS.  ALL PAYMENTS ON THE LOAN SHALL BE MADE AND APPLIED AS
SET FORTH IN ARTICLE 5 HEREOF.  THE LOAN MAY NOT BE PREPAID IN WHOLE OR IN PART
EXCEPT AS CONTEMPLATED BY ARTICLE 5 HEREOF; PROVIDED, HOWEVER, THE BORROWER
SHALL HAVE THE RIGHT ON NO MORE THAN TWO OCCASIONS PRIOR TO THE FIFTH
ANNIVERSARY OF THE DATE HEREOF TO DEFER THE PAYMENT OF INTEREST ON THE LOANS FOR
THE LESSER OF (I) SIX MONTHS OR (II) UNTIL DECEMBER 20 OF THE YEAR IN WHICH THE
DEFERMENT IS MADE.  THE BORROWER SHALL BE REQUIRED TO PAY ALL DEFERRED INTEREST,
WHICH SHALL BE COMPOUNDED MONTHLY AT THE INTEREST RATE DURING THE PERIOD FOR
WHICH INTEREST WAS DEFERRED, BY NO LATER THAN DECEMBER 20 OF THE YEAR IN WHICH
THE DEFERMENT IS MADE

 


2.2.4        SUBORDINATION.  THE LOANS WILL BE SUBORDINATE, WITHOUT ANY FURTHER
ACTION BEING REQUIRED ON THE PART OF THE BORROWER OR THE FIRST UNION LENDER, TO
SENIOR LOANS ON TERMS NOT SUBSTANTIALLY MORE ONEROUS TO THE BORROWER THAN THE
EXISTING SENIOR LOAN.  THE BORROWER AND PROPERTY OWNER ACKNOWLEDGE AND AGREE
THAT ANY INTERCREDITOR AGREEMENT ENTERED INTO BETWEEN THE FIRST UNION LENDER AND
THE HOLDER OF A SENIOR LOAN WILL BE SOLELY FOR THE BENEFIT OF THE FIRST UNION
LENDER AND THE HOLDER OF A SENIOR LOAN, AND THAT NEITHER THE BORROWER, THE
PROPERTY OWNER OR ANY OF THEIR EQUITYHOLDERS SHALL BE INTENDED THIRD-PARTY
BENEFICIARIES OF ANY OF THE PROVISIONS THEREIN, SHALL HAVE ANY RIGHTS THEREUNDER
OR SHALL BE ENTITLED TO RELY ON ANY OF THE PROVISIONS CONTAINED THEREIN.  

 


2.2.5        LOAN NOTE.  THE LOAN SHALL BE EVIDENCED BY A LOAN NOTE.

 


2.3           INTEREST CALCULATION.  ALL INTEREST PROVIDED FOR HEREIN SHALL BE
CALCULATED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A 360-DAY YEAR,
INCLUDING THE FIRST DATE OF THE APPLICABLE PERIOD TO, BUT NOT INCLUDING, THE
DATE OF REPAYMENT. 

 

A-9

--------------------------------------------------------------------------------


 

2.4           Method of Payment; Date of Credit.  All payments of interest,
principal and fees shall be made in lawful money of the United States, without
counterclaim or set off and free and clear, and without any deduction or
withholding for, any taxes (other than income taxes or franchise taxes of the
First Union Lender) or other payments by wire transfer to the First Union Lender
at such bank or address as the First Union Lender may designate in a written
notice to the Borrower.  Payments shall be credited on the Business Day on which
immediately available funds are received prior to 2:00 p.m. Eastern Time;
payments received after 2:00 p.m Eastern Time shall be credited to the Loan on
the next Business Day; payments which are by check, or which are not in the form
of immediately available funds shall not be credited to the applicable Loan
until such funds become immediately available to the First Union Lender, and,
with respect to payments by check, such credit shall be provisional until the
item is finally paid by the payer bank.

 

2.5           Billings.  The First Union Lender may submit monthly billings
reflecting payments due from the Borrower; however, any changes in the interest
rate which occur between the date of billing and the due date may be reflected
in the billing for a subsequent month.  Neither the failure of the First Union
Lender to submit a billing nor any error in any such billing shall excuse the
Borrower from the obligation to make full payment of the Borrower’s payment
obligations when due.

 

2.6           Default Rate.  The First Union Lender shall have the option of
imposing, and the Borrower(s) shall pay upon billing therefor, an interest rate
which is four percent (4%) per annum above the interest rate otherwise payable
(“Default Rate”):  (a) following any Event of Default, unless and until the
Event of Default is cured or waived; and (b) after the Loan Maturity Date. 

 

2.7           Late Charges.  The Borrower shall pay, upon billing therefor, a
“Late Charge” equal to five percent (5%) of the amount of any regularly
scheduled payment of interest, which is not paid within ten (10) days of the due
date thereof (other than with respect to any payment as to which the said ten
(10) day period expires after the implementation of the Default Rate).  Late
charges are: (a) except as provided above, payable in addition to, and not in
limitation of, the Default Rate, (b) intended to compensate the First Union
Lender for administrative and processing costs incident to late payments, (c)
are not interest, and (d) shall not be subject to refund or rebate or credited
against any other amount due.

 

2.8           Acceleration.  Upon an acceleration of the Loan as permitted by
Article 10 hereof, all principal, accrued interest and costs and expenses shall
be due and payable together with interest on such principal at the Default Rate.

 

2.9           Original Issue Discount.  The Borrower and First Union shall
jointly determine and agree upon the comparable yield and the projected payment
schedule for purposes of determining the amount of interest required to be
accrued on the Loan for each accrual period pursuant to Treasury Regulation
Section 1.1275-4(b).

 

2.10         Debt of the Borrower.  The Borrower and the First Union Lender
agree to treat the Loan as debt for federal, state and local income and
franchise tax purposes.  Each party shall

 

A-10

--------------------------------------------------------------------------------


 

notify and provide the other with reasonable assistance in the event of an
examination, audit or other proceeding regarding such characterization.

 


ARTICLE 3

CONDITIONS TO LOAN

 

3.1           Conditions to Making the Loan.  Upon satisfaction of each of the
following conditions, the First Union Lender shall be required to make the Loan
to the Borrower on the Loan Advance Date:

 


3.1.1        NO DEFAULT.  NO DEFAULT BY THE BORROWER SHALL EXIST ON THE LOAN
ADVANCE DATE OR WILL EXIST AS A RESULT OF THE TRANSACTIONS TO BE CONSUMMATED ON
THE APPLICABLE LOAN ADVANCE DATE.

 


3.1.2        REPRESENTATIONS AND WARRANTIES.  ALL THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER CONTAINED IN THIS LOAN AGREEMENT SHALL BE ACCURATE IN
ALL MATERIAL RESPECTS AT AND AS OF THE LOAN ADVANCE DATE AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES WERE MADE AT AND AS OF SUCH TIME, EXCEPT FOR SUCH
CHANGES THEREIN AS ARE CONTEMPLATED BY THIS LOAN AGREEMENT.

 


3.1.3        COVENANT COMPLIANCE.  NO BREACH OF ANY COVENANTS IMPOSED UPON THE
BORROWER OR PROPERTY OWNER HEREUNDER SHALL EXIST ON THE LOAN ADVANCE DATE OR BE
CREATED BY THE TRANSACTIONS TO BE CONSUMMATED ON THE LOAN ADVANCE DATE.

 


3.1.4        OFFICER’S CERTIFICATE.  THE FIRST UNION LENDER SHALL HAVE RECEIVED
A CERTIFICATE OF AN AUTHORIZED PERSON FOR THE BORROWER, DATED THE LOAN ADVANCE
DATE, CERTIFYING ON BEHALF OF THE BORROWER AS TO THE FULFILLMENT OF THE
CONDITIONS SPECIFIED IN SECTIONS 3.1.1, 3.1.2 AND 3.1.3 HEREOF.

 


3.1.5        OWNERSHIP STRUCTURE; FORMATION DOCUMENTS AND ENTITY AGREEMENTS. 
[THE BORROWER SHALL OWN 100% OF THE PROPERTY OWNER.]  THE FIRST UNION LENDER
SHALL HAVE RECEIVED A CERTIFICATE OF AN AUTHORIZED PERSON OF THE BORROWER
CERTIFYING AS TO (A) THE FORMATION DOCUMENTS OF EACH ENTITY IN THE OWNERSHIP
STRUCTURE OF THE PROPERTY HAVING BEEN DULY EXECUTED, DELIVERED AND FILED AND
REMAINING IN FULL FORCE AND EFFECT AND UNMODIFIED AS OF THE DATE OF SUCH
CERTIFICATE (AND ANNEXING A COPY THEREOF), (B) DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND
ATTACHING COPIES OF THE APPLICABLE AUTHORIZING RESOLUTIONS THERETO, AND (C) THE
BORROWER AND PROPERTY OWNER BEING IN GOOD STANDING AND AUTHORIZED TO DO BUSINESS
IN EACH JURISDICTION WHERE THE OWNERSHIP OF ITS ASSETS AND OPERATION OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION.

 

3.1.6        Satisfactory Loan Documents.  On the Loan Advance Date, each of the
Loan Documents shall be satisfactory in form, content and manner of execution
and delivery to the First Union Lender and all Loan Documents shall be in full
force and effect. 

 

A-11

--------------------------------------------------------------------------------


 

3.1.7        Asset Management Agreement.  So long as MARC Realty, LLC or an
Affiliate of the MARC Principals is the property manager of the Property, the
Borrower or the Property Owner shall have retained an Affiliate of the First
Union Lender to provide Asset Management Services to the Property for a fee
equal to 1% of the gross revenues of the Property.

 

3.1.8        Financial Information; No Material Change. 

 

(A)           NO CHANGE SHALL HAVE OCCURRED IN THE FINANCIAL CONDITION,
BUSINESS, AFFAIRS, OPERATIONS OR CONTROL OF THE BORROWER, THE PROPERTY OWNER OR
THE PROPERTY SINCE THE DATE OF THEIR RESPECTIVE FINANCIAL STATEMENTS OR
FINANCIAL PROJECTIONS MOST RECENTLY DELIVERED TO THE FIRST UNION LENDER, WHICH
CHANGE HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND THE BORROWER SHALL HAVE FURNISHED THE FIRST UNION LENDER SUCH OTHER
FINANCIAL INFORMATION, PROJECTIONS, AND CERTIFICATIONS AS REASONABLY REQUESTED
BY THE FIRST UNION LENDER.

 

(B)           THE BORROWER SHALL HAVE PROVIDED TO THE FIRST UNION LENDER A COPY
CERTIFIED BY AN AUTHORIZED PERSON OF THE BORROWER OF ITS BALANCE SHEET AFTER
GIVING EFFECT TO, AS APPLICABLE, ANY EXISTING SENIOR LOANS AND THE LOAN, TO
EVIDENCE THAT THE BORROWER IS SOLVENT, HAS ASSETS HAVING A FAIR MARKET VALUE IN
EXCESS OF THE AMOUNT REQUIRED TO PAY THE BORROWER’S PROBABLE LIABILITIES ON THE
BORROWER’S EXISTING DEBTS AS SUCH BECOME ABSOLUTE AND MATURE, AND HAS ADEQUATE
CAPITAL FOR THE CONDUCT OF THE BORROWER’S BUSINESS AND THE ABILITY TO PAY THE
BORROWER’S DEBTS FROM TIME TO TIME INCURRED IN CONNECTION THEREWITH AS SUCH
DEBTS MATURE.

 


3.1.9        LITIGATION.  THERE SHALL NOT BE ANY ACTIONS, SUITS OR PROCEEDINGS
AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL INSTRUMENTALITY OR OTHER
AGENCY OR REGULATORY AUTHORITY BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) PENDING
OR, TO THE BEST OF THE BORROWER’S KNOWLEDGE, THREATENED WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY DOCUMENTATION EXECUTED IN CONNECTION
THEREWITH, OR IN CONNECTION WITH THE BORROWER, THE PROPERTY OWNER, OR THE
PROPERTY, WHICH THE FIRST UNION LENDER SHALL DETERMINE IN GOOD FAITH IS LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.

 


3.1.10      NO INJUNCTIONS.  NO COURT, AGENCY OR OTHER AUTHORITY SHALL HAVE
ISSUED ANY ORDER, DECREE OR JUDGMENT TO SET ASIDE, RESTRAIN, ENJOIN OR PREVENT
THE PERFORMANCE BY THE BORROWER, THE PROPERTY OWNER OR THE FIRST UNION LENDER OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, NOR SHALL THERE BE PENDING ANY SUIT,
ACTION OR PROCEEDING REQUESTING SUCH RELIEF OR REMEDY.

 


3.1.11      COMPLIANCE WITH LAWS.  THERE ARE NO LEGAL REQUIREMENTS WHICH
PROHIBIT OR ADVERSELY LIMIT THE CAPACITY OR AUTHORITY OF THE BORROWER OR THE
PROPERTY OWNER TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY OR TO EXECUTE
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND PERFORM THE OBLIGATIONS OF SUCH
PERSON WITH RESPECT THERETO.


 


3.1.12      CONSENTS.  THE HOLDER OF THE EXISTING SENIOR LOAN SHALL HAVE
CONSENTED TO THE TRANSACTIONS CONTEMPLATED HEREBY AND THE TRANSACTIONS TO BE
CONSUMMATED ON THE

 

A-12

--------------------------------------------------------------------------------


 

Loan Advance Date will not create a breach or default of any agreement, rule,
regulation, or ordinance to which the Borrower, the Property Owner or the First
Union Lender is party or subject unless the necessary consents have been
obtained or waived.

 


3.1.13      VALIDITY AND SUFFICIENCY OF SECURITY DOCUMENTS.  ALL APPLICABLE
PARTIES SHALL HAVE EXECUTED AND DELIVERED TO THE FIRST UNION LENDER THE
APPLICABLE SECURITY DOCUMENTS AND SUCH SECURITY DOCUMENTS SHALL CREATE A VALID
AND PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN AND EACH OF THE SECURITY
DOCUMENTS AND RELATED UCC FILINGS SHALL HAVE BEEN DULY RECORDED AND FILED TO THE
SATISFACTION OF THE FIRST UNION LENDER.

 


3.1.14      CONDITION OF THE PROPERTY.  THERE SHALL HAVE BEEN NO UNINSURED,
UNREPAIRED, OR UNRESTORED DAMAGE OR DESTRUCTION BY FIRE OR OTHERWISE TO ANY OF
THE REAL OR TANGIBLE PERSONAL PROPERTY COMPRISING OR INTENDED TO COMPRISE THE
PROPERTY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


3.1.15      LEGAL OPINIONS.  THE FIRST UNION LENDER SHALL HAVE RECEIVED AND
APPROVED LEGAL OPINION LETTERS FROM COUNSEL REPRESENTING THE BORROWER AND THE
PROPERTY OWNER WHICH MEET THE FIRST UNION LENDER’S LEGAL OPINION REQUIREMENTS
AND COVERING SUCH MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREIN, AS
THE FIRST UNION LENDER MAY REASONABLY REQUEST.

 


3.1.16      INSURANCE.  THE FIRST UNION LENDER SHALL HAVE BEEN PROVIDED WITH
EVIDENCE THAT THE INSURANCE REQUIRED BY SECTION 7.6 HEREOF IS IN EFFECT.

 


3.1.17      QUALIFIED REIT ASSET.  THE LOAN SHALL QUALIFY AS A “REAL ESTATE
ASSET” WITHIN THE MEANING OF SECTION 856(C)(5)(B) OF THE CODE.  FIRST UNION
SHALL HAVE BEEN PROVIDED WITH EVIDENCE REASONABLY SATISFACTORY TO IT AND ITS
ACCOUNTANTS THAT AT LEAST 95% OF THE OPERATING CASH FLOW CONSISTS, AND IS
EXPECTED TO CONTINUE TO CONSIST, OF RENTS FROM REAL PROPERTY WITHIN THE MEANING
OF SECTION 856(D)(1) OF THE CODE.

 


3.1.18      AGREEMENT ON COMPARABLE YIELD.  THE BORROWER AND FIRST UNION SHALL
HAVE DETERMINED AND AGREED UPON THE MATTERS DESCRIBED IN SECTION 2.9 HEREOF.

 


ARTICLE 4

SECURITY FOR THE LOAN AND SECURITY DOCUMENTS

 

4.1           Security for Loan.  The Loan, together with interest thereon and
all other charges and amounts payable by, and all other Obligations of, the
Borrower to the First Union Lender, shall be secured by the following collateral
(the “Collateral”) which the Borrower agrees to provide and maintain, or cause
to be provided and maintained (whether provided for each in separate agreements
or combined with various other agreements):

 


4.1.1        MORTGAGES.  TO THE EXTENT PERMITTED BY THE APPLICABLE SENIOR LOANS,
A MORTGAGE WITH RESPECT TO THE PROPERTY SUBORDINATE ONLY TO THE SENIOR LOANS (A
“MORTGAGE”).

 

A-13

--------------------------------------------------------------------------------


 


4.1.2        PLEDGE AGREEMENTS.  IF A MORTGAGE PURSUANT TO SECTION 4.1.1 IS NOT
PERMITTED, A PLEDGE AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
FIRST UNION WHICH GRANTS A FIRST PRIORITY LIEN IN FAVOR OF THE FIRST UNION
LENDER IN BORROWER’ RIGHT, TITLE, AND INTEREST IN THE PROPERTY OWNER.

 


ARTICLE 5

APPLICATION OF OPERATING CASH FLOW; CAPITAL PROCEEDS; PROPERTY LOANS

 

5.1           Operating Cash Flow.  Operating Cash Flow shall be applied on a
monthly basis as follows:

 


(A)           FIRST, TO THE PAYMENT OF ACCRUED INTEREST AT THE 8.5% OR 12% RATE
AS THE CASE MAY BE ON ANY OUTSTANDING COVERED LOANS WITH RESPECT TO SUCH
PROPERTY PRO RATA TO THE LENDERS THEREOF OR TO THE SOLE LENDER THEREOF, AS
APPLICABLE;

 


(B)           SECOND, TO THE PAYMENT OF ACCRUED INTEREST AT THE 8.5% OR 12% RATE
AS THE CASE MAY BE ON ANY TI/CAP EX LOANS WITH RESPECT TO SUCH PROPERTY PRO RATA
TO EACH OF THE LENDERS THEREOF OR TO THE SOLE LENDER THEREOF, AS APPLICABLE;

 


(C)           THIRD, TO THE PAYMENT OF INTEREST ACCRUED THE 8.5% OR 12% RATE AS
THE CASE MAY BE ON A REPOSITION LOAN WITH RESPECT TO SUCH PROPERTY PRO RATA TO
THE LENDERS THEREOF OR TO THE SOLE LENDER THEREOF, AS APPLICABLE;

 


(D)           FOURTH, TO THE FIRST UNION LENDER UNTIL IT SHALL HAVE RECEIVED ALL
ACCRUED AND UNPAID INTEREST AT THE INTEREST RATE;

 


(E)           FIFTH, TO THE BORROWER UNTIL IT SHALL HAVE RECEIVED AN AMOUNT WHEN
ADDED TO ALL OTHER AMOUNTS RETAINED BY THE BORROWER UNDER THIS SECTION 5.1(E)
AND SECTION 5.2(G) HEREOF EQUAL TO A RETURN ON THE BORROWER EQUITY AT THE
INTEREST RATE AS IN EFFECT FROM TIME TO TIME;

 


(F)            SIXTH, TO THE FIRST UNION LENDER AND THE BORROWER, 60% AND 40%,
RESPECTIVELY, UNTIL THEY HAVE EACH RECEIVED AN AMOUNT, WHEN ADDED TO ALL OTHER
PAYMENTS MADE TO SUCH PERSON HEREUNDER ON ACCOUNT OF THE LOAN AND THE BORROWER
EQUITY, EQUAL TO A RETURN OF 8.5% PER ANNUM CUMULATIVE ON THE PRINCIPAL THEN
OUTSTANDING ON THE LOAN AND THE UNRETURNED BORROWER EQUITY, RESPECTIVELY; AND

 


(G)           THEREAFTER, EQUALLY BETWEEN THE BORROWER AND THE FIRST UNION
LENDER.

 


UNLESS INDICATED OTHERWISE, ALL OF THE FOREGOING PAYMENTS MADE TO THE HOLDER OF
THE LOAN NOTE SHALL BE DEEMED INTEREST OR ADDITIONAL INTEREST ON THE LOAN AND NO
SUCH AMOUNTS WILL BE APPLIED, OR DEEMED APPLIED, TO PRINCIPAL ON THE LOAN.

 

A-14

--------------------------------------------------------------------------------


 


5.2           CAPITAL PROCEEDS.  CAPITAL PROCEEDS SHALL BE APPLIED WITHIN FIVE
BUSINESS DAYS OF THE RECEIPT BY THE BORROWER OR PROPERTY OWNER OF SUCH CAPITAL
PROCEEDS AS FOLLOWS:

 


(A)           [INTENTIONALLY OMITTED];

 


(B)           FIRST, TO FULLY SATISFY BOTH PRINCIPAL AND ACCRUED INTEREST ANY
OUTSTANDING COVERED LOANS WITH RESPECT TO THE PROPERTY PRO RATA TO THE HOLDERS
OF THE COVERED NOTES;

 


(C)           SECOND, TO FULLY SATISFY ANY TI/CAP EX LOANS WITH RESPECT TO THE
PROPERTY PRO RATA TO THE HOLDERS OF THE TI/CAP EX LOANS;

 


(D)           THIRD, TO FULLY SATISFY ANY REPOSITION LOAN WITH RESPECT TO THE
PROPERTY PRO RATA TO THE HOLDERS OF THE REPOSITION NOTES;

 


(E)           FOURTH, TO THE FIRST UNION LENDER UNTIL IT SHALL HAVE RECEIVED ALL
ACCRUED AND UNPAID INTEREST ON THE LOAN;

 


(F)            FIFTH, TO THE FIRST UNION LENDER UNTIL IT SHALL HAVE RECEIVED THE
PRINCIPAL THEN OUTSTANDING ON THE LOAN;

 


(G)           SIXTH, TO THE BORROWER UNTIL IT SHALL HAVE RECEIVED AN AMOUNT WHEN
ADDED TO ALL OTHER AMOUNTS RETAINED PURSUANT TO SECTION 5.1(E) AND SECTION
5.2(G) AND (I) HEREOF EQUAL TO A RETURN ON THE BORROWER EQUITY AT THE INTEREST
RATE AS IN EFFECT FROM TIME TO TIME;

 


(H)           SEVENTH, TO THE BORROWER UNTIL IT SHALL HAVE RECEIVED AN AMOUNT
EQUAL TO THE UNPAID BORROWER EQUITY;

 


(I)            EIGHTH, TO THE FIRST UNION LENDER AND THE BORROWER, 60% AND 40%,
RESPECTIVELY, UNTIL THEY HAVE EACH RECEIVED AN AMOUNT, WHEN ADDED TO ALL OTHER
PAYMENTS MADE TO SUCH PERSON HEREUNDER, EQUAL TO A RETURN OF 8.5% PER ANNUM
CUMULATIVE ON THE LOAN AMOUNT AND THE BORROWER EQUITY, RESPECTIVELY;

 


(J)            NINTH, TO EACH OF THE FIRST UNION LENDER AND THE BORROWER, IN
PROPORTION TO THE AMOUNTS THAT THEY ARE ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION 5.2(J), (WITHOUT REGARD TO THE ACTUAL AMOUNT OF CAPITAL PROCEEDS TO BE
APPLIED PURSUANT TO THIS SECTION 5.2(J)) UNTIL THE FIRST UNION LENDER SHALL HAVE
RECEIVED PURSUANT TO THIS SECTION 5.2(J), AN AMOUNT WHICH, WHEN ADDED TO THE
TOTAL AMOUNT OF ALL PRIOR DISTRIBUTIONS/PAYMENTS MADE TO THE FIRST UNION LENDER
AND ITS AFFILIATES EQUALS THE FIRST UNION TOTAL CAPITAL, AND THE BORROWER SHALL
HAVE RECEIVED PURSUANT TO THIS SECTION 5.2(J), AN AMOUNT WHICH, WHEN ADDED TO
THE TOTAL AMOUNT OF ALL PRIOR DISTRIBUTIONS/PAYMENTS MADE TO THE BORROWER AND
ITS AFFILIATES EQUALS THE MARC TOTAL CAPITAL;

 


(K)           THEREAFTER, EQUALLY BETWEEN THE BORROWER AND THE FIRST UNION
LENDER.

 

A-15

--------------------------------------------------------------------------------


 


ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

The Borrower represents and covenants to the First Union Lender as of the date
hereof as follows:

 


6.1           FORMATION.  EACH OF THE BORROWER AND THE PROPERTY OWNER HAS BEEN
DULY FORMED AND IS VALIDLY EXISTING AND IN GOOD STANDING AS
A                                             , UNDER THE LAWS OF THE STATE OF
ITS FORMATION.  EACH OF THE BORROWER AND THE PROPERTY OWNER HAS THE REQUISITE
[                ] POWER AND AUTHORITY, AS APPLICABLE, TO OWN ITS ASSETS AND
CONDUCT ITS BUSINESSES AS CURRENTLY CONDUCTED AND OWNED, AND TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  EACH
OF THE BORROWER AND THE PROPERTY OWNER IS IN GOOD STANDING AND AUTHORIZED TO DO
BUSINESS IN EACH JURISDICTION WHERE THE OWNERSHIP OF ITS ASSETS AND/OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT WHERE THE FAILURE TO
BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


6.2           PROCEEDINGS; ENFORCEABILITY.  EACH OF THE BORROWER AND THE
PROPERTY OWNER HAS TAKEN ALL REQUISITE                               ACTION, AS
APPLICABLE, TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PERSON
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.  EACH LOAN DOCUMENT TO WHICH IT IS
A PARTY WHICH IS REQUIRED TO BE EXECUTED AND DELIVERED HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF THE APPLICABLE MARC ENTITY WHICH IS A PARTY THERETO, ENFORCEABLE AGAINST EACH
SUCH PERSON IN ACCORDANCE WITH ITS RESPECTIVE TERMS EXCEPT TO THE EXTENT THAT
THE ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY
AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).

 


6.3           CONFLICTS.  EXCEPT AS SET FORTH IN SCHEDULE 6.3, NEITHER THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS LOAN AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS BY EACH OF THE MARC ENTITIES OR COMPLIANCE BY ANY SUCH PERSON
WITH THE TERMS AND PROVISIONS THEREOF (INCLUDING, WITHOUT LIMITATION, THE
GRANTING OF LIENS PURSUANT TO THE SECURITY DOCUMENTS), (I) WILL CONTRAVENE ANY
PROVISION OF ANY LAW, STATUTE, RULE OR REGULATION OR ANY ORDER, WRIT, INJUNCTION
OR DECREE OF ANY COURT OR GOVERNMENTAL INSTRUMENTALITY, (II) WILL CONFLICT WITH
OR RESULT IN ANY BREACH OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF, OR
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION (OR THE
OBLIGATION TO CREATE OR IMPOSE) OF ANY LIEN (EXCEPT PURSUANT TO THE SECURITY
DOCUMENTS) UPON ANY OF THE PROPERTY OR ASSETS OF ANY SUCH PERSON PURSUANT TO THE
TERMS OF ANY INDENTURE, MORTGAGE, DEED OF TRUST, CREDIT AGREEMENT OR LOAN
AGREEMENT OR ANY OTHER AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH ANY SUCH
PERSON IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS IS BOUND OR
TO WHICH IT MAY BE SUBJECT OTHER THAN THE DOCUMENTS EVIDENCING THE EXISTING
SENIOR LOANS, OR (III) WILL VIOLATE ANY PROVISION OF ANY FORMATION DOCUMENT OF
ANY SUCH PERSON.

 


6.4           OWNERSHIP AND TAXPAYER IDENTIFICATION NUMBERS.

 

(A)           ALL OF THE DIRECT AND INDIRECT PARTNERS, OWNERS, STOCKHOLDERS,
BENEFICIARIES AND MEMBERS, RESPECTIVELY AND AS MAY BE APPLICABLE, OF THE
PROPERTY AND THEIR RESPECTIVE OWNERSHIP INTERESTS ARE LISTED IN SCHEDULE 6.4
HEREOF AND SUCH

 

A-16

--------------------------------------------------------------------------------


 

INTERESTS ARE HELD BY SUCH PERSONS FREE AND CLEAR OF ALL LIENS.  [THE EXACT
CORRECT NAME AND ORGANIZATIONAL NUMBER(S) AND FEDERAL EMPLOYER IDENTIFICATION
NUMBER(S) OF ALL OF SUCH PERSONS ARE ACCURATELY STATED IN SCHEDULE 6.4 HEREOF.]

 

(B)           EXCEPT AS SET FORTH ON SCHEDULE 6.4, THE MARC PRINCIPALS DO NOT
DIRECTLY OR INDIRECTLY HOLD ANY INTEREST, DIRECT OR INDIRECT, IN THE PROPERTY OR
ANY STOCK, MEMBERSHIP, PARTNERSHIP OR OWNERSHIP INTEREST IN ANY OTHER PERSON
THAT HOLDS DIRECTLY OR INDIRECTLY AN INTEREST IN THE PROPERTY.

 


6.5           LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR
IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY OR
REGULATORY AUTHORITY BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) PENDING OR, TO THE
BORROWER’S KNOWLEDGE, THREATENED WITH RESPECT TO THE PROPERTY, THE PROPERTY
OWNER, THE BORROWER, THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS LOAN AGREEMENT, OR ANY DOCUMENTATION EXECUTED IN CONNECTION HEREWITH, WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


6.6           INFORMATION.  TO THE BORROWER’S KNOWLEDGE, AND EXCEPT AS SET FORTH
IN SECTION 6.1.1 OF THE OMNIBUS AGREEMENT, ALL FACTUAL INFORMATION FURNISHED BY
OR ON BEHALF OF THE BORROWER TO THE FIRST UNION LENDER (INCLUDING, WITHOUT
LIMITATION, ALL INFORMATION CONTAINED HEREIN OR IN A LOAN DOCUMENT) IS, AND ALL
OTHER SUCH FACTUAL INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE FIRST UNION LENDER WILL BE, TRUE AND ACCURATE IN ALL MATERIAL
RESPECTS ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED AND TO
THE BORROWER’S KNOWLEDGE, NOT INCOMPLETE BY OMITTING TO STATE ANY FACT NECESSARY
TO MAKE SUCH INFORMATION NOT MISLEADING IN ANY MATERIAL RESPECT AT SUCH TIME IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH INFORMATION WAS PROVIDED.

 


6.7           [INTENTIONALLY OMITTED]

 


6.8           FINANCIAL INFORMATION.  TO THE BORROWERS KNOWLEDGE, THE FINANCIAL
STATEMENTS OF THE PROPERTIES AND THE BORROWER LISTED ON SCHEDULE 6.8 HERETO
PRESENT FAIRLY THE FINANCIAL CONDITIONS OF EACH AT THE DATES OF SUCH STATEMENTS
OF FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS FOR THE PERIODS COVERED
THEREBY. SINCE THE DATES OF THE RELEVANT FINANCIAL STATEMENTS, NO CHANGE HAS
OCCURRED WHICH COULD HAVE OR REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


6.9           MANAGEMENT AGREEMENTS.  EXCEPT AS SET FORTH ON SCHEDULE 6.9
HEREOF, THERE ARE NO OTHER MANAGEMENT AGREEMENTS OR ASSET MANAGEMENT AGREEMENTS
RESPECTING THE MANAGEMENT OF THE PROPERTY.

 


6.10         CONTROL PROVISIONS.

 

(A)           THE MARC PRINCIPALS AND ITS AFFILIATES CONTROL, DIRECTLY OR
INDIRECTLY, AND WITHOUT THE REQUIREMENT FOR CONSENT OF ANY OTHER PERSON, THE
MANAGEMENT OF THE BORROWER, THE PROPERTY OWNER AND THE PROPERTY.

 

(B)           THERE ARE NO PROVISIONS IN ANY LIMITED PARTNERSHIP AGREEMENT,
OPERATING AGREEMENT, CERTIFICATE OF INCORPORATION, BYLAWS OR ANY OTHER AGREEMENT
OR INSTRUMENT TO WHICH A MARC PRINCIPAL, THE BORROWER OR THE PROPERTY OWNER IS
PARTY, UNDER WHICH ANY PERSON (OTHER THAN A MARC PRINCIPAL, THE BORROWER OR THE
PROPERTY OWNER) HAS THE RIGHT TO EXERCISE THE MANAGEMENT OR CONTROL RIGHTS,

 

A-17

--------------------------------------------------------------------------------


 

POWERS OR AUTHORITY CURRENTLY BELONGING TO A MARC PRINCIPAL, THE BORROWER OR THE
PROPERTY OWNER, EXCEPT [FOR INDEPENDENT DIRECTORS IN CONNECTION WITH A SENIOR
LOAN OR] AS SET FORTH IN ANY MORTGAGE, DEED OF TRUST OR SIMILAR SECURITY
AGREEMENT WITH RESPECT TO A SENIOR LOAN UPON EXERCISE OF THE RIGHTS AND REMEDIES
UPON DEFAULT SET FORTH IN ANY OF THE FOREGOING.

 


6.11         BANKRUPTCY FILINGS.  NONE OF THE MARC PRINCIPALS, THE BORROWER NOR
THE PROPERTY OWNER IS CONTEMPLATING EITHER A FILING OF A PETITION UNDER ANY
STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A
MAJOR PORTION OF ITS ASSETS OR PROPERTY, AND TO THE BORROWER’S KNOWLEDGE NO
PERSON IS CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST ANY OF THE MARC
PRINCIPALS, THE BORROWER NOR THE PROPERTY OWNER.

 


6.12         OPTIONS.  NO PERSON HOLDS A RIGHT OF FIRST REFUSAL OR OPTION TO
PURCHASE, DIRECTLY OR INDIRECTLY, WITH RESPECT TO ANY ITEM OF COLLATERAL OR THE
PROPERTY.

 


6.13         INVESTMENT COMPANY.  NEITHER THE BORROWER NOR THE PROPERTY OWNER IS
AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 


6.14         HOLDING COMPANY.  NEITHER THE BORROWER NOR THE PROPERTY OWNER IS A
“HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
AS AMENDED.

 


6.15         THE PROPERTY.

 


6.15.1      TO BORROWER’S KNOWLEDGE, THE BORROWER AND THE PROPERTY OWNER POSSESS
SUCH LICENSES AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE, OR LOCAL
REGULATORY AGENCIES OR BODIES NECESSARY TO OWN AND OPERATE THE PROPERTY, EXCEPT
WHERE THE FAILURE TO POSSESS ANY SUCH LICENSE OR PERMIT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  THE BORROWER AND THE PROPERTY OWNER ARE IN MATERIAL
COMPLIANCE WITH THE TERMS AND CONDITIONS OF ALL SUCH LICENSES AND PERMITS,
EXCEPT WHERE THE FAILURE SO TO COMPLY WOULD NOT, SINGLY OR IN THE AGGREGATE,
RESULT IN A MATERIAL ADVERSE EFFECT.  TO BORROWER’S KNOWLEDGE, ALL OF THE
LICENSES AND PERMITS ARE VALID AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE
INVALIDITY OF SUCH LICENSES AND PERMITS OR THE FAILURE OF SUCH LICENSES AND
PERMITS TO BE IN FULL FORCE AND EFFECT WOULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT.  NEITHER THE BORROWER, THE PROPERTY OWNER NOR MARC REALTY, LLC HAS
RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF
ANY SUCH LICENSES AND PERMITS WHICH, SINGLY OR IN THE AGGREGATE, IF THE SUBJECT
OF AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD RESULT IN A MATERIAL
ADVERSE EFFECT.  NEITHER THE BORROWER, THE PROPERTY OWNER OR MARC REALTY, LLC
HAS RECEIVED ANY WRITTEN NOTICE THAT THE PROPERTY FAILS TO COMPLY WITH ALL LEGAL
REQUIREMENTS EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

 


6.15.2      EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE TRUE WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) THE BORROWER OR PROPERTY OWNER HAS
FEE SIMPLE TITLE TO THE PROPERTY AND (II) THE INTERESTS OF THE BORROWER OR
PROPERTY OWNER IN THE

 

A-18

--------------------------------------------------------------------------------


 


PROPERTY ARE NOT SUBJECT TO ANY LIENS SECURING THE REPAYMENT OF MONEY EXCEPT FOR
THOSE SECURING THE REPAYMENT OF THE FIRST MORTGAGE DEBT, AS SET FORTH IN
SCHEDULE 6.15.6;

 


6.15.3      EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE TRUE WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) TO THE BORROWER’S KNOWLEDGE AND
EXCEPT AS OTHERWISE DISCLOSED IN THIRD PARTY PROPERTY REPORTS AND EXCEPT FOR
ASBESTOS CONTAINING MATERIALS WHICH MAY BE LOCATED AT THE PROPERTY, THE PROPERTY
IS FREE OF ANY HAZARDOUS MATERIALS IN VIOLATION OF ANY ENVIRONMENTAL LAWS
APPLICABLE TO THE PROPERTY; (II) NEITHER THE BORROWER, THE PROPERTY OWNER OR
MARC REALTY, LLC HAS RECEIVED ANY NOTICE OF A CLAIM UNDER OR PURSUANT TO ANY
ENVIRONMENTAL LAWS APPLICABLE TO THE PROPERTY OR UNDER COMMON LAW PERTAINING TO
HAZARDOUS MATERIALS ON OR ORIGINATING FROM ANY PROPERTY; AND (III) NEITHER THE
BORROWER, THE PROPERTY OWNER OR MARC REALTY, LLC HAS RECEIVED ANY NOTICE FROM
ANY GOVERNMENTAL AUTHORITY CLAIMING ANY MATERIAL VIOLATION OF ANY ENVIRONMENTAL
LAWS THAT IS UNCURED OR UNREMEDIATED AS OF THE DATE HEREOF;

 


6.15.4      EXCEPT AS SET FORTH ON SCHEDULE 6.15.4, NONE OF THE DEBT TO WHICH
THE BORROWER OR PROPERTY OWNER IS SUBJECT IS CROSS-DEFAULTED OR
CROSS-COLLATERALIZED TO ANY DEBT OF ANOTHER PERSON;

 


6.15.5      EXCEPT TO THE EXTENT THE FAILURE OF THE FOLLOWING TO BE TRUE WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT, (I) WITH RESPECT TO THE PROPERTY, EACH
MATERIAL LEASE IS IN FULL FORCE AND EFFECT, (II) EXCEPT AS SET FORTH IN SCHEDULE
6.15.5, TO THE BORROWER’S KNOWLEDGE, NEITHER THE BORROWER NOR THE PROPERTY OWNER
IS IN DEFAULT IN THE PERFORMANCE OF ANY MATERIAL OBLIGATION UNDER ANY MATERIAL
LEASE AND NEITHER THE BORROWER NOR THE PROPERTY OWNER HAS KNOWLEDGE OF ANY
CIRCUMSTANCES WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT BY ANY PARTY UNDER ANY OF THE MATERIALS
LEASES, (III) EXCEPT AS SET FORTH IN SCHEDULE 6.15.5, TO THE BORROWER’S
KNOWLEDGE, NO TENANT IS IN MONETARY DEFAULT BEYOND 30 DAYS OR MATERIAL
NON-MONETARY DEFAULT UNDER A MATERIAL LEASE, (IV) EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN SCHEDULE 6.15.5, TO THE BORROWER’S KNOWLEDGE, THERE ARE NO ACTIONS,
VOLUNTARY OR INVOLUNTARY, PENDING AGAINST ANY TENANT UNDER A MATERIAL LEASE
UNDER ANY BANKRUPTCY OR INSOLVENCY LAWS, (V) NONE OF THE MATERIAL LEASES AND
NONE OF THE RENTS OR OTHER AMOUNTS PAYABLE THEREUNDER HAS BEEN ASSIGNED, PLEDGED
OR ENCUMBERED BY THE BORROWER OR THE PROPERTY OWNER OR ANY OTHER PERSON, EXCEPT
IN CONNECTION WITH FINANCING SECURED BY THE PROPERTY, AND (VI) THE BASIC TERMS
AND CONDITIONS OF EACH MATERIAL LEASE ARE SET FORTH IN SCHEDULE 6.15.5 (THE
FOREGOING SCHEDULE, AS UPDATED FROM TIME TO TIME AS PROVIDED HEREIN, BEING
REFERRED TO HEREIN AS THE “LEASE SCHEDULE”).

 


6.15.6      SCHEDULE 6.15.6 ACCURATELY DETAILS IN ALL MATERIAL RESPECTS THE
APPROXIMATE AMOUNT, TERM, AND INTEREST RATE APPLICABLE TO EACH EXISTING SENIOR
LOAN ENCUMBERING THE PROPERTY (THE FOREGOING SCHEDULE, AS UPDATED FROM TIME TO
TIME AS PROVIDED HEREIN, THE “MORTGAGE DEBT SCHEDULE”).  EXCEPT AS NOTED ON
SCHEDULE 6.15.6, NO NOTICE OF DEFAULT THEREUNDER HAS BEEN SENT OR RECEIVED BY
THE BORROWER, THE PROPERTY OWNER OR THEIR AGENT WHICH HAS NOT BEEN CURED OR
WAIVED PRIOR TO THE DATE HEREOF, AND TO THE BORROWER’S KNOWLEDGE, THERE DOES NOT
EXIST WITH RESPECT TO ANY EXISTING SENIOR LOAN ANY DEFAULT BY THE BORROWER OR
THE PROPERTY OWNER OR PARTY LIABLE THEREUNDER OR ANY EVENT WHICH MERELY WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT

 

A-19

--------------------------------------------------------------------------------


 


BY THE BORROWER OR THE PROPERTY OWNER OR PARTY LIABLE THEREUNDER.  NO MARC
ENTITY OR AFFILIATE THEREOF OWNS, DIRECTLY OR INDIRECTLY, ANY MATERIAL INTEREST
IN ANY EXISTING SENIOR LOAN.

 


6.15.7      [EACH OF THE PROPERTY OWNER AND THE BORROWER IS TREATED AS A
PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES AND DOES NOT CONSTITUTE A PUBLICLY
TRADED PARTNERSHIP WITHIN THE MEANING OF SECTION 7704 OF THE CODE.]

 


6.15.8      THE BORROWER AND PROPERTY OWNER POSSESSES A VALID OWNER’S POLICY
TITLE INSURANCE FROM A TITLE INSURER OF RECOGNIZED FINANCIAL RESPONSIBILITY ON
THE PROPERTY IN AN AMOUNT NOT LESS THAN THE ORIGINAL PURCHASE PRICE OF THE
PROPERTY, AND SUCH TITLE INSURANCE IS IN FULL FORCE AND EFFECT.

 


6.16         NO PLAN ASSETS.  EXCEPT AS SET FORTH ON SCHEDULE 6.16, WITH RESPECT
TO THE BORROWER, (I) THE BORROWER IS NOT NOR WILL BE AN “EMPLOYEE BENEFIT PLAN,”
AS DEFINED IN SECTION 3(3) OF ERISA, (II) NONE OF THE ASSETS OF A THE BORROWER
CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH PLANS WITHIN
THE MEANING OF 29 C.F.R. SECTION 2510.3-101, (III) THE BORROWER IS NOT NOR WILL
BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA, AND
(IV) TRANSACTIONS BY OR WITH THE BORROWER ARE NOT AND WILL NOT BE SUBJECT TO
STATE STATUTES REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT
TO, GOVERNMENTAL PLANS.  AS OF THE DATE HEREOF, NEITHER THE BORROWER NOR ANY
MEMBER OF A “CONTROLLED GROUP OF CORPORATIONS” (WITHIN THE MEANING OF SECTION
414 OF THE CODE) MAINTAINS, SPONSORS OR CONTRIBUTES TO A “DEFINED BENEFIT PLAN”
(WITHIN THE MEANING OF SECTION 3(35) OF ERISA) OR A “MULTIEMPLOYER PENSION PLAN”
(WITHIN THE MEANING OF SECTION 3(37)(A) OF ERISA).

 


6.17         TAXES.  THE PROPERTY OWNER AND THE BORROWER HAS PREPARED AND FILED
ON A TIMELY BASIS (TAKING INTO ACCOUNT APPLICABLE EXTENSIONS) WITH ALL
APPROPRIATE FEDERAL, STATE, LOCAL AND FOREIGN GOVERNMENTAL AUTHORITIES ALL
MATERIAL RETURNS IN RESPECT OF TAXES IT IS REQUIRED TO FILE.  ALL SUCH TAX
RETURNS ARE OR WILL BE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.  ALL OF
THE TAXES REQUIRED TO HAVE BEEN PAID ON OR PRIOR TO THE DATE HEREOF HAVE BEEN
PAID IN FULL.  THE PROPERTY OWNER AND BORROWER HAS WITHHELD FROM EACH PAYMENT
MADE TO ANY OF ITS PRESENT OR FORMER EMPLOYEES, OFFICERS, DIRECTORS OR OTHER
PARTIES ALL AMOUNTS REQUIRED BY LAW TO BE WITHHELD AND HAS, WHERE REQUIRED,
REMITTED SUCH AMOUNTS WITHIN THE APPLICABLE PERIODS TO THE APPROPRIATE
GOVERNMENTAL AUTHORITIES.  THERE ARE NO ASSESSMENTS AGAINST THE PROPERTY OWNER
OR THE BORROWER WITH RESPECT TO TAXES THAT HAVE BEEN ISSUED AND ARE
OUTSTANDING.  NEITHER THE PROPERTY OWNER NOR THE BORROWER IS A PARTY TO, OR
BOUND BY, NOR DOES IT HAVE ANY FORMAL OBLIGATION UNDER ANY TAX SHARING OR TAX
INDEMNIFICATION AGREEMENT, PROVISION OR ARRANGEMENT.  THERE IS NO TAX DEFICIENCY
OUTSTANDING OR ASSESSED OR, TO THE BORROWER’S KNOWLEDGE, PROPOSED AGAINST THE
PROPERTY OWNER, THE BORROWER OR THE PROPERTY THAT IS NOT REFLECTED AS A
LIABILITY ON THE FINANCIAL STATEMENTS OF THE PROPERTY OWNER OR THE BORROWER NOR
HAS THE PROPERTY OWNER OR THE BORROWER EXECUTED ANY AGREEMENTS OR WAIVERS
EXTENDING ANY STATUTE OF LIMITATIONS ON OR EXTENDING THE PERIOD FOR THE
ASSESSMENT OR COLLECTION OF ANY TAX. 

 

A-20

--------------------------------------------------------------------------------


 


ARTICLE 7

 


AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that from the date hereof and so long as any
indebtedness is outstanding hereunder, or any of the Obligations remain
outstanding, as follows:

 


7.1           NOTICES.  THE BORROWER SHALL, WITH REASONABLE PROMPTNESS, BUT IN
ALL EVENTS WITHIN FIVE DAYS AFTER IT HAS ACTUAL KNOWLEDGE THEREOF, NOTIFY THE
FIRST UNION LENDER IN WRITING OF THE OCCURRENCE OF ANY ACT, EVENT OR CONDITION
WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT UNDER ANY OF THE LOAN
DOCUMENTS.  SUCH NOTIFICATION SHALL INCLUDE A WRITTEN STATEMENT OF ANY REMEDIAL
OR CURATIVE ACTIONS WHICH THE BORROWER PROPOSES TO UNDERTAKE AND/OR TO CAUSE ANY
OF THE OTHER MARC ENTITIES TO UNDERTAKE TO CURE OR REMEDY SUCH DEFAULT OR EVENT
OF DEFAULT.

 


7.2           SECURITIES EXCHANGE ACT.  THE BORROWER ACKNOWLEDGES THAT THE
FINANCIAL STATEMENTS OF THE FIRST UNION LENDER ARE CONSOLIDATED WITH THOSE OF
FUR AND THAT FUR IS SUBJECT TO THE REPORTING REQUIREMENTS OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “REPORTING REQUIREMENTS”).  THE BORROWER
SHALL PERMIT, AND SHALL CAUSE THE PROPERTY OWNER TO PERMIT, THE OFFICERS, AGENTS
AND REPRESENTATIVES OF FUR (INCLUDING ITS ATTORNEYS AND ACCOUNTANTS) TO HAVE
UNFETTERED ACCESS TO SUCH FINANCIAL AND OTHER INFORMATION FOR EACH OF THE
BORROWER AND THE PROPERTY OWNER AT SUCH TIMES AS SUCH OFFICER, AGENT OR
REPRESENTATIVES MAY REASONABLY REQUEST TO ENABLE FUR TO OBTAIN THE INFORMATION
REQUIRED IN ORDER TO TIMELY COMPLY WITH THE REPORTING REQUIREMENTS.  EACH OF THE
BORROWER AND THE PROPERTY OWNER SHALL INSTITUTE SUCH INTERNAL ACCOUNTING
CONTROLS AS MAY BE REQUESTED BY THE FIRST UNION LENDER, INCLUDING, WITHOUT
LIMITATION, THOSE WHICH ARE NECESSITATED BY SARBANES-OXLEY ACT OF 2002, AS
AMENDED; PROVIDED, HOWEVER THAT THE FIRST UNION LENDER SHALL BEAR ALL MATERIAL
COSTS ASSOCIATED WITH SUCH COMPLIANCE.

 


7.3           FINANCIAL STATEMENTS; REPORTS; OFFICER’S CERTIFICATES.  THE
BORROWER SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE FIRST UNION LENDER AS SET
FORTH HEREIN FROM TIME TO TIME, THE FOLLOWING FINANCIAL STATEMENTS, REPORTS,
CERTIFICATES, AND OTHER INFORMATION, ALL IN FORM, MANNER OF PRESENTATION AND
SUBSTANCE ACCEPTABLE TO THE FIRST UNION LENDER WITH RESPECT TO THE PROPERTY
OWNER AND THE BORROWER:

 


7.3.1        ANNUAL STATEMENTS.  AT SUCH TIMES AS MAY BE REQUIRED BY THE TERMS
OF THE PROPERTY MANAGEMENT AGREEMENT FOR THE PROPERTY OR ANY AGREEMENT
EVIDENCING A SENIOR LOAN BUT IN NO EVENT LATER FEBRUARY 15 OF EACH CALENDAR
YEAR, THE STATEMENTS OF THE FINANCIAL CONDITION OF THE BORROWER OR PROPERTY
OWNER AND OTHER FINANCIAL REPORTS AS ARE REQUIRED BY THE TERMS OF THE MANAGEMENT
AGREEMENT AND ANY SENIOR LOAN.

 


7.3.2        PERIODIC STATEMENTS.  AT SUCH TIMES AS MAY BE REQUIRED BY THE TERMS
OF THE PROPERTY MANAGEMENT AGREEMENT FOR THE PROPERTY OR ANY AGREEMENT
EVIDENCING A SENIOR LOAN BUT IN NO EVENT LATER THAN 15 DAYS AFTER THE EACH
CALENDAR MONTH, THE STATEMENTS OF THE FINANCIAL CONDITION OF THE BORROWER OR
PROPERTY OWNER AND OTHER FINANCIAL REPORTS AS ARE REQUIRED BY THE TERMS OF THE
MANAGEMENT AGREEMENT AND ANY SENIOR LOAN.


 


7.3.3        DATA REQUESTED.  WITHIN A REASONABLE PERIOD OF TIME AND FROM TIME
TO TIME SUCH OTHER FINANCIAL DATA OR INFORMATION AS THE FIRST UNION LENDER MAY
REASONABLY REQUEST WITH RESPECT TO THE PROPERTY, THE PROPERTY OWNER, OR THE
BORROWER, INCLUDING, BUT NOT LIMITED TO, RENT ROLLS, AGED RECEIVABLES, AGED
PAYABLES, LEASES, BUDGETS, FORECASTS,

 

A-21

--------------------------------------------------------------------------------


 


RESERVES, CASH FLOW PROJECTIONS, DEPOSIT ACCOUNTS, MORTGAGE INFORMATION,
PHYSICAL CONDITION OF THE PROPERTY AND PENDING LEASE PROPOSALS.

 


7.3.4        TAX RETURNS.  COPIES OF ALL FEDERAL AND STATE TAX RETURNS FILED BY
THE BORROWER AND PROPERTY OWNER, IF ANY, RESPECTIVELY.

 


7.3.5        [INTENTIONALLY OMITTED].

 


7.3.6        SENIOR LOAN NOTICES.  CONCURRENTLY WITH THE GIVING THEREOF, AND
WITHIN 10 BUSINESS DAYS OF RECEIPT THEREOF, COPIES OF ALL NOTICES, OTHER THAN
ROUTINE CORRESPONDENCE, GIVEN OR RECEIVED BY THE PROPERTY OWNER OR THE BORROWER
WITH RESPECT TO ANY SENIOR LOAN.

 


7.3.7        PROPERTY ACQUISITION OR SALE.  WITHIN 10 BUSINESS DAYS OF RECEIPT
THEREOF, COPIES OF ALL PROPOSED CONTRACTS, AGREEMENTS, OR OFFERS IN ANY WAY
RELATING TO A PROPOSED SALE OR ACQUISITION OF ANY MATERIAL ASSET BY THE BORROWER
OR THE PROPERTY OWNER.

 


7.3.8        THIRD PARTY DEFAULT NOTICES.  IMMEDIATELY UPON NOTICE OR RECEIPT
THEREOF BY THE BORROWER OR THE PROPERTY OWNER, OR ITS OR THEIR AGENT, COPIES OF
ALL NOTICES OF DEFAULT, OTHER NON-PERFORMANCE, AND/OR EXERCISE (OR INTENDED
EXERCISE) RELATING IN ANY WAY TO ANY AGREEMENT TO WHICH THE PROPERTY OWNER OR
THE BORROWER IS A PARTY.

 


7.3.9        NOTICE OF LITIGATION.  PROMPTLY, AND IN ANY EVENT WITHIN 10
BUSINESS DAYS AFTER THE BORROWER OBTAINS KNOWLEDGE THEREOF, WRITTEN NOTICE OF
ANY PENDING OR, TO THE BEST OF THE BORROWER’S KNOWLEDGE, THREATENED ACTION, SUIT
OR PROCEEDING AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL
INSTRUMENTALITY OR OTHER AGENCY OR REGULATORY AUTHORITY BY ANY ENTITY (PRIVATE
OR GOVERNMENTAL) RELATING IN ANY WAY TO THIS LOAN AGREEMENT, A LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR RELATING TO THE PROPERTY,
THE PROPERTY OWNER OR THE BORROWER, WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


7.3.10      NOTICE OF HAZARDOUS MATERIALS.  PROMPTLY, AND IN ANY EVENT WITHIN 10
BUSINESS DAYS AFTER THE BORROWER OBTAIN KNOWLEDGE THEREOF, WRITTEN NOTICE OF (I)
ANY RELEASE OR THREAT OF RELEASE OF HAZARDOUS MATERIALS ON, IN, UNDER OR
AFFECTING ALL OR ANY PORTION OF THE PROPERTY OR (II) THE VIOLATION OF ANY
ENVIRONMENTAL LAW, IN EACH CASE WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


7.4           EXISTENCE.  THE BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO (I) PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT (X) THE
EXISTENCE OF THE BORROWER AND THE PROPERTY OWNER AND ALL OTHER MARC ENTITIES
PARTY TO A LOAN DOCUMENT AND (Y) THE MATERIAL RIGHTS, LICENSES, PERMITS AND
FRANCHISES OF THE BORROWER AND THE PROPERTY OWNER AND ALL OTHER MARC ENTITIES
PARTY TO A LOAN DOCUMENT, (II) COMPLY WITH ALL LAWS AND OTHER LEGAL REQUIREMENTS
APPLICABLE TO IT AND ITS ASSETS, BUSINESS AND OPERATIONS AND EACH MARC ENTITY
THAT IS PARTY TO A LOAN DOCUMENT, AND (III) TO THE EXTENT APPLICABLE, AT ALL
TIMES MAINTAIN, PRESERVE AND PROTECT ALL MATERIAL FRANCHISES AND TRADE NAMES AND
ALL THE REMAINDER OF ITS PROPERTY USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS,
AND KEEP ITS ASSETS IN GOOD WORKING ORDER AND REPAIR, ORDINARY WEAR AND TEAR
EXCEPTED, AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO.

 

A-22

--------------------------------------------------------------------------------


 


7.5           PAYMENT OF TAXES.  THE BORROWER SHALL, AND SHALL CAUSE THE
PROPERTY OWNER TO, PAY ALL TAXES, ASSESSMENTS, IMPOSITIONS AND OTHER
GOVERNMENTAL CHARGES AS THE SAME BECOME DUE AND PAYABLE, AND DELIVER TO THE
FIRST UNION LENDER RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO THE
FIRST UNION LENDER THAT THE TAXES, ASSESSMENTS, IMPOSITIONS AND OTHER
GOVERNMENTAL CHARGES HAVE BEEN SO PAID NO LATER THAN 30 DAYS BEFORE THEY WOULD
BE DELINQUENT IF NOT PAID.  THE BORROWER SHALL, AND SHALL CAUSE THE PROPERTY
OWNER TO, PROMPTLY PAY (FOR ALL FRANCHISE FEES, INCOME TAXES AND OTHER
IMPOSITIONS AND TAXES IMPOSED BY A GOVERNMENTAL AUTHORITY ON THE BORROWER OR THE
PROPERTY OWNER.  THE BORROWER SHALL NOT AND SHALL CAUSE THE PROPERTY OWNER TO
NOT SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED ANY LIEN AGAINST
THE PROPERTY, THE PROPERTY OWNER OR THE BORROWER EXCEPT FOR PERMITTED LIENS.

 


7.6           INSURANCE; CASUALTY, TAKING.

 


7.6.1        THE BORROWER SHALL AT ALL TIMES MAINTAIN OR CAUSE THE APPROPRIATE
PERSON TO MAINTAIN IN FULL FORCE AND EFFECT WITH THOSE POLICIES OF INSURANCE AND
THE TERMS AND LIMITS THEREOF AS ARE IN EFFECT ON THE DATE HEREOF AT THE PROPERTY
WITH INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY.  IT BEING ACKNOWLEDGE THAT
THE AMOUNTS AND LIMITS OF ALL SUCH POLICIES ARE SET FORTH ON THE INSURANCE
CERTIFICATES BEING DELIVERED TO THE FIRST UNION LENDER PURSUANT TO SECTION
3.1.16 HEREOF.

 


7.6.2        IN THE EVENT OF ANY DAMAGE OR DESTRUCTION TO THE PROPERTY (OR TO
THE EXTENT NOW OR HEREAFTER APPLICABLE, ANY COLLATERAL) BY REASON OF FIRE OR
OTHER HAZARD OR CASUALTY, THE BORROWER SHALL GIVE IMMEDIATE WRITTEN NOTICE
THEREOF TO THE FIRST UNION LENDER. IF THERE IS ANY CONDEMNATION FOR PUBLIC USE
OF THE PROPERTY (OR TO THE EXTENT NOW OR HEREAFTER APPLICABLE, ANY COLLATERAL),
THE BORROWER SHALL GIVE IMMEDIATE WRITTEN NOTICE THEREOF TO THE FIRST UNION
LENDER.  FURTHER, THE BORROWER SHALL PROVIDE TO THE FIRST UNION LENDER WITH A
REPORT AS TO THE STATUS OF ANY INSURANCE ADJUSTMENT, CONDEMNATION CLAIM, OR
RESTORATION RESULTING FROM ANY CASUALTY OR TAKING.

 


7.7           INSPECTION.  THE BORROWER SHALL CAUSE THE PROPERTY OWNER TO PERMIT
THE FIRST UNION LENDER AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES TO INSPECT
THE PROPERTY AND THE COLLATERAL AT REASONABLE HOURS UPON REASONABLE NOTICE,
EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED OR OTHERWISE LIMITED IN THE LEASES.

 


7.8           LOAN DOCUMENTS.  THE BORROWER SHALL, AND SHALL CAUSE EACH OTHER
MARC ENTITY THAT IS PARTY TO A LOAN DOCUMENT TO, OBSERVE, PERFORM AND SATISFY
ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS TO BE PERFORMED BY IT UNDER,
AND TO PAY WHEN DUE ALL COSTS, FEES AND EXPENSES, AND OTHER OBLIGATIONS OF SUCH
MARC ENTITY TO THE EXTENT REQUIRED UNDER, THE LOAN DOCUMENTS.

 


7.9           FURTHER ASSURANCES.  THE BORROWER SHALL AND SHALL CAUSE THE MARC
ENTITIES TO EXECUTE AND DELIVER TO THE FIRST UNION LENDER SUCH DOCUMENTS,
INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER
ACTS, NECESSARY OR DESIRABLE IN THE REASONABLE JUDGMENT OF THE FIRST UNION
LENDER, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME SECURING
OR INTENDED TO SECURE THE OBLIGATIONS AND DO AND EXECUTE ALL AND SUCH FURTHER
LAWFUL ACTS, CONVEYANCES AND ASSURANCES AS THE FIRST UNION LENDER MAY REASONABLY
REQUIRE FOR


 

A-23

--------------------------------------------------------------------------------


 


THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE INTENTS AND PURPOSES OF THIS
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


7.10         BOOKS AND RECORDS.  THE BORROWER SHALL, AND SHALL CAUSE THE
PROPERTY OWNER TO, KEEP AND MAINTAIN IN ACCORDANCE WITH AN ACCOUNTING BASIS
REASONABLY ACCEPTABLE TO THE FIRST UNION LENDER, PROPER AND ACCURATE BOOKS,
RECORDS AND ACCOUNTS REFLECTING ALL OF THE FINANCIAL AFFAIRS OF SUCH PERSON AND
ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THEIR RESPECTIVE BUSINESS AND
OPERATIONS AND IN CONNECTION WITH ANY SERVICES, EQUIPMENT OR FURNISHINGS
PROVIDED IN CONNECTION WITH THE OPERATION OF THE BUSINESS OF SUCH PERSON,
WHETHER SUCH INCOME OR EXPENSE IS REALIZED THEREBY OR BY ANY OTHER PERSON.

 


7.11         BUSINESS AND OPERATIONS.  THE BORROWER AND THE PROPERTY OWNER SHALL
(I) CONTINUE TO ENGAGE IN THE TYPE OF BUSINESSES PRESENTLY CONDUCTED BY THEM AS
OF THE LOAN ADVANCE DATE, AS AND TO THE EXTENT THE SAME ARE NECESSARY FOR THE
OWNERSHIP OF, AND PRESERVATION OF THE VALUE AND UTILITY OF, THE COLLATERAL AND
THE PROPERTY, SUBJECT IN ALL EVENTS TO COMPLIANCE WITH SECTIONS 3.1.17 AND 8.18
HEREOF, AND, AND (II) BE QUALIFIED TO DO BUSINESS AND IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION, AND OTHERWISE TO COMPLY WITH ALL LEGAL REQUIREMENTS,
AS AND TO THE EXTENT THE SAME ARE REQUIRED FOR THE OWNERSHIP, MAINTENANCE,
MANAGEMENT AND OPERATION OF THE ASSETS OF SUCH PERSON EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


7.12         TITLE.  THE BORROWER SHALL AND SHALL CAUSE THE PROPERTY OWNER TO
WARRANT AND DEFEND (X) THE TITLE TO EACH ITEM OF COLLATERAL OWNED BY SUCH PERSON
AND EVERY PART THEREOF, SUBJECT ONLY TO THE LIENS (IF ANY) PERMITTED HEREUNDER,
(Y) THE VALIDITY AND PRIORITY OF THE LIENS AND SECURITY INTERESTS HELD BY THE
FIRST UNION LENDER PURSUANT TO THE SECURITY DOCUMENTS, IN EACH CASE AGAINST THE
CLAIMS OF ALL PERSONS WHOMSOEVER, AND (Z) THE TITLE TO AND IN THE PROPERTIES,
SUBJECT ONLY TO THE SENIOR LOANS AND ANY LIENS GRANTED TO THE FIRST UNION
LENDER.

 


7.13         ESTOPPEL.  THE BORROWER SHALL, WITHIN 10 DAYS AFTER A REQUEST
THEREFOR FROM THE FIRST UNION LENDER, WHICH REQUEST SHALL NOT BE MADE BY THE
FIRST UNION LENDER MORE THAN ONCE EACH QUARTER DURING EACH CALENDAR YEAR,
FURNISH TO THE FIRST UNION LENDER A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED,
SETTING FORTH (I) THE AMOUNT THEN OWING BY THE BORROWER IN RESPECT OF ITS
OBLIGATIONS, (II) THE DATE THROUGH WHICH INTEREST HAS BEEN PAID, (III) ANY
OFFSETS, COUNTERCLAIMS, CREDITS OR DEFENSES TO THE PAYMENT BY THE BORROWER TO
THE OBLIGATIONS AND (IV) WHETHER ANY WRITTEN NOTICE OF DEFAULT FROM THE FIRST
UNION LENDER TO THE BORROWER IS THEN OUTSTANDING AND ACKNOWLEDGING THAT THIS
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY
ARE IN FULL FORCE AND EFFECT AND UNMODIFIED, OR IF MODIFIED, GIVING THE
PARTICULARS OF SUCH MODIFICATION.

 


7.14         REPAIRS; MAINTENANCE AND COMPLIANCE.  THE BORROWER SHALL CAUSE THE
PROPERTY OWNER TO AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL FRANCHISES AND
TRADE NAMES, AND THE BORROWER SHALL CAUSE THE PROPERTY OWNER TO MAINTAIN THE
PROPERTY IN A GOOD AND SAFE CONDITION AND REPAIR AND SHALL NOT (AND SHALL NOT
PERMIT THE PROPERTY OWNER TO) REMOVE, DEMOLISH OR ALTER THE IMPROVEMENTS OR
EQUIPMENT (EXCEPT FOR ALTERATIONS PERFORMED IN ACCORDANCE WITH SECTION 7.15 AND
NORMAL REPLACEMENT OF EQUIPMENT WITH EQUIPMENT OF EQUIVALENT VALUE AND
FUNCTIONALITY).  THE BORROWER SHALL CAUSE THE PROPERTY OWNER TO PROMPTLY COMPLY
WITH ALL LEGAL REQUIREMENTS AND IMMEDIATELY CURE (OR CAUSE THE PROPERTY OWNER TO
CURE) PROPERLY ANY VIOLATION

 

A-24

--------------------------------------------------------------------------------


 


OF A LEGAL REQUIREMENT.  THE BORROWER SHALL (OR SHALL CAUSE THE PROPERTY OWNER
TO) PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY THAT BECOMES
DAMAGED, WORN OR DILAPIDATED AND SHALL (OR SHALL CAUSE PROPERTY OWNER TO)
COMPLETE AND PAY FOR ANY IMPROVEMENTS AT ANY TIME IN THE PROCESS OF CONSTRUCTION
OR REPAIR.

 


7.15         ALTERATIONS.  SUBJECT TO SECTION 7.17, THE BORROWER MAY, WITHOUT
THE FIRST UNION LENDER’S CONSENT, PERFORM ALTERATIONS TO THE IMPROVEMENTS AND
EQUIPMENT UNLESS SUCH ALTERATIONS ARE NOT PERMITTED UNDER THE TERMS OF AN
AGREEMENT WITH RESPECT TO A SENIOR LOAN.

 


7.16         LEASING MATTERS.  THE BORROWER SHALL NOT, NOR SHALL IT PERMIT A
PROPERTY OWNER TO, ENTER INTO ANY APPROVAL LEASE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE FIRST UNION LENDER.  WITH RESPECT TO ANY APPROVAL LEASE, THE
BORROWER SHALL CAUSE TO BE SENT TO THE FIRST UNION LENDER, AT A MINIMUM , THE
DEAL SUMMARY SHEET WHICH SHALL INCLUDE THE TERMS SET FORTH ON EXHIBIT C HERETO. 
THE FIRST UNION LENDER SHALL HAVE THREE BUSINESS DAYS FOLLOWING RECEIPT OF THE
FOREGOING INFORMATION TO EITHER APPROVE OR DISAPPROVE OF THE ENTERING INTO THE
APPROVAL LEASE.  IF THE FIRST UNION LENDER FAILS TO RESPOND TO ANY SUCH REQUEST
WITHIN SUCH PRESCRIBED TIME PERIOD, SUCH REQUEST SHALL BE DEEMED APPROVED BY THE
FIRST UNION LENDER.  ALL REQUESTS TO BE MADE HEREUNDER SHALL BE MADE TO THOSE
PERSONS DESIGNATED FROM TIME TO TIME BY THE FIRST UNION LENDER.  THE FIRST UNION
LENDER HEREBY DESIGNATES EACH OF MICHAEL ASHNER, JOHN ALBA AND MARK SMITH AS THE
PERSONS TO WHOM A REQUEST FOR AN APPROVAL LEASE IS TO BE MADE.

 


7.17         BUDGETS. 

 

(a)           The Borrower shall cause the Property Owner to prepare and submit
to the First Union Lender by November 30th of each year during which any amounts
under Article 5 hereof are still payable to the First Union Lender, for approval
by the First Union Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, a proposed pro forma budget for the Property for the
succeeding calendar year (the “Annual Budget”, and each Annual Budget approved
by the First Union Lender is referred to herein as the “Approved Annual
Budget”), and, promptly after preparation thereof, any revisions to such Annual
Budget.  The Annual Budget shall consist of an operating expense budget showing,
on a month-by-month basis, in reasonable detail, each line item of the
Borrower’s or Property Owner’s anticipated operating income and operating
expenses (on a cash and accrual basis), including amounts required to establish,
maintain and/or increase any monthly payments required hereunder.   Until such
time that any Annual Budget has been approved by the First Union Lender, the
prior Approved Annual Budget shall apply for all purposes hereunder (with such
adjustments as reasonably determined by the First Union Lender (including
increases for any non-discretionary expenses)).

 

(b)           The Borrower shall prepare and submit to the First Union Lender on
a quarterly basis, for approval by the First Union Lender, which approval shall
not be unreasonably withheld, conditioned or delayed, a proposed pro forma
budget which shall set forth in reasonable detail each line item of anticipated
capital expenses for the next succeeding calendar quarter (the “Quarterly
Capital Expenditure Budget”).  The Borrower shall be authorized to permit the
Property

 

A-25

--------------------------------------------------------------------------------


Owner to make any capital expenditures (i) budgeted for in the Quarterly Capital
Expenditure Budget approved by the First Union Lender to the extent the cost
will not exceed 105% of the budgeted cost, (ii) required to be made as a result
of an emergency situation; provided, however, that the Borrower shall cause
prompt notice to be given to the First Union Lender of such emergency situation,
and (iii) not provided for in the Quarterly Capital Expenditure Budget approved
by the First Union Lender which do not have a cost in excess of $10,000, in the
aggregate for any calendar quarter.

 

7.18         Replacement Documentation.  Upon receipt of an affidavit of an
officer of the First Union Lender as to the loss, theft, destruction or
mutilation of the Loan Note or any other Security Document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon surrender and cancellation of such Loan Note or other Security
Document, the Borrower will issue, in lieu thereof, a replacement Loan Note or
other security document in the same principal amount and otherwise of like tenor
upon receipt by the applicable MARC Entity of a suitable indemnity.

 

ARTICLE 8

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that from the date hereof and so long as any
Obligations remain outstanding hereunder, the Borrower shall not and shall not
suffer or permit the Property Owner to:

 

8.1           No Changes to a Borrower.  Without the prior written consent of
the First Union Lender, which consent will not be unreasonably withheld, after
not less than 10 days’ prior written notice (with reasonable particularity of
the facts and circumstances attendant thereto):  (i) change its jurisdiction of
organization, (ii) change its organizational structure or type, (iii) change its
legal name, or (iv) change the organizational number (if any) assigned by its
jurisdiction of formation or its federal employer identification number (if
any).

 

8.2           Restrictions on Liens.  Create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets (real or personal,
tangible or intangible, including, without limitation, the Property), whether
now owned or hereafter acquired, or sell the Property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase the Property
or assets (including sales of accounts receivable with recourse) or assign any
right to receive income or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute, or grant rights with respect to, or otherwise encumber or create
a security interest in, the Property or assets (including, without limitation,
any item of Collateral) or any portion thereof or any other revenues therefrom
or the proceeds payable upon the sale, transfer or other disposition of the
Property or asset or any portion thereof, or permit or suffer any such action to
be taken, except the following (singly and collectively, “Permitted Liens”):

 


8.2.1        LIENS CREATED BY THE LOAN DOCUMENTS;


 

A-26

--------------------------------------------------------------------------------


 


8.2.2        LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES NOT YET
DELINQUENT OR WHICH ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS, IF (X) REASONABLE RESERVES IN AN AMOUNT NOT LESS THAN
THE TAX, ASSESSMENT OR GOVERNMENTAL CHARGE BEING SO CONTESTED SHALL HAVE BEEN
ESTABLISHED IN A MANNER REASONABLY SATISFACTORY TO THE FIRST UNION LENDER OR
DEPOSITED IN CASH (OR CASH EQUIVALENTS) WITH THE FIRST UNION LENDER TO BE HELD
DURING THE PENDENCY OF SUCH CONTEST, OR SUCH CONTESTED AMOUNT SHALL HAVE BEEN
DULY BONDED IN ACCORDANCE WITH APPLICABLE LAW, (Y) NO RISK OF SALE, FORFEITURE
OR LOSS OF ANY INTEREST IN THE PROPERTY OR THE COLLATERAL OR ANY PART THEREOF
ARISES DURING THE PENDENCY OF SUCH CONTEST AND (Z) SUCH CONTEST DOES NOT HAVE
AND COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


8.2.3        LIENS IN RESPECT OF PROPERTY OR ASSETS IMPOSED BY LAW, WHICH WERE
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND DO NOT SECURE DEBT, SUCH AS
CARRIERS’, WAREHOUSEMEN’S, MATERIALMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (X) WHICH DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ANY PROPERTY OR ASSETS OR HAVE,
AND COULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT OR (Y)
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH
PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY
OR ASSETS SUBJECT TO ANY SUCH LIEN;


 


8.2.4        LIENS EXISTING AS OF THE LOAN ADVANCE DATE IN FAVOR OF THE HOLDERS
OF THE EXISTING SENIOR LOANS; AND


 


8.2.5        LIENS CREATED BY DEBT PERMITTED BY SECTION 8.4 HEREOF.


 

8.3           Consolidations, Mergers, Sales of Assets, Issuance and Sale of
Equity.  (i)  Dissolve, terminate, liquidate, consolidate with or merge with or
into any other Person, (ii) issue, sell, triple net lease, transfer or assign to
any Persons or otherwise dispose of (whether in one transaction or a series of
transactions) the Property (or any portion thereof) or portion of its assets
(whether now owned or hereafter acquired) or any direct or indirect interest
therein, (iii) withdraw from or resign as general partner or managing member of
any Person, including, without limitation, any withdrawal or resignation of: (x)
the Borrower as the sole member of the Property Owner, or (y) a MARC Principal
as a member, partner or stockholder of the Borrower, (iv) permit another Person
to merge with or into it, (v) acquire all or substantially all the capital
stock, membership or partnership interests or assets of any other Person, or
(vi) take any action which could have the effect, directly or indirectly, of
diluting the economic interest of the current members of the Borrower in the
Borrower or the Property Owner to less than 100%; except a transfer by a current
member of the Borrower of its interest in the Borrower to a Permitted
Transferee.

 


8.4           RESTRICTIONS ON DEBT.  DIRECTLY OR INDIRECTLY CREATE, INCUR OR
ASSUME ANY INDEBTEDNESS OTHER THAN SENIOR LOANS, THE LOAN, THE TI/CAP EX LOAN,
COVERED LOAN, REPOSITION LOAN OR UNSECURED TRADE PAYABLES INCURRED IN THE
ORDINARY COURSE OF BUSINESS RELATING TO THE OWNERSHIP AND OPERATION OF THE
PROPERTY, THE PROPERTY OWNER OR THE BORROWER OR REFINANCINGS OF EXISTING SENIOR
LOANS IN AN AMOUNT SUCH THAT AFTER GIVING EFFECT TO THE PAYMENTS REQUIRED BY
SECTION 5.2 HEREOF, NOT LESS THAN 10% OF ORIGINAL LOAN AMOUNT SHALL REMAIN
OUTSTANDING.

 

A-27

--------------------------------------------------------------------------------


 


8.5           RESPECTING THE PROPERTY.  PERMIT OR OTHERWISE SUFFER TO OCCUR ANY
EVENT SUCH THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 6.15
WOULD BE UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT OR INITIATE OR CONSENT TO
(OR PERMIT THE PROPERTY OWNER TO INITIATE OR CONSENT TO) ANY ZONING
RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE UNDER ANY
EXISTING ZONING ORDINANCE OR, EXCEPT TO THE EXTENT THE PROPERTY IS CURRENTLY A
NON-CONFORMING USE, USE OR PERMIT THE USE OF ANY PORTION OF THE PROPERTY IN ANY
MANNER THAT COULD RESULT IN SUCH USE BECOMING A NON-CONFORMING USE UNDER ANY
ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR REGULATION,
WITHOUT THE PRIOR CONSENT OF THE FIRST UNION LENDER.

 

8.6           Other Business.  Enter into any line of business or make any
material change in the nature of its business, purposes or operations, except as
otherwise specifically permitted by this Loan Agreement.

 

8.7           Forgiveness of Debt.  Cancel or otherwise forgive or release any
Debt owed to it by any Person, except upon receipt of adequate consideration or
as otherwise approved by the First Union Lender.

 

8.8           Affiliate Transactions.  Except as permitted under the Omnibus
Agreement, enter into, or be a party to, any transaction with any Person who is
an Affiliate of the MARC Principals.

 


8.9           AMENDMENTS; TERMINATIONS OF RELATED DOCUMENTS.  ENTER INTO,
ACQUIESCE IN, SUFFER OR PERMIT ANY AMENDMENT, RESTATEMENT OR OTHER MODIFICATION
OR TERMINATION OF ANY AGREEMENT EVIDENCING A SENIOR LOAN, WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF THE FIRST UNION LENDER.

 

8.10         ERISA.  Except for Code Section 401(k) plans, establish or be
obligated to contribute to any Plan.

 

8.11         Bankruptcy Filings. File a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property.

 

8.12         Investment Company.  Become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

8.13         Holding Company.  Become a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

8.14         Use of Proceeds.  Permit the proceeds of the Loan, or any other
accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board of Governors of the Federal Reserve.

 

8.15         Advances and Loan.  Except as contemplated herein, directly or
indirectly, lend money or credit or make advances to any Person.

 

A-28

--------------------------------------------------------------------------------


 

8.16         Restrictions on Investments.  Make or permit to exist or to remain
outstanding any Investment except which is or results in (“Permitted
Investments”):

 


8.16.1      MARKETABLE DIRECT OR GUARANTEED GENERAL OBLIGATIONS OF THE UNITED
STATES OF AMERICA WHICH MATURE WITHIN ONE YEAR FROM THE DATE OF PURCHASE;


 


8.16.2      BANK DEPOSITS, CERTIFICATES OF DEPOSIT AND BANKER’S ACCEPTANCES, OR
OTHER OBLIGATIONS IN OR OF BANKS LOCATED WITHIN AND CHARTERED BY THE UNITED
STATES OF AMERICA OR A STATE AND HAVING ASSETS OF OVER $500,000,000.00; AND


 


8.16.3      A MARC ENTITY, SUBJECT IN ALL INSTANCES TO THE TERMS OF THIS LOAN
AGREEMENT; AND


 


8.16.4      THE ACQUISITION OF ANY ASSET RELATED TO THE OPERATION, OWNERSHIP OR
MANAGEMENT OF THE PROPERTY OR ANY OF THE OTHER ASSETS OF THE BORROWER OR THE
PROPERTY OWNER.


 

8.17         Negative Pledges, etc.  Enter into any agreement subsequent to the
Loan Advance Date (other than a Loan Document) which (a) prohibits the creation
or assumption of any Lien upon any of the Collateral, including, without
limitation, any hereafter acquired property, (b) specifically prohibits the
amendment or other modification of this Loan Agreement or any other Loan
Document, or (c) could reasonably be expected to have a Material Adverse Effect.

 


8.18         NO INVENTORY.  ENGAGE IN ANY ACTIVITY RELATING TO THE PROPERTY OR
ANY OTHER ASSETS OF THE PROPERTY OWNER OR THE BORROWER THAT WOULD CAUSE THE
PROPERTY OR ASSETS TO BE TREATED FOR FEDERAL INCOME TAX PURPOSES AS PROPERTY
DESCRIBED IN SECTION 1221(1) OF THE CODE OR THAT WOULD CAUSE ANY PROCEEDS FROM
THE SALE OR OTHER DISPOSITION OF THE PROPERTY OR ASSETS TO BE TREATED AS
PROCEEDS FROM A SALE OR OTHER DISPOSITION OF PROPERTY DESCRIBED IN SECTION
1221(1) OF THE CODE.

 

ARTICLE 9

EVENTS OF DEFAULT

 

The following provisions deal with Default, Events of Default, notice, grace and
cure periods, and certain rights of the First Union Lender Entities following an
Event of Default.

 

9.1           Default and Events of Default.  The term “Default” as used herein
or in any of the other Loan Documents shall mean an Event of Default.  The
occurrence of any of the following events, respectively, shall, subject to the
giving of any notice or the expiration of any applicable grace period referred
to in Section 9.2 without the cure thereof, constitute an “Event of Default”
herein.  Except as set forth in Section 9.3 hereof, a Default hereunder shall
not be deemed a Default with respect to one or more other loans made by the
First Union Lender to a MARC Entity.

 


9.1.1        FAILURE TO PROPERLY APPLY OPERATING CASH FLOW OR CAPITAL PROCEEDS. 
THE FAILURE BY THE BORROWER OR PROPERTY OWNER TO APPLY ANY OPERATING CASH FLOW
OR CAPITAL PROCEEDS IN ACCORDANCE WITH ARTICLE 5 HEREOF.

 

A-29

--------------------------------------------------------------------------------


 


9.1.2        FAILURE TO MAKE OTHER PAYMENTS.  THE FAILURE BY THE BORROWER TO PAY
WHEN DUE (OR UPON DEMAND, IF PAYABLE ON DEMAND) ANY OBLIGATION OTHER THAN ANY
OBLIGATION ON ACCOUNT OF THE PRINCIPAL OF, OR INTEREST ON, OR FEES IN RESPECT
OF, THE LOAN OR A TI/CAP EX LOAN, COVERED LOAN OR REPOSITION LOAN WITH RESPECT
TO THE APPLICABLE PROPERTY.


 


9.1.3        LOAN NOTE, SECURITY DOCUMENTS, AND OTHER LOAN DOCUMENTS.  ANY OTHER
DEFAULT IN THE PERFORMANCE OF ANY TERM OR PROVISION OF THE LOAN NOTE, OR OF A
SECURITY DOCUMENT, OR OF ANY OF THE OTHER LOAN DOCUMENTS, OR A BREACH, OR OTHER
FAILURE TO SATISFY, ANY OTHER TERM, PROVISION, CONDITION OR WARRANTY UNDER THE
LOAN NOTE, A SECURITY DOCUMENT, OR ANY OTHER LOAN DOCUMENTS, AND THE SPECIFIC
GRACE PERIOD, IF ANY, ALLOWED FOR THE DEFAULT IN QUESTION SHALL HAVE EXPIRED
WITHOUT SUCH DEFAULT HAVING BEEN CURED.


 


9.1.4        REPRESENTATIONS AND WARRANTIES.  IF ANY REPRESENTATION OR WARRANTY
MADE BY THE BORROWER OR OTHER MARC ENTITY IN A LOAN DOCUMENT WAS UNTRUE OR
MISLEADING IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


9.1.5        AFFIRMATIVE COVENANTS.  THE BREACH OF ANY COVENANT CONTAINED IN
SECTIONS ARTICLE 7 HEREIN; PROVIDED, HOWEVER, WITH RESPECT TO A BREACH UNDER
SECTION 7.16, SUCH BREACH SHALL NOT BE DEEMED A DEFAULT WITH RESPECT TO A LEASE
OF LESS THAN 3,000 SQUARE FEET SHALL UNLESS THE FIRST UNION LENDER SHALL HAVE
NOTIFIED THE BORROWER OF ITS FAILURE TO COMPLY WITH SECTION 7.16 AFTER THE FIRST
UNION LENDER BECOMES AWARE OF THE THIRD VIOLATION THEREOF AND THE BORROWER FAILS
TO CURE SUCH VIOLATIONS AND FURTHER FAILS TO COMPLY WITH SUCH PROVISION ON TWO
ADDITIONAL OCCASIONS IN ANY CALENDAR YEAR AND SHALL HAVE RECEIVED NOTICE THEREOF
AND HAD THE OPPORTUNITY TO CURE AS PROVIDED IN SECTION 9.2.2(C) BELOW.


 


9.1.6        NEGATIVE COVENANTS.  THE BREACH OF ANY COVENANT CONTAINED IN
ARTICLE 8 HEREIN.


 


9.1.7        FINANCIAL STATUS AND INSOLVENCY.


 

(A)           THE BORROWER SHALL: (I) ADMIT IN WRITING ITS INABILITY TO PAY ITS
DEBTS GENERALLY AS THEY BECOME DUE; (II) FILE A PETITION IN BANKRUPTCY OR A
PETITION TO TAKE ADVANTAGE OF ANY INSOLVENCY ACT; (III) MAKE AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS; (IV) CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A
RECEIVER, LIQUIDATOR OR TRUSTEE OF ITSELF OR OF THE WHOLE OR ANY SUBSTANTIAL
PART OF ITS PROPERTIES OR ASSETS; (V) FILE A PETITION OR ANSWER SEEKING
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION
OR SIMILAR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS OR ANY OTHER APPLICABLE LAW;
(VI) HAVE A COURT OF COMPETENT JURISDICTION ENTER AN ORDER, JUDGMENT OR DECREE
APPOINTING A RECEIVER, LIQUIDATOR OR TRUSTEE OF THE BORROWER, OR OF THE WHOLE OR
ANY SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF THE BORROWER, AND SUCH ORDER,
JUDGMENT OR DECREE SHALL REMAIN UNVACATED OR NOT SET ASIDE OR UNSTAYED FOR SIXTY
(60) DAYS; (VII) HAVE A PETITION FILED AGAINST IT SEEKING REORGANIZATION,
ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR
RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS OR ANY OTHER APPLICABLE LAW AND SUCH
PETITION SHALL REMAIN UNDISMISSED FOR SIXTY (60)

 

A-30

--------------------------------------------------------------------------------


 

DAYS; (VIII) HAVE, UNDER THE PROVISIONS OF ANY OTHER LAW FOR THE RELIEF OR AID
OF DEBTORS, ANY COURT OF COMPETENT JURISDICTION ASSUME CUSTODY OR CONTROL OF THE
BORROWER OR OF THE WHOLE OR ANY SUBSTANTIAL PART OF ITS RESPECTIVE PROPERTY OR
ASSETS AND SUCH CUSTODY OR CONTROL SHALL REMAIN UNTERMINATED OR UNSTAYED FOR
SIXTY (60) DAYS; OR (IX) HAVE AN ATTACHMENT OR EXECUTION LEVIED AGAINST ANY
SUBSTANTIAL PORTION OF THE PROPERTY OF THE BORROWER OR AGAINST ANY SUBSTANTIAL
PORTION OF THE COLLATERAL WHICH IS NOT DISCHARGED OR DISSOLVED BY A BOND WITHIN
THIRTY (30) DAYS; OR

 

(B)           ANY SUCH EVENT SET FORTH IN SUBSECTION (I) ABOVE SHALL OCCUR WITH
RESPECT TO ANY SUBSIDIARY OF THE BORROWER, INCLUDING THE PROPERTY OWNER.

 


9.1.8        LOAN DOCUMENTS.  IF ANY LOAN DOCUMENT FOR ANY REASON OTHER THAN THE
SATISFACTION IN FULL OF ALL OBLIGATIONS SHALL CEASE TO BE IN FULL FORCE AND
EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS), THEREBY PREVENTING THE FIRST
UNION LENDER FROM OBTAINING THE PRACTICAL REALIZATION OF THE BENEFITS THEREOF,
OR IF ANY LOAN DOCUMENT SHALL BE DECLARED NULL AND VOID OR THE BORROWER OR THE
PROPERTY OWNER SHALL CLAIM OR DECLARE ANY SUCH LOAN DOCUMENT TO NO LONGER BE IN
FULL FORCE AND EFFECT OR IS NULL AND VOID, OR IF THE LIENS AND SECURITY
INTERESTS PURPORTED TO BE CREATED BY ANY OF THE LOAN DOCUMENTS SHALL CEASE TO BE
VALID, PERFECTED LIEN;


 


9.1.9        JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST THE BORROWER, THE PROPERTY OWNER INVOLVING A LIABILITY (NOT PAID OR
FULLY COVERED BY A REPUTABLE AND SOLVENT INSURANCE COMPANY) AND SUCH JUDGMENTS
AND DECREES EITHER SHALL BE FINAL AND NON-APPEALABLE OR SHALL NOT BE VACATED,
DISCHARGED OR STAYED OR BONDED PENDING APPEAL FOR ANY PERIOD OF SIXTY (60)
CONSECUTIVE DAYS, AND THE AGGREGATE AMOUNT OF ALL SUCH JUDGMENTS EXCEEDS
$50,000.00;


 


9.1.10      INDICTMENT; FORFEITURE.  THE INDICTMENT OF, OR INSTITUTION OF ANY
LEGAL PROCESS OR PROCEEDING AGAINST, A MARC PRINCIPAL, THE BORROWER, THE
PROPERTY OWNER, OR ANY OTHER MARC ENTITY UNDER ANY APPLICABLE LAW WHERE THE
RELIEF, PENALTIES, OR REMEDIES SOUGHT OR AVAILABLE INCLUDE THE FORFEITURE OF ANY
THEIR RESPECTIVE PROPERTIES AND/OR THE IMPOSITION OF ANY STAY OR OTHER ORDER,
THE EFFECT OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


9.1.11      [DEFAULT ON OTHER LOAN.  A DEFAULT UNDER THAT CERTAIN LOAN
AGREEMENT, DATED OF EVEN DATE HEREOF, BETWEEN THE FIRST UNION LENDER AND
                  .]


 

9.2           Grace Periods and Notice.  As to each of the foregoing events the
following provisions relating to grace periods and notice shall apply:

 


9.2.1        FAILURE TO PROPERLY APPLY OPERATING CASH FLOW OR CAPITAL PROCEEDS
AND OTHER MONETARY DEFAULTS.  AS TO A DEFAULT UNDER SECTION 9.1.1 OR 9.1.2 OR
9.1.7 HEREOF, THERE SHALL BE A 10 BUSINESS DAY GRACE PERIOD FOLLOWING NOTICE
FROM THE FIRST UNION LENDER OF SUCH DEFAULT.

 

A-31

--------------------------------------------------------------------------------


 


9.2.2        NONMONETARY DEFAULTS.

 

(A)           AS TO NON-MONETARY DEFAULT UNDER SECTION 7.6, OR WITH RESPECT TO
THE BREACH OF ANY OF THE NEGATIVE COVENANTS SET FORTH IN ARTICLE 8 (OTHER THAN
SECTION 8.3), THERE SHALL BE A 10 BUSINESS DAY GRACE PERIOD FOLLOWING NOTICE
FROM THE FIRST UNION LENDER OF SUCH DEFAULT;

 

(B)           AS TO A DEFAULT UNDER SECTION 8.3, THERE SHALL BE NO GRACE PERIOD;

 

(C)           AS TO ANY OTHER NON-MONETARY DEFAULT EXCEPT SECTION 9.1.7, UNLESS
THERE IS A SPECIFIC SHORTER OR LONGER GRACE PERIOD PROVIDED FOR IN THIS LOAN
AGREEMENT OR IN ANOTHER LOAN DOCUMENT, THERE SHALL BE A 30 DAY GRACE PERIOD
FOLLOWING NOTICE FROM THE FIRST UNION LENDER OR, IF SUCH DEFAULT WOULD
REASONABLY REQUIRE MORE THAN 30 DAYS TO CURE OR REMEDY, SUCH LONGER PERIOD OF
TIME AS MAY BE REASONABLY REQUIRED SO LONG AS THE BORROWER OR THE PROPERTY OWNER
SHALL COMMENCE REASONABLE ACTIONS TO REMEDY OR CURE THE DEFAULT WITHIN 30 DAYS
FOLLOWING SUCH NOTICE AND SHALL DILIGENTLY PROSECUTE SUCH CURATIVE ACTION TO
COMPLETION WITHIN SUCH 90 DAY PERIOD.  HOWEVER, WHERE THERE IS AN EMERGENCY
SITUATION IN WHICH THERE IS DANGER TO PERSON OR PROPERTY SUCH CURATIVE ACTION
SHALL BE COMMENCED AS PROMPTLY AS POSSIBLE.  AS TO BREACHES OF WARRANTIES AND
REPRESENTATIONS (OTHER THAN THOSE RELATED TO FINANCIAL INFORMATION) THERE SHALL
BE A 30 DAY GRACE PERIOD FOLLOWING NOTICE FROM THE FIRST UNION LENDER.

 

(D)           AS TO A DEFAULT UNDER SECTION 9.1.7, THERE SHALL BE NO GRACE
PERIOD..

 

ARTICLE 10

REMEDIES

 

10.1         Remedies.  Upon the occurrence and during the continuance of an
Event of Default, the sole remedy of the First Union Lender shall be:

 


10.1.1      FAILURE TO PROPERLY APPLY OPERATING CASH FLOW OR CAPITAL PROCEEDS;
OTHER MONETARY DEFAULTS; AND BANKRUPTCY.  AS TO A DEFAULT UNDER SECTION 9.1.7
HEREOF AFTER THE APPLICABLE GRACE PERIOD, THE FIRST UNION LENDER MAY DECLARE THE
INDEBTEDNESS EVIDENCED BY THE LOAN NOTE AND SECURED BY THE APPLICABLE SECURITY
DOCUMENTS IMMEDIATELY DUE AND PAYABLE (PROVIDED THAT IN THE CASE OF A VOLUNTARY
PETITION IN BANKRUPTCY OR AN INVOLUNTARY PETITION IN BANKRUPTCY (AFTER
EXPIRATION OF THE GRACE PERIOD, IF ANY, SET FORTH IN SECTION 9.1.7), SUCH
ACCELERATION SHALL BE AUTOMATIC) AND THE FIRST UNION LENDER SHALL HAVE THE RIGHT
TO EXERCISE ITS RIGHTS UNDER THE SECURITY DOCUMENTS.


 


10.1.2      OTHER DEFAULTS.  FROM AND AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT OTHER THAN AS PROVIDED FOR IN SECTION 9.1.7, AND THE EXPIRATION OF THE
APPLICABLE GRACE PERIOD PROVIDED IN SECTION 9.2, THE FIRST UNION LENDER’S SOLE
REMEDY SHALL BE TO CAUSE THE BORROWER TO SATISFY THE LOAN IN EXCHANGE FOR 60%
OWNERSHIP INTEREST IN THE BORROWER BY DELIVERING TO THE BORROWER A NOTICE
INDICATING ITS DESIRE TO CONVERT THE LOAN TO AN INTEREST IN THE BORROWER.  IF
THE FIRST UNION LENDER MAKES SUCH AN ELECTION, THE BORROWER SHALL CAUSE ITS
MEMBERS TO AMEND AND RESTATE THE                      OF THE BORROWER IN ITS
ENTIRETY TO BE IN THE FORM AND SUBSTANCE OF EXHIBIT B TO THE OMNIBUS AGREEMENT
EXCEPT

 

A-32

--------------------------------------------------------------------------------


 


THAT THE FIRST UNION LENDER SHALL BE THE [MANAGER/GENERAL PARTNER] THEREUNDER. 
UPON SUCH CONVERSION, THE OBLIGATIONS SHALL BE DEEMED SATISFIED IN FULL AND THE
BORROWER SHALL MAKE A 754 ELECTION.


 

10.2         Written Waivers.  If a Default or an Event of Default is waived by
the First Union Lender, in its sole discretion, pursuant to a specific written
instrument executed by an authorized officer of the First Union Lender, the
Default or Event of Default so waived shall be deemed to have never occurred.

 

ARTICLE 11

[INTENTIONALLY OMITTED]

 

ARTICLE 12

 

GENERAL PROVISIONS

 

12.1         Notices.  Any notice or other communication in connection with this
Agreement shall be in writing, and (i) hand delivered by any commercially
recognized courier service or overnight delivery service such as Federal
Express, or (ii) sent by facsimile transmission if a FAX Number is designated
below addressed:

 

If to the Borrower or

a Property Owner:

 

55 East Jackson
Chicago, Illinois 60604
Attention:  Gerald Nudo

Steve Higdon

Elliot Weiner

FAX Number: (312) 884-5373

 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Weinberg Richmond LLP

333 W. Wacker Drive # 1800

Chicago, Illinois 60606

Attention:  Arnold Weinberg, Esquire

FAX Number:  (312) 807-3903

 

If to the First Union Lender:

 

Two Jericho Plaza, Wing A, Suite 111

Jericho, New York 11753

Attention:  Peter Braverman, President

FAX Number: (516) 433-2777

 

A-33

--------------------------------------------------------------------------------


 

and

 

7 Bulfinch Place, Suite 500, P.O. Box 9507

Boston, Massachusetts 02114

Attention:  Carolyn Tiffany, Chief Operating Officer

FAX Number: (617) 570-4710

 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Post Heymann & Koffler LLP

Two Jericho Plaza, Wing A, Suite 111

Jericho, New York 11753

Attention:  David J. Heymann, Esquire

FAX Number:  (516) 433-2777

 

Any such addressee may change its address for such notices to such other address
in the United States as such addressee shall have specified by written notice
given as set forth above. All periods of notice shall be measured from the
deemed date of delivery.

 

A notice shall be deemed to have been given, delivered and received upon the
earliest of: (i) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (ii) if so delivered, upon actual
receipt, or (iii) if facsimile transmission is a permitted means of giving
notice, upon receipt as evidenced by confirmation.

 

12.2         Limitations on Assignment.  The Borrower may not assign this Loan
Agreement or the monies due hereunder without the prior written consent of the
First Union Lender in each instance.

 

12.3         Further Assurances.  The parties shall upon request from another
party from time to time execute, seal, acknowledge and deliver such further
instruments or documents which such party may reasonably require to better
perfect and confirm its rights and remedies hereunder.

 

12.4         Parties Bound.  The provisions of this Loan Agreement and of each
of the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except as
otherwise prohibited by this Loan Agreement or any of the other Loan Documents. 
This Loan Agreement is a contract by and among the Borrower and the First Union
Lender for their mutual benefit, and no third person shall have any right, claim
or interest against any of them by virtue of any provision hereof.

 


GOVERNING LAW; SERVICE OF PROCESS.  THIS LOAN AGREEMENT WAS NEGOTIATED IN THE
STATE OF ILLINOIS, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS LOAN
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE

 

A-34

--------------------------------------------------------------------------------


 


STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT
PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS LOAN
AGREEMENT, THE NOTES AND ANY OTHER LOAN DOCUMENT.

 


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST FIRST UNION OR A MARC PRINCIPAL
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN COOK COUNTY, ILLINOIS AND EACH OF THE PARTIES WAIVE ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

 

12.5         Trial by Jury.  EACH OF THE BORROWER AND THE FIRST UNION LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY THE BORROWER AND FIRST UNION, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.

 

12.6         Survival.  The representations and warranties of the parties set
forth in Articles 6 (other than Section 6.18) hereof shall survive for a period
of one year from and after the consummation of the transaction contemplated
hereby and with respect to the representation and warranty set forth in Section
6.18, until the expiration of the applicable statute of limitation.

 

12.7         Cumulative Rights.  All of the rights of the First Union Lender
hereunder and under each of the other Loan Documents and any other agreement now
or hereafter executed in connection herewith or therewith, shall be cumulative
and may be exercised singly, together, or in such combination as the First Union
Lender may determine in its sole good faith judgment.

 

12.8         Obligations Absolute.  Except to the extent prohibited by
applicable law which cannot be waived, the Obligations of the Borrower and the
Property Owner under the Loan Documents shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of the Loan
Documents to which such Person is a party under all circumstances whatsoever,
including, without limitation, the existence of any claim, set off, defense or
other right which such Person may have at any time against the First Union
Lender whether in connection with a Loan or any unrelated transaction.

 

A-35

--------------------------------------------------------------------------------


 

12.9         Table of Contents, Title and Headings.  Any Table of Contents, the
titles and the headings of sections are not parts of this Loan Agreement or any
other Loan Document and shall not be deemed to affect the meaning or
construction of any of its or their provisions.

 

12.10       Counterparts.  This Loan Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument.  In making proof of this Loan
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of such
loan agreement is sought.

 

12.11       Time Of the Essence.  Time is of the essence of each provision of
this Loan Agreement and each other Loan Document.

 

12.12       No Oral Change.  This Loan Agreement and each of the other Loan
Documents may only be amended, terminated, extended or otherwise modified by a
writing signed by the party against which enforcement is sought (except no such
writing shall be required for any party which, pursuant to a specific provision
of any Loan Document, is required to be bound by changes without such party’s
assent).  In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealings or the like be effective to
amend, terminate, extend or otherwise modify this Loan Agreement or any of the
other Loan Documents.

 

A-36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Loan Agreement has been duly executed and delivered as a
sealed instrument at Jericho, New York, as of the date first written above.

 

 

FT-MARC LOAN LLC

 

 

 

 

 

By

 

 

 

 

 

 

 

[THE BORROWER]

 

A-37

--------------------------------------------------------------------------------


 

Exhibit A

 

Property

 

--------------------------------------------------------------------------------


 

Exhibit B

 

LOAN NOTE

 

--------------------------------------------------------------------------------


 

LOAN PROMISSORY NOTE

 

$                                     

 

 

 

                                , 200  

 

1.             Promise To Pay.

 

FOR VALUE RECEIVED, [MARC BORROWER],
a                                                          having an address
at                                                                                                     (“Borrower”),
promises to pay to the order of [FIRST UNION LENDER],
a                                 having an address at Two Jericho Plaza, Wing
A, Suite 111, Jericho, New York 11753 (“Lender”), the principal sum
of                               ($                      ), with interest
thereon, until such principal sum shall be fully paid.  Interest and principal
shall be payable in installments as provided in the Loan Agreement (as defined
below).  The total principal sum, or the amount thereof outstanding, together
with any accrued but unpaid interest, shall be due and payable in full on [Day
prior to 7th Anniversary] (“Maturity Date”), which term is further defined in,
and is subject to acceleration, in accordance with the Loan Agreement pursuant
to which this Note has been issued.

 

2.             Loan Agreement.

 

This Note is issued pursuant to Section 2.1 of, and shall be on the terms,
provisions and conditions of, that certain Loan Agreement (the “Loan Agreement”)
dated as of                           between Borrower and Lender, and evidences
among other things the obligations of Lender to make the Loan, made pursuant
thereto.  Capitalized terms used herein which are not otherwise specifically
defined shall have the same meaning herein as in the Loan Agreement.

 

3.             Acceleration; Event of Default.

 

At the option of the holder, this Note and the indebtedness evidenced hereby
shall become immediately due and payable without further notice or demand, and
notwithstanding any prior waiver of any breach or default, or other indulgence,
upon the occurrence at any time of any one or more of the following events, each
of which shall be an “Event of Default” hereunder and under the Loan Agreement
and each other Loan Document: (i) an Event of Default as defined in or as set
forth in the Loan Agreement or any other Loan Document, each as the same may
from time to time hereafter be amended; or (ii) an event which pursuant to any
express provision of the Loan Agreement, or of any other Loan Document, gives
Lender the right to accelerate the Loan evidenced hereby.  Upon the occurrence
and during the continuance of an Event of Default, Lender shall have, in
addition to any rights and remedies contained herein, any and all rights and
remedies set forth in the Loan Agreement.

 

4.             Certain Waivers, Consents and Agreements.

 

Except as specifically provided otherwise in the Loan Agreement, each and every
party liable hereon or for the indebtedness evidenced hereby whether as maker,
endorser, guarantor, surety or

 

D-1

--------------------------------------------------------------------------------


 

otherwise hereby: (a) waives presentment, demand, protest, suretyship defenses
and defenses in the nature thereof; (b) waives any defenses based upon and
specifically assents to any and all extensions and postponements of the time for
payment, changes in terms and conditions and all other indulgences and
forbearances which may be granted by the holder to any party now or hereafter
liable hereunder or for the indebtedness evidenced hereby; (c) agrees to any
substitution, exchange, release, surrender or other delivery of any security or
collateral now or hereafter held hereunder or in connection with the Loan
Agreement, or any of the other Loan Documents, and to the addition or release of
any other party or person primarily or secondarily liable; (d) agrees that if
any security or collateral given to secure this Note or the indebtedness
evidenced hereby or to secure any of the obligations set forth or referred to in
the Loan Agreement, or any of the other Loan Documents, shall be found to be
unenforceable in full or to any extent, or if Lender or any other party shall
fail to duly perfect or protect such collateral, the same shall not relieve or
release any party liable hereon or thereon nor vitiate any other security or
collateral given for any obligations evidenced hereby or thereby; (e) agrees to
pay all reasonable costs and expenses incurred by Lender or any other holder of
this Note in connection with the indebtedness evidenced hereby pursuant to the
Loan Agreement, including, without limitation, all reasonable attorneys’ fees
and costs, for the closing of the Loan, the collection of the indebtedness
evidenced hereby and the enforcement of rights and remedies hereunder or under
the other Loan Documents, whether or not suit is instituted; and (f) consents to
all of the terms and conditions contained in this Note, the Loan Agreement, and
all other instruments now or hereafter executed evidencing or governing all or
any portion of the security or collateral for this Note and for such Loan
Agreement, or any one or more of the other Loan Documents.

 

5.             Delay Not A Bar.

 

No delay or omission on the part of the holder in exercising any right hereunder
or any right under any instrument or agreement now or hereafter executed in
connection herewith, or any agreement or instrument which is given or may be
given to secure the indebtedness evidenced hereby or by the Loan Agreement, or
any other agreement now or hereafter executed in connection herewith or
therewith shall operate as a waiver of any such right or of any other right of
such holder, nor shall any delay, omission or waiver on any one occasion be
deemed to be a bar to or waiver of the same or of any other right on any future
occasion.

 

6.             Partial Invalidity.

 

The invalidity or unenforceability of any provision hereof, of the Loan
Agreement, of the other Loan Documents, or of any other instrument, agreement or
document now or hereafter executed in connection with the Loan evidenced hereby
shall not impair or vitiate any other provision of any of such instruments,
agreements and documents, all of which provisions shall be enforceable to the
fullest extent now or hereafter permitted by law.

 

7.             Compliance With Usury Laws.

 

All agreements between Borrower and Lender are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to Lender for the use or the

 

D-2

--------------------------------------------------------------------------------


 

forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under applicable law.  As used herein, the term “applicable law” shall mean the
law in effect as of the date hereof, provided, however, that in the event there
is a change in the law which results in a higher permissible rate of interest,
then this Note shall be governed by such new law as of its effective date.  In
this regard, it is expressly agreed that it is the intent of Borrower and Lender
in the execution, delivery and acceptance of this Note to contract in strict
compliance with the laws of the State of New York from time to time in effect. 
If, under or from any circumstances whatsoever, fulfillment of any provision
hereof or of any of the Loan Documents or the Security Documents at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by applicable law, then the obligation to be fulfilled
shall automatically be reduced to the limit of such validity, and if under or
from any circumstances whatsoever Lender should ever receive as interest an
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance
evidenced hereby without any prepayment fees or charges and not to the payment
of interest.  This provision shall control every other provision of all
agreements among Borrower and Lender.

 

8.             Use of Proceeds.

 

All proceeds of the Loan shall be used solely for the purposes more particularly
provided for and limited by the Loan Agreement.

 

9.             Security.

 

This Note is secured by all or a portion of the Collateral as set forth in the
Loan Agreement.

 

10.           Notices.

 

Any notices given with respect to this Note shall be given in the manner
provided for in the Loan Agreement.

 

11.           Governing Law and Consent to Jurisdiction.

 

11.1.        Substantial Relationship.  It is understood and agreed that all of
the Loan Documents were negotiated, executed and delivered in the State of New
York, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by the Loan Documents.

 

11.2.        Place of Delivery.  Borrower agrees to furnish to Lender at
Lender’s office in Jericho, New York all further instruments, certifications and
documents to be furnished hereunder.

 

11.3.        Governing Law.  This Note and each of the other Loan Documents
shall in all respects be governed, construed, applied and enforced in accordance
with the internal laws of the State of New York without regard to principles of
conflicts of law.

 

D-3

--------------------------------------------------------------------------------


 

11.4.        Consent to Jurisdiction.  Borrower hereby consents to personal
jurisdiction in any state or Federal court located within the State of New York.

 

12.           No Oral Change.

 

This Note and the other Loan Documents may only be amended, terminated, extended
or otherwise modified by a writing signed by the party against which enforcement
is sought.  In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealing, or the like be effective to
amend, terminate, extend or otherwise modify this Note or any of the other Loan
Documents.

 

13.           Rights of the Holder.

 

This Note and the rights and remedies provided for herein may be enforced by
Lender or any subsequent holder hereof.  Wherever the context permits each
reference to the term “holder” herein shall mean and refer to Lender or the then
holder of this Note.

 

14.           Survival.

 

This Note shall survive and continue in full force and effect beyond and after
the payment and satisfaction of the Obligations in the event that Lender is
required to disgorge or return any payment or property received as a result of
any laws pertaining to preferences, fraudulent transfers or fraudulent
conveyances but such survival and continuation shall be limited to the amount of
such disgorgement or return and shall terminate upon payment thereof by
Borrower.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set forth above as a sealed instrument at Jericho, New York.

 

 

[Borrower]

 

 

 

 

 

By:

 

 

D-4

--------------------------------------------------------------------------------


 

Exhibit C

 

DEAL SUMMARY

 

--------------------------------------------------------------------------------


 

Exhibit B

 

OPERATING AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED OPERATING AGREEMENT
OF
XXX LLC

 

THIS AMENDED AND RESTATED OPERATING AGREEMENT of XXX LLC is made as of
                ,        200   by and among [First Union Entity], a
                                       (“First Union”),
                          (“Aaa”),                             (“Bbb”),
                          (“Ccc”) and                           (“Ddd”).

 

WITNESSETH:

 

WHEREAS, Aaa, Bbb, Ccc and Ddd (collectively, the “MARC Members”) previously
formed a limited liability company under the laws of the State of Illinois known
as Xxx LLC (the “Company”), which rights are governed by that certain Operating
Agreement, dated as of                   , among the MARC Members (the “Original
Agreement”);

 

WHEREAS, simultaneously herewith First Union is acquiring a 49% interest in the
Company;

 

WHEREAS, the parties desire to set forth certain understandings relating to the
Company and amend and restate the Original Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1           General Terms

 

The following terms used in this Operating Agreement shall have the following
meanings (unless otherwise expressly provided herein):

 

(a)           “Act” shall mean the Illinois Limited Liability Company Act at 805
ILCS 180/1-1, et seq., as amended from time to time.

 

(b)           “Adjusted Capital Account Deficit” shall mean with respect to any
Member, the deficit balance, if any, in such Member’s Capital Account as of the
end of the taxable year, after giving effect to the following adjustments:

 

(i)            credit to such Capital Account that amount which such Member is
obligated to restore under Section 1.704-1(b)(2)(ii)(c) of the Treasury
Regulations, as well as any addition thereto pursuant to the next to last
sentence of Sections 1.704-2(g)(1)

 

B-1

--------------------------------------------------------------------------------


 

and (i)(5) of the Treasury Regulations, after taking into account thereunder any
changes during such year in Partnership Minimum Gain (as determined in
accordance with Section 1.704-2(d) of the Treasury Regulations) and in the
minimum gain attributable to any partner nonrecourse debt (as determined under
Section 1.704-2(i)(3) of the Treasury Regulations); and

 

(ii)           debit to such Capital Account the items described in
Sections 1.704 l(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.

 

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d), and will be
interpreted consistently with those provisions.

 

(c)           “Adjusted Percentage Interest” for each Member shall equal:

 

(i)            with respect to each of the MARC Members, the sum of (a) such
MARC Member’s Percentage Interest and (b) the product of (I) First Union’s
Percentage Interest divided by six and (II) a fraction, the numerator of which
is the Percentage Interest of such MARC Member and the denominator of which is
the aggregate Percentage Interests of all the MARC Members; and

 

(ii)           with respect to First Union, 83.33333% of First Union’s
Percentage Interest.

 

(d)           “Adjusted Purchase Price” means the product of (i) the Sale
Purchase Price and (ii) 95% if the Sale Closing Date occurs prior to the second
anniversary of the Closing Date or 85% if the Sale Closing Date occurs from the
second anniversary of the Closing Date and prior to the fourth anniversary of
the Closing Date.

 

(e)           “Affiliate” shall mean with respect to a specified Person, any
other Person that (i) directly or indirectly, is in control of, is controlled by
or is under common control with such Person or is a director, officer, member,
or partner of such Person or (ii) with respect to individuals, the spouse,
children and grandchildren, or a trust, partnership, limited liability company
or other entity established to hold such Person’s interest in the Company or the
applicable Member, the sole equity holders of which are such Member, another
Member and/or its respective directors, officers, members, partners, spouses,
children and grandchildren.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.  For purposes hereof MARC
Realty, LLC shall be deemed an affiliate of the MARC Members regardless of
whether MARC Realty LLC would otherwise be deemed an Affiliate hereunder

 

B-2

--------------------------------------------------------------------------------


 

(f)            “Agreement” or “Operating Agreement” shall mean this Amended and
Restated Operating Agreement, as amended from time to time, unless the context
otherwise requires.

 

(g)           “Approval Lease” shall mean any Lease for space at the Property
that (i) is for more than 3,000 rentable square feet, (ii) provides for a rental
rate of less than 92.5% of the rental rate for the Property approved from time
to time to time by the Company, or (iii) provides for the total cost of tenant
improvements and leasing commissions in excess of 150% of the first years base
rent, which base rent shall equal (x) the aggregate base rent to be received
under the Lease for the term divided by the term of the Lease in months
(including any free rental periods) multiplied by (y) 12.

 

(h)           “Articles of Organization” shall mean the Articles of Organization
of the Company as filed with the Secretary of State of Illinois, as amended from
time to time.

 

(i)            “Bankruptcy” shall mean with respect to any Member, (i) the
filing by that Member of a voluntary petition seeking liquidation,
reorganization, arrangement or readjustment, in any form, of his debts under
Title 11 of the United States Code or any other Federal or state insolvency law,
or a Member’s filing an answer consenting to or acquiescing in any such
petition, (ii) the making by that Member of any assignment for the benefit of
its creditors or (iii) the expiration of 60 days after the filing of an
involuntary petition under Title 11 of the United States Code, an application
for the appointment of a receiver, trustee or custodian for the assets of that
Member, or an involuntary petition seeking assets of that Member, or an
involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other Federal or state insolvency law,
provided that the same shall not have been vacated, set aside or stayed within
such 60-day period.

 

(j)            “Capital Account” as of any given date shall mean the Capital
Account as defined by Section 8.2.

 

(k)           “Capital Amount” shall mean for each Member the amount set forth
under the heading “Capital Amount” on Schedule 1 hereto plus any permitted
Capital Contributions made by such Member from and after the date hereof less
any Distributions pursuant to Section 9.4(a)(ii)(2) and (3).

 

(l)            “Capital Contribution” shall mean any contribution to the capital
of the Company in cash or property by a Member whenever made.

 

(m)          “Capital Proceeds” shall mean all Net Proceeds, Net Sales Proceeds
and Net Refinancing Proceeds.

 

(n)           “Code” shall mean the Internal Revenue Code of 1986, as amended or
corresponding provisions of subsequent superseding federal revenue laws.

 

(o)           “Company” shall refer to Xxx LLC.

 

B-3

--------------------------------------------------------------------------------


 

(p)           “Distributions” shall mean any distribution of cash or other
assets of the Company to the Members.

 

(q)           “Drag-Along Threshold Amount” shall mean an amount equal to the
difference of (i) the sum of (1) the Capital Amount of the Non-Offering Party
and (2) all Other JV Capital Amounts of the Non-Offering Party or its Affiliates
under any Other JV Agreement for which an Other JV Drag-Along Right has been
exercised by the Offering Party or its Affiliates and (ii) the sum of all
distributions made pursuant to the Non-Offering Party and its Affiliates
pursuant to Section 9.4(a)(ii)(2) and (3) hereof and Section 9.4(a)(ii)(2) and
(3) of the Other JV Agreements for which an Other JV Drag-Along Right has been
exercised by the Offering Party or its Affiliates.

 

(r)            “Entity” shall mean any general partnership, limited partnership,
limited liability company, limited liability partnership, corporation, joint
venture, trust, business trust, cooperative, association, foreign trust or
foreign business organization.

 

(s)           “First Union Total Capital” means the sum of (i) the Capital
Amount for First Union, plus (ii) the Other JV Capital Amount for First Union
and its Affiliates in Joint Venture Entities whose properties have generated
Capital Proceeds, plus (iii) the Property Loan Amounts for all Property Loans
with respect to Properties that have generated Capital Proceeds.

 

(t)            “Fiscal Year” shall mean the Company’s fiscal year, which shall
end on December 31 of each year.

 

(u)           “FUR” shall mean First Union Real Estate Equity and Mortgage
Investments.

 

(v)           “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of such asset, as
determined by the Managers, subject to obtaining the consent of First Union,
which shall not be unreasonably withheld.

 

(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Managers
as of the following times:

 

(1)           the acquisition of a Membership Interest in the Company by a new
or existing Member in exchange for more than a de minimis Capital Contribution,
if such adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

 

(2)           the distribution by the Company to a Member of more than a de
minimis amount of Company money or property as consideration for a

 

B-4

--------------------------------------------------------------------------------


 

Membership Interest in the Company, if necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

 

(3)           the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g); and

 

(4)           at such other times as necessary or advisable in order to comply
with Treasury Regulation Sections 1.704-1(b) and 1.704-2.

 

(iii)          The Gross Asset Value of any asset described in (i) or (ii) above
shall be reduced by depreciation as computed for book purposes pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

 

(iv)          The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined by the Managers, subject to obtaining the
consent of First Union, which shall not be unreasonably withheld.

 

(v)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m); provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph (v)
to the extent that the Managers reasonably determine that an adjustment pursuant
to subparagraph (ii) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (v).

 

(w)          “Initiating Member” shall have the meaning set forth in Section
12.1(a).

 

(x)            “Loan Call” shall have the meaning set forth in Section 8.4.

 

(y)           “Loan Call Amount” shall have the meaning set forth in Section
8.4.

 

(z)            “MARC Total Capital” shall mean the sum of (i) the Capital Amount
for the MARC Members, plus (ii) the Other JV Capital Amount for the MARC Members
and its Affiliates in Joint Venture Entities whose properties have generated
Capital Proceeds, plus (iii) the total Borrower Equity with respect to
Properties that have generated Capital Proceeds.

 

(aa)         “Management Agreement” shall mean the property management agreement
between the Company and the property manager of the Property as in effect from
time to time.

 

(bb)         “Managers” shall mean those Persons designated by the Members to
act as managers for the Company and any successor or replacement manager
appointed or elected

 

B-5

--------------------------------------------------------------------------------


 

pursuant to this Agreement.  References to the Managers in the singular or as
him, her, it, itself, or other like references shall also, where the context so
requires, be deemed to include the plural or the masculine or feminine
reference, as the case may be.

 

(cc)         “Member” shall mean the MARC Members and First Union, together with
their respective permitted successors and assigns.  References to a Member as
it, itself or other like references shall also, where the context so requires,
be deemed to include the masculine of feminine reference, as the case may be.

 

(dd)         “Membership Interest” shall mean a Member’s entire interest in the
Company, including the right to participate in the management of the business
and affairs of the Company, including the right to vote on, consent to or
otherwise participate in any decision or action of or by the Members granted
pursuant to this Operating Agreement and the Act.

 

(ee)         “Net Proceeds” shall mean the gross proceeds received from any
insurance recovery or condemnation award relating to any casualty or taking of
any asset less the aggregate of (i) obligations due to the holders of loan
obligations of the Company, including, without limitation, any prepayment
penalties or fees, (ii) all reasonable costs and expenses incurred in the
collection of such amounts, including, but not limited to, reasonable attorney’s
fees, payable to third-parties who are not a Member or an Affiliate thereof, and
(iii) in the case of a casualty, amounts required to repair the Property.

 

(ff)           “Net Profits” and “Net Losses” shall mean, for each Fiscal Year,
an amount equal to the Company’s taxable income or loss for such fiscal year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss, and all fees
and reimbursements payable to any Member shall be regarded as deductions), with
the following adjustments:

 

(i)            Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Profits or Net Losses
pursuant to this definition of Net Profit or Net Loss shall be added to such
taxable income or loss;

 

(ii)           Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be subtracted from such taxable income or loss;

 

(iii)          In the event the Gross Asset Value of any Company asset is
determined pursuant to subparagraph (i) or adjusted pursuant to subparagraph
(ii) or subparagraph (iv) of the definition of Gross Asset Value, the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Profits or Net Losses and
depreciation with

 

B-6

--------------------------------------------------------------------------------


 

respect to such asset shall be as computed for book purposes pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

 

(iv)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(v)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s Membership Interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Profits or Net Losses; and

 

(vi)          Notwithstanding any other provision of this definition of Net
Profits or Net Losses, any items which are specially allocated pursuant to
Section 9.2 hereof shall not be taken into account in computing Net Profits or
Net Losses.

 

(gg)         “Net Refinancing Proceeds” - means the gross proceeds received from
the closing of the financing or refinancing of a specified asset less the
aggregate of (i) obligations due to the holders of then existing loan
obligations of the Company then being satisfied, including, without limitation,
any prepayment penalties or fees, and (ii) reasonable closing costs payable to
third-parties who are not a Member an Affiliate thereof other than a fees
permitted by Section 12.2.2 of the Omnibus Agreement.

 

(hh)         “Net Sales Proceeds” – shall mean the gross sale proceeds received
from the closing of the sale of a Company asset including the Property less the
aggregate of (i) obligations due to the holders of then existing loan
obligations of the Company then being satisfied, including, without limitation,
any prepayment penalties or fees, and (ii) usual closing adjustments, and (iii)
reasonable closing costs payable to third-parties who are not a Member an
Affiliate thereof other than fees permitted by Section 12.2.2 of the Omnibus
Agreement.

 

(ii)           “Nonrecourse Debt” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(3).

 

(jj)           “Nonrecourse Deductions” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
fiscal year of the Company shall be determined in accordance with the rules of
Treasury Regulation Section 1.704-2(c).

 

B-7

--------------------------------------------------------------------------------


 

(kk)         “Omnibus Agreement” shall mean that certain Omnibus Agreement,
dated                         , among Gerald Nudo, Laurence Weiner and First
Union REIT L.P.

 

(ll)           “Other JV Agreement” shall mean the operating agreement for a
Joint Venture Entity other than (i) the Company and (ii) a Joint Venture Entity
that holds After-Acquired Properties.

 

(mm)       “Other JV Capital Amount” shall mean the “Capital Amount” for the
applicable Person under an Other JV Agreement.

 

(nn)         “Other JV Demand Notice” shall mean a “Demand Notice” as defined in
the applicable Other JV Agreement.

 

(oo)         “Other JV Drag-Along Rights” shall mean a “Drag-Along Right” as
defined in the applicable Other JV Agreement.

 

(pp)         “Other JV ROFO Notice” shall mean a “ROFO Notice” as defined in the
applicable Other JV Agreement

 

(qq)         “Partner Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Debt,
determined in accordance with Treasury Regulation Section 1.704-2(i)(3).

 

(rr)           “Partner Nonrecourse Debt” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(4).

 

(ss)         “Partner Nonrecourse Deductions” has the meaning set forth in
Treasury Regulation Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Company year shall
be determined in accordance with the rules of Treasury Regulation
Section 1.704-2(i)(2).

 

(tt)           “Partnership Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as
well as any net increase or decrease in Partnership Minimum Gain, for a Company
year shall be determined in accordance with Treasury Regulation
Section 1.704-2(d).

 

(uu)         “Percentage Interest” of a Member shall mean the percentages stated
on Schedule 1 to this Operating Agreement opposite such Members name, as the
same may be amended or modified from time to time to reflect transfers of
Membership Interests and otherwise in accordance with this Operating Agreement.

 

(vv)         “Permitted Transferee” shall mean either (i) an Affiliate of such
Member, so long as the Member is still controlled by, or in common control with,
the ultimate controlling Person of the Member, or (ii) upon the liquidation or
dissolution of a Member, such Member’s partners, members or shareholders

 

B-8

--------------------------------------------------------------------------------


 

(ww)       “Person” shall mean any individual or Entity, and their heirs,
executors, administrators, legal representatives, successors and assigns where
the context so permits.

 

(xx)          “Prior Distributions/Payments” shall mean the sum of (i) all cash
distributions made to the Members pursuant to Section 9.4(a)(ii)(2) of this
Agreement, plus (ii) all cash distributions made to the Members or their
Affiliates pursuant to Section 9.4(a)(ii)(2) of any Joint Venture Agreement
relating to another property, plus (iii) in the case of the MARC Members only,
all cash distributions made to it pursuant to Section 9.4(a)(ii)(3) of this
Agreement in excess of the distributions that would have been made to it
pursuant to said Section had distributions been made strictly in accordance with
Percentage Interests, plus (iv) in the case of the MARC Members only, all cash
distributions made to the MARC Members or any of their respective Affiliates
pursuant to Section 9.4(a)(ii)(3) of any Joint Venture Agreement relating to
another property in excess of the distributions that would have been made to
such person pursuant to said Section had distributions been made strictly in
accordance with the ownership percentages of the members of the applicable Joint
Venture Entity, plus (v) all amounts retained by or paid to the MARC Borrowers
and the First Union Lenders pursuant to Sections 5.2(f), (h) and (j) of any
Property Loan Agreement, plus (vi) in the case of the MARC Members only, 20% of
all amounts retained by the MARC Borrowers pursuant to Section 5.2(k) of any
Property Loan Agreement.

 

(yy)         “Property” shall mean that certain real property located at
                                                  , as more fully described on
Exhibit A hereto, and the improvements located thereon.

 

(zz)          “Regulatory Allocations” has the meaning set forth in
Section 9.2(a)(vi).

 

(aaa)       “REIT” shall mean a real estate investment trust within the meaning
of Section 856(a) of the Code.

 

(bbb)      “Requisite Vote” shall mean the affirmative vote of Members holding
more than seventy five percent (75%) of the aggregate Percentage Interests in
the Company.

 

(ccc)       “Responding Member” shall have the meaning set forth in Section
12.1(a).

 

(ddd)      “ROFO Notice” shall have the meaning set forth in Section 13.1.

 

(eee)       “Sale Purchase Price” shall mean an amount equal to (A) (i) the
gross purchase price paid for the Property or ownership interests in the Company
plus (ii) the purchase price paid to an affiliate of the Purchasing Member for
the assignment of any property management or asset management contract with
respect to the Property or the Company plus (iii) the value attributable to any
contracts with an affiliate of the Purchasing Member for property management,
asset management, construction management, design or other services related to
the Property, the Company or the purchaser, less (iv) the cost of all capital
improvements made to the Property from the Closing Date to the Sale Closing Date
(as defined in Section 12.5) divided by (B) 1 or, if such amount relates to less
than the entire

 

B-9

--------------------------------------------------------------------------------


ownership interest in the Property or the Company, the percentage interest in
the Property or Company acquired.

 

(fff)         “Treasury Regulations” shall include proposed, temporary and final
regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

1.2           Other Terms  Unless the context shall require otherwise:

 

(a)           All other capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed thereto in the Omnibus Agreement.

 

(b)           Words importing the singular number or plural number shall include
the plural number and singular number respectively;

 

(c)           Words importing the masculine gender shall include the feminine
and neuter genders and vice versa;

 

(d)           Reference to “include”, “includes”, and “including” shall be
deemed to be followed by the phrase “without limitation”; and

 

(e)           Reference in this Agreement to “herein”, “hereof”, “hereby” or
“hereunder”, or any similar formulation, shall be deemed to refer to this
Agreement as a whole, including the Exhibits.

 

ARTICLE 2

FORMATION OF COMPANY

 

2.1           Formation. The Company has been organized as an Illinois limited
liability company by executing and delivering Articles of Organization to the
Illinois Secretary of State in accordance with and pursuant to the Act.

 

2.2           Name.  The name of the Company is Xxx LLC.  The Members may change
the name of the Company or adopt such trade or fictitious names as they may
determine by a vote of the Requisite Vote.  Upon the adoption of any trade or
fictitious name, the Managers shall notify the Members.

 

2.3           Principal Place of Business.  The principal place of business of
the Company shall be 55 E. Jackson Boulevard, Chicago, Illinois 60604.  The
Company may locate its places of business and registered office at any other
place or places as the Managers may deem advisable, subject to obtaining the
consent of First Union which shall not be unreasonably withheld.

 

2.4           Registered Office and Registered Agent.  The Company’s initial
registered office shall be at the office of its registered agent at 55 E.
Jackson Boulevard, Chicago, Illinois 60604, and the name of its initial
registered agent shall be Allen Glass.  The registered office and registered
agent may be changed by filing the address of the new registered office and/or
the name of the new registered agent with the Illinois Secretary of State
pursuant to the Act.

 

B-10

--------------------------------------------------------------------------------


 

2.5           Term.  The term of the Company shall be thirty (30) years from and
after the date of the formation of the Company in accordance with and pursuant
to the Act, unless the Company is earlier dissolved in accordance with either
the provisions of this Operating Agreement or the Act.

 

2.6           Certificates of Membership Interests.  The Membership Interests
shall not be evidenced by certificates.

 

2.7           Filing of Articles and Other Documents.  The Members agree to
execute such certificates or documents and to do such filings and recordings and
all other acts, including the filing or recording of the Articles and any
assumed name certificates in the appropriate offices in the State of Illinois
and any other applicable jurisdictions as may be required to comply with
applicable law.

 

2.8           Title to Company Property.  All property owned by the Company,
whether real or personal, tangible or intangible, shall be owned by the Company
as an entity, and no Member or Manager, individually, shall have any ownership
interest in that property.

 

ARTICLE 3

BUSINESS OF COMPANY

 

3.1           Purpose of the Company.  The purpose of the Company is to acquire
a fee ownership in the Property, finance the foregoing, and own, manage,
operate, lease, mortgage, pledge, hold, and otherwise use and ultimately dispose
of the Property or any part thereof; making prudent interim investments of
Company funds, including, without limitation, investments in obligations of
federal, state and local governments or their agencies, mutual funds, money
market funds and bank certificates of deposit; and engaging in any and all
activities related or incidental thereto.

 

3.2           Authority of the Company.  In order to carry out its purpose, the
Company is authorized in furtherance of the Company business and subject to the
other provisions of this Agreement to do any and all acts or take any actions
necessary to carry out the purposes of the Company.

 

ARTICLE 4

NAMES AND ADDRESSES OF MEMBERS

 

The names and addresses of the Members are as set forth on Schedule 1 hereto

 

ARTICLE 5

RIGHTS AND DUTIES OF MANAGERS

 

5.1           Management.  The business and affairs of the Company shall be
managed by the Managers.  A Manager may be a natural Person or Entity qualified
to do business in the State of Illinois.  If a Manager is a natural Person, then
he shall be 18 years of age or older, but need not be a resident of the State of
Illinois.  A Manager need not be a Member, but must be a Person affiliated with
a Member.  The Managers shall direct, manage and control the business of the
Company.  Except for situations in which the approval of the Members is
expressly required by this Operating

 

B-11

--------------------------------------------------------------------------------


 

Agreement or by nonwaivable provisions of the Act, the Managers shall have full
and complete authority, power and discretion to manage and control the business,
affairs and properties of the Company, to make all decisions regarding those
matters and to perform any and all other acts or activities customary or
incident to the management of the Company’s business.

 

5.2           Managers.  The number of Managers of the Company shall initially
be [two] but may be increased by a Requisite Vote of Members, but in no event
shall there be less than one (1) Manager.  The initial Managers shall be Gerald
L. Nudo and Laurence H. Weiner.  Each such Manager shall hold office until a
successor shall have been elected and qualified which election shall require a
Requisite Vote of Members.

 

5.3           Certain Powers of the Managers.  Without limiting the general
authority of the Managers provided in Section 5.1 hereof and except as otherwise
provided in this Agreement, the Managers shall have the power and authority on
behalf of the Company to:

 

(a)           take all action and executing and delivering all documents and
agreements, in each case in the name and on behalf of the Company, which are
customarily considered administrative in nature or are authorized by the Members
in accordance with this Agreement or are authorized for the Managers to execute
or deliver pursuant to this Agreement,

 

(b)           cause the Company to pay the fees under contracts to which the
Company is a party or to professionals retained by the Company;

 

(c)           administer the day-to-day activities of the Company;

 

(d)           invest any and all cash reserves of the Company in short term
securities issued by the United States Treasury or in such other investments as
may be approved from time to time by the Members;

 

(e)           open bank accounts in the name of the Company; and

 

(f)            take such other actions as are authorized by the Members in
accordance with this Agreement or are otherwise expressly authorized to be taken
by the Managers pursuant to this Agreement.

 

Unless authorized to do so by this Operating Agreement, no attorney-in-fact,
employee or other agent of the Company shall have any power or authority to bind
the Company in any way, to pledge its credit or to render it liable for any
purpose.  No Member shall have any power or authority to bind the Company unless
the Member has been authorized by a Requisite Vote.  This Section 5.3 supersedes
any authority granted to the Members pursuant to Section 15-1 of the Act.  Any
Member who takes any action or binds the Company in violation of this
Section 5.3 shall be solely responsible for any loss and expense incurred by the
Company as a result of the unauthorized action and shall indemnify and hold the
Company harmless with respect to such loss or expense.

 

5.4           Limitations on the Rights of the Managers.  Notwithstanding
anything herein to the contrary, in no event shall a Manager or the Company be
permitted to take any of the following actions without the consent of First
Union, which consent shall not be unreasonably withheld:

 

B-12

--------------------------------------------------------------------------------


 

(a)           amend the Management Agreement or consent on behalf of the Company
to any matter requiring the consent of Owner under the Management Agreement;

 

(b)           enter into any agreement with an Affiliate of a Member except as
permitted in Article 12 of the Omnibus Agreement;

 

(c)           enter into any Approval Lease; provided, however, the failure to
comply with the provisions of this clause (c) for a Lease of less than 3,000
square feet shall not be deemed to trigger First Union’s rights under Section
12.1 hereof unless First Union shall have notified the Managers of their failure
to comply with this provision after First Union becomes aware of the third
violation hereof and the Managers further fail to comply with such provision on
two additional occasions in any calendar year and shall have received notice
thereof and had the opportunity to cure.  The Managers shall cause to be sent to
First Union, at a minimum, the deal summary sheet which shall include the terms
set forth on Exhibit B hereto.  First Union shall have three Business Days
following receipt of the foregoing information to either approve or disapprove
of the entering into the Lease.  If First Union fails to respond to any such
request within such prescribed time period, such request shall be deemed
approved by First Union.  All requests to be made hereunder shall be made to
those Persons designated from time to time by First Union.  First Union hereby
designates each of Michael Ashner, John Alba and Mark Smith as the Persons to
whom a request for an Approval Lease is to be made;

 

(d)           approve the annual budget or any other budget for the Property
including quarterly capital expense budgets, or any revision thereof prepared
pursuant to the Management Agreement or otherwise;

 

(e)           approve the making of any capital expenditures other than (i)
capital repairs budgeted for in a budget approved pursuant to Section 5.4(d)
hereof to the extent the cost will not exceed 105% of the budgeted cost, (ii)
capital repairs required to be made as a result of an emergency situation;
provided, however, that the Managers shall cause prompt notice to be given to
First Union of such emergency situation, and (iii) capital repairs the aggregate
costs of which are not in excess of $10,000 in any calendar quarter;

 

(f)            make a Distribution;

 

(g)           retain legal counsel with respect to any material litigation other
than those covered by insurance;

 

(h)           take any action requiring the consent of First Union under the
definition of “Gross Asset Value”;

 

(i)            change any material term or the carrier of any insurance
maintained with respect to the Property or the Company;

 

(j)            incur any Debt;

 

B-13

--------------------------------------------------------------------------------


 

(k)           change the Company’s jurisdiction of organization , its
organizational type or principal place of business;

 

(l)            incur, create or suffer to exist any Lien on the Property or the
Company;

 

(m)          sell, finance, merge or otherwise dispose of the Property or the
Company’s assets;

 

(n)           issuing any interest in the Company;

 

(o)           commencing a voluntary Bankruptcy or deciding not to contest an
involuntary Bankruptcy;

 

(p)           change the ownership structure of the Property or modify the
nature of the income derived from the Property; or

 

(q)           entering into any agreement which would cause First Union to be
personally liable thereunder.

 

5.5           Special REIT Concerns.

 

Notwithstanding anything to the contrary herein, the Managers shall not have the
right to cause the Company to enter into any transaction if consummating such
transaction would cause FUR to fail to qualify as a REIT, cause FUR to have any
additional assets at the end of any calendar quarter of any taxable year of FUR
that are not described in Section 856(c)(4)(A) of the Code or cause FUR to have
additional gross income for any taxable year of FUR unless at least 95% of such
additional gross income consists of items listed in Section 856(c)(3) of the
Code and the balance of such additional gross income consists of items listed in
Section 856(c)(2) of the Code.

 

5.6           Resignation.  Any Manager of the Company may not resign without
the consent of First Union.  The resignation of any Manager shall take effect
upon receipt of First Union’s consent thereto or at such later date specified by
the Manager.  The resignation of a Manager who is also a Member shall not affect
the Manager’s rights as a Member and shall not constitute a withdrawal of a
Member.

 

5.7           Removal.  At a meeting called expressly for that purpose, all or
any lesser number of Managers may be removed at any time, with or without cause,
by a Requisite Vote of Members.  The removal of a Manager who is also a Member
shall not affect the Manager’s rights as a Member and shall not constitute a
withdrawal of a Member.

 

5.8           Vacancies.  Any vacancy occurring for any reason in the number of
Managers of the Company may be filled by a Requisite Vote of Members.  Any
Manager’s position to be filled by reason of an increase in the number of
Managers shall be filled by the election of a Manager at a meeting of Members
called for that purpose or by the Requisite Vote of the Members.  A Manager
elected to fill a vacancy shall be elected for the unexpired term of his
predecessor in office and shall hold office until the expiration of such term
and until his successor shall be elected and qualified or until his earlier
death, resignation or removal.  A Manager chosen to fill a position resulting
from an

 

B-14

--------------------------------------------------------------------------------


 

increase in the number of Managers shall hold office until his successor shall
be elected and qualified, or until his earlier death, resignation or removal. 
In the event of the death, disability or resignation of any Manager, the duties
of such Manager may be performed by the remaining Manager(s) until such time as
a successor may be elected by the Members as provided herein.

 

5.9           Services of the Managers.  The Managers shall devote such time and
effort to the business of the Company as shall reasonably be necessary to
promote adequately the interests of the Company and the mutual interests of the
Members; however, it is specifically understood and agreed that no Manager shall
be required to devote his full time to the business of the Company and, the
Managers may at any time and from time to time engage in and possess interests
in other business ventures of any and every type and description, including,
without limitation, the ownership, operation, financing and management of real
estate, interests in real estate or real estate-related securities,
independently or with others, which may or may not compete with the Company, and
neither the Company nor any Member shall by virtue of this Agreement or
otherwise have any right, title or interest in or to such independent ventures.

 

5.10         Liability and Indemnification.

 

(a)           To the fullest extent permitted by applicable law, the employees
of the Company, each Manager, Member and each Manager and Member’s respective
Affiliates, and their respective partners, stockholders, members, directors,
officers and employees (each, an “Indemnitee”) shall each be indemnified and
held harmless by the Company from and against any damages, losses, penalties,
fines, settlement payments, obligations, liabilities, claims, actions and causes
of action (actual or threatened, matured or unmatured, known or unknown,
contingent or otherwise) and costs and expenses suffered, sustained, incurred or
required to be paid by any Indemnitee, including without limitation, any costs
of investigation and attorneys’ or experts’ fees and disbursements, based upon
or arising from any and all civil or administrative claims, demands, actions,
suits or proceedings, which arise primarily out of or relate primarily to the
operations of the Company after the date hereof, in which the Indemnitee may be
involved, or threatened to be involved, as a party, irrespective of whether the
Indemnitee continues to be an employee of the Company or a Manager or Member or
its Affiliate, or a partner, stockholder, member or director, officer or
employee of a Manager or Member or of any Affiliate of a Manager or Member at
the time any such obligation, liability or expense is paid or incurred, if (i)
the Indemnitee acted in good faith and in a manner not opposed to the best
interests of the Company, and (ii) the Indemnitee’s conduct did not constitutes
fraud, gross negligence or willful or wanton misconduct or willful breach,
whether of this Agreement or of any obligation or duty of or to the Company
whether undertaken by contract or otherwise.  The termination of any third-party
action, suit or proceeding by order or settlement, or its equivalent, shall not,
of itself, create a presumption that the Indemnitee acted in a manner contrary
to that specified in clauses (i) or (ii) above.

 


(B)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, REASONABLE
EXPENSES (INCLUDING ATTORNEYS’ AND EXPERTS’ FEES AND DISBURSEMENTS) INCURRED BY
AN INDEMNITEE IN DEFENDING ANY CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING FOR
WHICH INDEMNIFICATION SUBJECT TO THIS SECTION 5.10 IS AVAILABLE SHALL, FROM TIME
TO TIME, BE ADVANCED BY THE COMPANY PRIOR TO THE FINAL DISPOSITION OF SUCH
CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING UPON RECEIPT BY THE

 

B-15

--------------------------------------------------------------------------------


 


COMPANY OF AN UNDERTAKING BY OR ON BEHALF OF THE INDEMNITEE AND, IF THE
INDEMNITEE IS NOT A MANAGER OR MEMBER, THEN IN FORM AND SUBSTANCE AND FROM A
MANAGERS OR MEMBER OR FROM A PERSON WHOSE CREDIT WORTHINESS IS REASONABLY
ACCEPTABLE TO THE MANAGERS OR MEMBERS TO REPAY SUCH AMOUNT UNLESS IT SHALL BE
DETERMINED BY THE MANAGERS OR MEMBERS THAT SUCH PERSON IS NOT ENTITLED TO BE
INDEMNIFIED AS AUTHORIZED IN THIS SECTION.


 


(C)           THE INDEMNIFICATION PROVIDED BY THIS SECTION 5.10 SHALL BE IN
ADDITION TO ANY INDEMNIFICATION APPROVED BY THE REQUISITE VOTE OF THE MEMBERS,
ANY OTHER RIGHTS TO WHICH AN INDEMNITEE MAY BE ENTITLED UNDER ANY AGREEMENT, AS
A MATTER OF LAW OR OTHERWISE, BOTH AS TO ACTION IN THE INDEMNITEE’S CAPACITY AS
AN EMPLOYEE OF THE COMPANY, A MANAGER, MEMBER, AN AFFILIATE OF A MANAGER OR
MEMBER OR PARTNER, STOCKHOLDER, DIRECTOR, OFFICER OR EMPLOYEE OF A MANAGER OR
MEMBER OR ITS AFFILIATES, OR IN ANY OTHER CAPACITY, AND SHALL CONTINUE AS TO AN
INDEMNITEE WHO HAS CEASED TO SERVE IN SUCH CAPACITY, AND SHALL INURE TO THE
BENEFIT OF THE HEIRS, SUCCESSORS, ASSIGNS AND ADMINISTRATORS OF SUCH INDEMNITEE.


 

(d)           All indemnifications set forth in this Section 5.10 shall be paid
out of, and shall be limited to, the assets of the Company and shall otherwise
be non-recourse as to any Manager, Member or its Affiliates or their respective
assets.

 

5.11         Personally Guaranteed Loans.  In the event that a lender is seeking
to foreclose on the Property and a Member has unconditionally guaranteed the
amounts due on such loan and neither party elects to make a Covered Loan to cure
a default under the loan nor has either party exercised their respective rights
in Article 12 hereof, then either (i) if the Member or Members who have not
guaranteed the loan (the “Non-Guarantying Member”) agree to indemnify the Member
or Members who have guaranteed the loan (the “Guarantying Member”) for any
payments required under the applicable guaranty, then notwithstanding anything
herein to the contrary, the Non-Guarantying Member shall have all rights in
connection with seeking a resolution of the loan default or (ii) if the
Non-Guarantying Member does not elect to indemnify the Guarantying Member for
any payments required under the applicable guaranty, then notwithstanding
anything herein to the contrary, the Guarantying Member shall have all rights in
connection with seeking a resolution of the loan default.

 

ARTICLE 6

RIGHTS AND OBLIGATIONS OF MEMBERS

 

6.1           Limitation of Liability.  A Member shall not be personally liable
to creditors of the Company for any debts, obligations, liabilities or losses of
the Company, whether arising in contract, tort or otherwise, beyond such
Member’s Capital Amount, except as otherwise required by law.  Except as
expressly provided to the contrary in this Agreement, the Members shall not have
any liability to contribute money or make loans to, or with respect to the
liabilities or obligations of the Company nor shall the Members be liable for
any obligations of the Company.

 

6.2           List of Members.  Upon the written request of any Member, the
Managers shall provide a list showing the names, addresses and Percentage
Interests of all Members.

 

6.3           Company Books.  In accordance with Section 9.9 herein, the
Managers shall maintain and preserve, during the term of the Company, the
accounts, books and other relevant

 

B-16

--------------------------------------------------------------------------------


 

Company documents.  Upon reasonable written request, each Member and his duly
authorized representative shall have the right, at any time during ordinary
business hours, as reasonably determined by the Managers, to inspect and copy
such Company documents at the Member’s expense, for any purpose reasonably
related to the Member’s Membership Interest.

 

6.4           Priority and Return of Capital.  Except as may be expressly
provided in Article 9, no Member shall have priority over any other Member,
either as to the return of Capital Contributions or as to Net Profits, Net
Losses or distributions; provided that this Section 6.4 shall not apply to the
repayment by the Company of loans (as distinguished from Capital Contributions)
which a Member has made to the Company.

 

6.5           No Preemptive Rights.  No Member shall have any preemptive or
preferential right, including any such right with respect to (a) additional
Capital Contributions; (b) issuance or sale of Membership Interests, whether
unissued or hereafter created; (c) issuance of any obligations, evidences of
indebtedness or other securities of the Company convertible into or exchangeable
for, or carrying or accompanied by any rights to receive, purchase or subscribe
to, any such unissued Membership Interest; (d) issuance of any right of,
subscription to or right to receive, or any warrant or option for the purchase
of, any of the foregoing securities; or (e) issuance or sale of any other
securities that may be issued or sold by the Company.

 

6.6           No Management Rights.  Except as specifically set forth in
Article 5 hereof or otherwise in this Agreement, no Member shall take part in
the management or control of the business of the Company or transact any
business in the name of the Company.  No Member shall have the power or
authority to bind the Company or to sign any agreement or document in the name
of the Company.  No Member shall have any power or authority with respect to the
operation of the Company, except insofar as the consent of the Member shall be
expressly required by this Agreement or by the Act.

 

6.7           Other Activities.  The Members may engage in or possess interests
in other business ventures of every kind and description including, without
limitation, serving as general or limited member of other companies which own,
either directly or through an interest in other companies, real estate projects
similar to the Property.  Neither the Company nor any of the Members shall have
any rights by virtue of this Agreement in or to such business ventures or to the
income or profits derived therefrom.

 

ARTICLE 7

CONSENTS, VOTING AND MEETINGS

 

7.1           Consents.

 

(a)           Any action required or permitted to be taken by the Members may be
authorized by requisite written consent, without the necessity of meeting.

 

(b)           Any request for consent of the Members pursuant to this Agreement
shall be made by delivery of a written request to each Member whose consent or
approval is requested.

 

B-17

--------------------------------------------------------------------------------


 

(c)           Each Member who receives a request for consent or approval shall
respond by delivery of a written consent, approval or declination to the
requesting party within fifteen (15) days of the delivery of the request for
consent or approval unless another time period is specified in this Agreement. 
Failure to respond as provided in this Section 7.1(c) shall constitute a consent
or approval for all purposes of this Agreement.

 

7.2           Meetings of Members.

 

(a)           Meetings of Members shall be held at such location in Chicago,
Illinois, at the address stated in any proper notice of a meeting.  A notice of
a meeting shall state, with reasonable particularity, the purposes of the
meeting.

 

(b)           Meetings shall be held only when called by a Manager or by a
Member.

 

7.3           Submissions to Members.  The Managers may give the Members notice
of any proposal or other matter required by any provision of this Agreement or
by law to be submitted for consideration and approval of the Members.  Such
notice shall include any information required by the relevant provision of this
Agreement or by law.

 

ARTICLE 8

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

 

8.1           Capital Contributions.  The Members acknowledge that their
respective Capital Amounts as of the date of this Agreement are set forth on
Schedule 1 hereto.

 

8.2           Capital Accounts.

 

(a)           There shall be established and maintained for each Member on the
books of the Company a capital account (the “Capital Account”) in accordance
with the following provisions: A separate Capital Account will be maintained for
each Member.  As of the date hereof, the Capital Accounts of the Members are in
the same ratio as their Percentage Interests.  Each Member’s Capital Account
will be increased by (1) the amount of money contributed by such Member to the
Company; (2) the Gross Asset Value of property contributed by such Member to the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Code Section 752);
(3) allocations to such Member of Net Profits; (4) items in the nature of income
or gain which are specially allocated pursuant to Section 9.2 hereof; and
(5) allocations to such Member of income described in Code Section 705(a)(1)(B).
Each Member’s Capital Account will be decreased by (1) the amount of money
distributed to such Member by the Company; (2) the Gross Asset Value of property
distributed to such Member by the Company (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Code Section 752); (3) allocations to such Member of Net Losses;
(4) allocations to such Member of expenditures described in Code
Section 705(a)(2)(B); and (5) items in the nature of expenses or losses which
are specially allocated pursuant to Section 9.2 hereof.

 

B-18

--------------------------------------------------------------------------------


 

(b)           In the event of a permitted sale or exchange of a Membership
Interest in the Company pursuant to Article 10 hereof, the Capital Account of
the Transferring Member shall become the Capital Account of the transferee to
the extent it relates to the transferred Membership Interest in accordance with
Section 1.704-1(b)(2)(iv) of the Treasury Regulations.

 

(c)           The manner in which Capital Accounts are to be maintained pursuant
to this Section 8.2 is intended to comply with the requirements of Code
Section 704(b) and the Treasury Regulations promulgated thereunder and the
provisions herein regarding maintenance of Capital Accounts shall be interpreted
and applied in a manner consistent with such Regulations.  If the Company
determines that the manner in which Capital Accounts are to be maintained
pursuant to the preceding provisions of this Section 8.2 should be modified in
order to comply with Code Section 704(b) and the Treasury Regulations, then
notwithstanding anything to the contrary contained in the preceding provisions
of this Section 8.2, the method in which Capital Accounts are maintained shall
be so modified; provided, however, that any change in the manner of maintaining
Capital Accounts shall properly reflect the economic agreement between or among
the Members as set forth in this Operating Agreement.

 

8.3           Additional Capital Contributions.  No Member shall be required or
permitted to make any further Capital Contributions to the Company, including on
account of any deficit balance in such Member’s Capital Account.

 

8.4           Loan Calls.  At such time or times as the Company shall require
additional funds to pay the costs and expenses of the Company other than in
connection with the expenses contemplated by Article 7 of the Omnibus Agreement,
the Managers shall cause the Company to deliver to each Member a notice (the
“Loan Call”) setting forth the total amount of the funds so required to be made
to the Company (the “Loan Call Amount”) and the expected use for such funds. 
Within five days of receipt of the Loan Call, each Member shall make a loan to
the Company in an amount equal to the product of (1) such Member’s Percentage
Interest and (2) the Loan Call Amount.  If a Member shall fail to timely make
its loan pursuant to this Section 8.4, the other Members shall have the right,
but not the obligation, to satisfy such Member’s funding obligation by making a
loan to the Company equal to the product of (i) the amount not funded by the
non-funding Member and (ii) a fraction, the numerator of which is the applicable
funding Member’s Percentage Interest and the denominator of which shall be the
aggregate Percentage Interest of all funding Members.  All loans made pursuant
to this Section 8.4 shall bear interest at a rate of 15% per annum, compounded
annually, and shall be payable from the assets of the Company prior to any
Distributions to Members.

 

ARTICLE 9

ALLOCATIONS, INCOME TAX, DISTRIBUTIONS, ELECTIONS AND REPORTS

 

9.1           Allocation of Profits and Losses.

 

(a)           Net Profits of the Company for each Fiscal Year shall be allocated
as follows:

 

B-19

--------------------------------------------------------------------------------


 

(i)            First, to the Members in accordance with and so as to reverse all
prior allocations of Net Loss pursuant to, first, Section 9.1(b)(iii) and then,
Section 9.1(b)(ii);

 

(ii)           Second, to each Member in accordance with the cumulative
Distributions that have been or are being made to such Member for such fiscal
year (or other period) other than Distributions made to such Member pursuant to
Section 9.4(ii)(2) that cumulatively do not exceed the Member’s Capital Account;

 

(iii)          Third, to the Members in proportion to and to the extent of the
excess of the cumulative Distributions made to them for all fiscal years
completed prior to the commencement of the fiscal year (or other period) for
which this allocation is being made, other than Distributions made to them
pursuant to Section 9.4(ii)(2) for such completed fiscal years that cumulatively
did not exceed their Capital Accounts, over the cumulative Net Profit allocated
to them for the same periods pursuant to this Section 9.1(a), other than Net
Profit allocated to them pursuant to Section 9.1(a)(i); and

 

(iv)          Thereafter, to the Members in proportion to the Distributions that
would be made to them if the Company were to make Distributions in an amount
equal to the remaining Net Profit to be allocated for such fiscal year (or other
period).Net Profits shall first be allocated among the Members in the order, in
the proportions and to the extent that losses were previously allocated to them.

 

(b)           Losses.  The losses shall be allocated among the Members as
follows:

 

(i)            First, in accordance with and so as to reverse all prior
allocations of Net Profit pursuant to Section 9.1(a)(iv);

 

(ii)           Second, in accordance with the Members’ respective positive
Capital Accounts until their Capital Accounts have been reduced to zero; and

 

(iii)          Thereafter, in accordance with their Percentage Interests.

 

(c)           Notwithstanding the preceding Sections 9.1(a) and (b), items of
Net Profit or Loss for any fiscal year ending with or after a sale or other
disposition of all or substantially all the assets of the Company or the
commencement of the liquidation and dissolution of the Company shall be
allocated in such manner as shall cause the Members’ respective Capital Accounts
to most nearly equal the amounts that would be distributed to them pursuant to
Section 11.2(b)(iv) if, immediately following such occurrence, all assets of the
Company were then sold for cash and the cash proceeds thereof applied in
accordance with Section 11.2(b).

 

B-20

--------------------------------------------------------------------------------


 

9.2           Additional Allocation Provisions.  Notwithstanding the foregoing
provisions of this Article 9:

 

(a)           Regulatory Allocations.

 

(i)            Minimum Gain Chargeback.  Except as otherwise provided in
Treasury Regulation Section 1.704-2(f), notwithstanding the provisions of
Section 9.1 of this Operating Agreement, or any other provision of this
Article 9, if there is a net decrease in Partnership Minimum Gain during any
fiscal year, each Member shall be specially allocated items of Company income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Member’s share of the net decrease in Partnership Minimum Gain, as
determined under Treasury Regulation Section 1.704-2(g).  The items to be
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2).  This Section 9.2(a)(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Treasury Regulation
Section 1.704-2(f) which shall be controlling in the event of a conflict between
such Regulation and this Section 9.2(a)(i).

 

(ii)           Partner Minimum Gain Chargeback.  Except as otherwise provided in
Treasury Regulation Section 1.704-2(i)(4), and notwithstanding the provisions of
Section 9.1 of this Operating Agreement or any other provision of this Article 9
(except Section 9.2(a)(i)), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any fiscal year, each Member
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Treasury Regulation
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Partner Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Treasury Regulation
Section 1.704-2(i)(4).  The items to be so allocated shall be determined in
accordance with Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2). 
This Section 9.2(a)(ii) is intended to qualify as a “chargeback of partner
nonrecourse debt minimum gain” within the meaning of Treasury Regulation
Section 1.704-2(i) which shall be controlling in the event of a conflict between
such Regulation and this Section 9.2(a)(ii).

 

(iii)          Partner Nonrecourse Deductions.  Any Partner Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Member(s) who
bears the economic risk of loss with respect to the Partner Nonrecourse Debt to
which such Partner Nonrecourse Deductions are attributable, in accordance with
Treasury Regulation Section 1.704-2(i).

 

(iv)          Qualified Income Offset.  If any Member unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), that causes such Member to have a
Adjusted Capital Account Deficit, items of Company income and gain shall be
allocated, in accordance with Treasury Regulation Section 1.704-1(b)(2)(ii)(d),
to the Member in an amount and manner sufficient to eliminate, to the extent
required by such Treasury Regulation, the Adjusted Capital Account Deficit of
the Member as quickly as possible provided that an allocation pursuant to this
Section 9.2(a)(iv)

 

B-21

--------------------------------------------------------------------------------


 

 

shall be made if and only to the extent that such Member would have an Adjusted
Capital Account Deficit after all other allocations provided in this Article 9
have been tentatively made as if this Section 9.2(a)(iv) were not in the
Agreement.  It is intended that this Section 9.2(a)(iv) qualify and be construed
as a “qualified income offset” within the meaning of treasury Regulation
1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a conflict
between such Treasury Regulation and this Section 9.2(a)(iv).

 

(v)           Limitation on Allocation of Net Loss.  The Net Losses allocation
to any Member pursuant to Section 9.1 hereof shall not exceed the maximum amount
of Net Losses that can be so allocated to such Member without causing such
Member to have an Adjusted Capital Account Deficit at the end of any Fiscal
Year.  To the extent an allocation of Net Losses would cause or increase an
Adjusted Capital Account Deficit as to any Member, the limitation set forth in
this Section 9.2(a)(v) shall be applied on a Member by Member basis in
accordance with their respective Percentage Interests so as to allocate the
maximum permissible Net Losses to each Member without causing any Member to have
an Adjusted Capital Account Deficit.

 

(vi)          Curative Allocations.  The allocations set forth in
Sections 9.2(a)(i), (ii), (iii), (iv) and (v) (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Treasury Regulation Sections 1.704-1(b) and 1.704-2. 
Notwithstanding the provisions of Section 9.1, the Regulatory Allocations shall
be taken into account if necessary in allocating other items of income, gain,
loss and deduction among the Members so that, to the extent possible, the net
amount of such allocations of other items and the Regulatory Allocations to each
Member shall be equal to the net amount that would have been allocated to each
such Member if the Regulatory Allocations had not occurred.

 

9.3           Tax Allocations.

 

(a)           In General.  Except as otherwise provided in this Section 9.3, for
income tax purposes each item of income, gain, loss and deduction (collectively,
“Tax Items”) shall be allocated among the Members in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 9.1 and 9.2.

 

(b)           Allocations Respecting Section 704(c) Revaluations. 
Notwithstanding Section 9.3(a), Tax Items with respect to Company property that
is contributed to the Company by a Member shall be shared among the Members for
income tax purposes pursuant to Treasury Regulation promulgated under
Section 704(c) of the Code, so as to take into account the variation, if any,
between the basis of the property to the Company and its initial Gross Asset
Value.  With respect to Company property, if any, that is initially contributed
to the Company upon its formation, such variation between basis and initial
Gross Asset Value shall be taken into account under the “traditional method” as
described in Treasury Regulation 1.704-3(b).  In the event the Gross Asset Value
of any Company asset is adjusted pursuant to subparagraph (b) of the definition
of Gross Asset Value, subsequent allocations of tax items with respect to such
asset shall take account of the variation, if any,

 

B-22

--------------------------------------------------------------------------------


 

between the adjusted basis of such asset and its Gross Asset Value in the same
manner as under Code Section 704(c) and the applicable Treasury Regulation under
the same method.

 

9.4           Distributions.  (a)  No Distributions shall be made to Members
prior to repayment in full of any outstanding loans made by Members to the
Company.  Thereafter, Distributions shall be made as follows:

 

(i)            Operating Cash Flow.  After application of Operating Cash Flow as
contemplated by Section 8.1.1(a)-(d) of the Omnibus Agreement, the remaining
Operating Cash Flow, if any, shall be distributed to the Members on a quarterly
basis in an amount agreed to by the Managers and First Union but in all events,
if prudent, sufficient to enable FUR to satisfy applicable REIT requirements and
avoid entity level taxes with respect to its income from the Company. 
Distributions of such remaining Operating Cash Flow shall be made to the Members
as follows:

 

(1)           First, in accordance with their respective Percentage Interests,
until they have each received a cumulative a return of 8.5% per annum on their
Capital Amounts; and

 

(2)           Second, after application of Section 8.1.1(f) of the Omnibus
Agreement to the Members in accordance with their respective Adjusted Percentage
Interests.

 

(ii)           Capital Proceeds.  After application of Capital Proceeds as
contemplated by Section 8.2.1(a)-(d) of the Omnibus Agreement, the remaining
Capital Proceeds, if any, shall be distributed to the Members within ten days of
receipt thereof by the Company, except to the extent such Distribution (other
than the final liquidating Distribution) would cause the Company to have less
than $100,000 in reserves for the operations of the Company, unless otherwise
agreed to by First Union.  Distributions of such remaining Capital Proceeds
shall be made to the Members as follows:

 

(1)           First, in accordance with their respective Percentage Interests,
until they have each received a cumulative return of 8.5% per annum on their
Capital Amounts;

 

(2)           Second, to each of the Members in proportion to the amounts that
they are entitled to receive pursuant to this Section 9.4(a)(ii)(2) (without
regard to the actual amount of Capital Proceeds available for distribution to
them pursuant to this subparagraph (2)) until First Union shall have received
pursuant to this Section 9.4(a)(ii)(2), an amount which, when added to the total
amount of all Prior Distributions/Payments made to First Union and its
Affiliates equals the First Union Total Capital, and the MARC Members shall have
received pursuant to this Section 9.4(a)(ii)(2), an amount in the aggregate
which, when added to the total amount of all Prior

 

B-23

--------------------------------------------------------------------------------


 

Distributions/Payments made to the MARC Members and their Affiliates equals the
MARC Total Capital; and;

 

(3)           Thereafter, to the Members in accordance with their respective
Adjusted Percentage Interests.

 

(b)           The Company may offset against any Distribution payable to a
Member any amount owed by a Member arising out of a breach of this Operating
Agreement including, but not limited to, the indemnification obligations owed
under Section 5.10 of this Agreement.

 

(c)           Upon liquidation of the Company, liquidating distributions shall
be made in accordance with Section 11.2 below.

 

(d)           The Company may offset damages for breach of this Operating
Agreement by a Member whose Membership Interest is liquidated (either upon the
redemption of a Member’s Membership Interest or the liquidation of the Company)
against the amount otherwise distributable to such Member pursuant to this
Section 9.4.

 

(e)           All taxes withheld or paid by the Company pursuant to the Code or
any provisions of any state or local tax law with respect to any allocations or
distributions to any Member shall be treated as amounts distributed to such
Member pursuant to this Section 9.4 for all purposes under this Agreement.

 

(f)            A Member has no right to demand and receive any distribution in a
form other than cash.

 

9.5           Limitations Upon Distributions.

 

(a)           No distributions shall be made and paid if, after the distribution
is made either;

 

(i)            the Company would be insolvent; or

 

(ii)           the net assets of the Company would be less than zero.

 

(b)           The Managers may base a determination that a distribution may be
made under Section 9.4 in good faith reliance upon a balance sheet and profit
and loss statement of the Company fairly reflecting the financial condition of
the Company.

 

9.6           Accounting Principles.  The Company’s financial statements shall
be prepared and its profit and loss statement shall be determined on a
consistent basis using the tax basis method of accounting.

 

9.7           Interest on and Return of Capital Contributions.  No Member shall
be entitled to interest on its Capital Contribution or to a return of its
Capital Contribution, except as otherwise specifically provided for herein.

 

B-24

--------------------------------------------------------------------------------


 

9.8           Loans to Company.  Nothing in this Operating Agreement shall
prevent any Member from making secured or unsecured loans to the Company by
agreement with the Omnibus Agreement.

 

9.9           Records, Audits and Reports.  At the expense of the Company, the
Managers shall maintain records and accounts of the operations and expenditures
of the Company.  At a minimum, the Company shall keep at its principal place of
business the following records:

 

(a)           A current list of the full name and last known address of each
Member setting forth the amount of cash each Member has contributed, a
description and statement of the agreed value of the other property or services
each Member has contributed or has agreed to contribute in the future, and the
date on which each became a Member;

 

(b)           A copy of the Articles of Organization and all amendments thereto,
together with executed copies of any powers of attorney pursuant to which any
amendment has been executed;

 

(c)           Copies of the Company’s financial statements and federal, state
and local income tax returns and reports, if any, for the three (3) most recent
years;

 

(d)           Copies of the Company’s currently effective written Operating
Agreement, as amended;

 

(e)           Minutes of every meeting; and

 

(f)            Any written consents obtained from Members for actions taken by
Members without a meeting.

 

9.10         Financial Report.  The Company shall prepare such quarterly and
annual financial reports, which, if requested by First Union shall be audited,
and implement such internal accounting controls, including, without limitation,
those which are necessitated by Sarbanes-Oxley Act of 2002, as may be required
by First Union in order for FUR to comply with the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Reporting Requirements”).  The
officers, agents and representatives of FUR (including its attorneys and
accountants) shall have unfettered access to such financial and other
information of the Company at such times as such officer, agent or
representatives may reasonably request to enable FUR to obtain the information
required in order to timely comply with the Reporting Requirements.  All costs
associated with the Company’s compliance herewith shall be borne by the Company
except that any incremental cost associated with auditing such financial reports
or material costs relating to Sarbanes-Oxley Act of 2002 compliance if requested
by First Union solely shall be borne by First Union.

 

9.11         Returns and Other Elections.  The Company shall prepare or cause to
be prepared and shall file on or before the due date (or any extension thereof)
all Federal, state or local tax returns required to be filed by the Company and
shall utilize such accountants as the Managers shall designate (the “Manager
Designee”), subject to First Union’s reasonable consent; provided, however, if
First Union so elects, First Union may designate the accountants to prepare such
tax filings so long as First Union bears 100% of all of the costs associated
with the preparation of such filings in excess of the cost

 

B-25

--------------------------------------------------------------------------------


 

that the Manager Designee would have charged for the same services.  Such tax
returns shall be prepared in compliance with the provisions of Section 12.7 of
the Omnibus Agreement.  Each Member agrees to prepare and file their respective
tax returns in a manner consistent with the Company’s income tax returns and
Schedule K-1s.  The Managers shall, after consultation with First Union, cause
the Company to make such tax elections as the Managers and First Union shall
deem beneficial for the Company and its Members.  The Company shall make an
election in accordance with Section 754 of the Code (and any corresponding
provisions of state law) at the request of any Member.

 

9.12         Tax Matters Partner.  [Gerald Nudo] is designated the “Tax Matters
Partner” (as defined in Code Section 6231), and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including, without
limitation, administrative and judicial proceedings, and to expend Company funds
for professional services and costs associated therewith.  The Members agree to
cooperate with each other and to do or refrain from doing any and all things
reasonably required to conduct such proceedings.

 

ARTICLE 10

RESTRICTIONS ON TRANSFERS

 

10.1         General.  Except as set forth in Section 10.2 or Articles 12 or 13
below, no Member shall: (i) sell, assign, pledge, hypothecate, transfer,
exchange or otherwise transfer for consideration (collectively, “sale”), or (ii)
gift, bequeath or otherwise transfer for no consideration (whether or not by
operation of law, except in the case of bankruptcy) (collectively “gift”), any
of its Membership Interest, unless approved by a Requisite Vote of the remaining
Members.  Any sale or gift pursuant to this Section 10.1 shall only be effective
to the extent set forth in Sections 10.2 and 10.3.  In the event of an
unpermitted transfer arising out of operation of law or Bankruptcy of a MARC
Member, the transferee shall be required to pay the Company Twenty Five Thousand
and No/100 Dollars ($25,000.00) for each one percent (1%) Membership Interest
transferred to such transferee.

 

10.2         Permitted Transfers of Membership Interests.  A Member may sell or
gift all or any part of its Membership Interest in the Company without the
consent of a Requisite Vote of the remaining Members to a Permitted Transferee. 
Notwithstanding anything in this Section 10.2 to the contrary, any sale or gift
under this Section 10.2 shall comply with the provisions of Section 10.3.  In
addition, such transferee shall not be deemed a Member of this Company unless
the conditions of Section 10.6 are also satisfied.

 

10.3         Further Requirements on Transfer.  If a sale or gift is permitted
under Section 10.1 or 10.2, no Member shall sell or gift any of his Membership
Interest: (i) without registration under applicable federal and state securities
laws, or unless he delivers an opinion of counsel satisfactory to the Members
that registration under such laws is not required; (ii) without any proposed
transferee or donee agreeing to be bound by this Operating Agreement; (iii)
without the proposed transferee or donee making all representations and
delivering all such certificates, evidences or assurances reasonably requested
by the other Members; and (iv) without the proposed transferee or donee paying
any reasonable expenses in connection with its admission as a Member.

 

B-26

--------------------------------------------------------------------------------


 

10.4         Effectiveness of Transfer.  Any sale, transfer or gift of any of a
Member’s Membership Interest(s) in the Company will take effect on the first day
following receipt by the Manager of written notice that all of the requirements
of Sections 10.1 and 10.2 have been met.

 

10.5         Involuntary Transfers.  In the event (i) of the death or
adjudication of insanity or incompetency of an individual Member, or (ii) any
Member shall be the subject of a Bankruptcy, the personal representative or
trustee (or successor-in-interest) of the deceased, insane or incompetent Member
or Bankrupt Member shall be an assignee of such Member’s interest in the Company
having the rights set forth in Section 10.6 and shall not become an additional
or substituted Member unless and until the conditions set forth in Section 10.3
are satisfied; and any such Member’s estate (or successor-in-interest) shall be
liable for all of its obligations as a Member.

 

10.6         Status of Assignee.  Any person who acquires all or any portion of
the interest of a Member in the Company in any manner (including, but not
limited to, to a transfer permitted by Section 10.1, 10.2 or 10.5), shall not be
a Member of the Company unless and until the conditions of Section 10.3 are
satisfied.  Unless and until such conditions are satisfied, such person shall,
to the extent of the interest acquired, be entitled only to the transferor
Member’s rights, if any, in the Net Profits, Net Losses and Distributable Cash
to the Members pursuant to this Operating Agreement, subject to the liabilities
and obligations of the transferor Member hereunder; but such person shall have
no right to participate in the management of the business and affairs of the
Company and shall be disregarded in determining whether the approval, consent or
any other action has been given or taken by the Members.  Any such assignee
shall have the same right, subject to the same limitations, as the transferor
Member had under the provisions of this Article 10 to assign its interest as a
Member (including the right to assign such interest to any person to which such
Member could have assigned its interest pursuant to Sections 10.1, 10.2 or
10.5), but any such further assignee shall have only the rights set forth in
this Section 10.6 and shall not become an additional or substituted Member of
the Company unless and until the conditions of this Section 10.6 have been
satisfied.

 

10.7         Other Transfers Void.  Any Transfer made in violation of the
provisions of this Article 10 shall be null and void and shall not bind the
Company or any Member.

 

ARTICLE 11

DISSOLUTION AND TERMINATION

 

11.1         Dissolution.

 

(a)           The Company shall be dissolved upon the occurrence of any of the
following events:

 

(i)            when the period fixed for the duration of the Company shall
expire pursuant to Section 2.5 hereof; or

 

(ii)           by the unanimous written agreement of all Members.

 

(b)           If a Member who is an individual dies or a court of competent
jurisdiction adjudges him to be incompetent to manage his or her person or his
or her property, the Member’s executor, administrator, guardian, conservator or
other legal representative may

 

B-27

--------------------------------------------------------------------------------


 

exercise all of the Member’s rights for the purpose of settling his or her
estate or administering his or her property.

 

(c)           Dissolution of the Company shall be effective on the date of
dissolution as set forth in Section 11.1(a) above, but the Company shall not
terminate until the articles of dissolution shall be filed with the Secretary of
State of the State of Illinois and the assets of the Company are distributed as
provided in Section 11.2 below.  Notwithstanding the dissolution of the Company,
prior to the termination of the Company, the business of the Company and the
affairs of the Members shall continue to be governed by this Operating
Agreement.

 

11.2         Winding Up, Liquidation and Distribution of Assets.

 

(a)           Upon dissolution, an accounting shall be made of the Company’s
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution.  The Managers shall immediately
proceed to wind up the affairs of the Company.

 

(b)           If the Company is dissolved and its affairs are to be wound up,
the Managers shall:

 

(i)            sell or otherwise liquidate all of the Company’s assets as
promptly as practicable subject to the provisions of Section 5.4 hereof;

 

(ii)           allocate any Net Profit or Net Loss resulting from such sales to
the Member’s Capital Accounts in accordance with Article 9 hereof;

 

(iii)          discharge all liabilities of the Company, including liabilities
to Members who are creditors of the Company to the extent permitted by law,
excluding liabilities for distributions to Members under Sections 9.4(a); and

 

(iv)          distribute the remaining assets to Members in accordance with
Section 9.4(a)(ii) hereof.

 

(c)           Notwithstanding anything to the contrary in this Operating
Agreement, if any Member has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions, allocations and other Capital
Account adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the deficit balance shall not be considered a debt owed by
such Member to the Company or to any other Person for any purpose whatsoever.

 

(d)           Upon completion of the winding up, liquidation and distribution of
the assets of the Company, the Company shall be deemed terminated.

 

(e)           The Managers shall comply with all requirements of applicable law
pertaining to the winding up of the affairs of the Company and the final
distribution of its assets.

 

B-28

--------------------------------------------------------------------------------


 

11.3         Articles of Dissolution.  When all debts, liabilities and
obligations of the Company have been paid and discharged or adequate provisions
have been made therefor and all of the remaining property and assets of the
Company have been distributed, articles of dissolution as required by the Act,
shall be executed in duplicate and filed with the Illinois Secretary of State.

 

11.4         Effect of Filing of Articles of Dissolution.  Upon the filing of
articles of dissolution with the Illinois Secretary of State, the existence of
the Company shall cease, except for the purpose of suits, other proceedings and
appropriate action as provided in the Act.  The Managers shall have authority to
distribute any Company property discovered after dissolution, convey real estate
and take such other action as may be necessary on behalf of and in the name of
the Company.

 

11.5         Return of Contribution Nonrecourse to Other Members.  Except as
provided by law or as expressly provided in this Operating Agreement, upon
dissolution, each Member shall look solely to the assets of the Company for the
return of its Capital Contribution.  If the property remaining after the payment
or discharge of the debts and liabilities of the Company is insufficient to
return the cash contribution of one or more Members, such Member or Members
shall have no recourse against any other Member, except as otherwise provided by
law.

 

ARTICLE 12

BUY/SELL RIGHTS

 

12.1         Buy/Sell Rights.

 

(a)           At any time after the earlier of (i) 12 months from the date of
this Agreement so long as the provisions of Section 12.1(d) have been satisfied,
(ii) upon the acceleration of an underlying loan encumbering the Property except
in connection with a default caused by the due on sale clause caused by the
transactions contemplated by the Omnibus Agreement, (iii) a material default by
a Member of Sections 5.4, 5.5, 5.6, 10.1 or 10.2 hereof; (iv) in the case of
First Union only, within 30 days following the receipt of a Shortfall Notice
with respect to the Property which indicates that the MARC Principals or its
Affiliate will not be making a Covered Loan and so long as First Union or its
Affiliate does not make the Covered Loan; or (v) in the case of the MARC Members
only, if the MARC Principals shall have indicated in the Shortfall Notice that
they desire to make a Covered Loan and First Union or its Affiliate elects not
to make a Covered Loan, within 30 days of First Union’s election not to make the
Covered Loan so long as the MARC Principals do not make the Covered Loan, either
the MARC Members as a group, on the one hand, or First Union, on the other hand
(such Member or Members being hereinafter referred to as the “Initiating
Member”) shall have the right to give written notice (the “Demand Notice”) to
First Union, if the Initiating Member is the MARC Members, or the MARC Members,
if the Initiating Member is First Union (such Member or Members being
hereinafter referred to as the “Responding Member”) of the Initiating Member’s
intent to rely on this Article 12 and to purchase for all, but not less than
all, of the Membership Interests owned by the Responding Member, whereupon the
provisions set forth in this Article 12 shall apply.  In the event that one or
more Members is deemed to have delivered a Demand Notice, the Member who shall
be deemed to have first delivered such Demand Notice pursuant to Section 14.1
hereof shall be

 

B-29

--------------------------------------------------------------------------------


 

deemed the Initiating Member or if more than one Member shall be deemed to have
delivered a Demand Notice on the same date, the Member whose Demand Notice sets
forth the highest price shall be deemed the Initiating Member.

 

(b)           The Demand Notice shall set forth the cash purchase price at which
the Initiating Member would be willing to purchase (or to cause its designee to
purchase) the Property.

 

(c)           The Responding Member shall have the option, exercisable by giving
written notice (the “Exercise Notice”) to the Initiating Member within 30 days
after receipt of the Demand Notice, to agree to either (i) sell to the
Initiating Member its Membership Interest on the terms and conditions set forth
in Section 12.2, or (ii) purchase from the Initiating Member its Membership
Interest at the price and on the terms and conditions set forth in Section
12.2.  Failure to give notice within the required time period shall be deemed an
election by the Responding Member to sell to the Initiating Member its
Membership Interest.

 

(d)           Prior to exercising the rights set forth in this Article 12, the
Initiating Member shall first have requested (the “Initial Request”) that the
Property be marketed for sale at a price set forth in the Initial Request.  The
Responding Member shall then have the right to cause the Company to market the
Property for sale.  If the Responding Member elects not to market the Property
for sale, then the Initiating Member shall have the right to deliver a Demand
Notice.  If the Responding Member elects to market the Property for sale, the
Initiating Member shall not be permitted to deliver a Demand Notice unless
within 180 days of the Initial Request the Property shall not be subject to a
binding contract for sale.

 

12.2         Procedure for Purchase of Sale Interests Pursuant to Section 12.1.

 

(a)           As used in this Section 12.2 the following terms shall have the
following meanings:

 

(i)            “Closing Date” shall mean, as applicable, the number of days
following the applicable date indicated below and shall be based on the
aggregate value of the Sale Interests and subject to then existing Demand
Notices during any calendar year by the MARC Members and its Affiliates, on the
one hand, and First Union and its Affiliates, on the other hand, on account of
the exercise of the rights set forth in Section 12.1 and 12.2 of this Agreement
and the Operating Agreements of all Joint Venture Entities as follows:

 

Total Value
of Sale Interests

 

Number of Days Following Delivery
of Demand Notice

 

 

 

Less than $10,000,000

 

90 Days

 

$10,000,000-$24,999,999

 

120 Days

 

$25,000,000-$149,999,999

 

150 Days

 

$150,000,000 or more

 

240 Days

 

 

B-30

--------------------------------------------------------------------------------


 

(ii)           “Purchasing Member” shall mean either (x) the Initiating Member
(or its designee) if the Responding Member shall have elected in its Exercise
Notice not to purchase the Membership Interest of the Initiating Member, or (y)
the Responding Member (or its designee) if it shall have indicated in its
Exercise Notice its intent to purchase the Membership Interest of the Initiating
Member.

 

(iv)          “Purchase Price” means the amount that the Selling Member would
have received with respect to the Sale Interests pursuant to Section 9.4(a)(ii)
if the Property were sold for the price set forth in the Demand Notice pursuant.

 

(iv)          “Selling Member” shall mean the Member or Members who are not
Purchasing Members.

 

(v)           “Sale Interests” shall mean the Membership Interest of the Selling
Member, the interest held by the Selling Member and its Affiliates in the
TI/CapEx Reserve, and all TI/Cap Ex Notes, Covered Notes and Reposition Notes
held by the Selling Member and its Affiliates.

 

(b)           On the Closing Date, the Purchasing Member shall purchase from the
Selling Member, and the Selling Member shall sell to the Purchasing Member, its
Sale Interests at price equal to the Purchase Price, which Purchase Price shall
be paid as follows:

 

(i)            If First Union is the Purchasing Party, in cash.

 

(ii)           If the MARC Members are the Purchasing Party, the Purchase Price
shall be paid, at the MARC Members election as follows:

 

(1)           In cash; or

 

(2)           Either

 

(A)   If the Demand Notice was delivered prior to                [insert date of
4th anniversary of Initial Closing Date], (x) the lesser of:  (I) First Union’s
unreturned Capital Amount; or (II) 50% of the Purchase Price; and (y) the
balance in the form of a secured note that will bear interest at the greater of
8.5% or LIBOR plus 450 basis points (determined at the Closing Date), have a
term of three years, require monthly payments of interest only and shall be
secured by the MARC Members’ entire interest in the Company pursuant to a pledge
agreement which provides a first priority lien on such interest (the “Buy/Sell
Note”); or

 

B-31

--------------------------------------------------------------------------------


 

(B)    If the Demand Notice was delivered on or after                    
[insert date of 4th anniversary of Initial Closing Date], (x) the greater of:
(A) First Union’s unreturned Capital Amount; or (B) 50% of the Purchase Price;
and (y) the balance in the form of a Buy/Sell Note;

 

(c)           In connection with any sale pursuant to this Section 12.2, the
Purchasing Member shall have the right to require the Selling Member to enter
into agreements with the Purchasing Member containing terms and conditions
relating to the sale that are customary for transactions of this type,
including, without limitation, a representation and warranty that the Selling
Member’s Membership Interest is free and clear of all liens, claims or
encumbrances.

 

(d)           If the Purchasing Member shall fail to consummate the acquisition
of the Sale Interests on the Closing Date and the failure to acquire the Sale
Interests within such time period is not caused, in whole or in part, by the
actions or inactions of the Selling Member or the inability of the Selling
Member to convey its Membership Interest to the Purchasing Member free and clear
of all liens, claims, options and encumbrances of any kind, then the Selling
Member shall have the right to acquire the Purchasing Member’s Membership
Interest pursuant to this Section 12.2 at a purchase price equal to 96% of the
price which would have been paid to the Purchasing Member pursuant to this
Section 12.2 hereof as if the Purchasing Member were the Selling Member.  A
Selling Member shall be deemed to have exercised its rights under this paragraph
if it shall have delivered to the Purchasing Member a written notice of its
intent to acquire the Purchasing Member’s Membership Interest within 15 days
(the “Second Option Period”) following the date on which the Closing Date was
schedule to occur.  Upon the exercise by a Selling Member of its rights under
this paragraph (d), for purposes of this Section 12.2, the Selling Member shall
be deemed the Purchasing Member, the Purchasing Member shall be deemed the
Selling Member and the Closing Date shall be based on the expiration of the
Second Option Period.

 

12.3         Cross-Collateralized or Cross-Defaulted Loans.  Notwithstanding
anything in this Article 12 to the contrary, in the event that the Property is
subject to a loan that is cross-collateralized with an asset other than that
owned by the Company or cross-defaulted with the loan, the borrower under which
is not the Company, a Member may not exercise its rights under this Article 12
unless it shall have either (i) exercised its rights to acquire the interest in
all other Joint Venture Entities holding a direct or indirect interest in a real
property subject to such cross-collateralized or cross-defaulted loan or (ii)
obtained the requisite releases from the applicable lender so that any loans
encumbering the assets acquired are no longer cross-defaulted or
cross-collateralized with the loans encumbering the assets not so acquired.

 

12.4         Release from Guarantees.  It shall be a condition precedent to the
transfer of the Sale Interests that the Selling Member be released from any
guaranty that the Selling Member or its Affiliates is party to guarantying an
obligation of the Company or the Purchasing Member provides the Selling Member
with an indemnification and such security as may be necessary to ensure that the

 

B-32

--------------------------------------------------------------------------------


 

Selling Member will be indemnified and made whole in the event of any payment
required to be made by the Selling Member on account of such guaranty.

 

12.5         Post Buy/Sell Sales.  If the Purchasing Member subsequently sells
the Property, or an interest therein at any time prior to the fourth anniversary
of the Closing Date, and the Adjusted Purchase Price is greater than the price
set forth in the Demand Notice, then the Purchasing Member shall be obligated to
pay to the Selling Member within 30 days following the date on which the
Property, or interest therein, is sold (the “Sale Closing Date”) an amount equal
to the positive difference, if any, between (i) the amount the Selling Member
would have received on the Closing Date if the Purchase Price set forth in the
Demand Notice was the Adjusted Purchase Price and (ii) the Purchase Price.

 

12.6         Special Provisions.

 

(a)           The MARC Members shall be required to act as a single group under
this Article 12 such that all the MARC Members are either Purchasing Members or
Selling Members.  The MARC Members hereby designate Gerald Nudo and Laurence
Weiner as their sole representatives in connection with any rights or
obligations of the MARC Members in this Article 12 and such persons are hereby
authorized, empowered and directed to take such actions and make such elections
on behalf of the MARC Members as they deem advisable including, without
limitation, making the election provided for in Section 12(c) hereof.

 

(b)           In the event that an Other JV Demand Notice is delivered by either
the MARC Members or their Affiliates, on the one hand, or First Union or its
Affiliates, on the other hand, then the MARC Members and their Affiliates, on
the one hand, or First Union and its Affiliates, on the other hand, must elect
make the same election (i.e., to be either a Purchasing Member or Selling
Member) under all Other JV Agreements for which Other JV Demand Notices have
been given.

 

ARTICLE 13

SALE OF MEMBERSHIP INTERESTS TO THIRD PARTIES

 

13.1         Third Party Sale Rights.  No Member shall be permitted to sell its
Membership Interest to a non-Affiliated Person prior to the second anniversary
of the date hereof.  Thereafter, no Member may sell all or a portion of its
Membership Interest to a non-Affiliated third party unless prior to selling its
Membership Interest, the selling Member (the “Offering Party”) shall first offer
the other Member (the “Non-Offering Party”) the right to acquire the Offering
Party’s Membership Interest and its interest in the TI/CapEx Reserve, and all
TI/Cap Ex Notes, Covered Notes and Reposition Notes held by the Selling Member
and its Affiliates by giving notice thereof (the “ROFO Notice”) to the
Non-Offering Party and the purchase price for the Offering Party’s interest in
the Company and its interest in the TI/CapEx Reserve, and all TI/Cap Ex Notes,
Covered Notes and Reposition Notes held by the Selling Member and its Affiliates
(the “Offered Interests”).  The Non-Offering Party shall have a period of 15
days from receipt of the ROFO Notice to either (i) accept the offer to acquire
the Offered Interest for the price set forth in the ROFO Notice (the “Offered
Price”), (ii) reject the offer to acquire the Offered Interest for the Offered
Price, or (iii) reject the offer to

 

B-33

--------------------------------------------------------------------------------


 

acquire the Offered Interest for the Offered Price and require that the
Non-Offering Party be permitted to participate in any sale to a non-Affiliated
third party on the same terms and conditions, other than price adjustment to
reflect actual ownership percentages, as the Offering Party sells its interests
(the “Tag-Along Rights”).  If the Offering Party is seeking to sell its interest
in more than one Joint Venture Entity, the Non-Offering Party must make the same
election for all such Joint Venture Entities.

 

13.2         Acceptance of Offer.  If the Non-Offering Party shall accept the
offer set forth in the ROFO Notice, then the Non-Offering Party shall be
required to acquire the Offered Interest in for the Offered Price not later than
90 days following receipt of the ROFO Notice, which purchase price shall be paid
in cash.  The Non-Offering Party shall have the right to cause the Offering
Party to enter into agreements with containing terms and conditions relating to
the sale that are customary for transactions of this type, including, without
limitation, a representation and warranty that the Offering Party’s Membership
Interest is free and clear of all liens, claims or encumbrances.  If the
Non-Offering Party shall fail to consummate the acquisition of the Offered
Interests within such 90 day period and the failure to acquire the Offered
Interests within such time period is not caused, in whole or in part, by the
actions or inactions of the Offering Party or the inability of the Offering
Party to convey the Offered Interests to the Non-Offering Party free and clear
of all liens, claims, options, then the Non-Offering Party will no longer have
any rights with respect to a sale by the Offering Party of the Offered Interests
and the Offering Party shall be permitted to sell the Offered Interest to
non-Affiliated third party pursuant to Section 13.3 hereof.

 

13.3         Rejection of Offer.  If the Non-Offering Party shall elect not to
accept the offer set forth in the ROFO Notice or as provided in the last
sentence of Section 13.2, the Offering Party shall be permitted to sell the
Offered Interests, and the Non-Offering Party’s Membership Interests if the
Non-Offering Party has elected to exercise its Tag-Along Right, to a
non-Affiliated third party at any time within the 270 day period following the
date of the ROFO Notice, or if permitted pursuant to Section 13.2, the
expiration of the 90 day period provided for in Section 13.2, for a purchase
price not less than the Offered Price, as increased to reflect the ownership
percentage of the Non-Offering Party if the Tag-Along Rights have been
exercised.  If the Non-Offering Party has not elected to exercise its Tag-Along
Right, the Offering Party shall have the right, but not the obligation, to cause
the Non-Offering Party to sell its Membership Interest to a non-Affiliated third
party on the same terms and conditions, other than price adjustment to reflect
actual ownership percentages, as the Offering Party (the “Drag-Along Right”);
provided that if the Drag-Along Right is exercised the total amount received by
the Non-Offering Party and its Affiliates in connection with the transactions
contemplated by this Article 13 and Article 13 of all Other JV Agreements for
which Other JV Drag-Along Rights have been exercised by the same Offering Party
or its Affiliate shall equal, in the aggregate, an amount not less than the
Drag-Along Threshold Amount.

 

13.4         Documentation.  If the Non-Offering Party shall have elected to
exercise its Tag-Along Right or the Offering Party shall have elected to
exercise its Drag-Along Right, the Non-Offering Party shall transfer its
Membership Interest to the non-Affiliated third party purchaser free and clear
of all liens and encumbrances, against payment of the purchase price therefor
pursuant to instruments of transfer reasonably required by the Offering Party.

 

B-34

--------------------------------------------------------------------------------


 

13.5         Substitute Member.  The purchaser of any Offered Interest shall be
admitted as a substitute member hereunder with all of the rights and obligations
of the Offering Party without the need for any further action to be taken.

 

13.6         Release from Guarantees.  It shall be a condition precedent to the
transfer of any Membership Interests pursuant to this Article 13 pursuant to a
Drag-Along Right that the transferring Member be released from any guaranty that
such Member is party to guarantying an obligation of the Company or be provided
with such security as may be necessary to ensure that the transferring Member
will be indemnified and made whole in the event of any payment required to be
made by the transferring Member on account of such guaranty.

 

13.7         Special Provisions.

 

(a)           The MARC Members shall be required to act as a single group under
this Article 13 such that all the MARC Members are either an Offering Party or a
Non-Offering Party.  The MARC Members hereby designate Gerald Nudo and Laurence
Weiner as their sole representatives in connection with any rights or
obligations of the MARC Members in this Article 13 and such persons are hereby
authorized, empowered and directed to take such actions and make such elections
on behalf of the MARC Members as they deem advisable including, without
limitation, making the election provided for in Section 13.1 hereof

 

(b)           In the event that either the MARC Members or their Affiliates, on
the one hand, or First Union or its Affiliates, on the other hand, has delivered
one or more Other JV ROFO Notices at or about the same time as the ROFO Notice,
then the MARC Members and their Affiliates, on the one hand, or First Union and
its Affiliates, on the other hand, must make the same election (i.e., to accept
or not accept the Offered Interests) under Section 13.1 of this Agreement and
Section 13.1 of the Other JV Agreements for which Other ROFO Notices have been
given.

 

ARTICLE 14

MISCELLANEOUS PROVISIONS

 

14.1         Notices.  Any notice, demand or communication required or permitted
to be given by any provision of this Operating Agreement shall be deemed to have
been sufficiently given or served for all purposes if delivered personally to
the party or to an executive officer of the party to whom the same is directed
or, if sent by overnight courier or registered or certified mail, postage and
charges prepaid, addressed to the Member’s and/or Company’s address, as
appropriate, which is set forth in this Operating Agreement.  Except as
otherwise provided herein, any such notice shall be deemed to be given upon
delivery, if personally delivered of if sent by overnight courier, or five
business days after the date on which the same was deposited in the United
States mail, addressed and sent as aforesaid.

 

14.2         Application of Illinois Law.  This Operating Agreement and its
interpretation shall be governed exclusively by its terms and by the laws of the
State of Illinois, and specifically the Act and the Articles of Organization. 
In the event of a direct conflict between the provisions of this

 

B-35

--------------------------------------------------------------------------------


 

Operating Agreement and the provisions of the Act or the Articles of
Organization, such provisions of the Act or the Articles of Organization, as the
case may be, shall be controlling.

 

14.3         Waiver of Action for Partition.  Each Member irrevocably waives
during the term of the Company any right that it may have to maintain any action
for partition with respect to the property of the Company.

 

14.4         Amendments.  This Operating Agreement may not be amended except in
writing by unanimous consent of the Members.

 

14.5         Execution of Additional Instruments.  Each Member hereby agrees to
execute such other and further statements of interest and holdings, designations
and other instruments necessary to comply with any laws, rules or regulations.

 

14.6         Headings.  The headings in this Operating Agreement are inserted
for convenience only and are in no way intended to describe, interpret, define,
or limit the scope, extent or intent of this Operating Agreement or any
provision hereof.

 

14.7         Waivers.  The failure of any party to seek redress for default of
or to insist upon the strict performance of any covenant or condition of this
Operating Agreement shall not prevent a subsequent act, which would have
originally constituted a default, from having the effect of an original default.

 

14.8         Rights and Remedies Cumulative.  The rights and remedies provided
by this Operating Agreement are cumulative and the use of any one right or
remedy by any party shall not preclude or waive the right to use any other
remedy.  Said rights and remedies are given in addition to any other legal
rights the parties may have.

 

14.9         Severability.  If any provision of this Operating Agreement or the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Operating Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.

 

14.10       Heirs, Successors and Assigns.  Each and all of the covenants,
terms, provisions and agreements herein contained shall be binding upon and
inure to the benefit of the parties hereto and, to the extent permitted by this
Operating Agreement, their respective heirs, legal representatives, successors
and assigns.

 

14.11       Creditors.  None of the provisions of this Operating Agreement shall
be for the benefit of or enforceable by any creditors of the Company.

 

14.12       Counterparts.  This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

14.13       Entire Agreement.  This Agreement, together with schedules and
exhibits attached hereto and any other documents executed concurrently herewith,
sets forth all (and is intended by all parties to be an integration of all) of
the promises, agreements and understandings among the parties

 

B-36

--------------------------------------------------------------------------------


 

hereto with respect to the Company, the Company business and the property of the
Company, and there are no promises, agreements, or understandings, oral or
written, express or implied, among them other than as set forth or incorporated
herein.

 

IN WITNESS WHEREOF, the parties hereto have caused their signatures, or the
signatures of their duly authorized representatives, to be set forth below on
the day and year first above written.

 

MEMBERS:

 

B-37

--------------------------------------------------------------------------------


 

Schedule 1

 

Member

 

Percentage Interest

 

Capital Amount

 

 

 

 

 

 

 

 

 

 

 

B-38

--------------------------------------------------------------------------------


 

Exhibit A

 

PROPERTY

 

B-39

--------------------------------------------------------------------------------


 

Exhibit B

 

LEASE TERMS

 

B-40

--------------------------------------------------------------------------------


 

Exhibit C

 

ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------


 


ASSIGNMENT


 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT (this “Assignment”) is given as of
the      day of                 , 200  , between [MARC MEMBER] (“Seller”) and
[FIRST UNION ENTITY] (“Buyer”).

 


BACKGROUND


 

A.            Seller is a member of
                                                             , an Illinois
limited liability company (the “Company”);

 

B.            Pursuant to that certain Omnibus Agreement (the “Omnibus
Agreement”), dated                            , 2005, among Gerald Nudo,
Laurence Weiner (the “MARC Principals”) and First Union REIT L.P., a Delaware
limited partnership (“First Union”), the MARC Principals agreed to cause to be
sold to First Union, or its designee, 49% of the total membership interests held
by the persons listed on Schedule 1 hereto in the Company;

 

C.            Pursuant to that certain Joinder Agreement dated                 ,
2005 between First Union and Seller (the “Joinder Agreement”), Seller agreed to
transfer all or a portion of its interest in the Company to Buyer;

 

D.            Pursuant to the terms of the Joinder Agreement and the Omnibus
Agreement, Seller desires to transfer to Buyer     % of Seller’s right, title
and interest in and to the Company (the “Membership Interest”);

 

D.            First Union has designated Buyer as its designee to acquire the
Membership Interest;

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 

1.             Capitalized Terms.                Capitalized Terms used herein
and not otherwise defined shall have the respective meanings ascribed thereto in
the Omnibus Agreement.

 

2.             Assignment.         Seller hereby sells, transfers, assigns,
conveys, sets over and confirms all of the Membership Interest, including
without limitation, all rights and interests (economic, voting and otherwise),
duties, liabilities and obligations attendant thereto unto the Buyer, free and
clear of all liens, claims, charges or encumbrances of any kind or nature
whatsoever other than the terms, covenants and provisions of this Agreement.

 

C-1

--------------------------------------------------------------------------------


 

3.             Representations and Warranties.  Seller hereby represents and
warrants to Buyer as of the date hereof that:

 

(a)           The Seller is the sole owner of the Membership Interest, free and
clear of all Liens.  No other person or entity has any right or interest in the
Membership Interest, or in the income, profits, cash flow or distribution rights
attendant thereto;

 

(b)           In order to induce Buyer to waive the requirement of withholding
tax under Section 1445 of the Internal Revenue Code of 1986, as amended, Seller
is not a foreign person for purposes of said Section 1445, that the United
States Taxpayer Identification Number and address of the Seller is as set forth
on Exhibit A hereto;

 

(c)           The Seller is not a party to any pending or, to the knowledge of
Seller, threatened litigation which in any way relates to the Membership
Interest, and which, if adversely determined, would or could render any
representation or warranty herein contained untrue in any material respect, or
adversely affect the right or ability of the Seller to enter into this Agreement
or to consummate the transactions contemplated hereby;

 

(d)           This Assignment has been duly authorized, executed and delivered
and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and

 

(e)           Subject to the limitation on transfers contained in the Existing
Senior Loan encumbering the Property owned by the Company, the Seller has all
requisite power and authority to execute and deliver this Agreement, and to
consummate the transactions hereby contemplated and to take all other actions
required to be taken by it pursuant to the provisions hereof; and, this
Agreement and all other documents and agreements contemplated hereby are the
legal, valid and binding obligation of the Seller, enforceable against it in
accordance with their terms;.

 

4.             Governing Law.    This Assignment shall be governed by and
construed under the laws of the State of Illinois, without respect to principles
governing conflict of laws.

 

5.             Successors and Assigns.   This Assignment shall inure to the
benefit of, and be binding upon, the heirs, executors, administrators,
successors and assigns of the parties hereto.

 

6.             Counterparts.        This Assignment may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute but one document.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.

 

 

FIRST UNION REIT L.P.

 

 

 

 

By:

First Union Real Estate Equity and
Mortgage Investments, its General Partner

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF NOTE

 

--------------------------------------------------------------------------------


 

[TI/CAP EX/COVERED/REPOSITIONING] PROMISSORY NOTE

 

$

, 200   

 

1.             Promise To Pay.

 

FOR VALUE RECEIVED, [MARC BORROWER], a
                                                                          
having an address at
                                                                         (“Borrower”),
promises to pay to the order of
                                                              , a
                                           having an address at
                                                (“Lender”), the principal sum of
                                                       ($                             ),
with interest thereon, until such principal sum shall be fully paid.  Interest
and principal shall be payable in installments as provided in the Omnibus
Agreement (as defined below).  The total principal sum, or the amount thereof
outstanding, together with any accrued but unpaid interest, shall be due and
payable in full on [Day prior to 5th Anniversary] (“Maturity Date”), which term
is further defined in, and is subject to acceleration, in accordance with the
Loan Agreement pursuant to which this [TI/Cap Ex/Covered/Repositioning] Note has
been issued.

 

2.             Loan Agreement.

 

This [TI/Cap Ex/Covered/Repositioning] Note is issued pursuant to Section
             of that certain Omnibus Agreement, dated as of
                                        , 2005, among
                                         (the “Omnibus Agreement”), and
evidences a [TI/Cap Ex Loan/Covered Loan/Repositioning Loan] made pursuant
thereto.  Capitalized terms used herein which are not otherwise specifically
defined shall have the same meaning herein as in the Loan Agreement.

 

3.             Payments.

 

All amounts due herein shall be payable as set forth in the Omnibus Agreement.

 

4.             Interest Calculation.

 

All interest provided for herein shall be calculated for the actual number of
days elapsed on the basis of a 360-day year, including the first date of the
applicable period to, but not including, the date of repayment.

 

5.             Method of Payment; Date of Credit.

 

All payments of interest, principal and fees shall be made in lawful money of
the United States in immediately available funds, without counterclaim or set
off and free and clear, and without any deduction or withholding for, any taxes
(other than income taxes or franchise taxes of the Lender) or other payments by
wire transfer to the Lender at such bank or address as the Lender may designate
in a written notice to the Borrower.  Payments shall be credited on the Business
Day on which immediately available funds are received prior to 2:00 p.m. Eastern
Time; payments received

 

--------------------------------------------------------------------------------


 

after 2:00 p.m Eastern Time shall be credited on the next Business Day; payments
which are by check, or which are not in the form of immediately available funds
shall not be credited until such funds become immediately available to the
Lender, and, with respect to payments by check, such credit shall be provisional
until the item is finally paid by the payer bank.

 

6.             Billings.

 

                The Lender may submit monthly billings reflecting payments due
from the Borrower; however, any changes in the interest rate which occur between
the date of billing and the due date may be reflected in the billing for a
subsequent month.  Neither the failure of the Lender to submit a billing nor any
error in any such billing shall excuse the Borrower from the obligation to make
full payment of the Borrower’s payment obligations when due.

 

7.             Default Rate.

 

The Lender shall have the option of imposing, and the Borrower(s) shall pay upon
billing therefor, an interest rate which is four percent (4%) per annum above
the interest rate otherwise payable (“Default Rate”):  (a) following any Event
of Default, unless and until the Event of Default is cured or waived; and (b)
after the Maturity Date.

 

8.             Late Charges.

 

The Borrower shall pay, upon billing therefor, a “Late Charge” equal to five
percent (5%) of the amount of any regularly scheduled payment of interest, which
is not paid within ten (10) days of the due date thereof (other than with
respect to any payment as to which the said ten (10) day period expires after
the implementation of the Default Rate).  Late charges are: (a) except as
provided above, payable in addition to, and not in limitation of, the Default
Rate, (b) intended to compensate the Lender for administrative and processing
costs incident to late payments, (c) are not interest, and (d) shall not be
subject to refund or rebate or credited against any other amount due.

 

9.             Acceleration; Event of Default.

 

At the option of the holder, this [TI/Cap Ex/Covered/Repositioning] Note and the
indebtedness evidenced hereby shall become immediately due and payable without
further notice or demand, and notwithstanding any prior waiver of any breach or
default, or other indulgence, upon the occurrence at any time of the failure to
make a payment when due hereunder, which failure shall continue uncured for 10
days following the date on which such payment is otherwise due.

 

10.           Certain Waivers, Consents and Agreements.

 

Each and every party liable hereon or for the indebtedness evidenced hereby
whether as maker, endorser, guarantor, surety or otherwise hereby: (a) waives
presentment, demand, protest, suretyship defenses and defenses in the nature
thereof; (b) waives any defenses based upon and specifically assents to any and
all extensions and postponements of the time for payment, changes in terms and
conditions and all other indulgences and forbearances which may be granted by
the holder

 

2

--------------------------------------------------------------------------------


 

to any party now or hereafter liable hereunder or for the indebtedness evidenced
hereby; (c) agrees to any substitution, exchange, release, surrender or other
delivery of any security or collateral now or hereafter held hereunder and to
the addition or release of any other party or person primarily or secondarily
liable; (d) agrees to pay all reasonable costs and expenses incurred by Lender
or any other holder of this [TI/Cap Ex/Covered/Repositioning] Note in connection
with the indebtedness evidenced hereby pursuant to the Loan Agreement,
including, without limitation, all reasonable attorneys’ fees and costs, for the
closing of the Loan, the collection of the indebtedness evidenced hereby and the
enforcement of rights and remedies hereunder or under the other Loan Documents,
whether or not suit is instituted; and (f) consents to all of the terms and
conditions contained in this [TI/Cap Ex/Covered/Repositioning] Note and all
other instruments now or hereafter executed evidencing or governing all or any
portion of the security or collateral for this [TI/Cap Ex/Covered/Repositioning]
Note.

 

11.           Delay Not A Bar.

 

No delay or omission on the part of the holder in exercising any right hereunder
or any right under any instrument or agreement now or hereafter executed in
connection herewith, or any agreement or instrument which is given or may be
given to secure the indebtedness evidenced hereby, or any other agreement now or
hereafter executed in connection herewith or therewith shall operate as a waiver
of any such right or of any other right of such holder, nor shall any delay,
omission or waiver on any one occasion be deemed to be a bar to or waiver of the
same or of any other right on any future occasion.

 

12.           Partial Invalidity.

 

The invalidity or unenforceability of any provision hereof, or of any other
instrument, agreement or document now or hereafter executed in connection with
the loan evidenced hereby shall not impair or vitiate any other provision of any
of such instruments, agreements and documents, all of which provisions shall be
enforceable to the fullest extent now or hereafter permitted by law.

 

13.           Compliance With Usury Laws.

 

All agreements between Borrower and Lender with respect to the loan evidenced
hereby are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount paid or agreed to be paid to
Lender for the use or the forbearance of the indebtedness evidenced hereby
exceed the maximum permissible under applicable law.  As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof, provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this [TI/Cap Ex/Covered/Repositioning]
Note shall be governed by such new law as of its effective date.  In this
regard, it is expressly agreed that it is the intent of Borrower and Lender in
the execution, delivery and acceptance of this [TI/Cap Ex/Covered/Repositioning]
Note to contract in strict compliance with the laws of the State of
                                  from time to time in effect.  If, under or
from any circumstances whatsoever, fulfillment of any provision hereof at the
time performance of such provision shall be due, shall involve transcending the
limit of validity prescribed by applicable law,

 

3

--------------------------------------------------------------------------------


 

then the obligation to be fulfilled shall automatically be reduced to the limit
of such validity, and if under or from any circumstances whatsoever Lender
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance evidenced hereby without any prepayment fees
or charges and not to the payment of interest.  This provision shall control
every other provision of all agreements among Borrower and Lender.

 

14.           Use of Proceeds.

 

All proceeds of the Loan shall be used solely for the purposes more particularly
provided for and limited by Section         of the Omnibus Agreement.

 

15.           Notices.

 

Any notices given with respect to this [TI/Cap Ex/Covered/Repositioning] Note
shall be given in the manner provided for in the Omnibus Agreement.

 

16.           Governing Law and Consent to Jurisdiction.

 

16.1.        Substantial Relationship.  It is understood and agreed that this
[TI/Cap Ex/Covered/Repositioning] Note were negotiated, executed and delivered
in the State of                                  , which State the parties agree
has a substantial relationship to the parties and to the underlying transactions
embodied hereby.

 

16.2.        Place of Delivery.  Borrower agrees to furnish to Lender at
Lender’s office in                                      all further instruments,
certifications and documents to be furnished hereunder.

 

16.3.        Governing Law.  This [TI/Cap Ex/Covered/Repositioning] Note and
each of the other Loan Documents shall in all respects be governed, construed,
applied and enforced in accordance with the internal laws of the State of
                                  without regard to principles of conflicts of
law.

 

16.4.        Consent to Jurisdiction.  Borrower hereby consents to personal
jurisdiction in any state or Federal court located within the State of
                                     .

 

17.           No Oral Change.

 

This [TI/Cap Ex/Covered/Repositioning] Note may only be amended, terminated,
extended or otherwise modified by a writing signed by the party against which
enforcement is sought.  In no event shall any oral agreements, promises,
actions, inactions, knowledge, course of conduct, course of dealing, or the like
be effective to amend, terminate, extend or otherwise modify this [TI/Cap
Ex/Covered/Repositioning] Note.

 

4

--------------------------------------------------------------------------------


 

18.           Rights of the Holder.

 

This [TI/Cap Ex/Covered/Repositioning] Note and the rights and remedies provided
for herein may be enforced by Lender or any subsequent holder hereof.  Wherever
the context permits each reference to the term “holder” herein shall mean and
refer to Lender or the then holder of this [TI/Cap Ex/Covered/Repositioning]
Note.

 

19.           Survival.

 

This [TI/Cap Ex/Covered/Repositioning] Note shall survive and continue in full
force and effect beyond and after the payment and satisfaction of the
obligations evidenced hereby in the event that Lender is required to disgorge or
return any payment or property received as a result of any laws pertaining to
preferences, fraudulent transfers or fraudulent conveyances but such survival
and continuation shall be limited to the amount of such disgorgement or return
and shall terminate upon payment thereof by Borrower.

 

IN WITNESS WHEREOF, Borrower has caused this [TI/Cap Ex/Covered/Repositioning]
Note to be duly executed as of the date set forth above as a sealed instrument
at                             .

 

 

[Borrower]

 

 

 

 

 

By:

 

 

 

5

--------------------------------------------------------------------------------


 

Exhibit E

 

PROPERTY MANAGEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

AGREEMENT made this             day of                , 2005, by and between
                                                  , with addresses at
                                                             hereinafter
referred to as Owner, and MARC REALTY, LLC, with addresses at 55 E. Jackson,
Chicago, IL 60604 hereinafter referred to as Agent.

 

W I T N E S S E T H:

 

In consideration of the terms, conditions and covenants hereinafter set forth,
the parties hereto agree as follows:

 

1.             Definitions.  As used in this Agreement.

 

(a)           The term “Project” shall mean the building known as
“                                                               ”, an
                     (      ) story plus basement office building located on
certain real property commonly known as
                                                                          ,
                                   , Illinois (“Real Property”) together with
all buildings, improvements, rights and appurtenances thereon.

 

(b)           The term “Mortgage” shall mean any mortgage, or deed of trust or
security agreement in or to the Real Property and/or the Project.

 

(c)           The term “Mortgagee” shall mean any holder(s) of the Mortgage
including the beneficiary(ies) under a deed of trust.

 

(d)           The term “Base Rent Collections” shall mean and include all
amounts actually collected by the Agent at the Project for the Owner’s account
as rents but shall exclude (i) any advanced rent or security or other deposits
received from occupants and tenants of the Project, (ii) any amounts
representing prepaid rents, (iii) any amounts representing additional rent, and
(iv) insurance or condemnation proceeds awards, proceeds of any Mortgage or
other loans or advances, including any capital items.

 

(e)           The term “additional rent” shall mean all amounts collected by
Agent pursuant to the terms of leases at the Project for the Owner’s account
other than basic rental, advanced rental and security deposits.

 

(f)            The term “leases” shall mean all present and future leases and
tenancy agreements for rentable space at the Project.

 

2.             Appointment of Agent.  The Owner hereby appoints the Agent, and
the Agent hereby accepts its appointment, as property manager of the Project for
the term and upon the conditions hereinafter set forth.

 

3.             Operating Standards.  In order to facilitate the efficient
operation of the Project, the Owner shall have the right from time to time to
establish standards to be

 

E-1

--------------------------------------------------------------------------------


 

maintained in the management, operation and leasing of the Project which are
reasonable and appropriate in light of the size, geographic location and
available space and facilities of the Project.  The Agent hereby acknowledges
that it is fully familiar with the layout, construction, location, character,
plan and operation of the Project, including but not limited to the lighting,
heating, and plumbing and other mechanical equipment in the Project.

 

4.             Personnel.  The Agent shall hire in its own name or that of its
affiliates, all personnel reasonably necessary (as determined by customary
methods of operation in the geographical area of the Project) to fulfill its
obligations to the Owner hereunder, such personnel to be in the Agent’s employ
and except for the manager and assistant manager at the Project at Owner’s sole
cost and expense.  Agent shall perform at Owner’s cost criminal background
reports on all employees of Agent and no person shall be employed by Agent to
provide services at the Project if such report indicates a history of
misdemeanors or any felony for such prospective employee without Owner’s
consent.  Compensation for the services of any full-time on-site employees,
including secretarial, however, shall be considered an operating expense of the
Project to the extent that such services are rendered by such on-site employees
pursuant to this Agreement.  Agent shall prepare a comprehensive payroll of
on-site employees for Owner’s approval, together with the annual budget required
hereunder.  All matters pertaining to the employment, supervision, compensation,
promotion and discharge of such employees shall be the responsibility of Agent. 
Agent shall fully comply with all applicable laws and regulations relating to
worker’s compensation, social security, unemployment insurance, hours of labor,
wages, working conditions, and other employer-employee related subjects.  Agent
shall cause all employees involved in the administration of any funds of Owner
to be bonded or covered under Agent’s comprehensive crime insurance policy.  All
employees of Agent shall be required to visibly display photograph ID badges at
all times while at the Project.

 

5.             Duties of the Agent.  The Agent shall render services and perform
duties with respect to the Project as follows:

 

(a)           Leasing.  The Agent shall take such actions as shall be necessary
and reasonable in order to prepare space in the Project for rental, advertise
and promote the Project in order to provide tenants and occupants therefor;
secure leases or other occupancy agreements for Owner’s final review and
approval; and supervise all tenant finish work required in connection with such
tenant lease.  Unless otherwise agreed to by the Owner, such actions shall
include, but shall not be limited to, supervising the operation, leasing and
occupancy of the Project, arranging for maintenance, utility and other
agreements concerning the operation of the Project, arranging for and managing
advertising, merchant associations and promotional activities, displaying retail
space to prospective tenants and arranging for the review and execution of
leases by Owner and the negotiation and completion of all required tenant finish
work required pursuant to any such lease.

 

(b)           Employees.  On the basis of an operating schedule, job standards
and wage rates previously approved by the Owner on Agent’s recommendation, the
Agent shall (i) investigate, hire, pay, supervise and discharge the on-site

 

E-2

--------------------------------------------------------------------------------


 

personnel necessary to be employed in order to maintain and operate the Project
in a first class manner, (ii) prepare and submit to Owner a job description of
each such employee, and (iii) prepare and submit to Owner in connection with the
annual budget, a detailed payroll report covering all such employees.

 

(c)           Tenants.  The Agent shall maintain businesslike relations with all
occupants, customers and users of the Project whose requests and complaints
shall be received, considered and recorded in systematic fashion in order to
show the action taken with respect thereto, and responded to in an immediate and
businesslike fashion.  Complaints of a serious nature shall be promptly reported
to the Owner and Agent shall, after thorough investigation, make appropriate
recommendations.

 

(d)           Collections - Eviction.  It will be Agent’s responsibility to
collect all monies as and when due from all tenants, occupants and users of the
Project.  The Owner hereby authorizes and directs the Agent to request, demand,
collect, receive and provide receipt for any and all charges, rents or other
monies which may at any time be or become due to the Owner, and upon notice to
the Owner, to take such legal action as may be necessary to evict, upon request
of and at the expense of Owner, tenants, occupants and/or users of the Project
delinquent in payment of any monies payable for thirty (30) days or more.  The
Agent shall give the Owner prompt notice of each delinquent account and shall
furnish the Owner on or before the fifteenth (15th) day of each calendar month
for the immediately preceding month (i) with an itemized list of all delinquent
accounts, (ii) with a statement of receipts and disbursements, and (iii) a
statement of occupancy.

 

(e)           Maintenance.  Agent shall cause the buildings, appurtenances and
grounds included on the Project to be maintained according to standards
acceptable to the Owner, including, but not limited to, interior and exterior
cleaning, painting and decorating, plumbing, air conditioning, carpentry and
such other maintenance imposed by the Owner in addition to those contained
herein.  All expenses for maintenance shall be made in accordance with the
Annual Budget, the Quarterly Capital Expenditure Budget or as otherwise
permitted in Section 5(o) except that such emergency repairs involving manifest
danger to life or property, or for the safety of the tenants, or required to
avoid the suspension of any necessary service to the Project.  Notwithstanding
this authority as to emergency repairs and expenditures, it is understood and
agreed that the Agent will, if at all possible, confer immediately with the
Owner regarding every such expenditure and its effect on the budget for the
Project.

 

(f)            Legal Requirements.  Upon the direction of Owner, Agent shall
take such actions as may be necessary to comply promptly with any and all orders
or requirements affecting the Real Property/or Project imposed by any federal,
state, county or municipal authority having jurisdiction thereover, subject to
the same limitations contained in Paragraph (e) of this Paragraph 5 in
connection with the making of repairs and alterations.

 

E-3

--------------------------------------------------------------------------------


 

(g)           Service Contracts.  Agent will be responsible for executing
contracts for water, electricity, gas, fuel oil, telephone, vermin
extermination, and other necessary services, or such of them as the Owner shall
deem reasonably advisable, and place purchase orders for such equipment, tools,
appliances, materials and supplies necessary to properly maintain the Project. 
All such contracts and orders shall (i) be made in the name of the Owner (or in
the name of Agent as agent for Owner, with Owner’s identity disclosed), (ii) be
subject to the limitations set forth in Paragraph (e) of this Paragraph 5, (iii)
be assignable; (c) include a provision for cancellation thereof by Owner or
Agent upon not more than 30 days written notice; and (d) require that all
contractors provide evidence of insurance as set forth in Section 5(h).  Agent
may contract with affiliates of Agent for the provision of goods and services to
the Project, provided however, that: (i) the terms of any such contract shall be
competitive with those obtained from non-affiliated parties, (ii) all such
contracts shall be compatible with the best interests of Owner, (iii) Agent
discloses to Owner prior to the entry into each such contract the terms of the
contract and the fact that it is with an affiliate of Agent, and (iv) Owner
approves of such contract.

 

(h)           Insurance.  Upon the request of Owner, Agent will cause to be
placed and kept in force all forms of insurance on the Project, including, where
appropriate, workmen’s compensation insurance, public liability insurance,
boiler insurance, fire and extended coverage insurance for full replacement
cost, and burglary and theft insurance.  Each such policy of insurance
maintained in connection with the Real Property and/or Project shall designate
Agent as a party insured with Owner.  The carrier, the amount of coverage and
the contents of each policy shall be mutually agreed upon by Owner and Agent and
a certificate of each policy issued by the carrier shall be delivered promptly
to Agent, Owner and any Mortgagee.  Agent shall, upon execution hereof, furnish
to Owner at Owner’s sole cost and expense one or more certificates of
comprehensive crime insurance (or a fidelity bond) with reasonable limits and
deductibles to be determined by Agent and approved by Owner covering Project
employees and all employees of Agent who handle funds of Owner or of tenants of
Owner.  The certificate shall have attached thereto an endorsement that Owner
shall be given at least thirty (30) days prior written notice of the
cancellation.  Agent shall require that all subcontractors engaged to perform
work at the Project have or obtain sufficient insurance coverage of the type and
at the levels consistent with the job to be performed and the market
conditions.  Agent shall obtain and keep on file a Certificate of Insurance
which shows that any subcontractor is so insured.  Agent shall obtain Owner’s
prior consent before waiving any of such sub-contractor’s insurance requirements
except in the case of an emergency which threatens damage to the Project or
property or injury to persons.

 

(i)            Payment of Project Operating Expenses.  From the funds collected
and deposited in the special account hereinafter provided for, Agent shall cause
to be disbursed regularly and punctually, all of the reasonable and necessary
expenses of operating the Project excluding, however, any interest or
amortization on any Mortgage and real estate taxes (hereinafter collectively
referred to as the “Operating Expenses”).  Such Operating Expenses shall

 

E-4

--------------------------------------------------------------------------------


 

include without limiting the generality of the foregoing, the following items: 
(i) payroll expenses of on-site employees of Agent other than the manager and
assistant manager at the Project, (ii) water and sewer rents; ad valorem taxes,
personnel property taxes, payroll taxes of Agent’s employees and other taxes,
imposed upon the Project (including the taxes referred to in Paragraph 5(j)
hereof); (iii) the Agent’s compensation as provided hereunder, and (iv) all
maintenance and emergency repairs of the Project under Paragraph 5(e) hereof. 
However, if there are not sufficient revenues collected to operate the building
in a manner consistent with this Agreement, Owner agrees to provide such funds
on a monthly basis in order to pay the reasonable necessary expenses to operate
the Project.  Any funds remaining in such account at the end of each calendar
month during the term hereof after the disbursement by the Agent of the expenses
authorized hereunder shall be paid over to the Owner not later than the
fifteenth (15th) day of the next succeeding month.

 

(j)            Tax Returns.  Working in conjunction with the Owner’s accountant,
Agent will prepare for execution and filing, all business licenses and all
forms, reports and returns required by law in connection with unemployment
insurance, workmen’s compensation insurance, disability benefits, Social
Security, and other similar taxes now in effect or hereafter imposed, and also
requirements relating to the employment of personnel.

 

(k)           Books and Records.  Agent shall maintain a comprehensive system of
customary office records, books and accounts in a manner reasonably satisfactory
to the Owner.  The books and records referred to in this subparagraph as well as
any other records maintained by Agent in connection with the Real Property
and/or Project may be inspected by the Owner at any time.

 

(l)            Monthly Statements.  Agent shall deliver to the Owner, within
fifteen (15) days following the end of each calendar month occurring during the
term hereof, a statement prepared by the Agent setting forth the income realized
and the expenses disbursed by the Agent on the Owner’s behalf during said
month.  As additional support to the monthly financial statement, if requested
by Owner, Agent shall provide copies of the following:  (a) all bank statements,
bank deposit slips and bank reconciliations with respect to the operating
account for the Project; (b) detailed cash receipts and disbursements records;
(c) detailed general ledger (if available); (d) paid invoices; (e) supporting
documentation for payroll, payroll taxes and employee benefits; (f) unpaid
voucher report; (g) A/R detail and A/R aging report; and (h) Rent roll.

 

(m)          Annual Management Report.  Agent shall deliver to the Owner within
thirty (30) days following the end of each fiscal year occurring during the term
hereof, a statement prepared by the Agent setting forth the income realized and
the expenses disbursed by the Agent on the Owner’s behalf during the foregoing
year, in sufficient detail as Owner may request to enable it to prepare annual
financial statements.

 

E-5

--------------------------------------------------------------------------------


 

(n)           Annual Budget.  Agent shall prepare with the assistance of an
accountant and the asset manager for the Project, if any, an annual operating
budget for the Project setting forth, on a month-by-month basis, in reasonable
detail, each line item of the Project’s anticipated operating income and
operating expenses (on an accrual basis), including amounts required to
establish, maintain and/or increase any monthly payments required hereunder. 
Such Annual Budget shall be submitted to Owner not later than the first day of
the tenth (10th) month of the fiscal year of each year for the succeeding fiscal
year.  Owner shall give Agent notice of any objections to the matters set forth
in said budget within thirty (30) days of its receipt of the proposed budget
which shall be subject to the Owner’s prior written consent.  Until such time
that any annual budget has been approved by the Owner, the prior approved annual
budget shall apply for all purposes hereunder with a 3% increase as to each
discretionary line item and the appropriate increase for non-discretionary
expenses line items (i.e., taxes) until a proposed budget has been approved
hereunder.

 

(o)           Capital Expenditure Budgets.  Agent shall prepare with the
assistance of the asset manager for the Project, if any, and submit to Owner on
a quarterly basis, for approval by Owner, a proposed pro forma budget which
shall set forth in reasonable detail each line item of anticipated capital
expenses for the next succeeding calendar quarter (the “Quarterly Capital
Expenditure Budget”).  Agent shall not make any capital expenditures except for
capital expenditures (i) budgeted for in the approved Quarterly Capital
Expenditure Budget to the extent the cost will not exceed 105% of the budgeted
cost, (ii) required to be made as a result of an emergency situation; provided,
however, that Agent shall cause prompt notice to be given to Owner of such
emergency situation, and (iii) not provided for in the approved Quarterly
Capital Expenditure Budget which do not have a cost in excess of $10,000, in the
aggregate for any calendar quarter.

 

(p)           Discharge of Duties.  It shall be the duty of the Agent at all
times during the term of this Agreement to use reasonable diligence in operating
and maintaining the Project consistent with the overall plan of the Owner.  The
Agent shall be expected to perform such other acts and deeds as are reasonable,
necessary and proper in the discharge of its duties hereunder.  It is the intent
of this Agreement that the Agent shall pay for the account of the Owner all
costs incurred in operating, maintaining and repairing the Project as well as
other costs which are necessary in order to protect the Project other than
tenant finish costs.

 

(q)           Notices.  Agent shall furnish the Owner, immediately upon receipt
by the Agent, any and all notices affecting the Project including, without
limitation, notices of violations of law or municipal ordinances or orders
issued by any governmental authority or by any Board of Fire Underwriters or
similar boards.

 

(r)            Management.  Agent shall generally provide and furnish those
management services customarily provided by managing agents in the metropolitan
Chicago area for projects of similar type and quality as the Project.

 

E-6

--------------------------------------------------------------------------------


 

(s)           Compliance.  Agent shall comply with all the terms and conditions
of any Mortgage loan documents and any modifications, renewals and/or
substitutions therefor provided Agent shall have received copies thereof.

 

(t)            Capital Improvements.  Agent shall consult and cooperate with
Owner in order to facilitate the completion by Owner of any capital improvements
to the Project which Owner may plan or implement at the Project or any property
adjacent thereto.

 

6.             Agency Relationship.  Everything done by the Agent under the
provisions of Paragraph 5 shall be done as the acknowledged agent of the Owner. 
Any payments to be made by the Agent hereunder shall be made out of such sums as
are available in the special account of the Owner or as may be otherwise
provided by the Owner.

 

7.             Maintenance and Disbursement of Funds.  The Agent shall establish
and maintain, in a Chicago, Illinois bank a separate bank account insured by the
Federal Deposit Insurance Corporation and in a manner to indicate the custodial
nature thereof as an agent of the Owner and with joint authority with Owner to
draw thereon.  All payments to be made by the Agent to discharge any liabilities
or obligations incurred pursuant to this Agreement, and for the payment of the
Agent’s compensation, shall be subject to the limitations of this Agreement and
shall be made out of such account and all revenues from the Project shall be
deposited therein.

 

8.             Management Fees.  The Agent shall be paid, as compensation for
its services hereunder, an amount equal to five (5%) percent of monthly Gross
Revenues from the Project, including but not limited to base rent; real estate
tax recoveries; operating expense recoveries; lease termination fees; and all
miscellaneous charges, payable simultaneously with the issuance of Agent’s
monthly report pursuant to Paragraph 5(e) hereof fifteen (15) days after the
last day of each such month during the term of this Agreement.

 

9.             Term.  The term of this Agreement shall commence on the date
hereof and shall terminate on the earlier of (i) the fifth anniversary of the
date hereof or (ii) the sale of the Project unless such sale is to an equity
holder of the Owner, in which event this Agreement shall continue for a period
of three months and thereafter on a month-to-month basis unless terminated by
either party on 15 days prior notice.  In addition, Owner shall have the right
to terminate this Agreement for Cause or if affiliates of Agent no longer have
an ownership interest in Agent.  “Cause” shall mean:  (i) the gross negligence,
fraud or willful misconduct by Agent, (ii) any material default in the
performance of Agent’s obligations under this Agreement which default shall
remain uncured following reasonable notice of such default, or (iii) if both
Elliott Weiner and Laurence Weiner either (i) cease to provide leasing and
property management services on behalf of Agent sufficient to enable Agent to
provide the services required hereunder in the same manner and standards as
currently being provided or (ii) provide leasing and property management
services with respect to office building properties in the City of Chicago,
Illinois, the County of Cook, Illinois and all areas within 30 miles of the
boundaries thereof on behalf of a person or entity other than Agent.

 

E-7

--------------------------------------------------------------------------------


 

10.           Notices.  All notices required to be given hereunder shall be sent
by postage prepaid, U.S. mail, return receipt requested and shall be effective
three (3) days after mailing to the address of Owner and Agent as set forth on
the first page of this Agreement or to such other address(es) or addressee(s) as
either may designate by written notice in accordance with this Section.

 

11.           Indemnity.

 

(a)           Owner agrees:  (1) to hold and save Agent free and harmless from
all damages or injuries to person or property arising out of the due and timely
performance of Agent in carrying out its duties and responsibilities pursuant to
the provisions of this Agreement or acting under the express directions of
Owner; and (2) to defend promptly and diligently, at Owner’s expense, any claim,
action or proceeding brought against Agent, or Agent and Owner jointly or
severally, arising out of connection with any of the foregoing, and to hold
harmless and indemnify Agent from any judgment, loss or settlement on account
thereof.  The foregoing provisions of this Paragraph 11(a) shall survive the
termination of this Agreement.  Nothing contained in subdivision (1) above of
this Paragraph shall relieve Agent from responsibility to Owner for Agent’s
negligence or any obligation of Agent to Owner under this Agreement.

 

(b)           Agent agrees:  (1) to hold and save the Owner free and harmless
from all damages and claims against Owner arising out of Agent’s breach of this
Agreement; and (2) to defend promptly and diligently, at Agent’s sole expense,
any claim, action or proceeding brought against Owner or Owner and Agent jointly
or severally arising out of or connected with any of the foregoing, and to hold
harmless and fully indemnify Owner from any judgment, loss or settlement on
account thereof.  The provisions of this Paragraph 11(b) shall survive the
termination of this Agreement, but this shall not be construed to mean that
Agent’s liability does not survive as to other provisions of this Agreement.
Nothing contained in subdivision (1) above of this Paragraph shall relieve Owner
from responsibility to Agent for Owner’s negligence or any obligation of Owner
to Agent under this Agreement.

 

12.           Miscellaneous.

 

(a)           This Agreement shall inure to the benefit of, and constitute a
binding obligation upon, the parties hereto, their respective successors and
permitted assigns.

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto and no variance or modification thereof shall be valid or
enforceable, except by a supplemental agreement in writing, executed in the same
manner as this Agreement.

 

(c)           The rights and obligations of the Agent hereunder may not be
assigned by it without the prior written consent of the Owner.

 

E-8

--------------------------------------------------------------------------------


 

(d)           This Agreement shall be construed according to, and governed by,
the laws of the State of Illinois.

 

(e)           The obligation of Owner hereunder shall be “without recourse” to
the individual assets of the Owner or of any general or limited partners or
principal of Owner, but shall be an obligation of the Owner payable out of the
Project and the revenues therefrom.

 

(f)            Upon termination, the Agent shall promptly deliver to Owner all
books and records (including computer tapes and disks) relating to or affecting
the Project.  Agent shall be given reasonable access to such records in order to
prepare its final account.

 

(g)           This Agreement may be assigned by Owner, its assigns and
successors in connection with any transfer, sale, lease, assignment or other
conveyance of substantially all of the Real Property and/or Project and may be
collaterally assigned to any providing financing for the Project, and the Agent
agrees to consent to such assignment and to a subordination of Agent’s rights
under this Agreement to the rights of any mortgagee pursuant to an agreement
which shall provide for, among other things, a non-disturbance provision in
favor of Agent.

 

(h)           Owner shall have the absolute right to copy, inspect and audit all
books, records and accounts of the Project and to physically inspect the Project
at all times and from time to time.

 

E-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and in the year first above written.

 

 

OWNER:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

AGENT:

 

 

 

MARC REALTY LLC

 

 

 

 

 

By:

 

 

 

Manager

 

E-10

--------------------------------------------------------------------------------


 

BALANCE OF EXHIBITS AND SCHEDULES INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------